


Exhibit 10.2

 

Conformed Copy

 

OFFICE LEASE

 

THE HARBORSIDE FINANCIAL CENTER

 

JERSEY CITY, NEW JERSEY

 

AGREEMENT OF LEASE

 

between

 

M-C PLAZA II & III L.L.C., Landlord

 

and

 

ARCH INSURANCE COMPANY, Tenant

 

Dated:  July 22, 2008

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

ARTICLE 1 RENT

4

 

 

ARTICLE 2 TERM

5

 

 

ARTICLE 3 ADDITIONAL RENT

8

 

 

ARTICLE 4 ELECTRICITY

24

 

 

ARTICLE 5 USE

27

 

 

ARTICLE 6 ALTERATIONS AND INSTALLATIONS

27

 

 

ARTICLE 7 REPAIRS

32

 

 

ARTICLE 8 REQUIREMENTS OF LAW, HAZARDOUS MATERIALS

33

 

 

ARTICLE 9 INSURANCE, LOSS, REIMBURSEMENT, LIABILITY

36

 

 

ARTICLE 10 DAMAGE BY FIRE OR OTHER CAUSE

39

 

 

ARTICLE 11 ASSIGNMENT, MORTGAGING, SUBLETTING, ETC.

40

 

 

ARTICLE 12 CERTIFICATE OF OCCUPANCY

48

 

 

ARTICLE 13 ADJACENT EXCAVATION - SHORING

48

 

 

ARTICLE 14 CONDEMNATION

48

 

 

ARTICLE 15 ACCESS TO DEMISED PREMISES; CHANGES

50

 

 

ARTICLE 16 CONDITIONS OF LIMITATION

51

 

 

ARTICLE 17 RE-ENTRY BY LANDLORD, INJUNCTION

53

 

 

ARTICLE 18 DAMAGES

54

 

 

ARTICLE 19 LANDLORD’S RIGHT TO PERFORM TENANT’S OBLIGATIONS

55

 

 

ARTICLE 20 QUIET ENJOYMENT

55

 

 

ARTICLE 21 SERVICES AND EQUIPMENT

56

 

 

ARTICLE 22 DEFINITIONS

60

 

 

ARTICLE 23 INVALIDITY OF ANY PROVISION

61

 

 

ARTICLE 24 BROKERAGE

61

 

i

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

ARTICLE 25 SUBORDINATION

61

 

 

ARTICLE 26 CERTIFICATE OF TENANT

63

 

 

ARTICLE 27 LEGAL PROCEEDINGS, WAIVER OF JURY TRIAL, WAIVER OF TERMINATION RIGHTS

64

 

 

ARTICLE 28 SURRENDER OF PREMISES

64

 

 

ARTICLE 29 RULES AND REGULATIONS

65

 

 

ARTICLE 30 CONSENTS AND APPROVALS

66

 

 

ARTICLE 31 NOTICES

67

 

 

ARTICLE 32 NO WAIVER

67

 

 

ARTICLE 33 CAPTIONS

68

 

 

ARTICLE 34 INABILITY TO PERFORM

68

 

 

ARTICLE 35 NO REPRESENTATIONS BY LANDLORD

68

 

 

ARTICLE 36 NAME OF COMPLEX/BUILDING

69

 

 

ARTICLE 37 PARKING

69

 

 

ARTICLE 38 INDEMNITY

70

 

 

ARTICLE 39 MEMORANDUM OF LEASE

71

 

 

ARTICLE 40 SECURITY DEPOSIT

71

 

 

ARTICLE 41 MISCELLANEOUS

73

 

 

ARTICLE 42 2nd FLOOR EXPANSION OPTION

75

 

 

ARTICLE 43 SIGNAGE

78

 

 

ARTICLE 44 TENANT ALLOWANCE

78

 

 

ARTICLE 45 OPTION TO RENEW

79

 

 

ARTICLE 46 RIGHT OF FIRST OFFER

81

 

 

ARTICLE 47 ANTENNA

84

 

 

ARTICLE 48 6TH FLOOR EXPANSION OPTION

86

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

A-1

 

- The Land

A-2

 

- The Complex Land

B

 

- Floor Plan

C

 

- Tenant’s Initial Work and Alterations

D

 

- HVAC Specifications

E

 

- Cleaning and Janitorial Services

F

 

- Form of Estoppel Certificate

G

 

- Rules and Regulations

H

 

- Commencement Date Agreement

I

 

- 2nd Floor Expansion Space

J

 

- 6th Floor Expansion Space

K

 

- 4th Floor Offer Space

L

 

- Core Restroom Specifications

M

 

- Location of Dedicated Elevator

 

iii

--------------------------------------------------------------------------------


 

REFERENCE PAGE

 

This Reference Page is incorporated in and constitutes an integral part of this
Lease.  In addition to the other terms elsewhere defined in this Lease, the
following terms wherever used in this Lease shall have the meanings set forth in
this Reference Page.

 

(a)

Notices to Landlord

 

M-C Plaza II & III L.L.C.

 

 

 

c/o Mack-Cali Realty Corporation

 

 

 

343 Thornall Street

 

 

 

8th Floor

 

 

 

Edison, New Jersey 08837-2206

 

 

 

Attention: Mitchell E. Hersh

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

with a simultaneous copy to:

 

 

 

 

 

 

 

M-C Plaza II & III L.L.C.

 

 

 

343 Thornall Street

 

 

 

8th Floor

 

 

 

Edison, New Jersey 08837-2206

 

 

 

Attention: Roger W. Thomas, Esq.

 

 

 

Executive Vice President, General Counsel and Secretary

 

 

 

 

(b)

Notices to Tenant

 

Prior to Commencement Date

 

 

 

Arch Insurance Company

 

 

 

One Liberty Plaza

 

 

 

New York, New York 10006

 

 

 

Attention: Vice President, Corporate Administrative Services

 

 

 

 

 

 

 

After Commencement Date

 

 

 

 

 

 

 

Arch Insurance Company

 

 

 

Harborside Financial Center, Plaza III, 3rd Floor

 

 

 

Jersey City, New Jersey 07311

 

 

 

Attention: Vice President, Corporate Administrative Services

 

 

 

 

 

 

 

with a simultaneous copy to

 

 

 

 

 

 

 

Arch Insurance Company

 

 

 

Harborside Financial Center, Plaza III

 

 

 

Jersey City, New Jersey 07311

 

 

 

Attention: General Counsel

 

--------------------------------------------------------------------------------


 

(c)

Rentable Square Feet of Demised Premises

 

For all purposes of this Lease, shall be deemed to be 106,815 gross rentable
square feet on the third floor.

 

 

 

 

(d)

Demised Premises (“demised premises”)

 

The entire third floor in Plaza III shown hatched on the plan annexed hereto as
Schedule B.

 

 

 

 

(e)

Commencement Date

 

the date on which Landlord delivers vacant possession of the demised premises to
Tenant, which shall be the date of the execution and delivery of this Lease by
Landlord and Tenant.

 

 

 

 

(f)

Rent Commencement Date

 

the date that is ten months after the Commencement Date.

 

 

 

 

(g)

Expiration Date

 

the last day of the month in which the day before the fifteenth anniversary of
the Rent Commencement Date occurs.

 

 

 

 

(h)

Basic Annual Rent

 

 

 

Period

 

Basic
Annual Rent

 

Monthly Rent

 

Basic Annual
Per Rentable
Square Foot
Rent

 

Rent Commencement Date through the last day of the month in which the fifth
anniversairy of the Rent Commencement Date occurs

 

$

3,685,117.50

 

$

307,093.13

 

$

34.50

 

 

 

 

 

 

 

 

 

First day of the month following the month in which the fifth anniversary of the
Rent Commencement Date occurs through the last day of the month in which the
tenth anniversary of the Rent Commencement Date occurs

 

$

4,005,562.50

 

$

333,796.88

 

$

37.50

 

 

 

 

 

 

 

 

 

First day of the month following the month in which the tenth anniversary of the
Rent Commencement Date occurs through the Expiration Date

 

$

4,326,007.50

 

$

360,500.63

 

$

40.50

 

 

(i)

Common Area Tax Share

 

3.48%.

 

 

 

 

(j)

Tenant’s Tax Share

 

7.24%

 

2

--------------------------------------------------------------------------------


 

(k)

Base Tax Year

 

The calendar year 2009.

 

 

 

 

(l)

Tenant’s Expense Share

 

7.24%

 

 

 

 

(m)

Common Area Expense Share

 

3.48%

 

 

 

 

(n)

Base Operating Year

 

The calendar year 2009.

 

 

 

 

(o)

Broker(s)

 

CB Richard Ellis, Inc.

 

 

 

 

(p)

Tenant’s Parking Spaces

 

64 (i.e., .6 Parking Spaces per 1,000 gross rentable square feet). At Tenant’s
option, the number of Tenant’s Parking Spaces may be irrevocably decreased for
the balance of the Term upon notice by Tenant to Landlord given by July 1, 2009,
designating the number of Tenant’s Parking Spaces Tenant no longer wishes to
have made available.

 

 

 

 

(q)

Security Deposit

 

Upon the occurrence of (i) an Affiliate Free Rent Period Assignment (as
hereinafter defined) and/or (ii) the Security Deposit Condition (as hereinafter
defined), Tenant shall deliver the Security Deposit in the amount(s) described
in Section 11.02(b) and/or Article 40.

 

 

 

 

(r)

Initial Premises Allowance

 

$5,127,120.00.

 

 

 

 

(s)

Renewal Term

 

One term of five (5) years.

 

3

--------------------------------------------------------------------------------

 

AGREEMENT OF LEASE made as of the        day of July, 2008, between M-C Plaza
II & III L.L.C., a New Jersey limited liability company, having an address at
c/o Mack-Cali Realty Corporation, 343 Thornall Street, Edison, New Jersey
08837-2206 (“Landlord”) and Arch Insurance Company, a Missouri corporation,
having an address at One Liberty Plaza, New York, New York 10006 (“Tenant”).

 

W I T N E S S E T H

 

WHEREAS, Landlord is the owner of the land described on Schedule A-1 attached
hereto (the “Land”) and the Building (as hereinafter defined);

 

WHEREAS, the Land is located within the office complex (the “Complex”) located
in Jersey City, New Jersey, known as Harborside Financial Center, consisting as
of the date hereof of Plaza I (“Plaza I”), Plaza II (“Plaza II”), Plaza III (the
“Building”), Plaza IV-A (“Plaza IV-A”) and Plaza V (“Plaza V”); Plaza I, Plaza
IV-A and Plaza V hereinafter collectively referred to as the “Existing
Buildings”) and the parking areas and other common areas serving the Complex,
which Complex is located on the land (the “Complex Land”) described on Schedule
A-2 attached hereto (the Complex Land together with all of the improvements now
or hereafter located thereon, including without limitation, the Existing
Buildings and the Building, being hereinafter referred to as the “Property”);

 

WHEREAS, Landlord is willing to lease to Tenant and Tenant is willing to hire
from Landlord, on the terms hereinafter set forth, certain space in the
Building.

 

NOW THEREFORE, the parties hereby covenant and agree as follows:


 


ARTICLE 1


 

RENT

 


1.01                           TENANT HEREBY AGREES TO PAY TO LANDLORD BASIC
ANNUAL RENT (THE “BASIC ANNUAL RENT”) AS SET FORTH IN THE REFERENCE PAGE.  THE
BASIC ANNUAL RENT SHALL BE PAID BY TENANT IN EQUAL MONTHLY INSTALLMENTS IN
ADVANCE ON THE FIRST DAY OF EACH CALENDAR MONTH DURING THE TERM FROM AND AFTER
THE RENT COMMENCEMENT DATE (THE PERIOD FROM THE COMMENCEMENT DATE TO THE DAY
PRIOR TO THE RENT COMMENCEMENT DATE IS HEREINAFTER REFERRED TO AS THE “FREE RENT
PERIOD”), AT THE OFFICE OF LANDLORD OR SUCH OTHER PLACE AS LANDLORD MAY
DESIGNATE, WITHOUT ANY SETOFF OR DEDUCTION WHATSOEVER, EXCEPT SUCH DEDUCTIONS AS
ARE SPECIFICALLY REFERRED TO IN ARTICLES 10 AND 14 HEREOF.  SHOULD THE RENT
COMMENCEMENT DATE FALL ON ANY DAY OTHER THAN THE FIRST DAY OF A MONTH, THEN THE
BASIC ANNUAL RENT FOR SUCH MONTH SHALL BE PRO-RATED ON A PER DIEM BASIS, AND
TENANT AGREES TO PAY THE AMOUNT THEREOF FOR SUCH PARTIAL MONTH ON THE RENT
COMMENCEMENT DATE.


 


1.02                           TENANT SHALL PAY THE BASIC ANNUAL RENT AND ALL
ADDITIONAL RENT PAYABLE HEREUNDER IN LAWFUL MONEY OF THE UNITED STATES BY CHECK
(SUBJECT TO COLLECTION) DRAWN TO LANDLORD’S ORDER ON A BANK WHICH IS A MEMBER OF
THE NEW YORK CLEARINGHOUSE ASSOCIATION OR A SUCCESSOR THERETO, OR A NEW JERSEY
BANK.  ALL SUMS, OTHER THAN BASIC ANNUAL RENT, PAYABLE BY TENANT HEREUNDER SHALL
BE DEEMED ADDITIONAL RENT AND SHALL BE PAYABLE TEN (10) BUSINESS DAYS AFTER
DEMAND UNLESS OTHER


 

4

 

--------------------------------------------------------------------------------


 


PAYMENT DATES ARE HEREINAFTER PROVIDED.  LANDLORD SHALL HAVE THE SAME RIGHTS AND
REMEDIES (INCLUDING, WITHOUT LIMITATION, THE RIGHT TO COMMENCE A SUMMARY
DISPOSSESS PROCEEDING) FOR A DEFAULT IN THE PAYMENT OF ADDITIONAL RENT AS FOR A
DEFAULT IN THE PAYMENT OF BASIC ANNUAL RENT NOTWITHSTANDING THE FACT THAT TENANT
MAY NOT THEN ALSO BE IN DEFAULT IN THE PAYMENT OF BASIC ANNUAL RENT.


 


1.03                           (A)                                  IF TENANT
SHALL FAIL TO PAY WITHIN FIVE DAYS AFTER THE DUE DATE ANY INSTALLMENT OF BASIC
ANNUAL RENT OR ANY PAYMENT OF ADDITIONAL RENT, THEN TENANT SHALL PAY LANDLORD,
AS ADDITIONAL RENT, A LATE CHARGE EQUAL TO THREE (3%) PERCENT OF SUCH
INSTALLMENT OR PAYMENT AS COMPENSATION FOR LANDLORD’S ADDITIONAL ADMINISTRATIVE
EXPENSES RELATING TO SUCH LATE PAYMENT.  NOTWITHSTANDING THE FOREGOING, IN THE
FIRST INSTANCE ONLY DURING EACH CONSECUTIVE TWELVE MONTH PERIOD DURING THE TERM
(BUT NOT MORE THAN FIVE TIMES DURING THE TERM), THE LATE CHARGE PAYABLE UNDER
THIS SECTION 1.03(A) SHALL NOT BE PAYABLE UNLESS AND UNTIL TEN (10) DAYS HAS
ELAPSED AFTER LANDLORD NOTIFIES TENANT THAT SUCH PAYMENT IS LATE.


 

(B)                                 IF TENANT SHALL FAIL TO PAY WITHIN TEN DAYS
AFTER THE DUE DATE ANY INSTALLMENT OF BASIC ANNUAL RENT OR ANY PAYMENT OF
ADDITIONAL RENT, TENANT SHALL PAY IN ADDITION TO THE LATE CHARGE PROVIDED IN
SAID PARAGRAPH (A) INTEREST ON ALL SUCH AMOUNTS (INCLUDING THE LATE CHARGE) AT
THE INTEREST RATE (AS SAID TERM IS DEFINED IN ARTICLE 22 HEREOF), FROM THE DATE
WHEN SUCH INSTALLMENT OR PAYMENT SHALL HAVE BECOME DUE TO THE DATE OF PAYMENT
THEREOF, AND SUCH INTEREST SHALL BE DEEMED ADDITIONAL RENT.

 

(C)                                  THE PROVISIONS OF THIS SECTION 1.03 ARE IN
ADDITION TO ALL OTHER REMEDIES AVAILABLE TO LANDLORD FOR NONPAYMENT OF BASIC
ANNUAL RENT OR ADDITIONAL RENT.


 


ARTICLE 2


 


TERM


 

 


2.01                           LANDLORD HEREBY LEASES TO TENANT, AND TENANT
HEREBY LEASES FROM LANDLORD, ON THE TERMS HEREINAFTER SET FORTH, THE DEMISED
PREMISES, FOR A TERM (THE “TERM”) COMMENCING ON THE COMMENCEMENT DATE AND ENDING
ON THE EXPIRATION DATE, UNLESS THE TERM SHALL SOONER CEASE AND TERMINATE AS
HEREINAFTER PROVIDED.

 


2.02                           (A)                                  LANDLORD
SHALL PERFORM LANDLORD’S WORK (AS DEFINED BELOW), IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 2.02.  TENANT SHALL NOT INTERFERE WITH THE
PERFORMANCE OF LANDLORD’S WORK BY LANDLORD, ITS EMPLOYEES, AGENTS, CONTRACTORS,
SUBCONTRACTORS AND SUPPLIERS AND TENANT AT ALL TIMES SHALL FULLY AND FREELY
COOPERATE WITH LANDLORD, ITS EMPLOYEES, AGENTS, CONTRACTORS, SUBCONTRACTORS AND
SUPPLIERS IN CONNECTION WITH THE PERFORMANCE OF LANDLORD’S WORK.  ALL
INSTALLATIONS, MATERIALS AND WORK WHICH MAY BE UNDERTAKEN BY TENANT TO PREPARE,
EQUIP, DECORATE AND FURNISH THE DEMISED PREMISES FOR TENANT’S USE OR OCCUPANCY
(COLLECTIVELY, “TENANT’S INITIAL WORK”) SHALL BE PERFORMED BY TENANT, AT
TENANT’S EXPENSE (BUT SUBJECT TO ARTICLE 44), IN ACCORDANCE WITH ARTICLE 6 AND
SCHEDULE C.


 

(B)                                 LANDLORD, AT ITS EXPENSE AND IN ACCORDANCE
WITH THE LAST SENTENCE OF SECTION 8.01 OF THIS LEASE, HAS PERFORMED OR SHALL
PERFORM THE FOLLOWING WORK IN THE DEMISED PREMISES (“LANDLORD’S WORK”):

 

5

 

--------------------------------------------------------------------------------


 

(I)                                     REMOVE THE TWO INTERNAL STAIRCASES IN
THE DEMISED PREMISES AND SEAL THE SLABS CONNECTING THE TWO INTERNAL STAIRCASES
WITH THE CONTIGUOUS FLOOR OF THE BUILDING (THE “STAIRCASE WORK”);

 

(II)                                  USING BUILDING-STANDARD MATERIALS,
REFURBISH THE EXISTING CORE RESTROOMS IN THE DEMISED PREMISES IN ACCORDANCE WITH
THE PLANS AND SPECIFICATIONS ANNEXED TO THIS LEASE AS SCHEDULE L;

 

(III)                               DELIVER ALL BUILDING SYSTEMS, INCLUDING THE
BUILDING SPRINKLER SYSTEM AND THE BUILDING HVAC SYSTEM IN GOOD WORKING ORDER;

 

(IV)                              DELIVER THE HVAC MAIN TRUNK LINE WITH SMOKE
DAMPERS TIED INTO THE BUILDING LIFE SAFETY SYSTEM; AND

 

(V)                                 PROVIDE A POINT OF CONNECTION IN A LOCATION
DESIGNATED BY LANDLORD TO THE BUILDING FIRE ALARM SYSTEM.

 

Tenant acknowledges that Landlord shall be performing Landlord’s Work after the
Commencement Date simultaneously with the performance by Tenant of Tenant’s
Initial Work and Tenant shall provide Landlord access to the demised premises at
all reasonable times to perform Landlord’s Work without the same constituting a
constructive eviction and without any abatement of rent or other liability to
Tenant.  Landlord and Tenant shall cooperate and shall cause its contractors to
cooperate, with each other during the performance of Landlord’s Work and
Tenant’s Initial Work so that neither Landlord nor Tenant shall be delayed in
the performance of its respective work.

 

(C)                                  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, IF FOR ANY REASON LANDLORD SHALL BE UNABLE TO DELIVER TO TENANT
POSSESSION OF THE DEMISED PREMISES OR ANY OTHER SPACE LEASED BY TENANT PURSUANT
TO THIS LEASE ON ANY DATE SPECIFIED IN THIS LEASE FOR SUCH DELIVERY, LANDLORD
SHALL HAVE NO LIABILITY TO TENANT THEREFOR AND THE VALIDITY OF THIS LEASE SHALL
NOT BE IMPAIRED BY REASON THEREOF.  THIS SECTION 2.02(C) SHALL BE AN EXPRESS
PROVISION TO THE CONTRARY FOR PURPOSES OF ANY APPLICABLE LEGAL REQUIREMENT (AS
HEREINAFTER DEFINED) NOW OR HEREAFTER IN EFFECT.

 


2.03                           (A)                                  FOR THE
PURPOSES OF THIS LEASE, THE TERMS “SUBSTANTIALLY COMPLETE”, “SUBSTANTIAL
COMPLETION” OR “SUBSTANTIALLY COMPLETED” SHALL MEAN THAT, WITH THE EXCEPTION OF
MINOR OR INSUBSTANTIAL DETAILS OF CONSTRUCTION, MECHANICAL ADJUSTMENT, FINISHING
TOUCHES OR DECORATION WHICH DO NOT MATERIALLY INTERFERE WITH TENANT’S ABILITY TO
COMMENCE THE PERFORMANCE OF TENANT’S INITIAL WORK, OR ITEMS OF WORK WHICH, IN
ACCORDANCE WITH GOOD CONSTRUCTION PRACTICES, SHOULD NOT BE COMPLETED UNTIL SOME
ELEMENT OF TENANT’S INITIAL WORK HAS BEEN PERFORMED (COLLECTIVELY, “PUNCH-LIST
ITEMS”), LANDLORD’S WORK SHALL HAVE BEEN COMPLETED.

 

(B)                                 PROMPTLY FOLLOWING LANDLORD’S COMPLETION OF
LANDLORD’S WORK, LANDLORD AND TENANT SHALL SET A MUTUALLY CONVENIENT TIME FOR
TENANT, LANDLORD AND THE PARTIES’ ARCHITECTS TO INSPECT LANDLORD’S WORK. 
LANDLORD SHALL USE COMMERCIALLY REASONABLE EFFORTS TO COMMENCE THE PERFORMANCE
OF PUNCH-LIST ITEMS (IF ANY) REVEALED BY SUCH INSPECTION WITH RESPECT TO
LANDLORD’S WORK AS SOON AS REASONABLY PRACTICABLE AND SHALL PROCEED WITH
REASONABLE DILIGENCE IN THE COMPLETION THEREOF.

 

6

--------------------------------------------------------------------------------


 

(C)                                  NOTWITHSTANDING ANYTHING CONTAINED IN THIS
ARTICLE 2 TO THE CONTRARY, IF LANDLORD SHALL NOT HAVE SUBSTANTIALLY COMPLETED
THE STAIRCASE WORK ON OR BEFORE THE DATE WHICH IS 30 DAYS AFTER THE FULL
EXECUTION AND DELIVERY OF THIS LEASE BY LANDLORD AND TENANT (THE “FINISH DATE”)
AND LANDLORD SHALL NOT HAVE BEEN DELAYED IN SUBSTANTIALLY COMPLETING THE
STAIRCASE WORK BY AN ACT OR OMISSION OF TENANT OR ITS AGENTS OR CONTRACTORS,
THEN TENANT, AS ITS SOLE AND EXCLUSIVE REMEDY FOR SUCH DELAY, SHALL BE
REIMBURSED FOR ALL REASONABLE, OUT-OF-POCKET INCREMENTAL COSTS AND EXPENSES,
INCLUDING, WITHOUT LIMITATION, ANY OVERTIME PAYMENTS TO ITS AGENTS OR
CONTRACTORS, INCURRED BY TENANT IN CONNECTION WITH ITS WORK IN THE IMMEDIATE
AREA OF THE DEMISED PREMISES WHERE THE STAIRCASE WORK HAS BEEN PERFORMED,
RESULTING FROM LANDLORD’S DELAY IN THE SUBSTANTIAL COMPLETION OF THE STAIRCASE
WORK.  TENANT SHALL USE REASONABLE EFFORTS TO MODIFY ITS WORK SCHEDULE TO
MINIMIZE SUCH COSTS AND EXPENSES.  IN ADDITION, TENANT AND LANDLORD SHALL MEET
AT THE DEMISED PREMISES ON OR ABOUT NOVEMBER 3, 2008 TO REVIEW LANDLORD’S
PROGRESS ON ITEMS (II) AND (III) OF LANDLORD’S WORK IN SECTION 2.02(B) ABOVE AND
IF THE PARTIES IN THEIR REASONABLE JUDGMENT BELIEVE THAT LANDLORD WILL BE UNABLE
TO HAVE SUBSTANTIALLY COMPLETED ITEMS (II) AND (III) OF LANDLORD’S WORK BY THE
DATE WHICH IS FIVE (5) MONTHS AFTER THE FULL EXECUTION AND DELIVERY OF THIS
LEASE BY LANDLORD AND TENANT, AND PROVIDED SUCH FAILURE TO SUBSTANTIALLY
COMPLETE ITEM (II) OF LANDLORD’S WORK PRECLUDES TENANT FROM PASSING FINAL
INSPECTION AND/OR LATER OBTAINING A CERTIFICATE OF OCCUPANCY (TEMPORARY OR
FINAL) AND LANDLORD SHALL HAVE NOT BEEN DELAYED IN SUBSTANTIALLY COMPLETING
ITEMS (II) AND (III) OF LANDLORD’S WORK BY AN ACT OR OMISSION OF TENANT OR ITS
AGENTS OR CONTRACTORS, AND LANDLORD WOULD HAVE SUBSTANTIALLY COMPLETED
LANDLORD’S WORK HAD IT NOT BEEN FOR SUCH ACT OR OMISSION BY TENANT OR ITS AGENTS
OR CONTRACTORS, TENANT MAY ELECT, FROM AND AFTER SAID MEETING, TO OBTAIN
TEMPORARY SPACE PURSUANT TO THE LICENSE AGREEMENT BETWEEN AMERICAN INSTITUTE OF
CERTIFIED PUBLIC ACCOUNTANTS (“AICPA”) AND TENANT FOR TEMPORARY SPACE ON THE
SECOND FLOOR OF THE BUILDING.  IN SUCH CASE, TENANT SHALL BE GRANTED A CREDIT
FOR THE LICENSE FEE ACTUALLY PAID THEREUNDER NOT TO EXCEED $95,285.42 PER MONTH
($25 PER RENTABLE SQUARE FOOT) IF TENANT IS PERMITTED TO LICENSE AND OCCUPIES
45,737 RENTABLE SQUARE FEET AND $126,275 PER MONTH ($25 PER RENTABLE SQUARE
FOOT) IF TENANT IS PERMITTED TO LICENSE AND OCCUPIES 60,612 RENTABLE SQUARE
FEET, FROM THE COMMENCEMENT DATE OF SUCH LICENSE UNTIL THE DATE SUCH LICENSE
AGREEMENT HAS EXPIRED (BUT IN NO EVENT LATER THAN MAY 31, 2009), AND TENANT’S
REASONABLE OCCUPANCY COSTS OF SUCH TEMPORARY SPACE, NOT TO EXCEED $10 PER
RENTABLE SQUARE FOOT (TAKING INTO ACCOUNT ANY REDUCTION IN THE ACTUAL SQUARE
FOOTAGE COVERED BY THE LICENSE AGREEMENT IF TENANT EXERCISES THE 2ND FLOOR
EXPANSION OPTION).  NOTWITHSTANDING THE FOREGOING, IF TENANT EXERCISES THE
2ND FLOOR EXPANSION OPTION PURSUANT TO ARTICLE 42, THEN LANDLORD’S MONTHLY
REIMBURSEMENT OBLIGATION SHALL BE REDUCED BY THE AMOUNT OF $64,660.42 PER
MONTH.  THE AFOREMENTIONED RENT CREDIT SHALL BE TENANT’S SOLE AND EXCLUSIVE
REMEDY FOR SUCH DELAY, AND SUCH AMOUNT SHALL BE APPLIED TO THE FIRST MONTHLY
INSTALLMENTS OF BASIC ANNUAL RENT ACCRUING UNDER THIS LEASE AFTER THE RENT
COMMENCEMENT DATE.

 


2.04                           LANDLORD MAY SUBMIT TO TENANT A WRITTEN
AGREEMENT, SUBSTANTIALLY IN THE FORM ANNEXED AS SCHEDULE H, CONFIRMING THE DATE
FIXED BY LANDLORD, IN ACCORDANCE WITH THE PROVISIONS OF THIS LEASE, AS THE
COMMENCEMENT DATE, THE RENT COMMENCEMENT DATE AND THE EXPIRATION DATE AND TENANT
SHALL EXECUTE SUCH AGREEMENT AND RETURN IT TO LANDLORD WITHIN FIFTEEN (15)
CALENDAR DAYS THEREAFTER.  ANY FAILURE OF THE PARTIES TO EXECUTE SUCH WRITTEN
AGREEMENT SHALL NOT AFFECT THE VALIDITY OF THE COMMENCEMENT DATE, THE RENT
COMMENCEMENT DATE OR THE EXPIRATION DATE AS FIXED AND DETERMINED BY LANDLORD AS
AFORESAID.

 

7

--------------------------------------------------------------------------------


 


ARTICLE 3


 


ADDITIONAL RENT


 


3.01                           A.                                   FOR PURPOSES
HEREOF, THE FOLLOWING DEFINITIONS SHALL APPLY:


 

(A)                                  THE TERM “TAX YEAR” SHALL MEAN EACH PERIOD
OF TWELVE MONTHS WHICH INCLUDES ANY PART OF THE PERIOD COMMENCING ON THE DATE
HEREOF AND ENDING UPON THE EXPIRATION OF THE TERM WHICH NOW OR HEREAFTER IS OR
MAY BE DULY ADOPTED AS THE FISCAL YEAR FOR REAL ESTATE TAX PURPOSES FOR JERSEY
CITY, NEW JERSEY.

 

(B)                                 THE TERM “TAXES” SHALL MEAN THE AGGREGATE
AMOUNT OF REAL ESTATE TAXES AND ANY GENERAL OR SPECIAL ASSESSMENTS (EXCLUSIVE OF
PENALTIES AND INTEREST THEREON) IMPOSED UPON THE PROPERTY (INCLUDING, WITHOUT
LIMITATION, (I) ASSESSMENTS MADE UPON OR WITH RESPECT TO ANY “AIR” AND
“DEVELOPMENT” RIGHTS NOW OR HEREAFTER APPURTENANT TO OR AFFECTING THE PROPERTY,
AND (II) ANY ASSESSMENTS LEVIED AFTER THE DATE OF THIS LEASE FOR PUBLIC BENEFITS
TO THE PROPERTY OR THE BUILDING OR PLAZA II (ANY ASSESSMENTS IF PAYABLE IN
INSTALLMENTS OR WHICH MAY BE PAYABLE IN INSTALLMENTS AT LANDLORD’S ELECTION,
SHALL BE DEEMED PAYABLE IN THE MAXIMUM PERMISSIBLE NUMBER OF INSTALLMENTS). WITH
RESPECT TO ANY TAX YEAR, ALL REASONABLE EXPENSES AND FEES, INCLUDING ATTORNEYS’
FEES AND DISBURSEMENTS AND EXPERTS’ AND OTHER WITNESSES’ FEES, INCURRED IN
CONTESTING THE VALIDITY OR AMOUNT OF ANY TAXES OR IN OBTAINING A REFUND OF TAXES
SHALL BE CONSIDERED AS PART OF THE TAXES FOR SUCH TAX YEAR.  EXCEPT AS SET FORTH
ABOVE, AND EXCEPT AS PROVIDED IN THE FOLLOWING SENTENCE WITH RESPECT TO CHANGES
IN THE METHOD OF TAXATION OR IN THE TAXING AUTHORITY, THE TERM “TAXES” SHALL NOT
INCLUDE ANY INCOME, FRANCHISE, TRANSFER, INHERITANCE, CAPITAL STOCK, ESTATE,
PROFIT OR SUCCESSION TAX LEVIED AGAINST LANDLORD, OR ANY TRANSFER TAXES OR ANY
LATE PAYMENT CHARGES OR PENALTIES (UNLESS TENANT SHALL HAVE FAILED TO TIMELY
MAKE ANY CORRESPONDING PAYMENT ON ACCOUNT OF TAXES PAYABLE BY TENANT UNDER THIS
LEASE).  IF DUE TO A FUTURE CHANGE IN THE METHOD OF TAXATION OR IN THE TAXING
AUTHORITY, (X) A NEW OR ADDITIONAL REAL ESTATE TAX OR (Y) A NEW INCOME,
FRANCHISE, TRANSFER, INHERITANCE, CAPITAL STOCK, ESTATE, PROFIT OR SUCCESSION
TAX OR OTHER TAX OR GOVERNMENTAL IMPOSITION, HOWEVER DESIGNATED, SHALL BE LEVIED
AGAINST LANDLORD AND/OR THE PROPERTY, IN ADDITION TO OR IN SUBSTITUTION IN WHOLE
OR IN PART FOR ANY TAX WHICH WOULD CONSTITUTE TAXES, OR IN LIEU OF ADDITIONAL
TAXES, SUCH TAX OR IMPOSITION SHALL BE DEEMED FOR THE PURPOSES HEREOF TO BE
INCLUDED WITHIN THE TERM “TAXES” (PROVIDED THAT ANY SUCH TAX DESCRIBED IN THIS
CLAUSE (Y) SHALL BE COMPUTED AS IF LANDLORD’S SOLE ASSET WERE THE LAND AND THE
BUILDING).  LANDLORD REPRESENTS THAT, AS OF THE DATE OF THIS LEASE, THERE IS NO
MUNICIPAL ABATEMENT AFFECTING TAXES.

 

(C)                                  (I)                                     THE
TERM “BUILDING TAXES” SHALL MEAN THE TAXES ON THE BUILDING AND PLAZA II AND THE
LAND INCLUDING ALL SIDEWALKS, PLAZAS AND STREETS ADJACENT TO SUCH BUILDING, AND
ALL REPLACEMENTS THEREOF, AND CONSTITUTING A PART OF THE SAME TAX LOT OR LOTS.

 

(II)                                  THE TERM “EXISTING BUILDING TAXES” SHALL
MEAN THE TAXES ON THE EXISTING BUILDINGS AND THE LAND ON WHICH SUCH BUILDINGS
ARE LOCATED INCLUDING ALL SIDEWALKS, PLAZAS, STREETS AND LAND ADJACENT TO SUCH
BUILDINGS, AND ALL REPLACEMENTS THEREOF, AND CONSTITUTING A PART OF THE SAME TAX
LOT OR LOTS.

 

8

--------------------------------------------------------------------------------


 

(D)                                 THE TERM “COMMON AREA TAXES” SHALL MEAN
(X) ALL TAXES ALLOCABLE TO THE PROPERTY PLUS (Y) ANY REASONABLE APPRAISAL FEES
INCURRED AND PAID BY LANDLORD PURSUANT TO ANY AGREEMENTS AS MAY BE IN EFFECT
FROM TIME TO TIME AFFECTING ALL OR PART OF THE PROPERTY AND RELATING IN WHOLE OR
IN PART TO THE PAYMENT OF COMMON AREA TAXES AND/OR COMMON AREA OPERATING
EXPENSES (AS DEFINED IN SECTION 3.02(A)(C)) (COLLECTIVELY, “RECIPROCAL
AGREEMENTS”) OR PURSUANT TO THIS LEASE, EXCLUDING, HOWEVER, THE FOLLOWING ITEMS
OF TAXES:

 

(I)                                     ALL TAXES INCLUDED IN EXISTING BUILDING
TAXES AND BUILDING TAXES; PROVIDED, THAT ALL TAXES INCLUDED IN EXISTING BUILDING
TAXES ALLOCATED TO THE PARKING STRUCTURE IN PLAZA IV-A AND PLAZA V (AND AN
EQUITABLE ALLOCATION OF THE LAND UNDER PLAZA IV-A AND PLAZA V) SHALL BE INCLUDED
WITHIN COMMON AREA TAXES, SUCH ALLOCATION TO BE MADE ON THE BASIS SET FORTH IN
THE BALANCE OF THIS PARAGRAPH (D);

 

(II)                                  ALL TAXES PAYABLE WITH RESPECT TO ANY
PORTION OF THE PROPERTY THAT IS HEREAFTER CONVEYED TO A THIRD PARTY (OTHER THAN
TO AN ENTITY WHICH CONTROLS, IS UNDER COMMON CONTROL WITH OR UNDER THE CONTROL
OF LANDLORD (“CONTROL” MEANING THE DIRECT OR INDIRECT OWNERSHIP OF 50% OR MORE
OF THE OUTSTANDING VOTING STOCK IN A CORPORATION OR EQUIVALENT OWNERSHIP
INTEREST IN A NON-CORPORATE ENTITY) (A “LANDLORD AFFILIATED ENTITY”)), EXCEPT,
HOWEVER, THAT IF ANY PORTION OF THE PROPERTY SO CONVEYED CONSTITUTES A PARKING
STRUCTURE, AND IF LANDLORD BOTH RETAINS THE RIGHT TO USE ALL OR A PORTION OF THE
PARKING SPACES WITHIN SUCH STRUCTURE FOR TENANTS OF THE COMPLEX AND PAYS ALL OR
A PORTION OF THE TAXES ALLOCABLE TO SUCH CONVEYED PARKING STRUCTURE, THEN SUCH
TAXES SO PAYABLE BY LANDLORD WITH RESPECT TO SUCH CONVEYED PARKING STRUCTURE
SHALL BE INCLUDED IN COMMON AREA TAXES;

 

(III)                               ALL TAXES IMPOSED OR ASSESSED AGAINST ANY
BUILDINGS OR STRUCTURES CONSTRUCTED ON ANY PORTION OF THE COMPLEX (OTHER THAN
THE BUILDING, PLAZA II AND THE EXISTING BUILDINGS) AGAINST THE PORTION OF THE
COMPLEX LAND ON WHICH SUCH BUILDINGS OR STRUCTURES ARE LOCATED, AND AGAINST SUCH
AREAS OF THE PROPERTY ADJACENT THERETO WHICH BECOME UNAVAILABLE FOR THE GENERAL
USE OF THE TENANTS OF THE COMPLEX (SUCH EXCLUSION TO BECOME EFFECTIVE FROM AND
AFTER THE TIME, IF ANY, AFTER THE DATE HEREOF, THAT SUCH BUILDINGS OR STRUCTURES
BECOME UNAVAILABLE FOR THE GENERAL USE OF THE TENANTS OF THE COMPLEX).  AT SUCH
TIME DURING OR FOLLOWING CONSTRUCTION OF ANY SUCH BUILDING OR STRUCTURE WHEN A
PORTION OF THE COMPLEX LAND (AND/OR ANY BUILDINGS OR STRUCTURES CONSTRUCTED
THEREON), THE TAXES ALLOCABLE TO WHICH HAD BEEN EXCLUDED FROM COMMON AREA TAXES
AS OF THE COMMENCEMENT OF CONSTRUCTION, AGAIN BECOMES AVAILABLE FOR THE GENERAL
USE OF TENANTS OF THE COMPLEX (OR TO A CERTAIN TENANT OR TENANTS OF THE COMPLEX
FOR USE AS A SO-CALLED “LIMITED COMMON AREA” (A COMMON AREA SUBJECT TO CERTAIN
ADDITIONAL RESTRICTIONS AS TO USE IMPOSED BY LANDLORD, BUT WHICH RESTRICTIONS DO
NOT GENERALLY PROHIBIT THE USE THEREOF BY OTHER TENANTS OF THE COMPLEX, AND
WHICH FOR PURPOSES OF THIS ARTICLE 3 SHALL NONETHELESS BE DEEMED TO BE
“AVAILABLE FOR THE GENERAL USE OF TENANTS OF THE COMPLEX”), THE TAXES ALLOCABLE
TO SUCH PORTION OF THE COMPLEX LAND (AND TO ANY IMPROVEMENTS THEREON SIMILARLY
AVAILABLE FOR THE GENERAL USE OF TENANTS OF THE COMPLEX) SHALL AGAIN BE INCLUDED
IN COMMON AREA TAXES.

 

If any item of Taxes (or allocable portion thereof) which pursuant to this
paragraph (d) is to be included in, or excluded from, Common Area Taxes is not
wholly within a separate tax lot,

 

9

--------------------------------------------------------------------------------


 

then the amount of such item of Taxes (or allocable portion thereof) to be so
included in or excluded from Common Area Taxes shall be (x) with respect to the
land, in the same proportion which the square footage of the land to be so
included or excluded bears to the square footage of the entire tax lot in which
such land is located, and (y) with respect to buildings or structures, be
included or excluded, as applicable, in the same proportion which the current
appraised value of the buildings or structures to be so included or excluded
bears to the current appraised value of all of the buildings or structures
included within the tax lot of which the footprint of land in question is a
part.  All appraisals hereunder shall be determined by an appraiser selected and
paid for by Landlord, who shall be a member in good standing of the American
Institute of Real Estate Appraisers and shall have at least ten (10) years
experience appraising major office buildings in northern New Jersey and/or in
the Borough of Manhattan, City, County and State of New York.  The fees and
expenses of any such appraiser shall be deemed a part of Common Area Taxes.

 

(E)                                  THE TERM “COMMON AREA TAX SHARE” SHALL MEAN
THE SHARE OF COMMON AREA TAXES ALLOCATED TO THE DEMISED PREMISES, AS SUCH SHARE
IS DETERMINED FROM TIME TO TIME AS HEREINAFTER SET FORTH.  THE COMMON AREA TAX
SHARE SHALL BE DETERMINED AS OF THE FIRST DAY OF EACH CALENDAR YEAR (EACH, A
“TAX SHARE DETERMINATION DATE”) AND SHALL BE EQUAL TO A FRACTION (EXPRESSED AS A
PERCENTAGE), THE NUMERATOR OF WHICH SHALL BE THE AGGREGATE SQUARE FOOTAGE
CONTAINED IN THE DEMISED PREMISES AS OF THE APPLICABLE TAX SHARE DETERMINATION
DATE, AND THE DENOMINATOR OF WHICH SHALL BE THE AGGREGATE SQUARE FOOTAGE
CONTAINED IN THE BUILDING, PLAZA II AND THE EXISTING BUILDINGS AS OF THE
APPLICABLE TAX SHARE DETERMINATION DATE.  IF, AT ANY TIME HEREAFTER, THERE IS
CONSTRUCTED ON ANY PORTION OF THE COMPLEX LAND ANY NEW BUILDINGS, AND IN ANY OF
SUCH CASES, THE TENANTS OR OCCUPANTS THEREOF ARE PERMITTED GENERALLY BY LANDLORD
TO USE THE COMMON AREAS (AS DEFINED IN SECTION 22.05 BELOW), THEN THE COMMON
AREA TAX SHARE SHALL BE MODIFIED TO INCLUDE IN THE DENOMINATOR THEREOF, IN
ADDITION TO THE AGGREGATE SQUARE FOOTAGE CONTAINED IN THE BUILDING, PLAZA II AND
THE EXISTING BUILDINGS AS OF THE APPLICABLE TAX SHARE DETERMINATION DATE, THAT
PORTION OF THE SQUARE FOOTAGE CONTAINED IN EACH SUCH NEW BUILDING WHICH EITHER
(I) ON THE APPLICABLE TAX SHARE DETERMINATION DATE IS SUBJECT TO A LEASE (OTHER
THAN A SO-CALLED “MASTER LEASE” TO A LANDLORD AFFILIATED ENTITY IN WHICH EVENT
THE TERMS HEREOF SHALL APPLY TO ANY SUBTENANT OF SUCH MASTER LESSEE) AND THE
LESSEE UNDER SUCH LEASE IS OCCUPYING THE PREMISES DEMISED THEREUNDER AND HAS
BEGUN MAKING PAYMENTS OF BASE RENT THEREUNDER, OR (II) AT ANY TIME PRIOR TO THE
APPLICABLE TAX SHARE DETERMINATION DATE WAS SUBJECT TO A LEASE DESCRIBED IN
CLAUSE (I) ABOVE, OR (III) IN THE CASE OF A RESIDENTIAL CONDOMINIUM DEVELOPMENT,
WAS SOLD FOR THE FIRST TIME TO AN OWNER-OCCUPIER WHICH IS NOT A LANDLORD
AFFILIATED ENTITY.  WITHOUT LIMITING THE PROVISIONS OF CLAUSE (II) ABOVE, IN NO
EVENT SHALL THE DENOMINATOR OF THE COMMON AREA TAX SHARE EVER BE REDUCED BY
REASON THAT ANY SPACE WHICH WAS SUBJECT TO A LEASE DESCRIBED IN CLAUSE (I) ABOVE
IS NO LONGER SUBJECT TO SUCH A LEASE.  IF, AT ANY TIME HEREAFTER, ANY OF THE
EXISTING BUILDINGS INCLUDED IN THE COMMON AREAS IS CONVEYED TO A THIRD PARTY
(OTHER THAN TO A LANDLORD AFFILIATED ENTITY) (ANY EXISTING BUILDING INCLUDED IN
THE COMMON AREAS WHICH IS SO CONVEYED IS CALLED A “CONVEYED PLAZA”), THEN FROM
AND AFTER THE TAX SHARE DETERMINATION DATE NEXT SUCCEEDING SUCH CONVEYANCE, THE
COMMON AREA TAX SHARE SHALL BE MODIFIED TO EXCLUDE FROM THE DENOMINATOR THEREOF
THE SQUARE FOOTAGE CONTAINED IN SUCH CONVEYED PLAZA, PROVIDED THAT IF AFTER THE
DATE OF SUCH CONVEYANCE THE TENANTS OR OCCUPANTS OF SUCH CONVEYED PLAZA ARE
PERMITTED GENERALLY BY LANDLORD TO USE THE COMMON AREAS, THEN THE FOREGOING
EXCLUSION SHALL NOT APPLY AND THE SQUARE FOOTAGE CONTAINED IN SUCH CONVEYED
PLAZA SHALL CONTINUE TO BE INCLUDED IN THE DENOMINATOR OF THE COMMON AREA TAX
SHARE.  IF AT ANY TIME HEREAFTER ANY BUILDING LOCATED ON

 

10

--------------------------------------------------------------------------------


 

THE COMPLEX LAND, THE SQUARE FOOTAGE OF WHICH IS THEN INCLUDED IN THE
DENOMINATOR OF THE COMMON AREA TAX SHARE, SHALL BE CONVEYED TO A THIRD PARTY
(OTHER THAN TO A LANDLORD AFFILIATED ENTITY), AND IF AFTER SUCH CONVEYANCE THE
TENANTS OR OCCUPANTS OF SUCH BUILDING ARE NO LONGER PERMITTED GENERALLY TO USE
THE COMMON AREAS, THEN FROM AND AFTER THE NEXT SUCCEEDING TAX SHARE
DETERMINATION DATE, THE COMMON AREA TAX SHARE SHALL BE MODIFIED BY EXCLUDING
FROM THE DENOMINATOR THEREOF THE SQUARE FOOTAGE CONTAINED IN SUCH CONVEYED
BUILDING.  LANDLORD AND TENANT AGREE THAT AS OF THE DATE OF THIS LEASE, PLAZA I
CONTAINS 401,179 SQUARE FEET, PLAZA II CONTAINS 726,078 SQUARE FEET, THE
BUILDING CONTAINS 750,000 SQUARE FEET, PLAZA IV-A CONTAINS 210,000 SQUARE FEET
AND PLAZA V CONTAINS 980,000 SQUARE FEET.  THE SQUARE FOOTAGE OF ANY OTHER
BUILDING LOCATED ON THE COMPLEX LAND SHALL BE DETERMINED HEREINAFTER IN THE SAME
MANNER AS THE DETERMINATION OF SQUARE FOOTAGE REFLECTED IN THE IMMEDIATELY
PRECEDING SENTENCE.

 

(F)                                    THE TERM “TENANT’S TAX SHARE” SHALL MEAN
THE PERCENTAGE RESULTING FROM DIVIDING THE NUMBER OF SQUARE FEET FROM TIME TO
TIME INCLUDED IN THE DEMISED PREMISES AND WITH RESPECT TO WHICH TENANT IS
OBLIGATED TO MAKE TENANT’S TAX PAYMENTS PURSUANT TO SECTION 3.01(B) BY THE
AGGREGATE NUMBER OF SQUARE FEET IN THE BUILDING AND PLAZA II, WHICH THE PARTIES
AGREE SHALL BE 1,476,078 SQUARE FEET AS OF THE DATE OF THIS LEASE.  IF AT ANY
TIME AFTER THE DATE OF THIS LEASE SQUARE FOOTAGE OF OFFICE, RETAIL OR OTHER
COMMERCIAL SPACE (EXCLUSIVE OF STORAGE SPACE THAT IS AN ADJUNCT TO SUCH SPACE)
SHALL BE ADDED TO OR SUBTRACTED FROM THE BUILDING OR PLAZA II, TENANT’S TAX
SHARE SHALL BE EQUITABLY ADJUSTED SO THAT TENANT PAYS ITS PROPORTIONATE SHARE OF
BUILDING TAXES IN THE SAME PROPORTION WHICH THE SQUARE FEET FROM TIME TO TIME
INCLUDED IN THE DEMISED PREMISES AS SET FORTH HEREIN BEARS TO THE TOTAL AREA OF
OFFICE, RETAIL OR OTHER COMMERCIAL SPACE (EXCLUSIVE OF SUCH STORAGE SPACE) IN
THE IMPROVEMENTS AS TO WHICH SUCH BUILDING AND PLAZA II TAXES RELATE, USING THE
SAME STANDARD OF MEASUREMENT TO COMPUTE THE AREA OF THE NEW OR ADDITIONAL SPACE
OR THE SUBTRACTED SPACE AS THAT USED TO COMPUTE THE AREA OF THE DEMISED PREMISES
FOR PURPOSES OF THIS LEASE.  IN THE EVENT OF SUCH ADJUSTMENT, LANDLORD AND
TENANT SHALL, AT EITHER PARTY’S REQUEST, EXECUTE AN INSTRUMENT CONFIRMING SUCH
ADJUSTMENT AND MAKING THE APPROPRIATE CHANGE IN TENANT’S TAX SHARE, BUT NO SUCH
INSTRUMENT SHALL BE NECESSARY TO MAKE THE SAME EFFECTIVE.

 

(G)                                 TENANT ACKNOWLEDGES THAT LANDLORD MAY
TRANSFER LEGAL OWNERSHIP OF PORTIONS OF THE PROPERTY TO LANDLORD AFFILIATED
ENTITIES FOR PURPOSES OF OBTAINING TAX ABATEMENTS FOR THE PROPERTY, FOR INCOME
TAX PLANNING PURPOSES OR OTHERWISE, AND NEITHER THE DEFINITION OF COMMON AREA
TAXES, NOR OF COMMON AREA TAX SHARE, NOR OF BUILDING TAXES, NOR OF TENANT’S TAX
SHARE SHALL BE AFFECTED BY REASON OF ANY SUCH TRANSFERS TO AFFILIATED ENTITIES;
ALL OF WHICH SHALL BE DEEMED FOR PURPOSES HEREOF TO CONTINUE TO BE OWNED BY
LANDLORD.

 

(H)                                 IF LANDLORD (OR ANY LANDLORD AFFILIATED
ENTITY) SHALL ACQUIRE ANY ADDITIONAL LAND IN THE IMMEDIATE VICINITY OF THE
COMPLEX (EACH, AN “ADDITIONAL PARCEL”), THEN, AT LANDLORD’S ELECTION,
EXERCISABLE BY WRITTEN NOTICE TO TENANT, (A) THE TAXES ALLOCABLE TO SUCH
ADDITIONAL PARCEL (OR THE PORTION THEREOF TO BE USED AS COMMON AREAS) SHALL BE
INCLUDED IN COMMON AREA TAXES IN ACCORDANCE WITH PARAGRAPH (D) ABOVE TO THE
EXTENT APPLICABLE WHEN SUCH ADDITIONAL PARCEL SHALL BE AVAILABLE FOR THE GENERAL
USE OF THE TENANTS OF THE COMPLEX, (B) THE SQUARE FOOTAGE OF ANY BUILDINGS THEN
OR THEREAFTER CONSTRUCTED ON SUCH ADDITIONAL PARCEL, THE TENANTS OR OCCUPANTS OF
WHICH ARE PERMITTED GENERALLY TO USE THE COMMON AREAS, SHALL, AS OF THE
APPLICABLE TAX SHARE DETERMINATION DATE, BE ADDED TO THE DENOMINATOR OF THE
COMMON AREA TAX SHARE FOR PURPOSES OF CALCULATING THE COMMON AREA TAX SHARE IN
ACCORDANCE WITH PARAGRAPH (E) ABOVE, USING THE SAME STANDARD OF MEASUREMENT TO
COMPUTE THE AREA OF THE NEW OR

 

11

--------------------------------------------------------------------------------


 

ADDITIONAL BUILDINGS AS THAT USED TO COMPUTE THE AREA OF THE DEMISED PREMISES
FOR PURPOSES OF THIS LEASE, (C) SUCH ADDITIONAL PARCEL SHALL THEREAFTER BE
DEEMED A PART OF THE COMPLEX LAND FOR ALL PURPOSES OF THIS LEASE AND (D) THE
COMMON AREA TAXES FOR THE BASE TAX YEAR SHALL BE EQUITABLY INCREASED TO REFLECT
THE INCLUSION OF THE TAXES FOR THE ADDITIONAL PARCEL IN COMMON AREA TAXES.

 

(I)                                     THE TERM “ESCALATION STATEMENT” SHALL
MEAN A STATEMENT SETTING FORTH THE AMOUNT PAYABLE BY TENANT FOR A SPECIFIED TAX
YEAR OR OPERATING YEAR (AS DEFINED IN SECTION 3.02), AS THE CASE MAY BE, OR FOR
SOME PORTION THEREOF PURSUANT TO THIS ARTICLE 3.

 


B.                                     TENANT SHALL PAY TO LANDLORD AS
ADDITIONAL RENT FOR EACH TAX YEAR OR PARTIAL TAX YEAR AN AMOUNT EQUAL TO THE SUM
OF THE FOLLOWING:  (A) TENANT’S TAX SHARE OF THE EXCESS OF THE BUILDING TAXES
FOR SUCH TAX YEAR OVER THE BUILDING TAXES FOR THE BASE TAX YEAR AND (B) THE
COMMON AREA TAX SHARE OF THE EXCESS OF THE COMMON AREA TAXES FOR SUCH TAX YEAR
OVER THE COMMON AREA TAXES FOR THE BASE TAX YEAR (COLLECTIVELY, “TENANT’S TAX
PAYMENT”).  LANDLORD SHALL FURNISH TENANT AN ANNUAL ESCALATION STATEMENT
(SUBJECT TO REVISION AS HEREINAFTER PROVIDED) FOR EACH TAX YEAR SETTING FORTH
TENANT’S TAX PAYMENT (OR, IF LANDLORD HAS NOT YET RECEIVED BILLS EVIDENCING THE
FULL AMOUNT OF TAXES PAYABLE DURING SUCH TAX YEAR, LANDLORD’S GOOD FAITH
ESTIMATE OF TENANT’S TAX PAYMENT, WHICH SHALL FOR ALL PURPOSES HEREOF BE DEEMED
TO BE THE TAXES FOR SUCH TAX YEAR PAYABLE HEREUNDER UNTIL SUCH TAXES ARE FINALLY
DETERMINED) FOR SUCH TAX YEAR.  THE ESCALATION STATEMENT SHALL BE ACCOMPANIED BY
A COPY OF THE APPLICABLE TAX BILL AND, WITH RESPECT TO THE FIRST TAX YEAR
FOLLOWING THE BASE TAX YEAR, WITH A COPY OF THE TAX BILL FOR THE BASE TAX YEAR. 
TENANT’S TAX PAYMENT (DETERMINED AS ABOVE PROVIDED) SHALL BE PAYABLE MONTHLY,
EACH SUCH INSTALLMENT TO BE IN SUCH AMOUNT AND DUE AT SUCH TIME SUCH THAT
LANDLORD SHALL HAVE RECEIVED TENANT’S TAX SHARE OF (I) ALL INSTALLMENTS OF
BUILDING TAXES AND (II) ALL INSTALLMENTS OF COMMON AREA TAXES PAYABLE, IN EITHER
CASE, TO A GOVERNMENTAL AUTHORITY, OR TO ANY DESIGNATED PARTY UNDER ANY
APPLICABLE RECIPROCAL AGREEMENTS (A “RESPONSIBLE PARTY”), OR AS TAX ESCROW
PAYMENTS TO ANY SUPERIOR GROUND LESSOR OR MORTGAGEE, NOT LESS THAN THIRTY (30)
DAYS PRIOR TO THE DATE SUCH INSTALLMENT OF BUILDING TAXES OR COMMON AREA TAXES
IS PAYABLE TO SUCH GOVERNMENTAL AUTHORITY, RESPONSIBLE PARTY OR SUPERIOR GROUND
LESSOR OR MORTGAGEE, AS APPLICABLE.  IF AN ANNUAL ESCALATION STATEMENT IS
FURNISHED TO TENANT AFTER THE COMMENCEMENT OF THE TAX YEAR TO WHICH IT RELATES,
THEN (X) UNTIL SUCH ESCALATION STATEMENT IS RENDERED, TENANT SHALL PAY TENANT’S
TAX PAYMENT FOR SUCH TAX YEAR IN INSTALLMENTS BASED UPON THE LAST ESCALATION
STATEMENT RENDERED TO TENANT WITH RESPECT TO BUILDING TAXES AND COMMON AREA
TAXES, (Y) TENANT SHALL, WITHIN FIFTEEN (15) BUSINESS DAYS AFTER SUCH ANNUAL
ESCALATION STATEMENT IS FURNISHED TO TENANT, PAY TO LANDLORD AN AMOUNT EQUAL TO
ANY UNDERPAYMENT OF THE INSTALLMENTS OF TENANT’S TAX PAYMENT THERETOFORE PAID BY
TENANT FOR SUCH TAX YEAR AND (Z) THEREAFTER TENANT SHALL PAY TENANT’S TAX
PAYMENT IN INSTALLMENTS BASED ON SUCH ANNUAL ESCALATION STATEMENT.  IN THE EVENT
OF AN OVERPAYMENT BY TENANT, LANDLORD SHALL PERMIT TENANT TO CREDIT THE AMOUNT
OF SUCH OVERPAYMENT AGAINST THE NEXT SUBSEQUENT RENTAL PAYMENTS UNDER THIS
LEASE.  AFTER THE TERMINATION OF THIS LEASE AND THE PAYMENT TO LANDLORD OF THE
BALANCE, IF ANY, OF ALL BASIC ANNUAL RENT AND ADDITIONAL RENT DUE HEREUNDER,
LANDLORD SHALL PAY TO TENANT THE AMOUNT OF ANY CREDIT NOT PREVIOUSLY APPLIED BY
TENANT.  IF THERE SHALL BE ANY INCREASE OR DECREASE IN BUILDING TAXES OR COMMON
AREA TAXES FOR ANY TAX YEAR, WHETHER DURING OR AFTER SUCH TAX YEAR, LANDLORD
SHALL FURNISH A REVISED ESCALATION STATEMENT FOR SUCH TAX YEAR TO TENANT, AND
TENANT’S TAX PAYMENT FOR SUCH TAX YEAR SHALL BE ADJUSTED AND PAID OR CREDITED,
AS APPROPRIATE, IN THE SAME MANNER AS HEREINABOVE PROVIDED.

 

12

--------------------------------------------------------------------------------

 


C.                                     IF LANDLORD SHALL RECEIVE A REFUND OF
BUILDING TAXES OR COMMON AREA TAXES FOR ANY TAX YEAR AS TO WHICH TENANT MADE A
TENANT’S TAX PAYMENT, LANDLORD SHALL PROMPTLY NOTIFY TENANT AND SHALL PERMIT
TENANT TO CREDIT AGAINST SUBSEQUENT RENTAL PAYMENTS UNDER THIS LEASE, TENANT’S
TAX SHARE OR COMMON AREA TAX SHARE, AS APPLICABLE, OF THE REFUND, BUT NOT IN
EXCESS OF THE TENANT’S TAX SHARE OF ANY SUCH REFUND OF BUILDING TAXES OR THE
COMMON AREA TAX SHARE OF ANY SUCH REFUND OF COMMON AREA TAXES OR IN EXCESS OF
TENANT’S TAX PAYMENT PAID FOR SUCH TAX YEAR.  AFTER THE TERMINATION OF THIS
LEASE AND THE PAYMENT TO LANDLORD OF THE BALANCE, IF ANY, OF ALL BASIC ANNUAL
RENT AND ADDITIONAL RENT DUE HEREUNDER, LANDLORD SHALL PAY TENANT THE AMOUNT OF
ANY CREDIT NOT PREVIOUSLY APPLIED BY TENANT.


 


3.02                           A.                                   FOR PURPOSES
HEREOF THE FOLLOWING DEFINITIONS SHALL APPLY:


 

(A)                                  THE TERM “OPERATING YEAR” SHALL MEAN EACH
CALENDAR YEAR WHICH INCLUDES ANY PART OF THE PERIOD COMMENCING ON THE DATE
HEREOF AND ENDING UPON THE EXPIRATION OF THE TERM.

 

(B)                                 THE TERM “TENANT’S EXPENSE SHARE” SHALL MEAN
THE PERCENTAGE RESULTING FROM DIVIDING THE NUMBER OF SQUARE FEET FROM TIME TO
TIME INCLUDED IN THE DEMISED PREMISES AND WITH RESPECT TO WHICH TENANT IS
OBLIGATED TO MAKE TENANT’S EXPENSE PAYMENTS PURSUANT TO SECTION 3.02(B) BY THE
AGGREGATE NUMBER OF SQUARE FEET IN THE BUILDING AND PLAZA II, WHICH THE PARTIES
AGREE IS 1,476,078 SQUARE FEET AS OF THE DATE OF THIS LEASE.  IF AT ANY TIME
AFTER THE DATE OF THIS LEASE ADDITIONAL SQUARE FOOTAGE OF OFFICE SPACE
(EXCLUSIVE OF STORAGE SPACE THAT IS AN ADJUNCT TO SUCH SPACE) SHALL BE ADDED TO
OR SUBTRACTED FROM THE BUILDING OR PLAZA II, TENANT’S EXPENSE SHARE SHALL BE
EQUITABLY ADJUSTED SO THAT TENANT PAYS ITS PROPORTIONATE SHARE OF OPERATING
EXPENSES IN THE SAME PROPORTION WHICH THE SQUARE FEET FROM TIME TO TIME INCLUDED
IN THE DEMISED PREMISES AS SET FORTH HEREIN BEARS TO THE TOTAL AREA OF OFFICE
SPACE (EXCLUSIVE OF SUCH STORAGE SPACE) IN THE IMPROVEMENTS AS TO WHICH SUCH
OPERATING EXPENSES RELATE, USING THE SAME STANDARD OF MEASUREMENT TO COMPUTE THE
AREA OF THE NEW OR ADDITIONAL SPACE OR SUBTRACTED SPACE AS THAT USED TO COMPUTE
THE AREA OF THE DEMISED PREMISES FOR PURPOSES OF THIS LEASE.  IN THE EVENT OF
SUCH ADJUSTMENT, LANDLORD AND TENANT SHALL, AT EITHER PARTY’S REQUEST, EXECUTE
AN INSTRUMENT CONFIRMING SUCH ADJUSTMENT AND MAKING THE APPROPRIATE CHANGE IN
TENANT’S EXPENSE SHARE, BUT NO SUCH INSTRUMENT SHALL BE NECESSARY TO MAKE THE
SAME EFFECTIVE.

 

(C)                                  THE TERM “COMMON AREA EXPENSE SHARE” SHALL
MEAN THE SHARE OF COMMON AREA OPERATING EXPENSES ALLOCATED TO THE DEMISED
PREMISES, AS SUCH SHARE IS DETERMINED FROM TIME TO TIME AS HEREINAFTER SET
FORTH.  THE COMMON AREA EXPENSE SHARE SHALL BE DETERMINED AS OF THE FIRST DAY OF
EACH CALENDAR YEAR (EACH, AN “EXPENSE SHARE DETERMINATION DATE”) AND SHALL BE
EQUAL TO A FRACTION (EXPRESSED AS A PERCENTAGE), THE NUMERATOR OF WHICH SHALL BE
THE AGGREGATE SQUARE FOOTAGE CONTAINED IN THE DEMISED PREMISES AS OF THE
APPLICABLE EXPENSE SHARE DETERMINATION DATE, AND THE DENOMINATOR OF WHICH SHALL
BE THE AGGREGATE SQUARE FOOTAGE CONTAINED IN EXISTING BUILDINGS, THE BUILDING
AND PLAZA II AS OF THE APPLICABLE EXPENSE SHARE DETERMINATION DATE (THE “EXPENSE
SHARE FRACTION”).  IF AT ANY TIME HEREAFTER ANY BUILDING LOCATED ON THE COMPLEX
LAND, THE SQUARE FOOTAGE OF WHICH IS THEN INCLUDED IN THE DENOMINATOR OF THE
EXPENSE SHARE FRACTION, SHALL BE CONVEYED TO A THIRD PARTY (OTHER THAN TO A
LANDLORD AFFILIATED ENTITY), AND IF AFTER SUCH CONVEYANCE THE TENANTS OR
OCCUPANTS OF SUCH BUILDING ARE NO LONGER PERMITTED GENERALLY TO USE THE COMMON
AREAS, THEN FROM AND AFTER THE NEXT SUCCEEDING EXPENSE SHARE DETERMINATION DATE,
THE EXPENSE SHARE FRACTION SHALL BE MODIFIED BY EXCLUDING

 

13

--------------------------------------------------------------------------------


 

FROM THE DENOMINATOR THEREOF THE SQUARE FOOTAGE CONTAINED IN SUCH CONVEYED
BUILDING.  LANDLORD AND TENANT AGREE THAT AS OF THE DATE OF THIS LEASE, PLAZA I
CONTAINS 401,179 SQUARE FEET, PLAZA II CONTAINS 726,078 SQUARE FEET, THE
BUILDING CONTAINS 750,000 SQUARE FEET, PLAZA IV-A CONTAINS 210,000 SQUARE FEET
AND PLAZA V CONTAINS 980,000 SQUARE FEET.  THE SQUARE FOOTAGE OF ANY OTHER
BUILDING LOCATED ON THE COMPLEX LAND SHALL BE DETERMINED HEREINAFTER IN THE SAME
MANNER AS THE DETERMINATION OF SQUARE FOOTAGE REFLECTED IN THE IMMEDIATELY
PRECEDING SENTENCE.

 

(D)                                 THE TERM “COMMON AREA OPERATING EXPENSES”
SHALL MEAN THE TOTAL OF ALL COSTS AND EXPENSES (INCLUDING TAXES THEREON, IF
ANY), COMPUTED ON AN ACCRUAL BASIS, INCURRED BY LANDLORD IN CONNECTION WITH
OPERATING, MAINTAINING, REPAIRING AND REPLACING (IN ACCORDANCE WITH THE
PROVISIONS SET FORTH BELOW) THE COMMON AREAS, INCLUDING, WITHOUT LIMITATION, THE
COST AND EXPENSE OF THE FOLLOWING ITEMS TO THE EXTENT THEY RELATE SOLELY TO OR
ARE REASONABLY ALLOCABLE TO THE COMMON AREAS (TENANT HEREBY ACKNOWLEDGING THAT
IT IS NOT POSSIBLE TO MAKE SUCH ALLOCATION WITH MATHEMATICAL CERTAINTY AND THAT
ANY SUCH GOOD FAITH ALLOCATION MADE BY LANDLORD SHALL BE BINDING UPON TENANT): 
GARDENING, LANDSCAPING, PLANTING, REPLANTING, AND REPLACING FLOWERS AND
SHRUBBERY; PUBLIC LIABILITY, PROPERTY DAMAGE AND FIRE INSURANCE WITH SUCH
EXTENDED COVERAGE AND VANDALISM ENDORSEMENTS REQUIRED BY THE HOLDER OF ANY
MORTGAGE COVERING ALL OR ANY PORTION OF THE COMMON AREAS OR CUSTOMARILY CARRIED
WITH RESPECT TO MIXED USE OFFICE AND RETAIL PROJECTS SIMILAR TO THE COMPLEX IN
NORTHERN NEW JERSEY; REPAIRS; PAINTING AND DECORATING; STRIPING; THE COST OF
ELECTRICITY FOR LIGHTING AND MAINTENANCE AND REPLACEMENTS OF LIGHTING FIXTURES,
TUBES AND BULBS; REGULATING AUTOMOBILE AND PEDESTRIAN TRAFFIC; SANITARY CONTROL;
REMOVAL OF RUBBISH, GARBAGE AND OTHER REFUSE; REMOVAL OF SNOW AND ICE, AND
SANDING AND SALTING; SECURITY, WHICH SHALL INCLUDE SPECIAL SECURITY UNDERTAKINGS
FOR THE COMMON USE AND ENJOYMENT OF ALL TENANTS AND OWNERS OF ALL OR A PORTION
OF THE COMPLEX; ACTIONS TO PREVENT UNAUTHORIZED USE OF CERTAIN OF THE COMMON
AREAS; SUPPLIES USED IN THE OPERATION AND MAINTENANCE OF THE COMMON AREAS
(INCLUDING THE COST OF INSPECTION THEREOF); DRAINAGE; MUSIC PROGRAM SERVICES AND
LOUD SPEAKER SYSTEMS, INCLUDING ELECTRICITY THEREFOR; HEATING, VENTILATING AND
AIR-CONDITIONING ENCLOSED SIDEWALKS, IF ANY; CLEANING ALL ENCLOSED SIDEWALKS, IF
ANY, INCLUDING CARPETING OR OTHER FLOOR COVERING; MAINTENANCE OF DECORATIONS, IF
ANY; COST OF PERSONNEL TO IMPLEMENT ALL OF THE AFOREMENTIONED (INCLUDING
WORKER’S COMPENSATION INSURANCE COVERING SUCH PERSONNEL); ALL ADMINISTRATIVE AND
OVERHEAD COSTS, EXCLUDING EXECUTIVE SALARIES ABOVE THE GRADE OF PROPERTY
MANAGER; ALL WATER AND SEWER CHARGES; OUTSIDE CONTRACTOR SNOW REMOVAL COSTS; AND
ANY OTHER FEES AND EXPENSES RELATED SOLELY TO OR WHICH ARE REASONABLY ALLOCABLE
TO THE OPERATION, MAINTENANCE AND REPAIR OF THE COMMON AREAS; PROVIDED, HOWEVER,
THAT THE FOREGOING COSTS AND EXPENSES SHALL EXCLUDE OR HAVE DEDUCTED FROM THEM,
AS THE CASE MAY BE, THE FOLLOWING:

 

(I)                                     TAXES;

 

(II)                                  INTEREST, PRINCIPAL AND REFINANCING AND
OTHER CHARGES ON OR WITH RESPECT TO INDEBTEDNESS;

 

(III)                               AMOUNTS RECEIVED BY LANDLORD THROUGH
PROCEEDS OF INSURANCE TO THE EXTENT THEY ARE COMPENSATION FOR SUMS PREVIOUSLY
INCLUDED IN COMMON AREA OPERATING EXPENSES HEREUNDER;

 

(IV)                              COSTS OF REPAIRS, REPLACEMENTS OR RESTORATION
INCURRED BY REASON OF FIRE OR OTHER CASUALTY OR CONDEMNATION TO THE EXTENT
LANDLORD IS COMPENSATED THEREFOR BY

 

14

--------------------------------------------------------------------------------


 

INSURANCE PROCEEDS (OR WOULD HAVE BEEN COMPENSATED THEREFOR UNDER THE INSURANCE
POLICIES LANDLORD HAS AGREED TO MAINTAIN UNDER THIS LEASE IF LANDLORD FAILS TO
DO SO), OR CONDEMNATION AWARD;

 

(V)                                 ADVERTISING AND PROMOTIONAL EXPENSES;

 

(VI)                              LEASING COMMISSIONS AND SIMILAR FEES;

 

(VII)                           RENT UNDER ANY EXISTING OR FUTURE GROUND LEASE;

 

(VIII)                        CAPITAL EXPENDITURES AND DEPRECIATION, EXCEPT THAT
IF ANY EQUIPMENT IS PURCHASED FOR MAINTENANCE AND OPERATION OF THE COMMON AREAS
WHICH IS TREATED BY LANDLORD AS A CAPITAL ITEM IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”) AND WHICH (A) IS A REPLACEMENT WHEN A
REPAIR CANNOT PRUDENTLY BE MADE (BUT ONLY TO THE EXTENT OF LANDLORD’S REASONABLE
ESTIMATE OF THE COST TO REPAIR SUCH ITEM HAD LANDLORD ELECTED TO REPAIR RATHER
THAN REPLACE SUCH ITEM), (B) IS NECESSARY TO COMPLY WITH ANY LEGAL REQUIREMENT
WHICH IS ENACTED AFTER THE DATE OF THIS LEASE OR (C) HAS THE EFFECT OF REDUCING
EXPENSES WHICH WOULD OTHERWISE BE INCLUDED IN COMMON AREA OPERATING EXPENSES
(BUT ONLY TO THE EXTENT OF SUCH SAVINGS), THEN SUCH EQUIPMENT SHALL BE
DEPRECIATED ON A STRAIGHT-LINE BASIS OVER THE LESSER OF (I) THE USEFUL LIFE OF
SUCH EQUIPMENT OR (II) TEN (10) YEARS, AND THERE SHALL BE INCLUDED IN COMMON
AREA OPERATING EXPENSES IN EACH OPERATING YEAR THE AMOUNT OF SUCH DEPRECIATION
ATTRIBUTABLE TO SUCH OPERATING YEAR, PROVIDED, HOWEVER, THAT ALL AMOUNTS THEREOF
INCLUDED IN COMMON AREA OPERATING EXPENSES IN OPERATING YEARS SUBSEQUENT TO THE
YEAR PAID SHALL HAVE ADDED THERETO INTEREST AT THE INTEREST RATE (DETERMINED AS
OF THE DATE ON WHICH SUCH EXPENSE WAS INCURRED) FROM THE DATE EACH SUCH EXPENSE
WAS INCURRED BY LANDLORD;

 

(IX)                                AS TO SALARIES AND OTHER COMPENSATION AND
PROFESSIONAL FEES OF PERSONS EMPLOYED OR RETAINED AT OR FOR THE COMMON AREAS AND
AT ADDITIONAL LOCATIONS OTHER THAN THE COMMON AREAS, ONLY A PRO RATA ALLOCATION
(BASED ON AN EQUITABLE TIME ALLOCATION) OF THE FOREGOING EXPENSES INCURRED ON
BEHALF OF THE COMMON AREAS SHALL BE INCLUDED IN COMMON AREA OPERATING EXPENSES;

 

(X)                                   COSTS AND EXPENSES PAYABLE TO A LANDLORD
AFFILIATED ENTITY OR ITS PARTNERS OR STOCKHOLDERS TO THE EXTENT THAT SUCH COSTS
AND EXPENSES EXCEED, IN ANY MATERIAL RESPECT, COMPETITIVE COSTS AND EXPENSES
GENERALLY CHARGED FOR MATERIALS OR SERVICES RENDERED BY PERSONS OR ENTITIES
(OTHER THAN ANY LANDLORD AFFILIATED ENTITY OR ITS PARTNERS OR STOCKHOLDERS) OF
SIMILAR SKILL, COMPETENCE AND EXPERIENCE;

 

(XI)                                ALL COSTS AND EXPENSES INCLUDED IN OPERATING
EXPENSES;

 

(XII)                             ALL COSTS AND EXPENSES ALLOCABLE TO ANY
PORTION OF THE COMMON AREAS THAT IS HEREAFTER CONVEYED TO A THIRD PARTY (OTHER
THAN TO A LANDLORD AFFILIATED ENTITY), EXCEPT, HOWEVER, THAT IF ANY PORTION OF
THE COMMON AREAS SO CONVEYED CONSTITUTES A PARKING STRUCTURE, AND IF LANDLORD
BOTH RETAINS THE RIGHT TO USE ALL OR A PORTION OF THE PARKING SPACES WITHIN SUCH
STRUCTURE FOR TENANTS OF THE COMPLEX AND PAYS ALL OR A PORTION OF THE COSTS AND
EXPENSES ALLOCABLE TO SUCH CONVEYED PARKING STRUCTURE

 

15

--------------------------------------------------------------------------------


 

THEN SUCH COSTS AND EXPENSES PAYABLE BY LANDLORD WITH RESPECT TO SUCH CONVEYED
PARKING STRUCTURE SHALL BE INCLUDED IN COMMON AREA OPERATING EXPENSES;

 

(XIII)                          ALL COSTS AND EXPENSES ALLOCABLE TO ANY
BUILDINGS OR STRUCTURES CONSTRUCTED ON ANY PORTION OF THE COMPLEX (OTHER THAN
THE BUILDING, PLAZA II AND THE EXISTING BUILDINGS) OR ALLOCABLE TO ANY PORTIONS
OF THE COMMON AREAS ADJACENT THERETO WHICH BECOME UNAVAILABLE FOR THE GENERAL
USE OF THE TENANTS OF THE COMPLEX DURING THE CONSTRUCTION OF SUCH BUILDINGS OR
STRUCTURES BY REASON OF SUCH CONSTRUCTION (SUCH EXCLUSION TO BECOME EFFECTIVE
FROM AND AFTER THE TIME, IF ANY, OF COMMENCEMENT OF CONSTRUCTION (OF SUCH
BUILDINGS OR STRUCTURES).  DURING CONSTRUCTION OF ANY SUCH BUILDING OR
STRUCTURE, AS AND WHEN ANY PORTION OF THE LAND (AND ANY IMPROVEMENTS CONSTRUCTED
THEREON), THE COSTS AND EXPENSES ALLOCABLE TO WHICH HAD BEEN EXCLUDED FROM
COMMON AREA OPERATING EXPENSES AS OF THE COMMENCEMENT OF CONSTRUCTION, AGAIN
BECOMES AVAILABLE FOR THE GENERAL USE OF ALL TENANTS OF THE COMPLEX, THE COSTS
AND EXPENSES ALLOCABLE TO SUCH LAND (AND TO ANY IMPROVEMENTS THEREON SIMILARLY
AVAILABLE FOR THE GENERAL USE OF ALL TENANTS OF THE COMPLEX INCLUDING, WITHOUT
LIMITATION, PARKING STRUCTURES) SHALL AGAIN BE INCLUDED IN COMMON AREA OPERATING
EXPENSES;

 

(XIV)                         AMOUNTS OTHERWISE INCLUDIBLE IN COMMON AREA
OPERATING EXPENSES BUT REIMBURSED FROM OTHER SOURCES OTHER THAN BY ESCALATION
PROVISIONS SIMILAR TO THIS ARTICLE 3;

 

(XV)                            COSTS PAID OR INCURRED IN CONNECTION WITH THE
REMOVAL, REPLACEMENT, ENCLOSURE, ENCAPSULATION OR OTHER TREATMENT OF ANY
HAZARDOUS MATERIALS IN THE BUILDING;

 

(XVI)                         COSTS INCURRED BY LANDLORD TO REMEDY A VIOLATION
OF A LEGAL REQUIREMENT IN EFFECT AS OF THE DATE OF THIS LEASE;

 

(XVII)                      COSTS OF ACQUIRING SCULPTURES, PAINTINGS OR OTHER
PERMANENT OBJECTS OF ART (AS DISTINCT FROM DECORATIONS) LOCATED IN THE COMMON
AREAS, EXCEPT FOR THE COST OF ROUTINE MAINTENANCE OF SUCH OBJECTS OF ART;

 

(XVIII)                   INTEREST, FINES OR PENALTIES PAYABLE BY LANDLORD;

 

(XIX)                           LANDLORD’S GENERAL CORPORATE OVERHEAD AND
GENERAL ADMINISTRATIVE EXPENSES NOT ATTRIBUTABLE IN ANY WAY TO THE COMMON AREAS;

 

(XX)                              LANDLORD’S POLITICAL OR CHARITABLE
CONTRIBUTIONS; AND

 

(XXI)                           ANY COMPENSATION PAID TO CLERKS, ATTENDANTS OR
OTHER PERSONS IN COMMERCIAL CONCESSIONS OPERATED BY LANDLORD FOR PROFIT.

 

If any of the costs and expenses which, pursuant to the terms of this paragraph
(d), are to be included in or excluded from Common Area Operating Expenses
depending upon the portion of the Property to which they relate, are incurred
with respect to both such included and excluded portions of the Property, then
Landlord shall make a good faith estimate of the amount of such cost or expense
allocable to such included or excluded portion of the Property, and only the pro
rata allocation (based on Landlord’s estimate) of such cost or expense incurred
on behalf of the

 

16

--------------------------------------------------------------------------------


 

included portion of the Property shall be included in Common Area Operating
Expenses.  Such allocation shall be binding on Landlord and Tenant.

 

(E)                                  THE TERM “OPERATING EXPENSES” SHALL MEAN,
SUBJECT TO THE PROVISIONS OF PARAGRAPHS (F) AND (G) BELOW, THE TOTAL OF ALL
COSTS AND EXPENSES (INCLUDING TAXES THEREON, IF ANY), COMPUTED ON AN ACCRUAL
BASIS, INCURRED BY LANDLORD IN CONNECTION WITH OPERATING, REPAIRING AND
MAINTAINING THE BUILDING AND PLAZA II IN A MANNER CUSTOMARY FOR MIXED USE
OFFICE/RETAIL COMPLEXES IN NORTHERN NEW JERSEY SIMILAR TO THE COMPLEX INCLUDING,
WITHOUT LIMITATION, THE COSTS AND EXPENSES WITH RESPECT TO:  STEAM, GAS AND ANY
OTHER FUEL OR UTILITIES; WATER RATES (INCLUDING WITHOUT LIMITATION, FOR PUBLIC
DRINKING FACILITIES AND BATHROOMS), WATER CHARGES AND SEWER RENTS; OPERATION OF
THE HEATING, VENTILATION AND COOLING SYSTEMS; ELECTRICITY AND OTHER UTILITIES
FOR AREAS OTHER THAN THOSE LEASED OR AVAILABLE FOR LEASE TO INDIVIDUAL TENANTS
AS INDICATED BY METER, OR IF THERE BE NO METER, AS DETERMINED BY A REPUTABLE,
INDEPENDENT ELECTRICAL CONSULTANT SELECTED BY LANDLORD (“LANDLORD’S ELECTRICAL
CONSULTANT”); ELEVATORS AND ESCALATORS; METAL, ELEVATOR CAB, LOBBY, INTERIOR
MALL AND OTHER INTERIOR PUBLIC AREA MAINTENANCE AND CLEANING; PAINTING AND
DECORATION OF NONTENANT AREAS; WINDOW CLEANING; SANITARY CONTROL; SECURITY;
MAINTENANCE AND REPLACEMENT OF LIGHTING FIXTURES, TUBES AND BULBS IN NONTENANT
AREAS; MUSIC PROGRAM SERVICES AND LOUD SPEAKER SYSTEM; DEPRECIATION OF HAND
TOOLS AND OTHER MOVABLE EQUIPMENT USED IN THE OPERATION OR MAINTENANCE OF THE
BUILDING AND PLAZA II; MAINTENANCE OF CONDUITS IN THE BUILDING AND PLAZA II AS
NECESSARY FOR SHARED TENANT SYSTEMS; FLOOD, FIRE, EXTENDED COVERAGE, BOILER AND
MACHINERY, SPRINKLER APPARATUS, PUBLIC LIABILITY AND PROPERTY DAMAGE, LOSS OF
RENTAL, FIDELITY AND PLATE GLASS INSURANCE AND ANY OTHER INSURANCE REQUIRED BY
THE HOLDER OF ANY MORTGAGE OR GROUND LEASE COVERING ALL OR ANY PORTION OF THE
BUILDING AND PLAZA II OR CUSTOMARILY CARRIED WITH RESPECT TO MIXED USE
OFFICE/RETAIL COMPLEXES IN NORTHERN NEW JERSEY SIMILAR TO THE PROPERTY; WAGES,
SALARIES, BONUSES, DISABILITY BENEFITS, HOSPITALIZATION, MEDICAL, SURGICAL,
DENTAL, OPTICAL, PSYCHIATRIC, LEGAL, UNION AND GENERAL WELFARE BENEFITS
(INCLUDING GROUP LIFE INSURANCE), ANY PENSION, RETIREMENT OR LIFE INSURANCE PLAN
AND OTHER BENEFIT OR SIMILAR EXPENSE RESPECTING EMPLOYEES OF LANDLORD (OR ITS
AGENTS) UP TO AND INCLUDING THE PROPERTY MANAGER, PROVIDED THAT TO THE EXTENT
THAT LANDLORD EMPLOYS THE SERVICES OF ANY SUCH PERSONS AT THE BUILDING  AND
PLAZA II AND AT ADDITIONAL LOCATIONS OTHER THAN THE BUILDING AND PLAZA II, THEN
ONLY A PRO RATA ALLOCATION (BASED ON AN EQUITABLE TIME ALLOCATION) OF THE
FOREGOING EXPENSES INCURRED ON BEHALF OF THE BUILDING AND PLAZA II SHALL BE
INCLUDED IN OPERATING EXPENSES; UNIFORMS AND WORKING CLOTHES FOR SUCH EMPLOYEES
AND THE CLEANING AND REPLACEMENT THEREOF; EXPENSES IMPOSED ON LANDLORD PURSUANT
TO LAW OR TO ANY COLLECTIVE BARGAINING AGREEMENT WITH RESPECT TO SUCH EMPLOYEES;
WORKER’S COMPENSATION INSURANCE, PAYROLL, SOCIAL SECURITY, UNEMPLOYMENT AND
OTHER SIMILAR TAXES WITH RESPECT TO SUCH EMPLOYEES; SALARIES OF BOOKKEEPERS AND
ACCOUNTANTS, PROVIDED THAT TO THE EXTENT THAT LANDLORD EMPLOYS THE SERVICES OF
ANY SUCH PERSONS AT THE BUILDING AND PLAZA II AND AT ADDITIONAL LOCATIONS OTHER
THAN THE BUILDING AND PLAZA II, THEN ONLY A PRO RATA ALLOCATION (BASED ON AN
EQUITABLE TIME ALLOCATION) OF THE FOREGOING EXPENSES INCURRED ON BEHALF OF THE
BUILDING AND PLAZA II SHALL BE INCLUDED IN OPERATING EXPENSES; REASONABLE
PROFESSIONAL AND CONSULTING FEES, INCLUDING LEGAL AND ACCOUNTING FEES; CHARGES
FOR INDEPENDENT CONTRACTORS PERFORMING WORK INCLUDED WITHIN THE DEFINITION OF
OPERATING EXPENSES; ASSOCIATION FEES OR DUES; TELEPHONE AND STATIONERY;
DIRECTORY; BUILDING TELEPHONE; REPAIRS, REPLACEMENTS AND IMPROVEMENTS OF THE
ELECTRICAL, MECHANICAL, PLUMBING AND HVAC SYSTEMS AND OTHER SYSTEMS AND PORTIONS
OF THE BUILDING AND PLAZA II, WHICH ARE NECESSARY OR APPROPRIATE FOR THE
CONTINUED OPERATION OF THE BUILDING IN A MANNER CUSTOMARY FOR MIXED USE
OFFICE/RETAIL COMPLEXES IN NORTHERN NEW JERSEY SIMILAR TO THE COMPLEX OR ARE
OTHERWISE IMPOSED UPON LANDLORD BY ANY GOVERNMENTAL

 

17

--------------------------------------------------------------------------------


 

AUTHORITY; AND MANAGEMENT FEES FOR THE MANAGEMENT OF THE BUILDING AND PLAZA II,
OR IF NO MANAGING AGENT IS EMPLOYED BY LANDLORD, A SUM IN LIEU THEREOF WHICH IS
NOT IN EXCESS OF THE THEN PREVAILING RATES FOR OUTSIDE MANAGEMENT FEES IN
NORTHERN NEW JERSEY FOR MIXED USE OFFICE/RETAIL COMPLEXES SIMILAR TO THE
PROPERTY.  THERE SHALL ALSO BE INCLUDED IN OPERATING EXPENSES (BUT ONLY TO THE
EXTENT THE SAME ARE NOT OTHERWISE INCLUDED THEREIN) ANY ITEMS DESCRIBED IN THE
DEFINITION OF COMMON AREA OPERATING EXPENSES WHICH ARE PERFORMED TO THE EXTERIOR
OF THE BUILDING AND PLAZA II, BUT WHICH, BY REASON OF THEIR RELATING TO AREAS
ADJACENT TO THE BUILDING AND PLAZA II, ARE NOT INCLUDED IN COMMON AREA OPERATING
EXPENSES AND ARE PERFORMED AND PAID FOR DIRECTLY BY THE OWNER OF THE BUILDING
AND PLAZA II.  IF ANY OF THE COSTS AND EXPENSES INCLUDIBLE IN OPERATING EXPENSES
ARE INCURRED BY LANDLORD WITH RESPECT TO BOTH THE BUILDING AND PLAZA II, ON THE
ONE HAND, AND OTHER PORTIONS OF THE PROPERTY, ON THE OTHER HAND, THEN LANDLORD
SHALL MAKE A GOOD FAITH ESTIMATE OF THE AMOUNT OF SUCH COST OR EXPENSE ALLOCABLE
TO THE BUILDING AND PLAZA II AND THE AMOUNT THEREOF ALLOCABLE TO SUCH OTHER
PORTIONS OF THE PROPERTY, AND ONLY THE PRO RATA ALLOCATION (BASED ON LANDLORD’S
ESTIMATE) OF SUCH COST OR EXPENSE INCURRED ON BEHALF OF THE BUILDING AND PLAZA
II SHALL BE INCLUDED IN OPERATING EXPENSES.  IT IS UNDERSTOOD AND AGREED THAT
LANDLORD SHALL NOT BE PERMITTED TO INCLUDE THE SAME ITEM OF EXPENSE IN BOTH
OPERATING EXPENSES AND COMMON AREA OPERATING EXPENSES EXCEPT TO THE EXTENT SUCH
ITEM OF EXPENSE IS ALLOCATED BETWEEN THEM AS EXPRESSLY CONTEMPLATED HEREBY.

 

(F)                                    OMITTED.

 

(G)                                 THE FOLLOWING SHALL BE EXCLUDED OR DEDUCTED
FROM THE COSTS AND EXPENSES OTHERWISE INCLUDED IN OPERATING EXPENSES:

 

(I)                                     THE COST OF ELECTRICITY AND OTHER
UTILITIES FURNISHED TO THE DEMISED PREMISES AND OTHER SPACE LEASED OR AVAILABLE
FOR LEASE TO TENANTS AS MEASURED BY METERS, OR IF THERE BE NO METERS, AS
DETERMINED BY LANDLORD’S ELECTRICAL CONSULTANT;

 

(II)                                  LEASING COMMISSIONS AND SIMILAR FEES;

 

(III)                               SALARIES, FRINGE BENEFITS AND OTHER
COMPENSATION FOR LANDLORD’S EXECUTIVES ABOVE THE GRADE OF PROPERTY MANAGER;

 

(IV)                              AMOUNTS RECEIVED BY LANDLORD THROUGH PROCEEDS
OF INSURANCE TO THE EXTENT THE PROCEEDS ARE COMPENSATION FOR EXPENSES WHICH WERE
PREVIOUSLY INCLUDED IN OPERATING EXPENSES;

 

(V)                                 COST OF REPAIRS, REPLACEMENTS OR RESTORATION
INCURRED BY REASON OF FIRE OR OTHER CASUALTY OR CONDEMNATION TO THE EXTENT
LANDLORD IS COMPENSATED THEREFOR BY INSURANCE PROCEEDS (OR WOULD HAVE BEEN
COMPENSATED THEREFOR UNDER THE INSURANCE POLICIES LANDLORD HAS AGREED TO
MAINTAIN UNDER THIS LEASE IF LANDLORD FAILS TO DO SO) OR A CONDEMNATION AWARD;

 

(VI)                              ADVERTISING AND PROMOTIONAL EXPENDITURES;

 

(VII)                           TAXES;

 

18

--------------------------------------------------------------------------------


 

(VIII)                        COSTS FOR PERFORMING TENANT INSTALLATIONS FOR ANY
INDIVIDUAL TENANT OR FOR PERFORMING WORK OR FURNISHING SERVICES (INCLUDING
ABOVE-STANDARD CLEANING) TO OR FOR INDIVIDUAL TENANTS AT SUCH TENANT’S EXPENSE
AND ANY OTHER CONTRIBUTION BY LANDLORD TO THE COST OF TENANT IMPROVEMENTS;

 

(IX)                                CAPITAL EXPENDITURES, EXCEPT AS PROVIDED
ABOVE;

 

(X)                                   RENT UNDER ANY EXISTING OR FUTURE GROUND
LEASES;

 

(XI)                                FINANCING AND REFINANCING COSTS AND MORTGAGE
DEBT SERVICE;

 

(XII)                             COSTS OF FURNISHING SERVICES TO OTHER TENANTS
OR OCCUPANTS TO THE EXTENT SUCH SERVICES ARE MATERIALLY IN EXCESS OF SERVICES
LANDLORD OFFERS TO ALL TENANTS AT LANDLORD’S EXPENSE;

 

(XIII)                          AMOUNTS OTHERWISE INCLUDIBLE IN OPERATING
EXPENSES BUT REIMBURSED DIRECTLY BY TENANT OR OTHER TENANTS TO LANDLORD OTHER
THAN BY ESCALATION PROVISIONS SIMILAR TO THIS ARTICLE 3;

 

(XIV)                         COSTS AND EXPENSES PAYABLE TO ANY LANDLORD
AFFILIATED ENTITY, TO THE EXTENT THAT SUCH COSTS AND EXPENSES EXCEED IN ANY
MATERIAL RESPECT COMPETITIVE COSTS AND EXPENSES FOR MATERIALS AND SERVICES BY
UNRELATED PERSONS OR ENTITIES (OTHER THAN A LANDLORD AFFILIATED ENTITY OR ITS
PARTNERS OR STOCKHOLDERS) OF SIMILAR SKILL, COMPETENCE AND EXPERIENCE;

 

(XV)                            FRANCHISE, CORPORATION, INCOME, INHERITANCE,
SUCCESSION OR ESTATE TAXES (BUT NOT SALES AND USE TAXES) IMPOSED ON LANDLORD;

 

(XVI)                         ALL AMOUNTS INCLUDED IN COMMON AREA OPERATING
EXPENSES;

 

(XVII)                      DEPRECIATION, EXCEPT THAT IF ANY EQUIPMENT IS
PURCHASED FOR MAINTENANCE AND OPERATION OF THE BUILDING AND PLAZA II WHICH IS
TREATED BY LANDLORD AS A CAPITAL ITEM IN ACCORDANCE WITH GAAP AND WHICH (A) IS A
REPLACEMENT ITEM WHEN A REPAIR CANNOT BE PRUDENTLY MADE (BUT ONLY TO THE EXTENT
OF LANDLORD’S REASONABLE ESTIMATE OF THE COST TO REPAIR SUCH ITEM HAD LANDLORD
ELECTED TO REPAIR RATHER THAN REPLACE SUCH ITEM), OR (B) IS NECESSARY TO COMPLY
WITH ANY LEGAL REQUIREMENT WHICH IS ENACTED AFTER THE DATE OF THIS LEASE OR
(C) HAS THE EFFECT OF REDUCING EXPENSES WHICH WOULD OTHERWISE BE INCLUDED IN
OPERATING EXPENSES (BUT ONLY INCLUDED TO THE EXTENT OF SUCH SAVINGS), THEN SUCH
EQUIPMENT SHALL BE DEPRECIATED ON A STRAIGHT-LINE BASIS OVER THE LESSER OF
(I) THE USEFUL LIFE OF SUCH EQUIPMENT OR (II) TEN (10) YEARS, AND THERE SHALL BE
INCLUDED IN OPERATING EXPENSES IN EACH OPERATING YEAR THE AMOUNT OF SUCH
DEPRECIATION ATTRIBUTABLE TO SUCH OPERATING YEAR, PROVIDED, HOWEVER, THAT ALL
AMOUNTS THEREOF INCLUDED IN OPERATING EXPENSES IN OPERATING YEARS SUBSEQUENT TO
THE YEAR PAID SHALL HAVE ADDED THERETO INTEREST AT THE INTEREST RATE (AS DEFINED
IN SECTION 22.03) (DETERMINED AS OF THE DATE ON WHICH SUCH EXPENSE WAS INCURRED)
FROM THE DATE EACH SUCH EXPENSE WAS INCURRED BY LANDLORD;

 

(XVIII)                   LEASE TAKEOVER OR TAKEBACK COSTS INCURRED BY LANDLORD
IN CONNECTION WITH LEASES IN THE BUILDING OR PLAZA II;

 

19

--------------------------------------------------------------------------------


 

(XIX)                           LEGAL FEES, EXPENSES AND DISBURSEMENTS
(INCLUDING, WITHOUT LIMITATION, THOSE INCURRED IN CONNECTION WITH LEASING,
SALES, FINANCING OR REFINANCING OR DISPUTES WITH OTHER TENANTS), EXCEPT SUCH
FEES AS ARE REASONABLY INCURRED IN CONNECTION WITH THE OPERATION OF THE
PROPERTY;

 

(XX)                              COSTS PAID OR INCURRED IN CONNECTION WITH THE
REMOVAL, REPLACEMENT, ENCLOSURE, ENCAPSULATION OR OTHER TREATMENT OF ANY
HAZARDOUS MATERIALS IN THE BUILDING OR PLAZA II;

 

(XXI)                           COSTS INCURRED BY LANDLORD TO REMEDY A VIOLATION
OF A LEGAL REQUIREMENT IN EFFECT AS OF THE DATE OF THIS LEASE;

 

(XXII)                        COSTS OF ACQUIRING SCULPTURES, PAINTINGS AND OTHER
PERMANENT OBJECTS OF ART (AS DISTINCT FROM DECORATIONS) LOCATED IN THE BUILDING
OR PLAZA II, EXCEPT FOR THE COSTS OF ROUTINE MAINTENANCE OF SUCH OBJECTS OF ART;

 

(XXIII)                     INTEREST, FINES OR PENALTIES PAYABLE BY LANDLORD;

 

(XXIV)                    LANDLORD’S GENERAL CORPORATE OVERHEAD AND GENERAL
ADMINISTRATIVE EXPENSES NOT ATTRIBUTABLE IN ANY WAY TO THE BUILDING OR PLAZA II;

 

(XXV)                       LANDLORD’S POLITICAL OR CHARITABLE CONTRIBUTIONS;

 

(XXVI)                    ANY COMPENSATION PAID TO CLERKS, ATTENDANTS OR OTHER
PERSONS IN COMMERCIAL CONCESSIONS OPERATED BY LANDLORD FOR PROFIT;

 

(XXVII)                 COSTS INCURRED WITH RESPECT TO A SALE OR TRANSFER OF ALL
OR ANY PORTION OF THE BUILDING, PLAZA II OR ANY INTEREST THEREIN, OR IN ANY
PERSON OR ENTITY (OF WHATEVER TIER) OWNING AN INTEREST THEREIN;

 

(XXVIII)                COSTS ASSOCIATED WITH PAYMENTS TO STATE AND LOCAL
GOVERNMENTS FOR INFRASTRUCTURE IMPROVEMENTS, INCLUDING WITHOUT LIMITATION,
TRAFFIC PATTERN AND ROAD IMPROVEMENTS; AND

 

(XXIX)                      COSTS AND LEGAL EXPENSES INCURRED DUE TO LANDLORD’S
GROSS NEGLIGENCE AND/OR WILLFUL MISCONDUCT.

 

(H)                                 IF DURING ALL OR PART OF ANY OPERATING YEAR,
LANDLORD SHALL NOT FURNISH ANY PARTICULAR ITEM(S) OF WORK OR SERVICE (WHICH
WOULD CONSTITUTE AN OPERATING EXPENSE) TO PORTIONS OF THE BUILDING OR PLAZA II,
DUE TO THE FACT SUCH PORTIONS ARE NOT OCCUPIED OR LEASED, OR BECAUSE SUCH ITEM
OF WORK OR SERVICE IS NOT REQUIRED OR DESIRED BY THE TENANT OF SUCH PORTION, OR
SUCH TENANT IS ITSELF OBTAINING AND PROVIDING SUCH ITEM OF WORK OR SERVICE,
THEN, FOR THE PURPOSE OF COMPUTING THE ADDITIONAL RENT PAYABLE HEREUNDER, THE
AMOUNT OF OPERATING EXPENSES FOR SUCH ITEM FOR SUCH PERIOD SHALL BE INCREASED BY
AN AMOUNT EQUAL TO THE ACTUAL INCREMENTAL COST WHICH WOULD REASONABLY HAVE BEEN
INCURRED DURING SUCH PERIOD BY LANDLORD IF IT HAD AT ITS OWN EXPENSE FURNISHED
SUCH ITEM OF WORK OR SERVICES TO 100% OF THE AGGREGATE SQUARE FOOTAGE OF THE
BUILDING AND PLAZA II; IT BEING UNDERSTOOD THAT, WITHOUT LIMITING THE FOREGOING,
THE AMOUNT INCLUDED IN OPERATING EXPENSES FOR THE BASE OPERATING YEAR AND EACH
SUBSEQUENT OPERATING YEAR IN RESPECT

 

20

--------------------------------------------------------------------------------


 

OF MANAGEMENT FEES SHALL ALSO BE INCREASED BY AN AMOUNT EQUAL TO THE INCREMENTAL
MANAGEMENT FEES WHICH WOULD HAVE BEEN INCURRED IF THE BUILDING AND PLAZA II WERE
100% LEASED TO TENANTS BASED ON THE GROSS RENTS FOR THE BUILDING AND PLAZA II
THEN BEING CHARGED BY LANDLORD.  IN ADDITION, IN NO EVENT SHALL THE SAME ITEM OF
OPERATING EXPENSES BE INCLUDED MORE THAN ONCE IN OPERATING EXPENSES FOR A
PARTICULAR OPERATING YEAR.

 

(I)                                     TENANT ACKNOWLEDGES THAT LANDLORD MAY
TRANSFER LEGAL OWNERSHIP OF PORTIONS OF THE PROPERTY TO A LANDLORD AFFILIATED
ENTITY FOR PURPOSES OF OBTAINING TAX ABATEMENTS FOR THE PROPERTY, FOR TAX
PLANNING PURPOSES OR OTHERWISE, AND NEITHER THE DEFINITION OF OPERATING EXPENSES
NOR OF TENANT’S EXPENSE SHARE NOR OF COMMON AREA OPERATING EXPENSES, NOR OF
COMMON AREA EXPENSE SHARE SHALL BE AFFECTED BY REASON OF ANY SUCH TRANSFERS TO
LANDLORD AFFILIATED ENTITIES; ALL OF WHICH SHALL BE DEEMED FOR PURPOSES HEREOF
TO CONTINUE TO BE OWNED BY LANDLORD.

 

(J)                                     IF LANDLORD (OR ANY LANDLORD AFFILIATED
ENTITY) SHALL ACQUIRE AN ADDITIONAL PARCEL, THEN, AT LANDLORD’S ELECTION,
EXERCISABLE BY WRITTEN NOTICE TO TENANT (A) THE COMMON AREA OPERATING EXPENSES
ALLOCABLE TO SUCH ADDITIONAL PARCEL (OR THE PORTION THEREOF TO BE USED AS COMMON
AREAS) SHALL BE INCLUDED IN COMMON AREA OPERATING EXPENSES IN ACCORDANCE WITH
PARAGRAPH (D) ABOVE TO THE EXTENT APPLICABLE WHEN SUCH ADDITIONAL PARCEL SHALL
BE AVAILABLE FOR THE GENERAL USE OF THE TENANTS OF THE COMPLEX, (B) THE SQUARE
FOOTAGE OF ANY IMPROVEMENTS THEN OR THEREAFTER CONSTRUCTED ON SUCH ADDITIONAL
PARCEL, THE TENANTS OR OCCUPANTS OF WHICH ARE PERMITTED GENERALLY TO USE THE
COMMON AREAS, SHALL, AS OF THE APPLICABLE EXPENSE SHARE DETERMINATION DATE, BE
ADDED TO THE DENOMINATOR OF THE EXPENSE SHARE FRACTION FOR PURPOSES OF
CALCULATING THE COMMON AREA EXPENSE SHARE IN ACCORDANCE WITH PARAGRAPH
(C) ABOVE, (C) SUCH ADDITIONAL PARCEL SHALL THEREAFTER BE DEEMED A PART OF THE
COMPLEX LAND FOR ALL PURPOSES OF THIS LEASE AND (D) THE COMMON AREA EXPENSES FOR
THE BASE OPERATING YEAR SHALL BE EQUITABLY INCREASED TO REFLECT THE INCLUSION OF
THE OPERATING EXPENSES FOR THE ADDITIONAL PARCEL IN THE COMMON AREA EXPENSES.

 

(1)                                  Tenant shall pay to Landlord as additional
rent for each Operating Year or partial Operating Year an amount equal to
Tenant’s Expense Share of the excess of the Operating Expenses for such
Operating Year over the Operating Expenses for the Base Operating Year and the
Common Area Expense Share of the excess of the Common Area Operating Expenses
for such Operating Year over the Common Area Operating Expenses for the Base
Operating Year (collectively, “Tenant’s Expense Payment”).

 

(2)                                  Landlord shall furnish to Tenant for each
Operating Year an Escalation Statement (subject to revision as hereinafter
provided) setting forth Landlord’s estimate of Tenant’s Expense Payment for such
Operating Year.  Landlord’s estimate shall not exceed 105% of Tenant’s Expense
Payment for the prior Operating Year unless Landlord becomes aware (and advises
Tenant in writing) of an increase in one or more categories of Common Area
Operating Expenses and/or Operating Expenses (such as insurance premiums or
utilities, including fuel costs) in excess of 5% of the cost of such
category(ies) of Common Area Operating Expenses or Operating Expenses over the
prior Operating Year.  The foregoing limit on estimates shall not be deemed a
cap on Tenant’s Expense Payment based upon actual Common Area Operating Expenses
and/or Operating Expenses.  Landlord shall provide an Escalation Statement for
the Base Operating Year no later than the delivery of the Escalation

 

21

--------------------------------------------------------------------------------


 

Statement for the first Operating Year subsequent to the Base Operating Year. 
Tenant shall pay to Landlord on the first day of each month during such
Operating Year an amount equal to one-twelfth (1/12) of Landlord’s estimate of
Tenant’s Expense Payment for such Operating Year.  If Landlord shall furnish
such estimate for an Operating Year after the commencement thereof, then
(i) until the first day of the month following the month in which such estimate
is furnished to Tenant, Tenant shall pay to Landlord on the first day of each
month an amount equal to the monthly sum payable by Tenant to Landlord under
this paragraph C for the last month of the preceding Operating Year; (ii) on the
first day of the month following the month in which such estimate is furnished
to Tenant and monthly thereafter for the balance of such Operating Year, Tenant
shall pay to Landlord an amount equal to one-twelfth (1/12) of Tenant’s Expense
Payment as shown on such estimate; and (iii) Landlord shall notify Tenant in the
Escalation Statement containing such estimate whether the installments of
Tenant’s Expense Payment previously paid for such Operating Year were more or
less than the installments which should have been paid for such Operating Year
pursuant to such estimate.  If there shall be an underpayment, Tenant shall pay
the amount thereof within fifteen (15) Business Days after being furnished with
such Escalation Statement or if there shall be an overpayment, Tenant shall be
entitled to a credit in the amount thereof against the next subsequent rental
payments under this Lease.  After the termination of this Lease and the payment
to Landlord of the balance, if any, of all basic annual rent and additional rent
due hereunder, Landlord shall pay Tenant the amount of any credit not previously
applied by Tenant.  Landlord may at any time and from time to time furnish to
Tenant an Escalation Statement setting forth Landlord’s revised estimate of
Tenant’s Expense Payment for a particular Operating Year and Tenant’s Expense
Payment for such Operating Year shall be adjusted and paid or credited, as
applicable, in the same manner as provided in the preceding sentence.

 

(3)                                  Within 180 days after the end of each
Operating Year Landlord shall submit to Tenant an annual Escalation Statement
prepared by Landlord or its agent setting forth the Operating Expenses and
Common Area Operating Expenses for the preceding Operating Year and the balance
of Tenant’s Expense Payment, if any, due to Landlord from Tenant for such
Operating Year.  If such annual Escalation Statement shall show that the sums
paid by Tenant under Section 3.02(C) exceeded Tenant’s Expense Payment for such
Operating Year, Tenant shall be entitled to a credit in the amount of such
excess against the next subsequent rental payments under this Lease.  After the
termination of the Lease and the payment to Landlord of the balance, if any, of
all basic annual rent and additional rent due hereunder, Landlord shall pay
Tenant the amount of any credit not previously applied by Tenant.  If an annual
Escalation Statement shall show that the sums so paid by Tenant were less than
Tenant’s Expense Payment for such Operating Year, Tenant shall pay the amount of
such deficiency to Landlord within fifteen (15) Business Days after being
furnished with such annual Escalation Statement.

 

(4)                                  The annual Escalation Statements with
respect to Operating Expenses and Common Area Operating Expenses to be furnished
by Landlord or its agent as provided above may be unaudited but shall be in
reasonable detail.  Landlord and its agent may rely on Landlord’s operating cost
allocations and estimates if such allocations or estimates are required for this
Section 3.02.

 

22

--------------------------------------------------------------------------------

 

(5)           Upon Tenant’s written request, Landlord shall permit Tenant or
Tenant’s designated (in such request) reputable certified public accounting firm
(which may not be retained by Tenant on a contingency fee basis or any other fee
basis by which such accounting firm’s compensation is based upon the amount
refunded or credited by Landlord to Tenant as a result of such audit) to inspect
the books and records relating to the operation of the Property for the
Operating Year to which an Escalation Statement relates at the New York, New
Jersey or Connecticut office of Landlord’s managing agent at such time or times
during normal business hours as Landlord shall reasonably designate.  Tenant or
Tenant’s accounting firm shall have the right to obtain copies or make such
abstracts thereof as it may reasonably require in order to verify any Escalation
Statement.

 


3.03         TENANT SHALL PAY TO THE APPROPRIATE GOVERNMENTAL AUTHORITY ON OR
BEFORE THE DUE DATE THEREOF ALL TAXES, ASSESSMENTS AND OTHER CHARGES WHICH ARE
OR MAY BE ASSESSED, LEVIED OR IMPOSED BY ANY GOVERNMENTAL AUTHORITY UPON, OR
BECOME A LIEN OR DUE AND PAYABLE IN RESPECT OF, ANY LEASEHOLD INTEREST OF
TENANT, ANY INVESTMENT OF TENANT IN THE DEMISED PREMISES, ANY RIGHT OF TENANT TO
OCCUPY THE DEMISED PREMISES OR ANY PERSONAL PROPERTY OF ANY KIND OWNED,
INSTALLED OR USED BY TENANT AT OR IN CONNECTION WITH THE OPERATION OF THE
DEMISED PREMISES OR IN CONNECTION WITH TENANT’S BUSINESS CONDUCTED AT THE
DEMISED PREMISES AND, AT LANDLORD’S REQUEST, FURNISH LANDLORD WITH REASONABLE
EVIDENCE, WITHIN TEN (10) BUSINESS DAYS AFTER DEMAND, THAT THE SAME HAVE BEEN
PAID.

 


3.04         IF THE COMMENCEMENT DATE SHALL BE OTHER THAN THE FIRST DAY OF A TAX
YEAR OR AN OPERATING YEAR OR IF THE EXPIRATION DATE SHALL BE A DAY OTHER THAN
THE LAST DAY OF A TAX YEAR OR AN OPERATING YEAR, THEN TENANT’S TAX PAYMENT
AND/OR TENANT’S EXPENSE PAYMENT FOR SUCH PARTIAL YEAR SHALL BE EQUITABLY
ADJUSTED TAKING INTO CONSIDERATION THE PORTION OF SUCH TAX YEAR OR OPERATING
YEAR FALLING WITHIN THE TERM.  LANDLORD SHALL, AS SOON AS REASONABLY
PRACTICABLE, CAUSE AN ESCALATION STATEMENT WITH RESPECT TO BUILDING TAXES AND
COMMON AREA TAXES FOR THE TAX YEAR AND/OR OPERATING EXPENSES AND COMMON AREA
OPERATING EXPENSES FOR THE OPERATING YEAR IN WHICH THE TERM EXPIRES TO BE
PREPARED AND FURNISHED TO TENANT.  SUCH ESCALATION STATEMENT SHALL BE PREPARED
AS OF THE EXPIRATION DATE OF THE TERM IF SUCH DATE IS DECEMBER 31, AND IF NOT,
AS OF THE FIRST TO OCCUR OF JUNE 30 OR DECEMBER 31 AFTER THE EXPIRATION DATE OF
THE TERM. LANDLORD AND TENANT SHALL THEREUPON MAKE APPROPRIATE ADJUSTMENTS OF
AMOUNTS THEN OWING.


 


3.05         IN NO EVENT SHALL THE BASIC ANNUAL RENT EVER BE REDUCED BY
OPERATION OF THIS ARTICLE 3.  THE RIGHTS AND OBLIGATIONS OF LANDLORD AND TENANT
UNDER THE PROVISIONS OF THIS ARTICLE 3 SHALL SURVIVE THE TERMINATION OF THIS
LEASE, AND PAYMENTS SHALL BE MADE PURSUANT TO THIS ARTICLE 3 NOTWITHSTANDING THE
FACT THAT AN ESCALATION STATEMENT IS FURNISHED TO TENANT AFTER THE EXPIRATION OR
OTHER TERMINATION OF THE TERM.


 


3.06         LANDLORD’S FAILURE TO RENDER AN ESCALATION STATEMENT WITH RESPECT
TO ANY TAX YEAR OR OPERATING YEAR SHALL NOT PREJUDICE LANDLORD’S RIGHT TO
THEREAFTER RENDER AN ESCALATION STATEMENT WITH RESPECT THERETO OR WITH RESPECT
TO ANY SUBSEQUENT TAX YEAR OR OPERATING YEAR, PROVIDED THAT SUCH ESCALATION
STATEMENT IS RENDERED WITHIN TWO YEARS AFTER THE EXPIRATION OF THE APPLICABLE
TAX YEAR OR OPERATING YEAR.


 


3.07         EACH ESCALATION STATEMENT SHALL BE CONCLUSIVE AND BINDING UPON
TENANT UNLESS WITHIN 120 DAYS AFTER RECEIPT OF SUCH ESCALATION STATEMENT TENANT
SHALL NOTIFY LANDLORD THAT IT

 

23

--------------------------------------------------------------------------------


 


DISPUTES THE CORRECTNESS OF SUCH ESCALATION STATEMENT, SPECIFYING THE PARTICULAR
RESPECTS IN WHICH SUCH ESCALATION STATEMENT IS CLAIMED TO BE INCORRECT.  PENDING
THE RESOLUTION OF SUCH DISPUTE, AND AS A CONDITION PRECEDENT TO TENANT’S RIGHT
TO DISPUTE THE CORRECTNESS OF SUCH ESCALATION STATEMENT, TENANT SHALL MAKE ITS
PAYMENTS IN ACCORDANCE WITH SUCH ESCALATION STATEMENT WITHOUT PREJUDICE TO
TENANT’S POSITION.  IN THE EVENT OF THE RESOLUTION OF SUCH DISPUTE SO THAT THERE
SHALL HAVE BEEN AN OVERPAYMENT OF ANY OF TENANT’S TAX PAYMENT AND/OR TENANT’S
EXPENSE PAYMENT, LANDLORD SHALL PERMIT TENANT TO CREDIT THE AMOUNT OF SUCH
OVERPAYMENT AGAINST THE NEXT SUBSEQUENT RENTAL PAYMENTS UNDER THIS LEASE AND, IF
SUCH OVERPAYMENT SHALL HAVE EXCEEDED 6%, LANDLORD SHALL REIMBURSE TENANT FOR
TENANT’S REASONABLE AND ACTUAL COSTS FOR TENANT’S ACCOUNTANTS TO REVIEW THE
ESCALATION STATEMENT.  AFTER THE TERMINATION OF THIS LEASE AND THE PAYMENT TO
LANDLORD OF THE BALANCE, IF ANY, OF ALL BASIC ANNUAL RENT AND ADDITIONAL RENT
DUE HEREUNDER, LANDLORD SHALL PAY TO TENANT THE AMOUNT OF ANY CREDIT NOT
PREVIOUSLY APPLIED BY TENANT. TENANT AGREES, AT LANDLORD’S REQUEST, TO BE A
PARTY TO ANY ARBITRATION BETWEEN LANDLORD AND ANY OTHER TENANT OF THE PROPERTY
CONCERNING THE INTERPRETATION OF ANY PROVISION SIMILAR TO A PROVISION IN THIS
ARTICLE 3 IN SUCH OTHER TENANT’S LEASE.  TENANT SHALL NOT BE RESPONSIBLE FOR THE
COST OF ANY SUCH ARBITRATION, EXCEPT THAT TENANT SHALL BEAR THE COST OF ITS OWN
COUNSEL, EXPERTS AND PRESENTATION OF PROOF, IF ANY.  IF LANDLORD AND TENANT,
BOTH ACTING REASONABLY AND IN GOOD FAITH, CANNOT RESOLVE SUCH DISPUTE AND THE
AMOUNT IN DISPUTE EXCEEDS $10,000, THEN, IN SUCH EVENT, IF TENANT DELIVERS A
NOTICE (THE “ARBITRATION NOTICE”) TO LANDLORD STATING THAT TENANT WISHES TO
RESORT TO THE PROCEDURE DESCRIBED IN THIS SUBSECTION BELOW, THE RESOLUTION AS TO
THE DISPUTED AMOUNT SHALL BE DETERMINED AS FOLLOWS.  A SENIOR OFFICER
EXPERIENCED IN ACCOUNTING MATTERS RELATED TO COMMERCIAL LEASING AND WHO IS A
PARTNER OF A RECOGNIZED NEW JERSEY ACCOUNTING FIRM (THE “ARBITRATOR”) SHALL BE
SELECTED AND PAID FOR JOINTLY BY LANDLORD AND TENANT.  IF LANDLORD AND TENANT
ARE UNABLE TO AGREE UPON THE ARBITRATOR, THEN THE SAME SHALL BE DESIGNATED BY
THE AMERICAN ARBITRATION ASSOCIATION (“AAA”).  THE ARBITRATOR SELECTED BY THE
PARTIES OR DESIGNATED BY THE AAA SHALL NOT HAVE BEEN EMPLOYED BY LANDLORD OR
TENANT DURING THE PREVIOUS FIVE YEAR PERIOD AND SHALL HAVE AT LEAST TEN YEARS
EXPERIENCE IN ANALYZING ACCOUNTING ISSUES CONCERNING OFFICE SPACE IN NEW
JERSEY.  LANDLORD AND TENANT SHALL EACH SUBMIT TO THE ARBITRATOR AND TO THE
OTHER ITS DETERMINATION OF THE RESOLUTION AS TO THE AMOUNT BY WHICH THE DISPUTED
AMOUNT DIFFERS FROM THE ESCALATION STATEMENT, AS SET FORTH ABOVE.  THE
ARBITRATOR SHALL DETERMINE WHICH OF THE TWO DETERMINATIONS (OR ANY AMOUNT IN
BETWEEN) REPRESENTS THE CORRECT RESOLUTION AS TO SUCH DISPUTED AMOUNT.  THE
DETERMINATION OF THE ARBITRATOR SHALL BE BINDING UPON LANDLORD AND TENANT. 
TENANT SHALL ENSURE THAT TENANT, ITS EMPLOYEES AND ITS OTHER REPRESENTATIVES
SHALL KEEP THE FINDINGS OF ANY AUDIT AS WELL AS THE ARBITRATOR CONFIDENTIAL.


 


3.08         TENANT WILL COOPERATE WITH LANDLORD IN ALL REASONABLE RESPECTS IN
OBTAINING AND RETAINING ANY TAX ABATEMENT OR EXEMPTION FOR WHICH THE PROPERTY
MAY BE ELIGIBLE.  TENANT WILL EXECUTE AND FILE WITHIN TEN (10) DAYS AFTER DEMAND
ANY AND ALL DOCUMENTS AND INSTRUMENTS REASONABLY NECESSARY TO OBTAIN AND RETAIN
SUCH ABATEMENT OR EXEMPTION.


 


ARTICLE 4


 


ELECTRICITY


 


4.01         ANY ADDITIONAL RISERS, FEEDERS OR OTHER EQUIPMENT OR SERVICE PROPER
OR NECESSARY TO SUPPLY TENANT’S ELECTRICAL REQUIREMENTS, UPON WRITTEN REQUEST OF
TENANT, WILL BE INSTALLED BY LANDLORD AT THE SOLE BUT REASONABLE COST AND
EXPENSE OF TENANT, IF IN LANDLORD’S SOLE BUT

 

24

--------------------------------------------------------------------------------


 


REASONABLE JUDGMENT THE SAME ARE AVAILABLE AND NECESSARY FOR TENANT’S USE AND
WILL NOT CAUSE PERMANENT DAMAGE OR INJURY TO THE PROPERTY OR THE DEMISED
PREMISES OR CAUSE OR CREATE A DANGEROUS OR HAZARDOUS CONDITION OR ENTAIL
EXCESSIVE OR UNREASONABLE ALTERATIONS, REPAIRS OR EXPENSE OR INTERFERE WITH OR
DISTURB OTHER TENANTS OR OCCUPANTS.  SUCH WRITTEN REQUEST SHALL INCLUDE A LOAD
LETTER PREPARED BY TENANT’S ELECTRICAL ENGINEER WHICH SHALL SUBSTANTIATE
TENANT’S REQUEST AND SET FORTH ALL OF TENANT’S PROPOSED ELECTRICAL EQUIPMENT AND
ESTIMATED CONSUMPTION IN THE DEMISED PREMISES, AND WHICH LOAD LETTER SHALL BE
SATISFACTORY TO LANDLORD.  FOR PURPOSES OF THIS SECTION 4.01 TENANT ACKNOWLEDGES
THAT THE FOLLOWING FACTORS SHALL BE TAKEN INTO CONSIDERATION IN DETERMINING
REASONABLENESS:  (I) WHETHER THE INSTALLATION OF SUCH ADDITIONAL ELECTRICAL
EQUIPMENT POTENTIALLY MATERIALLY AND ADVERSELY AFFECTS THE NORMAL OPERATION OF
PORTIONS OF THE ELECTRICAL SYSTEMS OUTSIDE THE DEMISED PREMISES OR AFFECTS THE
OCCUPANCY OF OTHER TENANTS IN THE BUILDING, (II) LANDLORD’S DESIRE (ACTING IN A
MANNER CONSISTENT WITH A PRUDENT AND FORWARD-LOOKING LEASING PROGRAM) TO RESERVE
ELECTRICAL POWER OR EXCESS ELECTRICAL POWER FOR OTHER EXISTING OR PROSPECTIVE
TENANTS IN THE BUILDING, AND (III) WHETHER THE INSTALLATION OF SUCH ADDITIONAL
ELECTRICAL EQUIPMENT REQUIRES A SHUTDOWN OF ELECTRICAL OR OTHER BUILDING SYSTEMS
AND LANDLORD’S RIGHTS TO EFFECT SUCH SHUTDOWN UNDER OTHER LEASES IN THE
BUILDING.  TO THE EXTENT THAT TENANT REQUESTS LANDLORD TO INSTALL THE ADDITIONAL
ELECTRICAL EQUIPMENT REFERRED TO IN THIS SECTION 4.01 TO ENABLE TENANT TO OBTAIN
ELECTRICAL CAPACITY FOR THE DEMISED PREMISES IN EXCESS OF THE ELECTRICAL
CAPACITY REFERRED TO IN SECTION 4.02 AND LANDLORD DECLINES TENANT’S REQUEST,
LANDLORD SHALL NOT BE DEEMED TO HAVE ACTED UNREASONABLY SO LONG AS LANDLORD DOES
NOT UNREASONABLY WITHHOLD ITS CONSENT IF TENANT WISHES TO MAKE ARRANGEMENTS, AT
ITS SOLE EXPENSE, TO OBTAIN SUCH ADDITIONAL ELECTRICAL CAPACITY FOR THE DEMISED
PREMISES DIRECTLY FROM THE PUBLIC UTILITY SERVING THE BUILDING (AND NOT FROM
AVAILABLE CAPACITY IN THE BUILDING), PROVIDED THAT TENANT COMPLIES WITH ALL OF
THE REQUIREMENTS OF ARTICLES 6 AND 8 OF THIS LEASE AND CONSULTS WITH LANDLORD’S
ENGINEERS WITH RESPECT TO OBTAINING SUCH ADDITIONAL ELECTRICAL CAPACITY AND THE
INSTALLATIONS REQUIRED THEREFOR.


 


4.02         LANDLORD SHALL SUPPLY THE DEMISED PREMISES WITH ELECTRICAL CAPACITY
OF NOT LESS THAN SIX (6) WATTS DEMAND LOAD, EXCLUSIVE OF THE BUILDING HVAC
SYSTEM SERVING THE DEMISED PREMISES, PER USABLE SQUARE FOOT CONTAINED IN THE
DEMISED PREMISES.  TENANT COVENANTS AND AGREES TO PAY DIRECTLY TO THE UTILITY
COMPANY SUPPLYING ELECTRICITY TO THE DEMISED PREMISES THE AMOUNTS DUE FOR
ELECTRIC CURRENT CONSUMED BY TENANT (INCLUDING, BUT NOT LIMITED TO, THE
REQUIREMENTS OF SECTION 21.01(C)), AS INDICATED BY METERS MEASURING TENANT’S
CONSUMPTION THEREOF WHICH SHALL BE INSTALLED BY LANDLORD FOR THE DEMISED
PREMISES AND SHALL BE IN GOOD WORKING ORDER.  TENANT, AT TENANT’S SOLE COST AND
EXPENSE, SHALL BE RESPONSIBLE FOR THE MAINTENANCE AND REPAIR OF ALL SUCH METERS.


 


4.03         TENANT’S USE OF ELECTRIC CURRENT IN THE DEMISED PREMISES SHALL NOT
AT ANY TIME EXCEED THE CAPACITY AS PROVIDED IN SECTION 4.02 OR OF ANY OF THE
ELECTRICAL CONDUCTORS AND EQUIPMENT IN OR OTHERWISE SERVING THE DEMISED
PREMISES.  TENANT SHALL NOT MAKE OR PERFORM OR PERMIT THE MAKING OR PERFORMING
OF, ANY ALTERATIONS TO WIRING, INSTALLATIONS OR OTHER ELECTRICAL FACILITIES IN
OR SERVING THE DEMISED PREMISES WITHOUT THE PRIOR CONSENT OF LANDLORD IN EACH
INSTANCE, AND THEN ONLY IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 6.


 


4.04         LANDLORD SHALL NOT BE LIABLE IN ANY WAY TO TENANT FOR ANY FAILURE
OR DEFECT IN THE SUPPLY OR CHARACTER OF ELECTRIC ENERGY FURNISHED TO THE DEMISED
PREMISES BY REASON OF ANY REQUIREMENT, ACT OR OMISSION OF THE PUBLIC UTILITY
PROVIDING THE BUILDING OR THE DEMISED PREMISES WITH ELECTRICITY OR FOR ANY OTHER
REASON WHATSOEVER, INCLUDING THE SHARING BY TENANT OF COMMON

 

25

--------------------------------------------------------------------------------


 


ELECTRICAL EQUIPMENT WITH OTHER TENANTS OR OCCUPANTS.  WITHOUT LIMITING THE
FOREGOING, IN NO EVENT SHALL LANDLORD BE LIABLE TO TENANT FOR ANY CONSEQUENTIAL
DAMAGES ARISING FROM ANY SUCH FAILURE OR DEFECT.


 


4.05         AT LANDLORD’S OPTION, TENANT SHALL PAY LANDLORD’S REASONABLE
CHARGES FOR INSTALLING ALL LIGHTING TUBES, LAMPS, BULBS AND BALLASTS USED IN THE
DEMISED PREMISES ON DEMAND AS ADDITIONAL RENT.


 


4.06         TO THE EXTENT THAT TENANT LEASES THE 2ND FLOOR EXPANSION SPACE, THE
6TH FLOOR EXPANSION SPACE AND/OR ANY OFFER SPACE, TENANT SHALL PAY FOR
ELECTRICITY IN SUCH SPACE AND, TO MEASURE THE CONSUMPTION THEREOF, LANDLORD
SHALL INSTALL, AT TENANT’S EXPENSE, AND SUPPLY ELECTRICITY TO SERVICE SUCH SPACE
ON A SUBMETERED BASIS, AND TENANT IN SUCH EVENT SHALL PAY TO LANDLORD, AS
ADDITIONAL RENT, THE SUM OF (Y) AN AMOUNT DETERMINED BY APPLYING THE ELECTRIC
RATE CHARGED BY THE UTILITY FOR SUCH SPACE TO TENANT’S CONSUMPTION OF AND DEMAND
FOR ELECTRICITY WITHIN SUCH SPACE AS RECORDED ON THE SUBMETER OR SUBMETERS
SERVICING SUCH SPACE AND (Z) LANDLORD’S ADMINISTRATIVE AND LINE LOSS CHARGE OF
5% OF THE AMOUNT REFERRED TO IN (Y) ABOVE, (SUCH COMBINED SUM BEING HEREINAFTER
CALLED “SUBMETER ELECTRIC RENT”).  EXCEPT AS SET FORTH IN THE FOREGOING CLAUSE
(Z), LANDLORD WILL NOT CHARGE TENANT MORE THAN THE ELECTRIC RATE FOR THE
ELECTRICITY PROVIDED PURSUANT TO THIS PARAGRAPH.  WHERE MORE THAN ONE SUBMETER
MEASURES THE ELECTRIC SERVICE TO TENANT, THE ELECTRIC SERVICE RENDERED THROUGH
EACH SUBMETER SHALL BE COMPUTED AND BILLED SEPARATELY IN ACCORDANCE WITH THE
PROVISIONS SET FORTH HEREIN, PROVIDED THAT TENANT MAY, AT ITS EXPENSE, INSTALL A
TOTALIZING METER IN SUCH SPACE, AGGREGATING TOTAL ELECTRIC CONSUMPTION SO LONG
AS, IN NO EVENT, SHALL TENANT PAY LANDLORD FOR ELECTRICITY AN AMOUNT WHICH IS
LESS THAN LANDLORD’S COST FOR SUCH ELECTRICITY AS SET FORTH IN CLAUSE
(Y) ABOVE.  SUCH TOTALIZING METER SHALL BE MAINTAINED BY TENANT, AT TENANT’S
EXPENSE.  PRIOR TO THE INSTALLATION AND THE FIRST READING OF THE SUBMETER OR
SUBMETERS REFERRED TO ABOVE, TENANT SHALL PAY TO LANDLORD, ON ACCOUNT OF THE
SUBMETER ELECTRIC RENT PAYABLE PURSUANT TO THIS PARAGRAPH, THE ANNUAL SUM OF
$1.56 PER SQUARE FOOT OF RENTABLE AREA OF SUCH SPACE (“ESTIMATED SUBMETER
ELECTRIC RENT”), SUBJECT TO THE ADJUSTMENTS ON THE FIRST DAY OF EACH AND EVERY
CALENDAR MONTH OF THE TERM (EXCEPT THAT IF THE FIRST DAY OF THE TERM IS OTHER
THAN THE FIRST DAY OF A CALENDAR MONTH, THE FIRST MONTHLY INSTALLMENT, PRORATED
TO THE END OF SAID CALENDAR MONTH, SHALL BE PAYABLE ON THE FIRST DAY OF THE
FIRST FULL CALENDAR MONTH).  FROM TIME TO TIME DURING THE TERM, THE ESTIMATED
SUBMETER ELECTRIC RENT MAY BE ADJUSTED BY LANDLORD ON THE BASIS OF EITHER
LANDLORD’S REASONABLE ESTIMATE OF TENANT’S ELECTRIC CONSUMPTION AND DEMAND (IF
AT ANY TIME THE SUBMETER(S) SERVICING SUCH SPACE ARE INOPERATIVE) OR TENANT’S
ACTUAL CONSUMPTION OF AND DEMAND FOR ELECTRICITY AS RECORDED ON THE
SUBMETER(S) SERVICING SUCH SPACE, AND, IN EITHER EVENT, BASED ON THE ELECTRIC
RATE THEN IN EFFECT.  SUBSEQUENT TO THE END OF EACH CALENDAR YEAR DURING THE
TERM OF THIS LEASE, OR MORE FREQUENTLY IF LANDLORD SHALL ELECT, LANDLORD SHALL
SUBMIT TO TENANT A STATEMENT OF THE ELECTRIC SUBMETER RENT FOR SUCH YEAR OR
SHORTER PERIOD TOGETHER WITH THE COMPONENTS THEREOF, AS SET FORTH IN THIS
PARAGRAPH (“SUBMETERED ELECTRIC STATEMENT”).  TO THE EXTENT THAT THE ESTIMATED
SUBMETERED ELECTRIC RENT PAID BY TENANT FOR THE PERIOD COVERED BY THE SUBMETERED
ELECTRIC STATEMENT SHALL BE LESS THAN THE SUBMETER ELECTRIC RENT AS SET FORTH ON
SUCH SUBMETERED ELECTRIC STATEMENT, TENANT SHALL PAY LANDLORD THE DIFFERENCE
WITHIN 30 DAYS AFTER RECEIPT OF THE SUBMETERED ELECTRIC STATEMENT.  IF THE
ESTIMATED SUBMETER ELECTRIC RENT PAID BY TENANT FOR THE PERIOD COVERED BY THE
SUBMETERED ELECTRIC STATEMENT SHALL BE GREATER THAN THE SUBMETER ELECTRIC RENT
AS SET FORTH ON THE SUBMETERED ELECTRIC STATEMENT, SUCH DIFFERENCE SHALL BE
CREDITED AGAINST THE NEXT REQUIRED PAYMENT(S) OF ESTIMATED SUBMETER ELECTRIC
RENT.

 

26

--------------------------------------------------------------------------------


 


ARTICLE 5


 


USE

 


5.01         THE DEMISED PREMISES SHALL BE USED SOLELY AS AND FOR EXECUTIVE,
GENERAL AND ADMINISTRATIVE OFFICES, AND ALL CUSTOMARY ANCILLARY USES (INCLUDING,
WITHOUT LIMITATION, THE INSTALLATION OF A CAFETERIA FOR TENANT’S EMPLOYEES AND
INVITEES, WHICH SHALL NOT BE OPEN TO THE GENERAL PUBLIC) IN KEEPING WITH THE
CHARACTER OF THE BUILDING.


 


5.02         TENANT SHALL NOT USE OR PERMIT THE USE OF THE DEMISED PREMISES OR
ANY PART THEREOF IN ANY WAY WHICH WOULD VIOLATE ANY OF THE COVENANTS,
AGREEMENTS, TERMS, PROVISIONS AND CONDITIONS OF THIS LEASE OR FOR ANY UNLAWFUL
PURPOSES OR IN ANY UNLAWFUL MANNER OR IN VIOLATION OF THE CERTIFICATE OF
OCCUPANCY FOR THE DEMISED PREMISES OR THE BUILDING, AND TENANT SHALL NOT PERMIT
THE DEMISED PREMISES OR ANY PART THEREOF TO BE USED IN ANY MANNER OR ANYTHING TO
BE DONE, BROUGHT INTO OR KEPT THEREIN WHICH, IN LANDLORD’S GOOD FAITH JUDGMENT
SHALL IMPAIR OR INTERFERE WITH (I) THE CHARACTER, REPUTATION OR APPEARANCE OF
THE BUILDING AS A FIRST CLASS OFFICE BUILDING, (II) ANY OF THE PROPERTY SERVICES
OR THE PROPER AND ECONOMIC HEATING, CLEANING, AIR CONDITIONING OR OTHER
SERVICING OF THE PROPERTY OR THE DEMISED PREMISES, OR (III) THE USE OF ANY OF
THE OTHER AREAS OF THE PROPERTY BY, OR OCCASION DISCOMFORT, INCONVENIENCE OR
ANNOYANCE TO, ANY OF THE OTHER TENANTS OR OCCUPANTS OF THE PROPERTY.  TENANT
SHALL NOT INSTALL ANY ELECTRICAL OR OTHER EQUIPMENT OF ANY KIND WHICH, IN THE
REASONABLE JUDGMENT OF LANDLORD, MIGHT CAUSE ANY SUCH IMPAIRMENT, INTERFERENCE,
DISCOMFORT, INCONVENIENCE OR ANNOYANCE OR WHICH MIGHT OVERLOAD THE RISERS OR
FEEDERS SERVICING THE DEMISED PREMISES OR OTHER PORTIONS OF THE BUILDING.  THE
FACTORS TO BE TAKEN INTO CONSIDERATION IN DEFINING LANDLORD’S REASONABLENESS
DESCRIBED IN THE LAST SENTENCE OF SECTION 4.01 OF THIS LEASE SHALL APPLY, TO THE
EXTENT APPLICABLE, TO THE PRECEDING SENTENCE.

 


5.03         IF TENANT EXERCISES THE 2ND FLOOR EXPANSION OPTION (AS HEREINAFTER
DEFINED) OR THE OFFER SPACE, THEN TENANT, AT ITS OWN RISK AND ON A NON-EXCLUSIVE
BASIS, MAY USE THE BUILDING STAIRWAYS BETWEEN THE DEMISED PREMISES AND THE
2ND FLOOR EXPANSION SPACE AND/OR CONTIGUOUS OFFER SPACE SOLELY TO ENABLE
TENANT’S EMPLOYEES TO ACCESS FLOORS COMPRISING THE DEMISED PREMISES, PROVIDED
THAT SUCH USE BY TENANT (X) HAS BEEN APPROVED, IF REQUIRED, BY APPLICABLE
GOVERNMENTAL AUTHORITIES AND THEREAFTER COMPLIES WITH ALL LEGAL REQUIREMENTS,
(Y) DOES NOT DISRUPT OR INTERFERE WITH THE PROPER AND SAFE OPERATION OF THE
BUILDING BY LANDLORD AND (Z) DOES NOT UNREASONABLY INTERFERE WITH THE OCCUPANCY
BY OTHER TENANTS OF THE BUILDING.  TENANT SHALL MAKE ITS OWN SECURITY
ARRANGEMENTS RELATING TO THE USE OF SUCH STAIRWAYS, PROVIDED THAT IT SHALL
CONSULT WITH LANDLORD REGARDING SUCH ARRANGEMENTS AND CONTINUE TO AFFORD
LANDLORD ACCESS TO THE DEMISED PREMISES AND SUCH STAIRWAYS IN ACCORDANCE WITH
THE APPLICABLE PROVISIONS OF THIS LEASE.


 


ARTICLE 6


 


ALTERATIONS AND INSTALLATIONS


 


6.01         TENANT, UPON NOTICE TO BUT WITHOUT OBTAINING LANDLORD’S CONSENT,
MAY MAKE ALTERATIONS, INSTALLATIONS, ADDITIONS OR IMPROVEMENTS IN OR TO THE
DEMISED PREMISES WHICH (X)(I) DO NOT AFFECT ANY STRUCTURAL OR MECHANICAL
PORTION, OR THE ELECTRICAL SYSTEMS, OF THE BUILDING AND (II) ARE OF A PURELY
DECORATIVE OR COSMETIC NATURE SUCH AS PAINTING, CARPETING, WALL COVERINGS AND
THE LIKE, (Y) COST LESS THAN $5.00 PER SQUARE FOOT WITH RESPECT TO THE AREA
AFFECTED BY SUCH WORK

 

27

--------------------------------------------------------------------------------


 


AND (Z) DO NOT REQUIRE A BUILDING PERMIT.  TENANT SHALL MAKE NO OTHER
ALTERATIONS, INSTALLATIONS, ADDITIONS OR IMPROVEMENTS IN OR TO THE DEMISED
PREMISES WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT AND THEN ONLY BY CONTRACTORS
OR MECHANICS WHO ARE REASONABLY APPROVED BY LANDLORD; PROVIDED, THAT TENANT
SHALL ONLY USE CONTRACTORS OR MECHANICS DESIGNATED BY LANDLORD FOR ANY
ALTERATIONS, INSTALLATIONS, ADDITIONS OR IMPROVEMENTS WHICH AFFECT THE LIFE
SAFETY AND/OR OTHER SYSTEMS OF THE BUILDING.  ALL SUCH WORK, ALTERATIONS,
INSTALLATIONS, ADDITIONS AND IMPROVEMENTS SHALL BE DONE AT TENANT’S SOLE EXPENSE
AND AT SUCH TIMES AND IN SUCH MANNER AS LANDLORD MAY FROM TIME TO TIME
REASONABLY DESIGNATE.  TENANT’S INITIAL WORK AND ANY FUTURE WORK IN THE DEMISED
PREMISES SHALL BE DONE SOLELY IN ACCORDANCE WITH PLANS AND SPECIFICATIONS FIRST
APPROVED IN WRITING BY LANDLORD.  LANDLORD WILL NOT UNREASONABLY WITHHOLD OR
DELAY ITS CONSENT TO REQUESTS FOR ALTERATIONS, ADDITIONS AND IMPROVEMENTS. 
LANDLORD SHALL RESPOND TO TENANT’S PLANS AND SPECIFICATIONS FOR TENANT’S INITIAL
WORK WITHIN TEN (10) BUSINESS DAYS AFTER SUBMISSION, PROVIDED THAT, IF TENANT
NOTIFIES LANDLORD THAT AN EMERGENCY SITUATION EXISTS (I.E., THAT THERE IS A
REALISTIC AND IMMINENT THREAT TO THE SAFETY OF PERSONS OR THE PRESERVATION OF
PROPERTY), LANDLORD SHALL ENDEAVOR TO RESPOND MORE QUICKLY.  IN DETERMINING
WHETHER LANDLORD HAS ACTED REASONABLY, THE FOLLOWING FACTORS SHALL BE TAKEN INTO
CONSIDERATION:  (A) WHETHER THE PROPOSED ALTERATION IS STRUCTURAL AND/OR WILL
INTERFERE WITH THE OPERATION OF THE COMPLEX OR AFFECT THE OUTSIDE OF THE COMPLEX
OR AFFECT ITS STRUCTURE, ELECTRICAL, HVAC, PLUMBING OR MECHANICAL SYSTEMS,
(B) WHETHER SUCH ALTERATION WILL AFFECT THE OCCUPANCY OF ANY OTHER TENANT IN THE
COMPLEX AND (C) WHETHER SUCH ALTERATION IS A CUSTOMARY TYPE OF ALTERATION FOR
THE USES PERMITTED BY SECTION 5.01 AND IN ACCORDANCE WITH A FIRST CLASS OFFICE
BUILDING STANDARD.  IF LANDLORD FAILS TO RESPOND TO TENANT’S PROPOSED
ALTERATIONS AND PLANS AND SPECIFICATIONS WITHIN SUCH TEN (10) BUSINESS DAY
PERIOD, SUCH ALTERATIONS AND PLANS AND SPECIFICATIONS SHALL BE DEEMED APPROVED,
PROVIDED THAT TENANT SHALL HAVE SENT LANDLORD A SECOND REQUEST FOR APPROVAL
CONTAINING THE FOLLOWING LANGUAGE AND LANDLORD SHALL HAVE FAILED TO RESPOND
WITHIN FIVE BUSINESS DAYS:  “THIS IS A SECOND REQUEST FOR APPROVAL OF THE
PROPOSED ALTERATIONS.  IF LANDLORD DOES NOT RESPOND TO THIS SECOND REQUEST WTHIN
FIVE BUSINESS DAYS, LANDLORD’S APPROVAL SHALL BE DEEMED GRANTED PURSUANT TO THE
PROVISIONS OF THE LEASE.”

 

Any such approved alterations and improvements shall be performed in accordance
with the foregoing and the following provisions of this Article 6 and Schedule
C:

 

1.             ALL WORK SHALL BE DONE IN A GOOD AND WORKMANLIKE MANNER.

 

2.             (A)           ANY CONTRACTOR EMPLOYED BY TENANT TO PERFORM ANY
WORK PERMITTED BY THIS LEASE, AND ALL OF ITS SUBCONTRACTORS, SHALL AGREE TO
EMPLOY ONLY SUCH LABOR AS WILL NOT RESULT IN JURISDICTIONAL DISPUTES OR
STRIKES.  TENANT WILL INFORM LANDLORD IN WRITING OF THE NAMES OF ANY CONTRACTOR
OR SUBCONTRACTORS TENANT PROPOSES TO USE IN THE DEMISED PREMISES AT LEAST TEN
(10) DAYS PRIOR TO THE BEGINNING OF WORK BY SUCH CONTRACTOR OR SUBCONTRACTORS.

 

(b)           Tenant covenants and agrees to pay to the contractor, as the work
progresses, the entire cost of supplying the materials and performing the work
shown on Tenant’s approved plans and specifications less only customary
retentions.

 

3.             ALL WORK SHALL BE PERFORMED IN COMPLIANCE WITH ALL LEGAL
REQUIREMENTS.

 

28

--------------------------------------------------------------------------------


 

4.             ALL WORK SHALL BE PERFORMED IN ACCORDANCE WITH THE GENERAL TENANT
GUIDELINES FOR THE PROPERTY ESTABLISHED BY LANDLORD FROM TIME TO TIME REGARDING
SUCH WORK, WHICH GUIDELINES TENANT ACKNOWLEDGES ARE AVAILABLE FOR ITS REFERENCE
AND USE IN THE PROPERTY MANAGER’S OFFICE.  ANY FUTURE CHANGES BY LANDLORD TO THE
EXISTING TENANT GUIDELINES SHALL BE COMMERCIALLY REASONABLE.

 

5.             TENANT SHALL KEEP THE PROPERTY AND THE DEMISED PREMISES FREE AND
CLEAR OF ALL LIENS (AND SHALL PROVIDE APPROPRIATE LIEN WAIVERS EVIDENCING SAME)
FOR ANY WORK OR MATERIAL CLAIMED TO HAVE BEEN FURNISHED TO TENANT OR TO THE
DEMISED PREMISES ON TENANT’S BEHALF, AND ALL WORK TO BE PERFORMED BY TENANT
SHALL BE DONE IN A MANNER WHICH WILL NOT UNREASONABLY INTERFERE WITH OR DISTURB
OTHER TENANTS OR OCCUPANTS OF THE PROPERTY.

 

6.             DURING THE PROGRESS OF THE WORK TO BE DONE BY TENANT, SAID WORK
SHALL BE SUBJECT TO INSPECTION BY REPRESENTATIVES OF LANDLORD WHO SHALL BE
PERMITTED ACCESS AND THE OPPORTUNITY TO INSPECT, AT ALL REASONABLE TIMES ON
REASONABLE NOTICE (EXCEPT IN THE CASE OF AN EMERGENCY), BUT THIS PROVISION SHALL
NOT IN ANY WAY WHATSOEVER CREATE ANY OBLIGATION ON LANDLORD TO CONDUCT SUCH AN
INSPECTION.

 

7.             WITH RESPECT TO ANY ALTERATION OR IMPROVEMENT WORK, TENANT AGREES
TO PAY TO LANDLORD, AS ADDITIONAL RENT, PROMPTLY UPON BEING BILLED THEREFOR, A
SUM EQUAL TO ANY REASONABLE THIRD PARTY, OUT-OF-POCKET COSTS AND EXPENSES
INCURRED BY LANDLORD IN CONNECTION WITH SUCH WORK (INCLUDING, WITHOUT
LIMITATION, TO REVIEW TENANT’S PLANS AND SPECIFICATIONS OR WITH RESPECT TO
ALTERATION OR IMPROVEMENT WORK AFFECTING BUILDING SYSTEMS, TO INSPECT OR MONITOR
SUCH ALTERATION OR IMPROVEMENT WORK).  LANDLORD SHALL NOT CHARGE TENANT ANY
SUPERVISORY OR SIMILAR FEE IN CONNECTION WITH SUCH WORK.

 

8.             PRIOR TO COMMENCEMENT OF ANY WORK, TENANT SHALL FURNISH TO
LANDLORD CERTIFICATES OF INSURANCE EVIDENCING THE EXISTENCE OF:

 

(a)           worker’s compensation insurance covering all persons employed for
such work with statutorily required limits;

 

(b)           employer’s liability coverage including bodily injury caused by
disease with limits of not less than $100,000 per employee; and

 

(c)           commercial general liability insurance including, but not limited
to, completed operations coverage, products liability coverage, contractual
liability coverage, broad form property damage, independent contractor’s
coverage and personal injury coverage naming Landlord as well as such
representatives and consultants of Landlord as Landlord shall reasonably specify
(collectively “Landlord’s Consultants”), including, without limitation, as of
the date hereof, Mack-Cali Realty Corporation, as well as Tenant, as additional
insureds, with coverage of not less than $3,000,000 combined single limit
coverage (or such higher limits as Landlord may from time to time impose in its
reasonable judgment).

 

(d)           Such insurance shall be placed with solvent and responsible
companies reasonably satisfactory to the Landlord and licensed or authorized to
do business in the State of New Jersey, and the policies shall provide that they
may not be canceled without thirty (30) days’ prior notice in writing to
Landlord.

 

29

--------------------------------------------------------------------------------


 

9.             TENANT SHALL REQUIRE ALL CONTRACTORS ENGAGED OR EMPLOYED BY
TENANT TO INDEMNIFY AND HOLD TENANT, LANDLORD, AND LANDLORD’S CONSULTANTS,
INCLUDING, BUT NOT LIMITED TO, AS OF THE DATE HEREOF MACK-CALI REALTY
CORPORATION, HARMLESS SUBSTANTIALLY IN ACCORDANCE WITH THE FOLLOWING CLAUSES
(WITH SUCH MODIFICATIONS THEREIN AS MAY BE REQUIRED FROM TIME TO TIME BY REASON
OF A CHANGE IN THE PARTIES CONSTITUTING LANDLORD’S CONSULTANTS):

 

“The contractor hereby agrees to the fullest extent permitted by law to assume
the entire responsibility and liability for and defense of and to pay and
indemnify Landlord, Tenant and Landlord’s Consultants, against any loss, cost,
expense, liability or damage and will hold each of them harmless from and pay
any loss, cost, expense, liability or damage (including, without limitation,
judgments, attorneys’ fees, court costs, and the cost of appellate proceedings),
which Landlord and/or Tenant and/or Landlord’s Consultants, incurs because of
injury to or death of any person or on account of damage to property, including
loss of use thereof, or any other claim arising out of, in connection with, or
as a consequence of the performance of the work by the contractor and/or any
acts or omissions of the contractor or any of its officers, directors,
employees, agents sub-contractors or anyone directly or indirectly employed by
the contractor or anyone for whose acts the contractor may be liable as it
relates to the scope of this contract, except to the extent with respect to any
of the persons or entities indemnified hereunder, such injuries to person or
damage to property are alleged to be due and are held by a final unappealable
order of a court of competent jurisdiction to be due to the negligence of the
such person or entity seeking to be so indemnified.”

 

10.           TENANT, TO THE EXTENT PERMITTED BY LAW, SHALL MAKE APPLICATION FOR
ALL BUILDING PERMITS IN ITS OWN NAME.  TENANT SHALL OBTAIN ANY TEMPORARY
CERTIFICATE OF OCCUPANCY OR ADDENDUM TO THE PERMANENT CERTIFICATE OF OCCUPANCY
REQUIRED AS A RESULT OF TENANT’S ALTERATIONS AND IMPROVEMENTS.  LANDLORD SHALL
PROMPTLY JOIN IN ANY AND ALL APPLICATIONS FOR PERMITS, LICENSES OR OTHER
AUTHORIZATIONS IF REQUIRED BY ANY GOVERNMENTAL AUTHORITY, AND MAY, IN ANY EVENT,
SO JOIN IN.  IF LANDLORD IS REQUIRED TO JOIN IN ANY SUCH APPLICATION TENANT
SHALL REIMBURSE LANDLORD AS ADDITIONAL RENT FOR ALL DOCUMENTED OUT-OF-POCKET
EXPENSES (INCLUDING WITHOUT LIMITATION REASONABLE LEGAL FEES AND EXPENSES)
INCURRED BY LANDLORD IN CONNECTION WITH SUCH APPLICATION.

 

11.           WITHIN NINETY (90) DAYS AFTER COMPLETION OF ANY WORK TENANT SHALL,
AT ITS SOLE COST AND EXPENSE, FURNISH LANDLORD WITH ONE MYLAR SET OF “AS BUILT”
PLANS, DRAWINGS AND SPECIFICATIONS TOGETHER WITH A DISK IN FORM REQUESTED BY
LANDLORD CARRYING A COPY OF SUCH “AS BUILT” PLANS, DRAWINGS AND SPECIFICATIONS
IN THE COMPUTER AIDED DESIGN (CAD) FORMAT REQUESTED BY LANDLORD, WHICH SET OF
PLANS, DRAWINGS AND SPECIFICATIONS AND ALL RIGHTS THEREIN SHALL BECOME THE
PROPERTY OF LANDLORD.  THE TRANSFER OF ALL SUCH RIGHTS AS TO THE PLANS SHALL BE
CONFIRMED IN WRITING BY TENANT’S ARCHITECT.


 


6.02         NOTICE IS HEREBY GIVEN THAT LANDLORD SHALL NOT BE LIABLE FOR ANY
LABOR OR MATERIALS FURNISHED OR TO BE FURNISHED TO TENANT UPON CREDIT, AND THAT
NO MECHANIC’S OR OTHER LIEN FOR ANY SUCH LABOR OR MATERIALS SHALL ATTACH TO OR
AFFECT THE REVERSION OR OTHER ESTATE OR INTEREST OF LANDLORD IN AND TO THE
DEMISED PREMISES.  ANY MECHANIC’S LIEN FILED AGAINST THE DEMISED PREMISES OR THE
PROPERTY FOR WORK CLAIMED TO HAVE BEEN DONE FOR OR MATERIALS CLAIMED TO HAVE
BEEN FURNISHED TO TENANT SHALL BE DISCHARGED BY TENANT AT ITS EXPENSE WITHIN
THIRTY (30) DAYS

 

30

--------------------------------------------------------------------------------


 


AFTER TENANT RECEIVES NOTICE OF SUCH FILING, BY PAYMENT, FILING OF THE BOND
REQUIRED BY LAW OR OTHERWISE.


 


6.03         ALL ALTERATIONS, INSTALLATIONS, ADDITIONS AND IMPROVEMENTS MADE AND
INSTALLED BY LANDLORD, INCLUDING, WITHOUT LIMITATION, ALL OF LANDLORD’S WORK,
SHALL BE THE PROPERTY OF LANDLORD AND SHALL REMAIN UPON AND BE SURRENDERED WITH
THE DEMISED PREMISES AS A PART THEREOF AT THE END OF THE TERM.


 


6.04         ALL ALTERATIONS, INSTALLATIONS, ADDITIONS AND IMPROVEMENTS MADE AND
INSTALLED BY TENANT, OR AT TENANT’S EXPENSE, UPON OR IN THE DEMISED PREMISES
WHICH ARE OF A PERMANENT NATURE AND WHICH CANNOT BE REMOVED WITHOUT DAMAGE TO
THE DEMISED PREMISES OR THE PROPERTY SHALL BECOME AND BE THE PROPERTY OF
LANDLORD, AND SHALL REMAIN UPON AND BE SURRENDERED WITH THE DEMISED PREMISES AS
A PART THEREOF AT THE END OF THE TERM, EXCEPT THAT, AT THE TIME LANDLORD
APPROVES TENANT’S PLANS AND SPECIFICATIONS AND PROVIDES TENANT WITH TIMELY
NOTICE IN ORDER TO ENABLE TENANT TO CHANGE THE PLANS AND SPECIFICATIONS IF
TENANT WISHES, LANDLORD SHALL HAVE THE RIGHT TO REQUIRE TENANT AT THE EXPIRATION
OR SOONER TERMINATION OF THIS LEASE, TO REMOVE ANY OF SUCH ALTERATIONS,
INSTALLATIONS, ADDITIONS AND IMPROVEMENTS AND, IN SUCH EVENT, TENANT WILL, AT
TENANT’S OWN COST AND EXPENSE, REMOVE THE SAME IN ACCORDANCE WITH SUCH REQUEST,
AND RESTORE THE DEMISED PREMISES TO ITS ORIGINAL CONDITION, ORDINARY WEAR AND
TEAR AND CASUALTY EXCEPTED, PROVIDED THAT TENANT SHALL NOT BE REQUIRED TO REMOVE
ANY NONSTRUCTURAL ALTERATION, INSTALLATION, ADDITION OR IMPROVEMENT WHICH
CONSTITUTES PART OF A CUSTOMARY OFFICE INSTALLATION (A “CUSTOMARY
INSTALLATION”), UNLESS SUCH ALTERATION, INSTALLATION, ADDITION OR IMPROVEMENT
REQUIRED LANDLORD’S APPROVAL, WHICH APPROVAL WAS NOT OBTAINED, AND TENANT SHALL
ONLY BE REQUIRED TO REMOVE A NON-CUSTOMARY INSTALLATION.


 


6.05         WHERE FURNISHED BY OR AT THE EXPENSE OF TENANT, ALL FURNITURE,
FURNISHINGS AND TRADE FIXTURES, INCLUDING WITHOUT LIMITATION, MURALS, BUSINESS
MACHINES AND EQUIPMENT, COUNTERS, SCREENS, GRILLE WORK, SPECIAL PANELED DOORS,
CAGES, PARTITIONS, METAL RAILINGS, CLOSETS, PANELING, FREE STANDING LIGHTING
FIXTURES AND EQUIPMENT, DRINKING FOUNTAINS, REFRIGERATION EQUIPMENT, AND ANY
OTHER MOVABLE PROPERTY (EXCLUSIVE OF SUPPLEMENTARY AIR CONDITIONING EQUIPMENT
AND RAISED FLOORING WHICH SHALL BECOME THE PROPERTY OF LANDLORD) SHALL REMAIN
THE PROPERTY OF TENANT WHICH MAY AT ITS OPTION REMOVE ALL OR ANY PART THEREOF AT
ANY TIME PRIOR TO THE EXPIRATION OF THE TERM.  IN CASE TENANT SHALL DECIDE NOT
TO REMOVE ANY PART OF SUCH PROPERTY, TENANT SHALL NOTIFY LANDLORD IN WRITING NOT
LESS THAN THREE (3) MONTHS PRIOR TO THE EXPIRATION OF THE TERM, SPECIFYING THE
ITEMS OF PROPERTY WHICH IT HAS DECIDED NOT TO REMOVE.  IF, WITHIN THIRTY (30)
DAYS AFTER THE SERVICE OF SUCH NOTICE, LANDLORD SHALL REQUEST TENANT TO REMOVE
ANY OF THE SAID PROPERTY, TENANT SHALL AT ITS EXPENSE REMOVE THE SAME.  AS TO
SUCH PROPERTY WHICH LANDLORD DOES NOT REQUEST TENANT TO REMOVE, THE SAME SHALL
BE, IF LEFT BY TENANT, DEEMED ABANDONED BY TENANT AND THEREUPON THE SAME SHALL
BECOME THE PROPERTY OF LANDLORD.


 


6.06         IF ANY ALTERATIONS, INSTALLATIONS, ADDITIONS, IMPROVEMENTS OR OTHER
PROPERTY WHICH TENANT SHALL HAVE THE RIGHT TO REMOVE OR BE REQUESTED BY LANDLORD
TO REMOVE AS PROVIDED IN SECTIONS 6.04 AND 6.05 HEREOF (HEREIN IN THIS
SECTION 6.06 CALLED THE “TENANT’S PROPERTY”) ARE NOT REMOVED ON OR PRIOR TO THE
EXPIRATION OF THE TERM, LANDLORD SHALL HAVE THE RIGHT TO REMOVE THE TENANT’S
PROPERTY AND TO DISPOSE OF THE SAME WITHOUT ACCOUNTABILITY TO TENANT AND AT THE
SOLE BUT REASONABLE COST AND EXPENSE OF TENANT.  IN CASE OF ANY DAMAGE TO THE
DEMISED PREMISES OR THE PROPERTY RESULTING FROM THE REMOVAL OF THE TENANT’S
PROPERTY, TENANT SHALL REPAIR SUCH DAMAGE

 

31

--------------------------------------------------------------------------------


 


OR, IN DEFAULT THEREOF, SHALL REIMBURSE LANDLORD FOR LANDLORD’S COST IN
REPAIRING SUCH DAMAGE.  THIS OBLIGATION SHALL SURVIVE ANY TERMINATION OF THIS
LEASE.


 


6.07         TENANT SHALL KEEP RECORDS OF TENANT’S ALTERATIONS, INSTALLATIONS,
ADDITIONS AND IMPROVEMENTS COSTING IN EXCESS OF $50,000, AND OF THE COST
THEREOF.  TENANT SHALL, WITHIN FORTY-FIVE (45) DAYS AFTER DEMAND BY LANDLORD,
FURNISH TO LANDLORD COPIES OF SUCH RECORDS IF LANDLORD SHALL REQUIRE SAME IN
CONNECTION WITH ANY PROCEEDING TO REDUCE THE ASSESSED VALUATION OF THE PROPERTY,
OR IN CONNECTION WITH ANY PROCEEDING INSTITUTED PURSUANT TO ARTICLE L4 HEREOF.


 


ARTICLE 7


 


REPAIRS


 


7.01         TENANT SHALL, AT ITS SOLE COST AND EXPENSE, BE RESPONSIBLE FOR THE
MAINTENANCE AND REPAIR OF THE DEMISED PREMISES (INCLUDING, WITH RESPECT TO ANY
FULL FLOOR COMPRISING A PORTION OF THE DEMISED PREMISES, ALL BATHROOMS AND OTHER
SANITARY FACILITIES LOCATED THEREIN, PROVIDED THAT LANDLORD SHALL MAINTAIN AND
REPAIR ALL BASE BUILDING PLUMBING AND SEWAGE LINES TO THE POINT OF ENTRY OF THE
DEMISED PREMISES, THE COSTS OF WHICH SHALL BE REIMBURSABLE UNDER ARTICLE 3), AND
KEEP SAME IN GOOD ORDER AND CONDITION, INCLUDING ALL NECESSARY PAINTING AND
DECORATING, AND MAKE SUCH REPAIRS TO THE DEMISED PREMISES AND THE FIXTURES AND
APPURTENANCES THEREIN AS AND WHEN NEEDED TO PRESERVE THEM IN GOOD WORKING ORDER
AND CONDITION (EXCEPT THAT AS TO STRUCTURAL REPAIRS AND REPAIRS TO THE EXTERIOR
WINDOWS, LANDLORD SHALL BE OBLIGATED TO MAKE SAME UNLESS THEY ARE NECESSITATED
BY ANY ACT, OMISSION, OCCUPANCY OR NEGLIGENCE OF TENANT OR BY THE USE OF THE
DEMISED PREMISES IN A MANNER CONTRARY TO THE PURPOSES FOR WHICH SAME ARE LEASED
TO TENANT, IN WHICH CASE TENANT SHALL BE SO OBLIGATED).  TENANT SHALL KEEP ALL
INTERIOR GLASS, INCLUDING INTERIOR WINDOWS, DOORS AND SKYLIGHTS, CLEAN AND IN
GOOD CONDITION AND REPAIR AND TENANT SHALL REPLACE ANY INTERIOR GLASS THAT MAY
BE DAMAGED WITH GLASS OF THE SAME KIND AND QUALITY.  ALL DAMAGE OR INJURY TO THE
PROPERTY CAUSED BY TENANT MOVING PROPERTY IN OR OUT OF THE BUILDING OR BY
INSTALLATION OR REMOVAL OF FURNITURE, FIXTURES OR OTHER PROPERTY, SHALL BE
REPAIRED, RESTORED OR REPLACED PROMPTLY BY TENANT AT ITS SOLE COST AND EXPENSE,
WHICH REPAIRS, RESTORATIONS AND REPLACEMENTS SHALL BE IN QUALITY AND CLASS EQUAL
TO THE ORIGINAL WORK OR INSTALLATIONS.  TENANT SHALL PROMPTLY MAKE ALL REPAIRS
IN OR TO THE DEMISED PREMISES OR THE PROPERTY FOR WHICH TENANT IS RESPONSIBLE,
PROVIDED THAT ANY REPAIRS REQUIRED TO BE MADE TO THE MECHANICAL, ELECTRICAL,
SANITARY, HEATING, VENTILATING, AIR-CONDITIONING OR OTHER BUILDING SYSTEMS SHALL
BE PERFORMED ONLY BY LANDLORD.  IF TENANT FAILS TO MAKE SUCH REPAIRS,
RESTORATION OR REPLACEMENTS, SAME MAY BE MADE BY LANDLORD AT THE EXPENSE OF
TENANT AND SUCH EXPENSE SHALL BE COLLECTIBLE AS ADDITIONAL RENT AND SHALL BE
PAID BY TENANT WITHIN TWENTY (20) BUSINESS DAYS AFTER RENDITION OF A BILL
THEREFOR.


 


7.02         IF THE DEMISED PREMISES INCLUDES LOADING DOCKS, AND OR RELATED
FACILITIES, TENANT SHALL KEEP THE LOADING DOCKS AND AREAS ADJACENT THERETO AND
THE DRIVEWAYS AND STREETS WITHIN THE PROPERTY LEADING TO SAID LOADING DOCKS FREE
OF ALL DIRT, RUBBISH AND OTHER OBSTRUCTIONS ARISING FROM TENANT’S USE OR
OCCUPANCY OF ANY SUCH FACILITIES OR THE USE OF SUCH FACILITIES BY TENANT’S
OFFICERS, AGENTS, EMPLOYEES, SUPPLIERS OR INVITEES INCLUDING INDEPENDENT
CONTRACTORS MAKING DELIVERIES OR PICK-UPS FROM SUCH LOADING DOCKS.

 

32

--------------------------------------------------------------------------------

 


7.03         TENANT SHALL NOT PLACE A LOAD UPON ANY FLOOR OF THE DEMISED
PREMISES EXCEEDING THE FLOOR LOAD PER SQUARE FOOT AREA (I.E., 100 LBS FOR AREAS
IN WHICH RAISED FLOORING IS INSTALLED AND 125 LBS. ON SLAB) WHICH SUCH FLOOR WAS
DESIGNED TO CARRY AND WHICH IS ALLOWED BY LAW.


 


7.04         BUSINESS MACHINES AND MECHANICAL EQUIPMENT USED BY TENANT WHICH
CAUSE VIBRATION, NOISE, COLD OR HEAT THAT MAY BE TRANSMITTED TO THE BUILDING
STRUCTURE OR TO ANY LEASED SPACE TO SUCH A DEGREE AS TO BE OBJECTIONABLE TO
LANDLORD (ACTING REASONABLY) OR TO ANY OTHER TENANT AT THE PROPERTY SHALL BE
PLACED AND MAINTAINED BY TENANT AT ITS EXPENSE IN SETTINGS OF CORK, RUBBER OR
SPRING TYPE VIBRATION ELIMINATORS SUFFICIENT TO ABSORB AND PREVENT SUCH
VIBRATION OR NOISE, OR PREVENT TRANSMISSION OF SUCH COLD OR HEAT.  THE PARTIES
HERETO RECOGNIZE THAT THE OPERATION OF ELEVATORS, AIR CONDITIONING AND HEATING
EQUIPMENT WILL CAUSE SOME VIBRATION, NOISE, HEAT OR COLD WHICH MAY BE
TRANSMITTED TO OTHER PARTS OF THE BUILDING AND DEMISED PREMISES.  LANDLORD SHALL
BE UNDER NO OBLIGATION TO ENDEAVOR TO REDUCE SUCH VIBRATION, NOISE, HEAT OR COLD
BEYOND WHAT IS CUSTOMARY IN CURRENT GOOD BUILDING PRACTICE FOR BUILDINGS OF THE
SAME TYPE AS THE BUILDING.  LANDLORD SHALL NOT DISCRIMINATE AGAINST TENANT IN
THE ENFORCEMENT OF THE PROVISIONS OF THE FIRST SENTENCE OF THIS SECTION 7.04.


 


7.05         EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS LEASE, THERE
SHALL BE NO ALLOWANCE TO TENANT FOR A DIMINUTION OF RENTAL VALUE AND NO
LIABILITY ON THE PART OF LANDLORD BY REASON OF INCONVENIENCE, ANNOYANCE OR
INJURY TO BUSINESS ARISING FROM THE MAKING OF ANY REPAIRS, ALTERATIONS,
ADDITIONS OR IMPROVEMENTS IN OR TO ANY PORTION OF THE BUILDING OR THE DEMISED
PREMISES OR IN OR TO FIXTURES, APPURTENANCES OR EQUIPMENT THEREOF.  LANDLORD
SHALL EXERCISE REASONABLE DILIGENCE SO AS TO MINIMIZE ANY INTERFERENCE WITH
TENANT’S BUSINESS OPERATIONS, BUT SHALL NOT BE REQUIRED TO PERFORM THE SAME ON
AN OVERTIME OR PREMIUM PAY BASIS.


 


7.06         IF TENANT SHALL INSTALL A SUPPLEMENTAL AIR-CONDITIONING SYSTEM
SUBJECT TO AND IN ACCORDANCE WITH THE REQUIREMENTS OF THIS LEASE, TENANT SHALL
MAINTAIN SAME IN GOOD ORDER AND CONDITION, SHALL ENTER INTO A CONTRACT FOR THE
MAINTENANCE THEREOF WITH A HEATING, VENTILATING AND AIR-CONDITIONING CONTRACTOR
REASONABLY ACCEPTABLE TO LANDLORD AND SHALL DELIVER TO LANDLORD A COPY OF SUCH
CONTRACTS AND ALL AMENDMENTS THERETO PROMPTLY AFTER EXECUTION THEREOF.


 


ARTICLE 8


 


REQUIREMENTS OF LAW, HAZARDOUS MATERIALS


 


8.01         TENANT SHALL, AT TENANT’S EXPENSE, COMPLY WITH ALL LEGAL
REQUIREMENTS WHICH SHALL IMPOSE ANY VIOLATION, ORDER OR DUTY UPON LANDLORD OR
TENANT WITH RESPECT TO THE DEMISED PREMISES, OR THE USE OR OCCUPATION THEREOF,
EXCEPT THE FOREGOING SHALL NOT OBLIGATE TENANT TO MAKE ANY STRUCTURAL REPAIRS OR
CHANGES UNLESS REQUIRED BY TENANT’S PARTICULAR MANNER OF USE OF THE DEMISED
PREMISES OR BY REASON OF THE ALTERATIONS OR LEASEHOLD IMPROVEMENTS INSTALLED IN
THE DEMISED PREMISES BY OR ON BEHALF OF TENANT.  ON THE COMMENCEMENT DATE, THE
DEMISED PREMISES SHALL COMPLY WITH ALL LEGAL REQUIREMENTS WHICH, IF NOT COMPLIED
WITH, WOULD ADVERSELY AFFECT TENANT’S ABILITY TO USE OR PERFORM ALTERATIONS IN
THE PREMISES IN ACCORDANCE WITH THE PROVISIONS OF THIS LEASE, EXCEPT THAT
LANDLORD SHALL NOT BE OBLIGATED TO CURE ANY VIOLATION OF A LEGAL REQUIREMENT TO
THE EXTENT SUCH CURE IS OR WOULD BE UNNECESSARY OR WOULD HAVE OTHERWISE BEEN
CURED DUE TO THE PERFORMANCE BY TENANT OF TENANT’S INITIAL WORK IN THE DEMISED
PREMISES.

 

33

--------------------------------------------------------------------------------


 


8.02         NOTWITHSTANDING THE PROVISIONS OF SECTION 8.01 HEREOF, TENANT, AT
ITS OWN COST AND EXPENSE, IN ITS NAME AND/OR (WHENEVER NECESSARY) LANDLORD’S
NAME, MAY CONTEST, IN ANY MANNER PERMITTED BY LAW (INCLUDING APPEALS TO A COURT,
OR GOVERNMENTAL DEPARTMENT OR AUTHORITY HAVING JURISDICTION IN THE MATTER), THE
VALIDITY OR THE ENFORCEMENT OF ANY LEGAL REQUIREMENTS WITH WHICH TENANT IS
REQUIRED TO COMPLY PURSUANT TO THIS LEASE, AND MAY DEFER COMPLIANCE THEREWITH
PROVIDED THAT:

 

(A)           SUCH NON-COMPLIANCE SHALL NOT SUBJECT LANDLORD TO CRIMINAL
PROSECUTION OR SUBJECT THE PROPERTY TO LIEN OR SALE;

 

(B)           SUCH NON-COMPLIANCE SHALL NOT BE IN VIOLATION OF ANY MORTGAGE, OR
OF ANY GROUND OR UNDERLYING LEASE OR ANY MORTGAGE THEREON;

 

(C)           TENANT SHALL INDEMNIFY AND PROTECT LANDLORD AGAINST ANY LOSS OR
INJURY BY REASON OF SUCH NON-COMPLIANCE; AND

 

(D)           TENANT SHALL PROMPTLY, DILIGENTLY AND CONTINUOUSLY PROSECUTE SUCH
CONTEST.  LANDLORD, WITHOUT EXPENSE OR LIABILITY TO IT, SHALL COOPERATE WITH
TENANT AND EXECUTE ANY DOCUMENTS OR PLEADINGS REQUIRED FOR SUCH PURPOSE,
PROVIDED THAT LANDLORD SHALL REASONABLY BE SATISFIED THAT THE FACTS SET FORTH IN
ANY SUCH DOCUMENTS OR PLEADINGS ARE ACCURATE.


 


8.03         ALL WORK PERFORMED PURSUANT TO THIS ARTICLE BY TENANT SHALL BE
PERFORMED IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 6 HEREOF RELATING TO
ALTERATIONS.


 


8.04         (A)           TENANT SHALL NOT BRING, KEEP, USE, OR MAINTAIN ANY
HAZARDOUS MATERIAL ON OR ABOUT THE DEMISED PREMISES.  IF TENANT SHALL BREACH THE
FOREGOING COVENANT AND SUCH BREACH SHALL RESULT IN A VIOLATION OF LEGAL
REQUIREMENTS OR CONTAMINATION IN THE DEMISED PREMISES OR THE BUILDING, THEN
TENANT SHALL INDEMNIFY, DEFEND AND HOLD LANDLORD AND ALL HOLDERS OF SUPERIOR
INSTRUMENT AND ITS AND THEIR RESPECTIVE DIRECTORS, OFFICERS, INVITEES, AGENT,
SERVANTS AND EMPLOYEES HARMLESS FROM ANY AND ALL LIABILITIES ARISING DURING OR
AFTER THE TERM AS A RESULT OF SUCH VIOLATION OR CONTAMINATION.  TENANT SHALL, IN
ACCORDANCE WITH APPLICABLE LEGAL REQUIREMENTS, EITHER REMOVE SUCH HAZARDOUS
MATERIAL OR ENCAPSULATE SUCH HAZARDOUS MATERIAL AND RESTORE THE DEMISED PREMISES
TO ITS CONDITION PRIOR TO THE REMOVAL OF SUCH HAZARDOUS MATERIAL. 
NOTWITHSTANDING THE FOREGOING, ANY WORK REQUIRED PURSUANT TO THE PRECEDING
SENTENCE SHALL BE PERFORMED AT LANDLORD’S OPTION, EITHER BY TENANT, AT TENANT’S
EXPENSE, UTILIZING A CONTRACTOR DESIGNATED BY LANDLORD OR BY LANDLORD, IN EITHER
CASE AT TENANT’S REASONABLE EXPENSE.  THIS SECTION 8.04(A) SHALL NOT PROHIBIT
TENANT FROM MAINTAINING MATERIALS, EQUIPMENT AND SUPPLIES, INCLUDING, WITHOUT
LIMITATION, PRINTER CHEMICALS, CLEANING MATERIALS AND MATERIALS USED IN THE
OPERATION AND MAINTENANCE OF TENANT’S OFFICES AS IS CUSTOMARY FOR OFFICE TENANTS
PROVIDED SUCH ITEMS ARE PERMITTED, USED, STORED, SAFEGUARDED AND DISPOSED OF AS
REQUIRED BY APPLICABLE LEGAL REQUIREMENTS.

 

(B)           FOR THE PURPOSES OF THIS SECTION, “HAZARDOUS MATERIALS” SHALL MEAN
ANY AND ALL MATERIALS DEFINED OR CLASSIFIED AS “HAZARDOUS MATERIALS,” “HAZARDOUS
WASTE,” “HAZARDOUS SUBSTANCE,” “TOXIC SUBSTANCE,” “HAZARDOUS POLLUTANT,” “TOXIC
POLLUTANT” OR “OIL” PURSUANT TO ANY RELEVANT FEDERAL OR STATE LAW, INCLUDING
WITHOUT LIMITATION 42 U.S.C. § 9601 ET. SEQ. (CERCLA),

 

34

--------------------------------------------------------------------------------


 

42, U.S.C. § 6901 ET. SEQ. (RCRA), AND ANY REGULATIONS PROMULGATED PURSUANT TO
THOSE STATUTES, ALL AS AMENDED.

 

(C)           LANDLORD REPRESENTS THAT TO ITS ACTUAL KNOWLEDGE (WITHOUT FURTHER
INQUIRY) THERE ARE NO HAZARDOUS MATERIALS IN THE PREMISES OR IN ANY AREAS OF THE
BUILDING THAT TENANT HAS THE RIGHT TO ACCESS PURSUANT TO THE PROVISIONS OF THIS
LEASE.  DURING THE PERFORMANCE BY TENANT OF ITS ALTERATIONS (INCLUDING TENANT’S
INITIAL WORK) IN THE DEMISED PREMISES DURING THE TERM OF THIS LEASE, TENANT
SHALL USE ITS BEST EFFORTS NOT TO RELEASE ANY ASBESTOS-CONTAINING MATERIALS
(“ACMS”) AND/OR PRESUMED ASBESTOS-CONTAINING MATERIALS (“PACMS”).  DURING THE
PERFORMANCE BY TENANT OF ITS ALTERATIONS DURING THE TERM OF THE LEASE, IF TENANT
SHALL ENCOUNTER ANY ASBESTOS-CONTAINING MATERIALS (“ACMS”) OR PRESUMED
ASBESTOS-CONTAINING MATERIALS (“PACMS”) (AS SUCH TERM IS DEFINED IN THE
OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION ASBESTOS RULE (1995), 59 FED. REG.
40964, 29 CFR §1910.1001 ET SEQ. AND 1926.1101 ET SEQ., CLARIFICATION 60 FED.
REG. 33974) WHICH ARE REQUIRED TO BE REMOVED, ENCAPSULATED OR OTHERWISE
REMEDIATED TO COMPLY WITH LEGAL REQUIREMENTS, (I) TENANT SHALL PROMPTLY NOTIFY
LANDLORD (WHICH NOTICE SHALL BE ACCOMPANIED BY REASONABLY DETAILED DOCUMENTATION
DESCRIBING THE NATURE AND EXTENT OF THE ACMS OR PACMS), (II) LANDLORD, AT ITS
SOLE COST AND EXPENSE, SHALL REMOVE OR, SUBJECT TO THE FOLLOWING SENTENCE,
ENCAPSULATE SUCH ACMS OR PACMS AS REQUIRED TO COMPLY WITH LEGAL REQUIREMENTS
WITHIN 60 DAYS AFTER TENANT’S NOTICE TO LANDLORD PROVIDED, HOWEVER, TENANT SHALL
NOT EXACERBATE ANY SUCH EXISTING CONDITION WITHIN THE DEMISED PREMISES BUT, IF
TENANT DOES SO, TENANT (WITHOUT OTHERWISE LIMITING LANDLORD’S RIGHTS) SHALL
INDEMNIFY LANDLORD FOR SUCH ACTIONS AND BE SOLELY RESPONSIBLE FOR REIMBURSING
LANDLORD UPON DEMAND FOR ALL INCREMENTAL COSTS INCURRED BY LANDLORD DUE TO
TENANT’S ACTIONS AND (III) THEREAFTER, TENANT, AT ITS SOLE COST AND EXPENSE,
SHALL COMPLY WITH AN OPERATING AND MAINTENANCE PLAN RELATING TO ANY ACMS OR
PACMS REASONABLY ESTABLISHED BY LANDLORD.  NOTWITHSTANDING THE PROVISIONS OF THE
PRECEDING SENTENCE, LANDLORD SHALL REMOVE (AND NOT ENCAPSULATE) ANY NON-DE
MINIMIS QUANTITIES OF READILY-ACCESSIBLE ACM’S OR PACM’S SO LONG AS THE COST OF
REMOVAL IS LESS THAN TWICE THE COST OF ENCAPSULATION.  TENANT SHALL USE
COMMERCIALLY REASONABLE EFFORTS NOT TO DISTURB ANY EXISTING ACMS OR PACMS IN THE
PERFORMANCE OF ITS ALTERATIONS AND SHALL MAKE REASONABLE MODIFICATIONS TO ITS
PLANS AND SPECIFICATIONS WHICH DO NOT AFFECT THE APPEARANCE OR FUNCTIONALITY OF
ITS ALTERATIONS (EXCEPT IN A DE MINIMIS MANNER) IF REQUIRED TO ENABLE LANDLORD
TO ENCAPSULATE RATHER THAN REMOVE SUCH ACMS OR PACMS.  IF SUCH MODIFICATIONS ARE
NOT REASONABLY FEASIBLE DUE TO TENANT’S DESIGN OR IF SUCH MODIFICATIONS WOULD
MATERIALLY INCREASE TENANT’S COSTS IN PERFORMING ITS ALTERATIONS, THEN LANDLORD
SHALL REMOVE SUCH ACMS OR PACMS AT ITS EXPENSE.  IF LANDLORD FAILS TO COMPLETE
SUCH WORK WITHIN THE 60 DAY PERIOD REFERRED TO ABOVE, AND TENANT NOTIFIES
LANDLORD THAT, SOLELY AS A RESULT OF LANDLORD’S FAILURE TO COMPLETE THE REQUIRED
TREATMENT OF THE ACMS AND PACMS WITHIN SUCH 60 DAY PERIOD, TENANT WILL ACTUALLY
BE DELAYED IN COMPLETING THE TENANT’S INITIAL WORK, THEN, IF LANDLORD HAS NOT
COMPLETED SUCH WORK WITHIN AN ADDITIONAL TEN DAY PERIOD, THE RENT COMMENCEMENT
DATE FOR THE AFFECTED PORTION OF SUCH SPACE (INCLUDING ANY OTHER SPACE ON THE
SAME FLOOR IN WHICH, BASED ON GOOD CONSTRUCTION PRACTICE, TENANT CANNOT
REASONABLY PERFORM ITS ALTERATIONS UNTIL LANDLORD HAS COMPLETED SUCH WORK),
SHALL BE DEFERRED ONE DAY FOR EACH DAY THAT TENANT IS ACTUALLY SO DELAYED,
PROVIDED THAT TENANT SHALL HAVE COMMENCED AND CONTINUED THE PERFORMANCE OF THE
TENANT’S INITIAL WORK TO THE EXTENT POSSIBLE IN ACCORDANCE WITH GOOD
CONSTRUCTION PRACTICE AND SCHEDULING.  ANY DISPUTES AS TO THE PROVISIONS OF THE
PRIOR SENTENCE SHALL BE RESOLVED IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION
RULES OF THE AAA.

 

35

--------------------------------------------------------------------------------


 


ARTICLE 9


 


INSURANCE, LOSS, REIMBURSEMENT, LIABILITY


 


9.01         TENANT SHALL NOT DO OR PERMIT TO BE DONE ANY ACT OR THING UPON THE
DEMISED PREMISES WHICH WILL INVALIDATE OR BE IN CONFLICT WITH NEW JERSEY
STANDARD FIRE INSURANCE POLICIES COVERING THE PROPERTY, AND FIXTURES AND
PROPERTY THEREIN, OR WHICH WOULD INCREASE THE RATE OF FIRE INSURANCE APPLICABLE
TO THE PROPERTY TO AN AMOUNT HIGHER THAN IT OTHERWISE WOULD BE; AND TENANT, TO
THE EXTENT IN ITS REASONABLE CONTROL, SHALL NEITHER DO NOR PERMIT TO BE DONE ANY
ACT OR THING UPON THE DEMISED PREMISES WHICH SHALL OR MIGHT SUBJECT LANDLORD TO
ANY LIABILITY OR RESPONSIBILITY FOR INJURY TO ANY PERSON OR PERSONS OR TO
PROPERTY BY REASON OF ANY BUSINESS OR OPERATION BEING CARRIED ON WITHIN THE
DEMISED PREMISES.


 


9.02         IF, AS A RESULT OF ANY ACT OR OMISSION BY TENANT OR VIOLATION OF
THIS LEASE, THE RATE OF FIRE INSURANCE APPLICABLE TO THE PROPERTY SHALL BE
INCREASED TO AN AMOUNT HIGHER THAN IT OTHERWISE WOULD BE, TENANT SHALL REIMBURSE
LANDLORD FOR ALL INCREASES OF LANDLORD’S FIRE INSURANCE PREMIUMS SO CAUSED; SUCH
REIMBURSEMENT TO BE ADDITIONAL RENT PAYABLE WITHIN TEN (10) DAYS AFTER DEMAND
THEREFOR BY LANDLORD.  IN ANY ACTION OR PROCEEDING WHEREIN LANDLORD AND TENANT
ARE PARTIES, A SCHEDULE OR “MAKE-UP” OF RATES FOR THE PROPERTY OR DEMISED
PREMISES ISSUED BY THE BODY MAKING FIRE INSURANCE RATES FOR THE DEMISED PREMISES
SHALL BE PRESUMPTIVE EVIDENCE OF THE FACTS STATED THEREIN INCLUDING THE ITEMS
AND CHARGES TAKEN INTO CONSIDERATION IN FIXING THE FIRE INSURANCE RATE THEN
APPLICABLE TO THE DEMISED PREMISES.


 


9.03         LANDLORD OR ITS AGENTS SHALL NOT BE LIABLE FOR ANY INJURY OR DAMAGE
TO TENANT’S PROPERTY RESULTING FROM FIRE, EXPLOSION, FALLING PLASTER, STEAM,
GAS, ELECTRICITY, WATER, RAIN OR SNOW OR LEAKS FROM ANY PART OF THE BUILDING, OR
FROM THE PIPES, APPLIANCES OR PLUMBING WORKS OR FROM THE ROOF, STREET OR
SUBSURFACE OR FROM ANY OTHER PLACE OR BY DAMPNESS OR BY ANY OTHER CAUSE OF
WHATSOEVER NATURE.  THE FOREGOING PROVISION SHALL NOT RELIEVE LANDLORD OF ITS
RESTORATION OBLIGATIONS TO THE EXTENT  EXPRESSLY SET FORTH IN ARTICLE 10 OF THIS
LEASE.


 


9.04         LANDLORD OR ITS AGENTS SHALL NOT BE LIABLE FOR ANY DAMAGE WHICH
TENANT MAY SUSTAIN IF ANY WINDOW OF THE DEMISED PREMISES IS BROKEN, OR
TEMPORARILY OR PERMANENTLY CLOSED, DARKENED OR BRICKED UPON FOR ANY REASON
WHATSOEVER, EXCEPT ONLY LANDLORD’S ARBITRARY ACTS IF THE RESULT IS PERMANENT,
AND TENANT SHALL NOT BE ENTITLED TO ANY COMPENSATION THEREFOR OR ABATEMENT OF
RENT OR TO ANY RELEASE FROM ANY OF TENANT’S OBLIGATIONS UNDER THIS LEASE, NOR
SHALL THE SAME CONSTITUTE AN EVICTION OR CONSTRUCTIVE EVICTION.


 


9.05         TENANT SHALL REIMBURSE LANDLORD FOR ALL EXPENSES, DAMAGES OR FINES
INCURRED OR SUFFERED BY LANDLORD BY REASON OF ANY BREACH, VIOLATION OR
NON-PERFORMANCE BY TENANT, OR ITS AGENTS, SERVANTS OR EMPLOYEES, OF ANY COVENANT
OR PROVISION OF THIS LEASE, OR BY REASON OF DAMAGE TO PERSONS OR PROPERTY CAUSED
BY MOVING PROPERTY OF OR FOR TENANT IN OR OUT OF THE BUILDING, OR BY THE
INSTALLATION OR REMOVAL OF FURNITURE OR OTHER PROPERTY OF OR FOR TENANT, OR BY
REASON OF OR ARISING OUT OF THE CARELESSNESS, NEGLIGENCE OR IMPROPER CONDUCT OF
TENANT, OR ITS AGENTS, SERVANTS OR EMPLOYEES, IN THE USE OR OCCUPANCY OF THE
DEMISED PREMISES.  SUBJECT TO COMPLIANCE WITH THE PROVISIONS OF SECTION 8.02
HEREOF, WHERE APPLICABLE, TENANT SHALL HAVE THE RIGHT, AT TENANT’S OWN COST AND
EXPENSE, TO PARTICIPATE IN THE DEFENSE OF ANY ACTION OR PROCEEDING BROUGHT
AGAINST LANDLORD, AND IN NEGOTIATIONS FOR SETTLEMENT THEREOF IF, PURSUANT TO
THIS SECTION 9.05,

 

36

--------------------------------------------------------------------------------


 


TENANT WOULD BE OBLIGATED TO REIMBURSE LANDLORD FOR EXPENSES, DAMAGES OR FINES
INCURRED OR SUFFERED BY LANDLORD.


 


9.06         TENANT SHALL GIVE LANDLORD WRITTEN NOTICE IN CASE OF FIRE OR
ACCIDENTS IN THE DEMISED PREMISES PROMPTLY AFTER TENANT IS AWARE OF SUCH EVENT.


 


9.07         TENANT AGREES TO LOOK SOLELY TO LANDLORD’S INTEREST IN THE BUILDING
(INCLUDING THE NET RENTS AND NET INCOME RECEIVED THEREFROM) FOR THE SATISFACTION
OF ANY RIGHT OR REMEDY OF TENANT FOR THE COLLECTION OF A JUDGMENT (OR OTHER
JUDICIAL PROCESS) REQUIRING THE PAYMENT OF MONEY BY LANDLORD, ITS PARTNERS,
MEMBERS, OFFICERS OR SHAREHOLDERS, IN THE EVENT OF ANY LIABILITY BY LANDLORD,
AND NO OTHER PROPERTY OR ASSETS OF LANDLORD, ITS PARTNERS, MEMBERS, OFFICERS OR
SHAREHOLDERS SHALL BE SUBJECT TO LEVY, EXECUTION, ATTACHMENT, OR OTHER
ENFORCEMENT PROCEDURE FOR THE SATISFACTION OF TENANT’S REMEDIES UNDER OR WITH
RESPECT TO THIS LEASE, THE RELATIONSHIP OF LANDLORD, ITS PARTNERS, MEMBERS,
OFFICERS OR SHAREHOLDERS AND TENANT HEREUNDER, OR TENANT’S USE AND OCCUPANCY OF
THE DEMISED PREMISES, OR ANY OTHER LIABILITY OF LANDLORD, ITS PARTNERS, MEMBERS,
OFFICERS OR SHAREHOLDERS TO TENANT.


 


9.08         (A)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS LEASE, TENANT AGREES THAT IT WILL, AT ITS SOLE COST AND EXPENSE, INCLUDE IN
ITS PROPERTY INSURANCE POLICIES APPROPRIATE CLAUSES PURSUANT TO WHICH THE
INSURANCE COMPANIES (I) WAIVE ALL RIGHT OF SUBROGATION AGAINST LANDLORD AND ANY
TENANT OF SPACE IN THE PROPERTY WITH RESPECT TO LOSSES PAYABLE UNDER SUCH
POLICIES AND (II) AGREE THAT SUCH POLICIES SHALL NOT BE INVALIDATED SHOULD THE
INSURED WAIVE IN WRITING PRIOR TO A LOSS ANY OR ALL RIGHT OF RECOVERY AGAINST
ANY PARTY FOR LOSSES COVERED BY SUCH POLICIES.  TENANT SHALL FURNISH LANDLORD
UPON DEMAND EVIDENCE SATISFACTORY TO LANDLORD EVIDENCING THE INCLUSION OF SAID
CLAUSES IN TENANT’S INSURANCE POLICIES.

 

(B)           PROVIDED THAT LANDLORD’S RIGHT OF FULL RECOVERY UNDER ITS FIRE
INSURANCE POLICIES IS NOT ADVERSELY AFFECTED OR PREJUDICED THEREBY, LANDLORD
HEREBY WAIVES ANY AND ALL RIGHT OF RECOVERY WHICH IT MIGHT OTHERWISE HAVE
AGAINST TENANT, ITS SERVANTS, AGENTS AND EMPLOYEES, FOR LOSS OR DAMAGE OCCURRING
TO THE PROPERTY AND THE FIXTURES, APPURTENANCES AND EQUIPMENT THEREIN, TO THE
EXTENT THE SAME IS COVERED BY LANDLORD’S INSURANCE, NOTWITHSTANDING THAT SUCH
LOSS OR DAMAGE MAY RESULT FROM THE NEGLIGENCE OR FAULT OF TENANT, ITS SERVANTS,
AGENTS OR EMPLOYEES.  PROVIDED THAT TENANT’S RIGHT OF FULL RECOVERY UNDER ITS
FIRE INSURANCE POLICIES IS NOT ADVERSELY AFFECTED OR PREJUDICED THEREBY, TENANT
HEREBY WAIVES ANY AND ALL RIGHT OF RECOVERY WHICH IT MIGHT OTHERWISE HAVE
AGAINST LANDLORD, ITS SERVANTS, AND EMPLOYEES, AND AGAINST EVERY OTHER TENANT AT
THE PROPERTY WHO SHALL HAVE EXECUTED A SIMILAR WAIVER AS SET FORTH IN THIS
SECTION 9.08(B) FOR LOSS OR DAMAGE TO TENANT’S FURNITURE, FURNISHINGS, FIXTURES
AND OTHER PROPERTY REMOVABLE BY TENANT UNDER THE PROVISIONS HEREOF TO THE EXTENT
THAT SAME (I) IS COVERED BY TENANT’S INSURANCE OR (II) EXCEEDS THE PORTION OF
TENANT’S DEDUCTIBLE ABOVE $25,000 (EVEN THOUGH LANDLORD HAS CONSENTED IN
SECTION 9.09 BELOW TO A HIGHER DEDUCTIBLE), NOTWITHSTANDING THAT SUCH LOSS OR
DAMAGE MAY RESULT FROM THE NEGLIGENCE OR FAULT OF LANDLORD, ITS SERVANTS, AGENTS
OR EMPLOYEES, OR SUCH OTHER TENANT AND THE SERVANTS, AGENTS OR EMPLOYEES
THEREOF.


 


9.09         TENANT COVENANTS AND AGREES TO PROVIDE, AT ITS EXPENSE, ON OR
BEFORE THE COMMENCEMENT DATE AND TO KEEP IN FORCE DURING THE TERM, NAMING
LANDLORD, MACK-CALI REALTY CORPORATION AND LANDLORD’S AGENTS AS ADDITIONAL
INSURED PARTIES AND TENANT AS THE INSURED PARTY (A) A COMMERCIAL GENERAL
LIABILITY INSURANCE POLICY WRITTEN ON AN OCCURRENCE FORM (HEREINAFTER

 

37

--------------------------------------------------------------------------------


 


REFERRED TO AS A “LIABILITY POLICY”), INCLUDING, WITHOUT LIMITATION, BLANKET
CONTRACTUAL LIABILITY COVERAGE, PREMISES-OPERATION, PRODUCTS/COMPLETED
OPERATIONS HAZARD, BROAD FORM PROPERTY DAMAGE, INDEPENDENT CONTRACTOR’S COVERAGE
AND PERSONAL INJURY COVERAGE PROTECTING LANDLORD, MACK-CALI REALTY CORPORATION,
LANDLORD’S AGENTS AND TENANT AGAINST ANY LIABILITY OCCASIONED BY ANY OCCURRENCE
ON OR ABOUT THE DEMISED PREMISES OR ANY APPURTENANCES THERETO, (B) A FIRE AND
OTHER CASUALTY POLICY (A “FIRE POLICY”) INSURING THE FULL REPLACEMENT VALUE OF
TENANT’S LEASEHOLD IMPROVEMENTS PERFORMED BY OR ON BEHALF OF TENANT AND ALL OF
THE FURNITURE, TRADE FIXTURES AND OTHER PERSONAL PROPERTY OF TENANT LOCATED IN
THE DEMISED PREMISES AGAINST LOSS OR DAMAGE BY FIRE, THEFT, SPRINKLER LEAKAGE,
BOILER AND MACHINERY AND SUCH OTHER RISKS OR HAZARDS AS ARE INSURABLE UNDER
PRESENT AND FUTURE FORMS OF “ALL RISK” INSURANCE POLICIES, (C) BUSINESS
INTERRUPTION INSURANCE AND (D) WORKERS COMPENSATION AND EMPLOYEES LIABILITY
INSURANCE.  SUCH POLICIES ARE TO BE WRITTEN BY GOOD AND SOLVENT INSURANCE
COMPANIES LICENSED OR AUTHORIZED TO DO BUSINESS IN THE STATE OF NEW JERSEY
SATISFACTORY TO LANDLORD WITH A MINIMUM A.M. BEST’S RATING OF A/IX, AND SHALL BE
IN SUCH LIMITS AS LANDLORD MAY REASONABLY REQUIRE.  LANDLORD RESERVES THE RIGHT
TO REASONABLY INCREASE LIMITS AND ADJUST COVERAGES AS INDUSTRY STANDARDS
CHANGE.  AS OF THE DATE OF THIS LEASE LANDLORD REASONABLY REQUIRES LIMITS OF
LIABILITY UNDER (I) THE LIABILITY POLICY OF NOT LESS THAN $5,000,000 COMBINED
SINGLE LIMIT PER OCCURRENCE FOR BODILY OR PERSONAL INJURY (INCLUDING DEATH) AND
PROPERTY DAMAGE AND (II) THE FIRE POLICY EQUAL TO THE FULL REPLACEMENT COST OF
TENANT’S LEASEHOLD IMPROVEMENTS PERFORMED BY OR ON BEHALF OF TENANT AND ALL OF
THE FURNITURE, TRADE FIXTURES AND OTHER PERSONAL PROPERTY OF TENANT LOCATED AT
THE PROPERTY WITH A COMMERCIALLY REASONABLE DEDUCTIBLE, WHICH IS PRESENTLY
$250,000.  TENANT WILL FURNISH LANDLORD WITH SUCH INFORMATION AS LANDLORD MAY
REASONABLY REQUEST FROM TIME TO TIME AS TO THE VALUE OF THE ITEMS SPECIFIED IN
CLAUSE (II) ABOVE WITHIN TEN (10) DAYS AFTER REQUEST THEREFOR.  SUCH INSURANCE
MAY BE CARRIED (X) UNDER A BLANKET POLICY COVERING THE DEMISED PREMISES AND
OTHER LOCATIONS OF TENANT, IF ANY, PROVIDED THAT EACH SUCH POLICY SHALL IN ALL
RESPECTS COMPLY WITH THIS ARTICLE AND SHALL SPECIFY THAT THE PORTION OF THE
TOTAL COVERAGE OF SUCH POLICY THAT IS ALLOCATED TO THE DEMISED PREMISES IS IN
THE AMOUNTS REQUIRED PURSUANT TO THIS SECTION 9.09 AND (Y) UNDER A PRIMARY
LIABILITY POLICY OF NOT LESS THAN $1,000,000 AND THE BALANCE UNDER AN UMBRELLA
POLICY.  PRIOR TO THE TIME SUCH INSURANCE IS FIRST REQUIRED TO BE CARRIED BY
TENANT AND THEREAFTER UPON THE EFFECTIVE DATE OF ANY SUCH POLICY TENANT SHALL
DELIVER TO LANDLORD A CERTIFICATE EVIDENCING SUCH INSURANCE.  SAID CERTIFICATE
SHALL CONTAIN AN ENDORSEMENT THAT THE INSURANCE COMPANY WILL ENDEAVOR TO PROVIDE
THIRTY (30) DAYS’ PRIOR NOTICE TO LANDLORD PRIOR TO ANY CANCELLATION OF TENANT’S
INSURANCE.  ALL INSURANCE POLICIES CARRIED BY TENANT SHALL BE WRITTEN AS PRIMARY
POLICIES, NOT CONTRIBUTING WITH OR SECONDARY TO COVERAGE WHICH LANDLORD
CARRIES.  TENANT’S FAILURE TO PROVIDE AND KEEP IN FORCE THE AFOREMENTIONED
INSURANCE SHALL BE REGARDED AS A MATERIAL DEFAULT HEREUNDER ENTITLING LANDLORD
TO EXERCISE ANY OR ALL OF THE REMEDIES PROVIDED IN THIS LEASE IN THE EVENT OF
TENANT’S DEFAULT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
LEASE, THE CARRYING OF INSURANCE BY TENANT IN COMPLIANCE WITH THIS SECTION 9.09
SHALL NOT MODIFY, REDUCE, LIMIT OR IMPAIR TENANT’S OBLIGATIONS AND LIABILITY
UNDER ARTICLE 38 HEREOF.


 


9.10         DURING THE TERM, LANDLORD SHALL MAINTAIN A FIRE POLICY INSURING THE
FULL REPLACEMENT VALUE OF THE BUILDING (EXCLUSIVE OF THE COST OF FOUNDATIONS AND
EXCAVATIONS) WHICH MAY, AT LANDLORD’S SOLE DISCRETION, BE MAINTAINED UNDER A
BLANKET POLICY, WITH SUCH DEDUCTIBLES AS LANDLORD DEEMS APPROPRIATE.

 

38

--------------------------------------------------------------------------------



 


ARTICLE 10


 


DAMAGE BY FIRE OR OTHER CAUSE


 


10.01       IF THE BUILDING OR THE DEMISED PREMISES SHALL BE PARTIALLY OR
TOTALLY DAMAGED OR DESTROYED BY FIRE OR OTHER CAUSE (AND IF THIS LEASE SHALL NOT
HAVE BEEN TERMINATED AS IN THIS ARTICLE 10 HEREINAFTER PROVIDED), LANDLORD SHALL
REPAIR THE DAMAGE AND RESTORE AND REBUILD THE BUILDING AND/OR THE DEMISED
PREMISES, EXCEPT FOR TENANT’S INITIAL WORK, ALL OTHER LEASEHOLD IMPROVEMENTS
PERFORMED BY OR ON BEHALF OF TENANT AND ALL OF THE FURNITURE, TRADE FIXTURES AND
OTHER PERSONAL PROPERTY OF TENANT LOCATED AT THE PROPERTY, AT ITS EXPENSE WITH
REASONABLE DISPATCH AFTER NOTICE TO IT OF THE DAMAGE OR DESTRUCTION AND THE
COLLECTION OF THE INSURANCE PROCEEDS ATTRIBUTABLE TO SUCH DAMAGE.


 


10.02       IF THE BUILDING OR THE DEMISED PREMISES SHALL BE DAMAGED OR
DESTROYED BY FIRE OR OTHER CAUSE, THEN THE RENTS PAYABLE HEREUNDER SHALL BE
ABATED TO THE EXTENT THAT THE DEMISED PREMISES SHALL HAVE BEEN RENDERED
UNTENANTABLE OR INACCESSIBLE FOR THE PERIOD FROM THE DATE OF SUCH DAMAGE OR
DESTRUCTION TO THE DATE THE DAMAGE SHALL BE REPAIRED OR RESTORED, SUCH ABATEMENT
TO BE GRANTED ON A PRO RATA BASIS IF ONLY A PORTION OF THE DEMISED PREMISES IS
RENDERED UNTENANTABLE; PROVIDED, HOWEVER, THAT SHOULD TENANT REOCCUPY A PORTION
OF THE DEMISED PREMISES FOR THE CONDUCT OF ITS BUSINESS AS TO WHICH THE
ABATEMENT IS IN EFFECT DURING THE PERIOD THE RESTORATION WORK IS TAKING PLACE
AND PRIOR TO THE DATE THAT THE WHOLE OF SAID DEMISED PREMISES ARE MADE
TENANTABLE AND ACCESSIBLE, BASIC ANNUAL RENT AND ADDITIONAL RENT ALLOCABLE TO
SUCH PORTION SHALL BE PAYABLE BY TENANT FROM THE DATE OF SUCH OCCUPANCY.


 


10.03       IF THE BUILDING SHALL BE SO DAMAGED OR DESTROYED BY FIRE OR OTHER
CAUSE (WHETHER OR NOT THE DEMISED PREMISES ARE DAMAGED OR DESTROYED) AS TO
REQUIRE A REASONABLY ESTIMATED EXPENDITURE MADE BY LANDLORD OR A REPUTABLE
CONTRACTOR DESIGNATED BY LANDLORD OF MORE THAN TWENTY PERCENT (20%) OF THE FULL
INSURABLE VALUE OF THE BUILDING IMMEDIATELY PRIOR TO THE CASUALTY (OR TEN
PERCENT (10%) IF SUCH CASUALTY OCCURS DURING THE LAST TWO YEARS OF THE TERM)
THEN, SO LONG AS LANDLORD TERMINATES ALL OTHER LEASES IN THE BUILDING AS TO
WHICH LANDLORD HAS SUCH RIGHT OF TERMINATION, LANDLORD MAY TERMINATE THIS LEASE
BY GIVING TENANT NOTICE TO SUCH EFFECT WITHIN ONE HUNDRED EIGHTY (180) DAYS
AFTER THE DATE OF THE CASUALTY AND UPON SUCH NOTICE THIS LEASE AND THE ESTATE
HEREBY GRANTED, WHETHER OR NOT THE TERM SHALL HAVE THERETOFORE COMMENCED, SHALL
TERMINATE AS IF THAT DATE WAS THE EXPIRATION DATE.  IN CASE OF ANY DAMAGE OR
DESTRUCTION MENTIONED IN THIS ARTICLE 10 WITH RESPECT TO THE BUILDING WHICH
LANDLORD IS REQUIRED TO REPAIR AND RESTORE, WITHIN 90 DAYS AFTER THE DATE OF
SUCH DAMAGE, LANDLORD SHALL CAUSE AN INDEPENDENT CONTRACTOR OR ENGINEER TO
DELIVER ITS WRITTEN ESTIMATE OF THE TIME FOR SUCH REPAIR AND RESTORATION. 
LANDLORD SHALL SEND TENANT A COPY OF SUCH WRITTEN ESTIMATE.  TENANT MAY
TERMINATE THIS LEASE BY NOTICE TO LANDLORD IF (A) SUCH ESTIMATED TIME SHALL
EXCEED TWELVE (12) MONTHS AFTER THE DATE OF SUCH DAMAGE OR (B) LANDLORD HAS NOT
COMPLETED THE MAKING OF THE REQUIRED REPAIRS AND RESTORATIONS WITHIN TWELVE (12)
MONTHS AFTER THE DATE OF SUCH DAMAGE OR DESTRUCTION, OR WITHIN SUCH PERIOD AFTER
SUCH DATE (NOT EXCEEDING THREE (3) MONTHS) AS SHALL EQUAL THE AGGREGATE PERIOD
LANDLORD MAY HAVE BEEN DELAYED IN DOING SO BY FORCE MAJEURE CAUSES (AS DEFINED
IN ARTICLE 34).  TENANT’S RIGHT TO TERMINATE THIS LEASE PURSUANT TO CLAUSE
(A) SHALL BE CONDITIONED UPON TENANT EXERCISING SUCH RIGHT OF TERMINATION WITHIN
FIFTEEN (15) BUSINESS DAYS AFTER RECEIPT OF THE ESTIMATE (AS TO WHICH DATE TIME
SHALL BE OF THE ESSENCE).

 

39

--------------------------------------------------------------------------------


 


10.04       NO DAMAGES, COMPENSATION OR CLAIM SHALL BE PAYABLE BY LANDLORD FOR
INCONVENIENCE, LOSS OF BUSINESS OR ANNOYANCE ARISING FROM ANY REPAIR OR
RESTORATION OF ANY PORTION OF THE DEMISED PREMISES OR OF THE BUILDING OR OF THE
COMPLEX ARISING FROM DAMAGE OR DESTRUCTION CAUSED BY FIRE OR OTHER CASUALTY AND
LANDLORD SHALL NOT BE REQUIRED TO DO ANY SUCH REPAIR OR RESTORATION EXCEPT ON
BUSINESS DAYS FROM 9:00 A.M. TO 5:00 P.M.


 


10.05       NOTWITHSTANDING ANY OF THE FOREGOING PROVISIONS OF THIS ARTICLE 10,
IF LANDLORD OR THE LESSOR OF ANY SUPERIOR LEASE OR THE HOLDER OF ANY SUPERIOR
MORTGAGE SHALL BE UNABLE TO COLLECT ALL OF THE INSURANCE PROCEEDS (INCLUDING
RENT INSURANCE PROCEEDS) APPLICABLE TO DAMAGE OR DESTRUCTION OF THE DEMISED
PREMISES OR THE PROPERTY BY FIRE OR OTHER CAUSE BY REASON OF SOME SUBSEQUENT
ACTION OR INACTION ON THE PART OF TENANT OR ANY OF ITS OFFICERS, PARTNERS,
DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS, THEN, WITHOUT PREJUDICE TO ANY
OTHER REMEDIES WHICH MAY BE AVAILABLE AGAINST TENANT, THERE SHALL BE NO
ABATEMENT OF TENANT’S RENT, BUT THE TOTAL AMOUNT OF SUCH RENT NOT ABATED (WHICH
WOULD OTHERWISE HAVE BEEN ABATED) SHALL NOT EXCEED THE AMOUNT OF UNCOLLECTED
INSURANCE PROCEEDS.


 


10.06       LANDLORD WILL NOT CARRY SEPARATE INSURANCE OF ANY KIND ON TENANT’S
PROPERTY (INCLUDING, WITHOUT LIMITATION, ANY PROPERTY OF TENANT’S WHICH SHALL
BECOME THE PROPERTY OF LANDLORD AS PROVIDED IN ARTICLE 6), AND, EXCEPT AS
PROVIDED BY LAW, SHALL NOT BE OBLIGATED TO REPAIR ANY DAMAGE THERETO OR REPLACE
OR CLEAN THE SAME, OR ANY DECORATIONS, INSTALLATIONS, EQUIPMENT OR FIXTURES
INSTALLED BY OR FOR TENANT AT TENANT’S EXPENSE.


 


10.07       THE PROVISIONS OF THIS ARTICLE L0 SHALL BE CONSIDERED AN EXPRESS
AGREEMENT GOVERNING ANY CAUSE OF DAMAGE OR DESTRUCTION OF THE DEMISED PREMISES
BY FIRE OR OTHER CASUALTY AND ANY LAW PROVIDING FOR SUCH A CONTINGENCY NOW OR
HEREINAFTER ERECTED SHALL HAVE NO APPLICATION IN SUCH CASE.


 


ARTICLE 11


 


ASSIGNMENT, MORTGAGING, SUBLETTING, ETC.


 


11.01       EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS ARTICLE 11, TENANT
SHALL NOT, WHETHER VOLUNTARILY, INVOLUNTARILY OR BY OPERATION OF LAW, WITHOUT IN
EACH INSTANCE OBTAINING THE PRIOR CONSENT OF LANDLORD, (A) ASSIGN OR OTHERWISE
TRANSFER THIS LEASE OR THE TERM AND ESTATE HEREBY GRANTED, (B) SUBLET ALL OR
PART OF THE DEMISED PREMISES OR ALLOW THE SAME TO BE USED OR OCCUPIED BY ANYONE
OTHER THAN TENANT, OR (C) MORTGAGE, PLEDGE OR ENCUMBER THIS LEASE OR ALL OR PART
OF THE DEMISED PREMISES IN ANY MANNER BY REASON OF ANY ACT OR OMISSION ON THE
PART OF TENANT.  FOR PURPOSES OF THIS ARTICLE 11, (I) THE TRANSFER, DIRECTLY OR
INDIRECTLY, OF A MAJORITY OF ANY CLASS OF THE ISSUED AND OUTSTANDING CAPITAL
STOCK OF ANY CORPORATE TENANT OR SUBTENANT, OR THE TRANSFER OF A MAJORITY OF THE
TOTAL INTEREST IN ANY OTHER ENTITY (LIMITED LIABILITY COMPANY, PARTNERSHIP OR
OTHERWISE) WHICH IS A TENANT OR SUBTENANT, HOWEVER ACCOMPLISHED, WHETHER IN A
SINGLE TRANSACTION OR IN A SERIES OF RELATED OR UNRELATED TRANSACTIONS
(INCLUDING, WITHOUT LIMITATION, AND BY WAY OF EXAMPLE ONLY, THE TRANSFER OF A
MAJORITY OF THE OUTSTANDING CAPITAL STOCK OF A COMPANY WHICH COMPANY OWNS 100%
OF A SECOND TIER COMPANY, WHICH IN TURN OWNS 51% OF THE OUTSTANDING CAPITAL
STOCK OF A CORPORATE TENANT HEREUNDER), SHALL BE DEEMED AN ASSIGNMENT OF THIS
LEASE, OR OF SUCH SUBLEASE, AS THE CASE MAY BE, (II) A SO-CALLED “TAKEOVER”
AGREEMENT (I.E. AN AGREEMENT WHERE ANOTHER ENTITY AGREES TO BECOME RESPONSIBLE
FOR ALL OR A PORTION OF TENANT’S

 

40

--------------------------------------------------------------------------------


 


OBLIGATIONS UNDER THIS LEASE WITHOUT ACTUALLY ENTERING INTO AN ASSIGNMENT OR
SUBLEASE) SHALL BE DEEMED A TRANSFER OF THIS LEASE, (III) ANY PERSON OR LEGAL
REPRESENTATIVE OF TENANT, TO WHOM TENANT’S INTEREST UNDER THIS LEASE PASSES BY
OPERATION OF LAW, OR OTHERWISE, SHALL BE BOUND BY THE PROVISIONS OF THIS
ARTICLE 11, AND (IV) A MODIFICATION, AMENDMENT OR EXTENSION WITHOUT LANDLORD’S
PRIOR WRITTEN CONSENT OF A SUBLEASE PREVIOUSLY CONSENTED TO BY LANDLORD SHALL BE
DEEMED A NEW SUBLEASE.  TENANT AGREES TO FURNISH TO LANDLORD UPON DEMAND AT ANY
TIME AND FROM TIME TO TIME SUCH INFORMATION AND ASSURANCES AS LANDLORD MAY
REASONABLY REQUEST THAT NEITHER TENANT, NOR ANY SUBTENANT, IS IN VIOLATION OF
THE PROVISIONS OF THIS SECTION 11.01.


 


11.02       (A)           THE PROVISIONS OF CLAUSES (A) AND (B) OF SECTION 11.0L
HEREOF SHALL NOT APPLY TO (AND, ACCORDINGLY, LANDLORD’S CONSENT SHALL NOT BE
REQUIRED FOR) TRANSACTIONS ENTERED INTO BY TENANT WITH (I) AN “AFFILIATE” (AS
HEREINAFTER DEFINED) OR (II) A CORPORATION INTO OR WITH WHICH TENANT IS MERGED
OR CONSOLIDATED OR WITH AN ENTITY TO WHICH SUBSTANTIALLY ALL OF TENANT’S ASSETS
OR STOCK ARE TRANSFERRED, PROVIDED (A) TENANT IS NOT THEN IN MONETARY OR
MATERIAL, NON-MONETARY DEFAULT BEYOND ANY NOTICE AND GRACE PERIOD UNDER THIS
LEASE, (B) SUCH MERGER, CONSOLIDATION OR TRANSFER OF ASSETS OR STOCK IS FOR A
GOOD BUSINESS PURPOSE AND NOT PRINCIPALLY FOR THE PURPOSE OF TRANSFERRING THE
LEASEHOLD ESTATE CREATED HEREBY, AND (C) THE ASSIGNEE OR SUCCESSOR ENTITY HAS A
NET WORTH AT LEAST EQUAL TO OR IN EXCESS OF THE NET WORTH OF TENANT IMMEDIATELY
PRIOR TO SUCH MERGER, CONSOLIDATION OR TRANSFER.

 

(B)           FOR PURPOSES OF THIS ARTICLE 11, AN AFFILIATE MEANS (I) A
CORPORATION CONTROLLED BY, CONTROLLING OR UNDER COMMON CONTROL WITH TENANT (AN
“AFFILIATED CORPORATION”) OR (II) A PARTNERSHIP OR JOINT VENTURE OR LIMITED
LIABILITY COMPANY IN WHICH TENANT OR AN AFFILIATED CORPORATION OWNS AT LEAST 51%
OF THE GENERAL PARTNERSHIP OR JOINT VENTURE INTEREST OR MEMBERSHIP INTEREST
THEREIN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, A CORPORATION SHALL
NOT BE DEEMED CONTROLLED BY ANOTHER ENTITY UNLESS AT LEAST 51% OF EACH CLASS OF
ITS OUTSTANDING CAPITAL STOCK IS OWNED, BOTH BENEFICIALLY AND OF RECORD, BY SUCH
ENTITY.  IF TENANT SHALL ASSIGN OR TRANSFER THIS LEASE TO AN AFFILIATE DURING
THE FREE RENT PERIOD (SUCH ASSIGNMENT, AN “AFFILIATE FREE RENT PERIOD
ASSIGNMENT”), THEN SUCH ASSIGNMENT OR TRANSFER SHALL NOT BE EFFECTIVE UNLESS AND
UNTIL (IN ADDITION TO DELIVERY BY TENANT TO LANDLORD OF THE ITEMS PURSUANT TO
SECTION 11.03 HEREOF) TENANT SHALL DELIVER TO LANDLORD CASH OR A LETTER OF
CREDIT (AS DEFINED AND FURTHER DESCRIBED IN SECTION 40.02 HEREOF) IN THE AMOUNT
OF $5,000,000 (THE “AFFILIATE FREE RENT PERIOD SECURITY DEPOSIT”) (AS SUCH
AMOUNT MAY BE INCREASED PROPORTIONATELY IF TENANT LEASES ANY ADDITIONAL SPACE IN
THE BUILDING DURING SUCH FREE RENT PERIOD), WHICH SHALL BE HELD BY LANDLORD FOR
A PERIOD OF TWO YEARS FROM THE END OF THE FREE RENT PERIOD AND OTHERWISE IN
ACCORDANCE WITH ARTICLE 40 HEREOF.  NOTWITHSTANDING THE FOREGOING, TENANT SHALL
NOT BE OBLIGATED TO DELIVER THE AFFILIATE FREE RENT PERIOD SECURITY DEPOSIT IF
THE NET WORTH OF SUCH AFFILIATE ON THE DATE OF SUCH ASSIGNMENT IS EQUAL TO OR IN
EXCESS OF THE GREATER OF (A) THE NET WORTH OF TENANT ON THE COMMENCEMENT DATE OR
(B) THE NET WORTH OF TENANT ON THE DATE OF THE ASSIGNMENT TO THE AFFILIATE.

 

(C)           THE PROVISIONS REGARDING THE TRANSFER OF THE CAPITAL STOCK OF A
CORPORATE TENANT SET FORTH IN SECTION 11.01 SHALL NOT APPLY TO ANY CORPORATION
WHERE ITS CAPITAL STOCK IS LISTED ON A NATIONAL SECURITIES EXCHANGE (AS DEFINED
IN THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) OR IS TRADED IN THE “OVER
THE COUNTER” MARKET WITH QUOTATIONS REPORTED BY THE NATIONAL ASSOCIATION OF
SECURITIES DEALERS.

 

41

--------------------------------------------------------------------------------

 


11.03       ANY ASSIGNMENT OR TRANSFER, WHETHER MADE WITH LANDLORD’S CONSENT AS
REQUIRED BY SECTION 11.0L OR WITHOUT LANDLORD’S CONSENT PURSUANT TO
SECTION 11.02, SHALL NOT BE EFFECTIVE UNLESS AND UNTIL (A) THE ASSIGNEE SHALL
EXECUTE, ACKNOWLEDGE AND DELIVER TO LANDLORD A RECORDABLE AGREEMENT, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LANDLORD, WHEREBY THE ASSIGNEE SHALL
(I) ASSUME THE OBLIGATIONS AND PERFORMANCE OF THIS LEASE AND AGREE TO BE
PERSONALLY BOUND BY ALL OF THE COVENANTS, AGREEMENTS, TERMS, PROVISIONS AND
CONDITIONS HEREOF ON THE PART OF TENANT TO BE PERFORMED OR OBSERVED ON AND AFTER
THE EFFECTIVE DATE OF ANY SUCH ASSIGNMENT AND (II) AGREE THAT THE PROVISIONS OF
THIS ARTICLE 11 SHALL, NOTWITHSTANDING SUCH ASSIGNMENT OR TRANSFER, CONTINUE TO
BE BINDING UPON IT IN THE FUTURE, AND (B) IN THE CASE OF AN ASSIGNMENT OR
TRANSFER PURSUANT TO SECTION 11.02 (OTHER THAN TO AN AFFILIATE), TENANT OR ITS
SUCCESSOR SHALL HAVE DELIVERED TO LANDLORD FINANCIAL STATEMENTS CERTIFIED BY A
REPUTABLE FIRM OF CERTIFIED PUBLIC ACCOUNTANTS EVIDENCING SATISFACTION OF THE
NET WORTH REQUIREMENTS REFERRED TO IN SECTION 11.02.  TENANT COVENANTS THAT,
NOTWITHSTANDING ANY ASSIGNMENT OR TRANSFER, WHETHER OR NOT IN VIOLATION OF THE
PROVISIONS OF THIS LEASE, AND NOTWITHSTANDING THE ACCEPTANCE OF BASIC ANNUAL
RENT BY LANDLORD FROM AN ASSIGNEE OR TRANSFEREE OR ANY OTHER PARTY, TENANT SHALL
REMAIN FULLY AND PRIMARILY AND JOINTLY AND SEVERALLY LIABLE FOR THE PAYMENT OF
THE BASIC ANNUAL RENT AND ALL ADDITIONAL RENT DUE AND TO BECOME DUE UNDER THIS
LEASE AND FOR THE PERFORMANCE AND OBSERVANCE OF ALL OF THE COVENANTS,
AGREEMENTS, TERMS, PROVISIONS AND CONDITIONS OF THIS LEASE ON THE PART OF TENANT
TO BE PERFORMED OR OBSERVED.


 


11.04       THE LIABILITY OF TENANT, AND THE DUE PERFORMANCE BY TENANT OF THE
OBLIGATIONS ON ITS PART TO BE PERFORMED UNDER THIS LEASE, SHALL NOT BE
DISCHARGED, RELEASED OR IMPAIRED IN ANY RESPECT BY AN AGREEMENT OR STIPULATION
MADE BY LANDLORD OR ANY GRANTEE OR ASSIGNEE OF LANDLORD IN CONNECTION WITH A
MORTGAGE OR ANY OTHER AGREEMENT WITH A THIRD PARTY EXTENDING THE TIME OF OR
MODIFYING ANY OF THE OBLIGATIONS CONTAINED IN THIS LEASE, OR BY ANY WAIVER OR
FAILURE OF LANDLORD TO ENFORCE ANY OF THE OBLIGATIONS ON TENANT’S PART TO BE
PERFORMED UNDER THIS LEASE, AND TENANT SHALL CONTINUE TO BE LIABLE HEREUNDER. 
IF ANY SUCH AGREEMENT OR MODIFICATION OPERATES TO INCREASE THE OBLIGATIONS OF
TENANT UNDER THIS LEASE, THE LIABILITY UNDER THIS SECTION 11.04 OF THE TENANT
NAMED IN THE LEASE OR ANY OF ITS SUCCESSORS IN INTEREST (UNLESS SUCH PARTY SHALL
HAVE EXPRESSLY CONSENTED IN WRITING TO SUCH AGREEMENT OR MODIFICATION) SHALL
CONTINUE TO BE NO GREATER THAN IF SUCH AGREEMENT OR MODIFICATION HAD NOT BEEN
MADE.


 


11.05       (A)           IF TENANT DESIRES TO ASSIGN OR SUBLET ALL OR PART OF
THE DEMISED PREMISES, OTHER THAN AS PROVIDED IN SECTION 11.02, IT SHALL NOTIFY
LANDLORD IN WRITING OF TENANT’S INTENTION TO DO SO SPECIFYING IN SUCH NOTICE
WHETHER IT WISHES TO ASSIGN OR SUBLET AND, IF TO ASSIGN, THE EFFECTIVE DATE
THEREOF AND ANY CONSIDERATION PAYABLE BY EITHER PARTY FOR SUCH ASSIGNMENT AND,
IF TO SUBLET, THE TERM OF SUCH SUBLEASE (INCLUDING THE COMMENCEMENT DATE) AND
THE RENTAL TERMS AND WHETHER IT IS FOR ALL OR PART OF THE DEMISED PREMISES AND
IF FOR ONLY A PART THEREOF SPECIFYING ON A PLAN SUCH PORTION THEREOF (“NOTICE OF
INTENT”).  LANDLORD SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, (I) WITH
RESPECT TO A PROPOSED ASSIGNMENT OF THIS LEASE, TO TERMINATE THIS LEASE AS OF
THE “TERMINATION DATE” (AS HEREINAFTER DEFINED) AS TO ALL OF THE DEMISED
PREMISES OR TO ACCEPT AN ASSIGNMENT FROM TENANT OF THIS LEASE AS OF THE
TERMINATION DATE, (II) WITH RESPECT TO A PROPOSED SUBLETTING OF ALL OR
SUBSTANTIALLY ALL OF THE DEMISED PREMISES, TO TERMINATE THIS LEASE AS OF THE
TERMINATION DATE AS TO ALL OF THE DEMISED PREMISES (OR, AT LANDLORD’S OPTION,
THE PORTION OF THE DEMISED PREMISES COVERED BY THE PROPOSED SUBLEASE IN QUESTION
IF THE SAME IS FOR LESS THAN ALL OF THE DEMISED PREMISES) OR TO ACCEPT A
SUBLEASE FROM TENANT FOR ALL OF THE DEMISED PREMISES (OR, AT LANDLORD’S OPTION,
THE PORTION OF THE DEMISED PREMISES COVERED BY THE PROPOSED SUBLEASE IN

 

42

--------------------------------------------------------------------------------


 


QUESTION IF THE SAME IS FOR LESS THAN ALL OF THE DEMISED PREMISES) FOR A TERM
COMMENCING ON THE TERMINATION DATE AND ENDING ON THE EXPIRATION DATE (OR, AT
LANDLORD’S OPTION, ENDING ON THE EXPIRATION DATE SPECIFIED IN THE NOTICE OF
INTENT IF EARLIER THAN THE EXPIRATION DATE) AND (III) WITH RESPECT TO A PROPOSED
SUBLETTING OF ONLY A PORTION OF THE DEMISED PREMISES, TO TERMINATE THIS LEASE
ONLY WITH RESPECT TO SUCH PORTION OF THE DEMISED PREMISES AS OF THE TERMINATION
DATE OR TO ACCEPT A SUBLEASE FROM TENANT OF SUCH PORTION OF THE DEMISED PREMISES
FOR A TERM COMMENCING ON THE TERMINATION DATE AND ENDING ON THE EXPIRATION DATE
(OR, AT LANDLORD’S OPTION, ENDING ON THE EXPIRATION DATE SPECIFIED IN THE NOTICE
OF INTENT IF EARLIER THAN THE EXPIRATION DATE).  WITHIN THIRTY (30) DAYS AFTER
LANDLORD RECEIVES TENANT’S NOTICE OF INTENT, LANDLORD SHALL NOTIFY TENANT
WHETHER LANDLORD ELECTS TO EXERCISE ANY OF SUCH RIGHTS (“RESPONSE NOTICE”).  IF
LANDLORD EXERCISES ANY OF SUCH RIGHTS, THE RESPONSE NOTICE SHALL SET FORTH THE
DATE (THE “TERMINATION DATE”) AS OF WHICH THIS LEASE SHALL SO TERMINATE OR SUCH
ASSIGNMENT OR SUBLEASE SHALL BE EFFECTIVE, WHICH DATE SHALL BE THE SAME DATE SET
FORTH IN TENANT’S NOTICE OF INTENT.

 

(B)           (I)            IF IN THE RESPONSE NOTICE LANDLORD ELECTS TO
TERMINATE THIS LEASE WITH RESPECT TO THE ENTIRE DEMISED PREMISES, TENANT SHALL
PROMPTLY EXECUTE AND DELIVER TO LANDLORD AN INSTRUMENT IN FORM SATISFACTORY TO
LANDLORD MODIFYING THIS LEASE SO THAT THE TERM SHALL EXPIRE AS OF THE
TERMINATION DATE.

 

(II)           IF IN THE RESPONSE NOTICE LANDLORD ELECTS TO TERMINATE THIS LEASE
WITH RESPECT TO ONLY A PORTION OF THE DEMISED PREMISES, (X) TENANT SHALL
PROMPTLY EXECUTE AND DELIVER TO LANDLORD AN APPROPRIATE MODIFICATION OF THIS
LEASE (INCLUDING THE ADJUSTMENT OF BASIC ANNUAL RENT AND THE ADDITIONAL RENT
PAYABLE PURSUANT TO ARTICLE 3 IN PROPORTION TO THAT PORTION OF THE DEMISED
PREMISES AFFECTED BY SUCH TERMINATION) IN FORM SATISFACTORY TO LANDLORD
PROVIDING FOR SUCH TERMINATION AS OF THE TERMINATION DATE AND (Y) LANDLORD
SHALL, AT TENANT’S SOLE COST AND EXPENSE, PERFORM ALL WORK, INCLUDING THE
ERECTION OF DEMISING WALLS, NECESSARY TO PHYSICALLY SEPARATE THE PORTION OF THE
DEMISED PREMISES SO RELEASED FROM THE LEASE FROM THE REMAINDER OF THE DEMISED
PREMISES.  IN ADDITION, IF THE PORTION OF THE DEMISED PREMISES SO RELEASED FROM
THE LEASE DOES NOT HAVE DIRECT ACCESS TO A PUBLIC CORRIDOR IN THE BUILDING
LANDLORD SHALL CONSTRUCT, AT TENANT’S SOLE COST AND EXPENSE, SUCH A MEANS OF
ACCESS.  ALL AMOUNTS PAYABLE TO LANDLORD HEREUNDER SHALL BE PAID SIMULTANEOUSLY
WITH THE EXECUTION OF ANY INSTRUMENT CONFIRMING THE TERMINATION OF THE LEASE AS
TO ALL OR PART OF THE DEMISED PREMISES CONTEMPLATED HEREBY.

 

(III)          IF IN THE RESPONSE NOTICE LANDLORD ELECTS TO SUBLEASE ALL OR A
PORTION OF THE DEMISED PREMISES, TENANT SHALL PROMPTLY EXECUTE AND DELIVER TO
LANDLORD A SUBLEASE WITH LANDLORD OR LANDLORD’S DESIGNEE IN FORM REASONABLY
SATISFACTORY TO LANDLORD’S AND TENANT’S COUNSEL AND ON ALL THE TERMS CONTAINED
IN THIS LEASE, EXCEPT THAT:

 

(A)          the term of such sublease shall be as specified by Tenant in the
Notice of Intent and the rental terms shall be the lesser of (1) those specified
in this Lease on a per rentable square foot basis and (2) those offered in the
Notice of Intent;

 

(B)           the sublease shall not provide for any work to be done for the
subtenant or for any initial rent concessions or contain provisions inapplicable

 

43

--------------------------------------------------------------------------------


 

to a sublease, except that if the sublease is for less than all of the demised
premises Tenant shall pay to subtenant the cost of performing all work,
including the erection of demising walls, necessary to physically separate the
subleased premises from the remainder of the demised premises and to provide
direct access thereto from a public corridor in the Building (if the subleased
premises does not have such access);

 

(C)           the subtenant thereunder shall have the right to underlet the
subleased premises, in whole or in part, or assign the sublease, without
Tenant’s consent;

 

(D)          the subtenant thereunder shall have the right to make, or cause to
be made, any changes, alterations, decorations, additions and improvements that
such subtenant may desire or authorize;

 

(E)           the sublease shall expressly negate any intention that any estate
created by or under such sublease be merged with any other estate held by either
of the parties thereto;

 

(F)           any consent required of Tenant, as lessor under that sublease,
shall be deemed granted if consent with respect thereto is granted by Landlord;

 

(G)           there shall be no limitation as to the use of the sublet premises
by the subtenant thereunder, except that competitors of Tenant in the same line
of business of Tenant as of the Commencement Date shall not be permitted to
occupy or sublet the sublet premises;

 

(H)          any failure of the subtenant thereunder to comply with the
provisions of the sublease, other than with respect to the payment of rent to
Tenant, shall not constitute a default thereunder if Landlord has consented to
such non-compliance by subtenant or a default by Tenant hereunder; and

 

(I)            such sublease shall provide that Tenant’s obligations with
respect to vacating the demised premises and removing any changes, alterations,
decorations, additions or improvements made in the subleased premises shall be
limited to those which accrued and related to such of the foregoing as were made
prior to the effective date of the sublease.

 

(IV)          IF IN THE RESPONSE NOTICE LANDLORD ELECTS TO HAVE THIS LEASE
ASSIGNED TO IT, THEN TENANT SHALL ASSIGN THIS LEASE TO LANDLORD (OR LANDLORD’S
DESIGNEE) BY AN ASSIGNMENT IN FORM SATISFACTORY TO LANDLORD, EFFECTIVE ON THE
TERMINATION DATE.  TENANT SHALL NOT BE ENTITLED TO ANY CONSIDERATION OR PAYMENT
FROM LANDLORD (OR LANDLORD’S DESIGNEE) IN CONNECTION WITH ANY SUCH ASSIGNMENT. 
IF THE NOTICE OF INTENT PROVIDES THAT TENANT WILL PAY ANY CONSIDERATION OR GRANT
ANY CONCESSIONS IN CONNECTION WITH THE PROPOSED ASSIGNMENT OR SUBLEASE, THEN
TENANT SHALL PAY SUCH CONSIDERATION AND/OR GRANT ANY SUCH CONCESSIONS TO
LANDLORD (OR LANDLORD’S DESIGNEE) ON THE DATE TENANT ASSIGNS THIS LEASE TO
LANDLORD (OR LANDLORD’S DESIGNEE).

 

44

--------------------------------------------------------------------------------


 

(C)           TENANT SHALL REIMBURSE LANDLORD ON DEMAND FOR ANY COSTS INCURRED
BY LANDLORD TO REVIEW A NOTICE OF INTENT, INCLUDING WITHOUT LIMITATION ANY
REASONABLE ATTORNEYS’ FEES, WHICH PAYMENT SHALL BE PAYABLE EVEN IF TENANT
SUBSEQUENTLY WITHDRAWS SAME.

 

(D)           IF LANDLORD SHALL NOT EXERCISE (OR SHALL NOT BE ENTITLED TO
EXERCISE) ANY OF ITS RIGHTS AS SET FORTH IN PARAGRAPH (A) ABOVE, LANDLORD SHALL
NOT UNREASONABLY WITHHOLD OR DELAY ITS CONSENT TO AN ASSIGNMENT OF THIS LEASE OR
SUBLETTING OF ALL OR A PORTION OF THE DEMISED PREMISES AS SET FORTH IN THE
NOTICE OF INTENT PROVIDED THE PROVISIONS OF SECTION 11.06 ARE COMPLIED WITH AND
PROVIDED FURTHER THAT SUCH ASSIGNMENT OR SUBLETTING IS ACCOMPLISHED WITHIN 270
DAYS FOLLOWING THE GIVING OF THE RESPONSE NOTICE AND ON RENTAL TERMS NOT LESS
THAN 90% OF THOSE OFFERED IN THE NOTICE OF INTENT FAILING WHICH TENANT MUST
AGAIN COMPLY WITH THE PROVISIONS OF THIS SECTION 11.05; PROVIDED, HOWEVER, THAT
LANDLORD SHALL BE REQUIRED TO PROVIDE A RESPONSE NOTICE WITHIN FIFTEEN (15)
BUSINESS DAYS OF LANDLORD’S RECEIPT OF ANY SUCH SUBSEQUENT NOTICE(S) OF INTENT
FROM TENANT.

 

(E)           IF LANDLORD SHALL NOT EXERCISE (OR SHALL NOT BE ENTITLED TO
EXERCISE) ANY OF ITS RIGHTS AS SET FORTH IN PARAGRAPH (A) ABOVE, LANDLORD SHALL
NOT UNREASONABLY WITHHOLD OR DELAY ITS CONSENT TO AN ASSIGNMENT OF THIS LEASE OR
SUBLETTING OF ALL OR A PORTION OF THE DEMISED PREMISES AS SET FORTH IN THE
NOTICE OF INTENT PROVIDED THE PROVISIONS OF SECTION 11.06 ARE COMPLIED WITH.  IF
LANDLORD SHALL FAIL TO NOTIFY TENANT, WITHIN 30 DAYS AFTER LANDLORD’S RECEIPT OF
THE REQUIRED DOCUMENTATION, OF LANDLORD’S CONSENT OR REJECTION OF THE PROPOSED
ASSIGNMENT OR SUBLETTING, THEN LANDLORD’S CONSENT TO SUCH ASSIGNMENT OR
SUBLETTING SHALL BE DEEMED GRANTED (AND TENANT SHALL BE FREE TO PROCEED WITH
SUCH PROPOSED ASSIGNMENT OR SUBLETTING IN ACCORDANCE WITH SUCH DOCUMENTATION),
PROVIDED THAT TENANT SHALL HAVE SENT LANDLORD A SECOND REQUEST FOR CONSENT
CONTAINING THE FOLLOWING LANGUAGE AND LANDLORD SHALL HAVE FAILED TO RESPOND
WITHIN FIVE BUSINESS DAYS:  “THIS IS A SECOND REQUEST FOR APPROVAL OF THE
PROPOSED ASSIGNMENT/SUBLETTING.  IF LANDLORD DOES NOT RESPOND TO THIS SECOND
REQUEST WITHIN FIVE BUSINESS DAYS, LANDLORD’S CONSENT SHALL BE DEEMED GRANTED
PURSUANT TO THE PROVISIONS OF THIS LEASE.”


 


11.06       LANDLORD SHALL NOT UNREASONABLY WITHHOLD OR DELAY ITS CONSENT TO AN
ASSIGNMENT OF THIS LEASE OR A SUBLETTING OF THE WHOLE OR A PART OF THE DEMISED
PREMISES PROVIDED:

 

(A)           TENANT SHALL HAVE COMPLIED WITH THE PROVISIONS OF SECTION 11.05
AND LANDLORD SHALL NOT HAVE MADE (OR SHALL NOT BE ENTITLED TO MAKE) ANY OF THE
ELECTIONS PROVIDED FOR IN PARAGRAPH (A) THEREOF.

 

(B)           TENANT SHALL FURNISH LANDLORD WITH THE NAME AND BUSINESS ADDRESS
OF THE PROPOSED SUBTENANT OR ASSIGNEE, INFORMATION WITH RESPECT TO THE NATURE
AND CHARACTER OF THE PROPOSED SUBTENANT’S OR ASSIGNEE’S BUSINESS, OR ACTIVITIES,
SUCH REFERENCES AND CURRENT FINANCIAL INFORMATION WITH RESPECT TO NET WORTH,
CREDIT AND FINANCIAL RESPONSIBILITY AS ARE REASONABLY SATISFACTORY TO LANDLORD;

 

(C)           THE PROPOSED SUBTENANT OR ASSIGNEE IS A REPUTABLE PARTY WHOSE
FINANCIAL NET WORTH, CREDIT AND FINANCIAL RESPONSIBILITY IS, CONSIDERING THE
RESPONSIBILITIES INVOLVED AND THE STANDARDS OF LANDLORD IN THOSE RESPECTS FOR
THE BUILDING, REASONABLY SATISFACTORY TO LANDLORD;

 

45

--------------------------------------------------------------------------------


 

(D)           TENANT SHALL DELIVER AN EXECUTED ASSIGNMENT OR SUBLEASE TO
LANDLORD AT THE TIME LANDLORD’S CONSENT IS REQUESTED;

 

(E)           THE NATURE AND CHARACTER OF THE PROPOSED SUBTENANT OR ASSIGNEE,
ITS BUSINESS OR ACTIVITIES AND INTENDED USE OF THE DEMISED PREMISES ARE, IN
LANDLORD’S REASONABLE JUDGMENT, IN KEEPING WITH THE STANDARDS OF THE BUILDING
AND THE FLOOR OR FLOORS ON WHICH THE DEMISED PREMISES ARE LOCATED;

 

(F)            PROVIDED THAT LANDLORD OR ANY LANDLORD AFFILIATED ENTITY HAS, OR
WILL HAVE WITHIN THE NEXT SIX MONTHS, COMPARABLE SPACE IN THE COMPLEX, THE
PROPOSED SUBTENANT OR ASSIGNEE IS NOT THEN AN OCCUPANT OF ANY PART OF THE
COMPLEX OR A PARTY WHO ACTIVELY NEGOTIATED WITH LANDLORD, ANY LANDLORD
AFFILIATED ENTITY OR ANY OF THEIR RESPECTIVE AGENTS (DIRECTLY OR THROUGH A
BROKER) WITH RESPECT TO SPACE IN THE COMPLEX DURING THE SIX MONTHS IMMEDIATELY
PRECEDING TENANT’S REQUEST FOR LANDLORD’S CONSENT.  AT TENANT’S REQUEST,
LANDLORD SHALL ADVISE TENANT AS TO WHETHER A PROPOSED ASSIGNEE OR SUBTENANT
IDENTIFIED BY TENANT IS AN OCCUPANT OF ANY PART OF THE COMPLEX OR A PARTY WHO
DEALT WITH LANDLORD WITHIN THE TIME PERIOD SPECIFIED ABOVE;

 

(G)           ALL COSTS INCURRED WITH RESPECT TO PROVIDING REASONABLY
APPROPRIATE MEANS OF INGRESS AND EGRESS FROM THE SUBLET SPACE OR TO SEPARATE THE
SUBLET SPACE FROM THE REMAINDER OF THE DEMISED PREMISES SHALL, SUBJECT TO THE
PROVISIONS OF ARTICLE 6 WITH RESPECT TO ALTERATIONS, INSTALLATIONS, ADDITIONS OR
IMPROVEMENTS, BE BORNE BY TENANT;

 

(H)           EACH ASSIGNMENT OR SUBLEASE SHALL SPECIFICALLY STATE THAT (I) IT
IS SUBJECT TO ALL OF THE TERMS, COVENANTS, AGREEMENTS, PROVISIONS, AND
CONDITIONS OF THIS LEASE, (II) THE SUBTENANT OR ASSIGNEE, AS THE CASE MAY BE,
WILL NOT HAVE THE RIGHT TO FURTHER ASSIGN OR SUBLET ALL OR PART OF THE DEMISED
PREMISES OR TO ALLOW SAME TO BE USED BY OTHERS, WITHOUT THE CONSENT OF LANDLORD
IN EACH INSTANCE IN ACCORDANCE WITH THIS ARTICLE 11, (III) A CONSENT BY LANDLORD
THERETO SHALL NOT BE DEEMED OR CONSTRUED TO MODIFY, AMEND OR AFFECT THE TERMS
AND PROVISIONS OF THIS LEASE, OR TENANT’S OBLIGATIONS HEREUNDER, WHICH SHALL
CONTINUE TO APPLY TO THE PREMISES INVOLVED, AND THE OCCUPANTS THEREOF, AS IF THE
SUBLEASE OR ASSIGNMENT HAD NOT BEEN MADE, (IV) IF TENANT DEFAULTS IN THE PAYMENT
OF ANY RENT, LANDLORD IS AUTHORIZED TO COLLECT ANY RENTS DUE OR ACCRUING FROM
ANY ASSIGNEE, SUBTENANT OR OTHER OCCUPANT OF THE DEMISED PREMISES AND TO APPLY
THE NET AMOUNTS COLLECTED TO THE BASIC ANNUAL RENT AND ADDITIONAL RENT DUE
HEREUNDER AND (V) THE RECEIPT BY LANDLORD OF ANY AMOUNTS FROM AN ASSIGNEE OR
SUBTENANT, OR OTHER OCCUPANT OF ANY PART OF THE DEMISED PREMISES SHALL NOT BE
DEEMED OR CONSTRUED AS RELEASING TENANT FROM TENANT’S OBLIGATIONS HEREUNDER OR
THE ACCEPTANCE OF THAT PARTY AS A DIRECT TENANT;

 

(I)            TENANT SHALL REIMBURSE LANDLORD ON DEMAND FOR ANY REASONABLE,
OUT-OF-POCKET COSTS INCURRED BY LANDLORD TO REVIEW THE PROPOSED ASSIGNMENT OR
SUBLEASE IN CONNECTION WITH THE REQUESTED CONSENT, INCLUDING WITHOUT LIMITATION
THE COST OF MAKING INVESTIGATIONS AS TO THE ACCEPTABILITY OF THE PROPOSED
ASSIGNEE OR SUBLESSEE AND ANY REASONABLE ATTORNEYS’ FEES INCURRED BY LANDLORD;

 

(J)            THE PROPOSED SUBTENANT OR ASSIGNEE IS NOT (I) A BANK OR TRUST
COMPANY, SAFE DEPOSIT BUSINESS, SAVINGS AND LOAN ASSOCIATION OR LOAN COMPANY
CONDUCTING A RETAIL BUSINESS IN THE DEMISED PREMISES; (II) EMPLOYMENT OR
RECRUITMENT AGENCY; (III) SCHOOL, COLLEGE, UNIVERSITY OR

 

46

--------------------------------------------------------------------------------


 

EDUCATIONAL INSTITUTION WHETHER OR NOT FOR PROFIT; OR (IV) A GOVERNMENT OR ANY
SUBDIVISION OR AGENCY THEREOF;

 

(K)           IN THE CASE OF A SUBLETTING OF A PORTION OF THE DEMISED PREMISES,
THE PORTION SO SUBLET SHALL BE REGULAR IN SHAPE AND SUITABLE FOR NORMAL RENTING
PURPOSES;

 

(L)            THE SUBLETTING OR ASSIGNMENT SHALL NOT BE ADVERTISED AT A LOWER
RENTAL RATE THAN THAT BEING CHARGED BY LANDLORD AT THE TIME FOR SIMILAR SPACE
THEN AVAILABLE IN THE BUILDING;

 

(M)          LANDLORD AND TENANT SHALL HAVE AGREED ON THE COMPUTATION REQUIRED
BY SECTION 11.07 HEREOF; AND

 

(N)           TENANT IS NOT IN MONETARY OR MATERIAL, NON-MONETARY DEFAULT BEYOND
ANY NOTICE AND GRACE PERIOD UNDER THIS LEASE.


 


11.07       IF LANDLORD SHALL GIVE ITS CONSENT TO ANY ASSIGNMENT OF THIS LEASE
OR TO ANY SUBLEASE, TENANT SHALL IN CONSIDERATION THEREFOR, PAY TO LANDLORD, AS
ADDITIONAL RENT:

 

(I)            IN THE CASE OF AN ASSIGNMENT, AN AMOUNT EQUAL TO FIFTY PERCENT
(50%) OF ALL SUMS AND OTHER CONSIDERATION PAID TO TENANT BY THE ASSIGNEE FOR OR
BY REASON OF SUCH ASSIGNMENT (INCLUDING, BUT NOT LIMITED TO, SUMS PAID FOR THE
SALE OR RENTAL OF TENANT’S FIXTURES, LEASEHOLD IMPROVEMENTS, EQUIPMENT,
FURNITURE, FURNISHINGS OR OTHER PERSONAL PROPERTY, LESS, IN THE CASE OF THE SALE
THEREOF, THE NET UNAMORTIZED COST THEREOF DETERMINED ON THE BASIS OF TENANT’S
FEDERAL INCOME TAX RETURNS), AND LESS ANY OF THE FOLLOWING EXPENSES TO THE
EXTENT ACTUALLY AND DIRECTLY INCURRED BY TENANT IN CONNECTION WITH SUCH
ASSIGNMENT:  COSTS OF ALTERING AND PREPARING THE DEMISED PREMISES FOR NEW
TENANTS OR GRANTING A CASH WORK ALLOWANCE IN LIEU THEREOF, BROKERAGE
COMMISSIONS, MARKETING EXPENSES, RENT CONCESSIONS THEN CUSTOMARY IN THE
MARKETPLACE AND ATTORNEYS’ FEES AND DISBURSEMENTS, PROVIDED THAT FOR PURPOSES OF
COMPUTING AMOUNTS PAYABLE TO LANDLORD UNDER THIS CLAUSE (I), SUCH COSTS SHALL BE
RECOUPED IN FULL BY TENANT BEFORE PROFITS ARE SHARED WITH LANDLORD; AND

 

(II)           IN THE CASE OF A SUBLEASE, FIFTY PERCENT (50%) OF ANY RENTS,
ADDITIONAL CHARGES AND OTHER CONSIDERATION PAYABLE UNDER THE SUBLEASE TO TENANT
BY THE SUBTENANT WHICH IS IN EXCESS OF THE BASIC ANNUAL RENT AND ADDITIONAL RENT
ACCRUING DURING THE TERM OF THE SUBLEASE IN RESPECT OF THE SUBLEASED SPACE (AT
THE RATE PER SQUARE FOOT PAYABLE BY TENANT HEREUNDER) PURSUANT TO THE TERMS
HEREOF (INCLUDING, BUT NOT LIMITED TO, SUMS PAID FOR THE SALE OR RENTAL OF
TENANT’S FIXTURES, LEASEHOLD IMPROVEMENTS, EQUIPMENT, FURNITURE, FURNISHINGS OR
OTHER PERSONAL PROPERTY, LESS THE NET UNAMORTIZED COST THEREOF DETERMINED ON THE
BASIS OF TENANT’S FEDERAL INCOME TAX RETURNS), AND LESS ANY OF THE FOLLOWING
EXPENSES TO THE EXTENT ACTUALLY AND DIRECTLY INCURRED BY TENANT IN CONNECTION
WITH SUCH SUBLETTING:  COSTS OF ALTERING AND PREPARING THE DEMISED PREMISES FOR
SUBTENANTS OR GRANTING A CASH WORK ALLOWANCE IN LIEU THEREOF, BROKERAGE
COMMISSIONS, MARKETING EXPENSES, RENT CONCESSIONS THEN CUSTOMARY IN THE
MARKETPLACE AND ATTORNEYS’ FEES AND DISBURSEMENTS, PROVIDED THAT FOR PURPOSES OF
COMPUTING AMOUNTS PAYABLE TO LANDLORD HEREUNDER SUCH COSTS SHALL BE RECOUPED IN
FULL BY TENANT BEFORE PROFITS ARE SHARED WITH LANDLORD.

 

47

--------------------------------------------------------------------------------


 

The sums payable under this Section 11.07 shall be paid to Landlord as and when
paid by the assignee or subtenant to Tenant.


 


11.08       IF LANDLORD EXERCISES ANY OF ITS OPTIONS UNDER SECTION 11.05,
LANDLORD SHALL BE FREE TO, AND SHALL HAVE NO LIABILITY TO TENANT, IF LANDLORD
SHALL LEASE THE DEMISED PREMISES OR ANY PORTION THEREOF WITH RESPECT TO WHICH
ONE OF SUCH OPTIONS EXERCISED, TO TENANT’S PROPOSED ASSIGNEE OR SUBTENANT, AS
THE CASE MAY BE IF ANY SUCH PROPOSED ASSIGNEE OR SUBTENANT SHALL EXIST.


 


ARTICLE 12


 


CERTIFICATE OF OCCUPANCY


 


12.01       UPON COMPLETION OF TENANT’S INITIAL WORK, TENANT, AT ITS SOLE COST,
SHALL OBTAIN A CERTIFICATE OF OCCUPANCY TO USE THE DEMISED PREMISES FOR GENERAL,
EXECUTIVE AND ADMINISTRATIVE OFFICE PURPOSES.


 


ARTICLE 13


 


ADJACENT EXCAVATION - SHORING

 

If an excavation or other substructure work shall be made upon the Complex Land
or the land adjacent to the Complex Land, or shall be authorized to be made,
Tenant shall afford to the person causing or authorized to cause such
excavation, license to enter upon the demised premises for the purpose of doing
such work as shall be necessary to preserve the wall of the Building from injury
or damage and to support the same by proper foundations without any claim for
damages or indemnity against Landlord, or diminution or abatement of rent.  The
foregoing is not intended to relieve Landlord from any obligations it may have
to Tenant under Section 38.02.


 


ARTICLE 14


 


CONDEMNATION


 


14.01       (A)           IF ALL OR SUBSTANTIALLY ALL OF THE DEMISED PREMISES
SHALL BE LAWFULLY CONDEMNED OR TAKEN BY ANY GOVERNMENTAL AUTHORITY (AS DEFINED
IN ARTICLE 22) (HEREINAFTER “CONDEMNED”), THIS LEASE AND THE ESTATE GRANTED
HEREBY SHALL TERMINATE AS OF THE DATE OF VESTING OF TITLE IN SUCH GOVERNMENTAL
AUTHORITY.

 

(B)           IF LESS THAN ALL OR SUBSTANTIALLY ALL OF THE RENTABLE AREA OF THE
DEMISED PREMISES SHALL BE CONDEMNED, THEN THIS LEASE SHALL CONTINUE IN EFFECT AS
TO THE REMAINING PORTION OF THE DEMISED PREMISES BUT SHALL TERMINATE AS TO THE
PORTION SO CONDEMNED AS OF THE DATE OF VESTING OF TITLE IN THE GOVERNMENTAL
AUTHORITY; PROVIDED, HOWEVER, THAT IF 25% OR MORE OF THE RENTABLE AREA OF THE
DEMISED PREMISES SHALL BE CONDEMNED OR IF 25% OR MORE OF TENANT’S PARKING SPACES
SHALL BE CONDEMNED OR MUST BE FORFEITED, EITHER LANDLORD OR TENANT MAY, AT THEIR
OPTION, TERMINATE THIS LEASE AND THE ESTATE GRANTED HEREBY BY GIVING WRITTEN
NOTICE TO THE OTHER WITHIN THIRTY (30) DAYS AFTER LANDLORD SHALL HAVE RECEIVED
NOTICE OF THE VESTING OF TITLE IN THE GOVERNMENTAL AUTHORITY (A COPY OF WHICH
NOTICE LANDLORD SHALL DELIVER TO TENANT PROMPTLY AFTER

 

48

--------------------------------------------------------------------------------


 

 

RECEIPT THEREOF) IN WHICH EVENT THIS LEASE AND THE ESTATE GRANTED HEREBY SHALL
TERMINATE AS OF THE LAST DAY OF THE MONTH NEXT SUCCEEDING THE MONTH IN WHICH
SUCH NOTICE IS GIVEN.

 

(C)           IF TWENTY FIVE PERCENT (25%) OR MORE OF THE BUILDING OR OF THE
COMPLEX (WHETHER OR NOT THE DEMISED PREMISES IS AFFECTED) SHALL BE CONDEMNED OR
IF SO MUCH OF THE PARKING AREA LOCATED ON THE COMPLEX LAND SHALL BE CONDEMNED SO
THAT THE NUMBER OF PARKING SPACES REMAINING SHALL IN LANDLORD’S REASONABLE
JUDGMENT BE INSUFFICIENT FOR THE CONTINUED OPERATION OF THE BUILDING OR THE
COMPLEX, LANDLORD MAY, AT LANDLORD’S OPTION, TERMINATE THIS LEASE AND THE ESTATE
GRANTED HEREBY BY WRITTEN NOTICE GIVEN TO TENANT WITHIN THIRTY (30) DAYS AFTER
LANDLORD SHALL HAVE RECEIVED NOTICE OF THE VESTING OF TITLE IN THE GOVERNMENTAL
AUTHORITY (A COPY OF WHICH NOTICE LANDLORD SHALL DELIVER TO TENANT PROMPTLY
AFTER RECEIPT THEREOF) IN WHICH EVENT THIS LEASE AND THE ESTATE GRANTED HEREBY
WILL TERMINATE ON THE LAST DAY OF THE MONTH NEXT SUCCEEDING THE MONTH IN WHICH
SUCH NOTICE IS GIVEN.

 

(D)           IF NEITHER LANDLORD NOR TENANT ELECTS TO TERMINATE THIS LEASE
PURSUANT TO PARAGRAPH (B) OR (C) ABOVE, THIS LEASE SHALL BE AND REMAIN
UNAFFECTED BY SUCH CONDEMNATION, EXCEPT THAT THE BASIC ANNUAL RENT AND THE
ADDITIONAL RENT PAYABLE UNDER ARTICLE 3 SHALL BE ABATED EFFECTIVE AS OF THE DATE
OF THE VESTING OF TITLE IN THE GOVERNMENTAL AUTHORITY IN PROPORTION TO THE
REDUCTION IN THE RENTABLE AREA OF THE DEMISED PREMISES RESULTING FROM SUCH
CONDEMNATION.


 


14.02       IN THE EVENT OF TERMINATION OF THIS LEASE IN ANY OF THE CASES
HEREINBEFORE PROVIDED, THIS LEASE AND THE TERM AND ESTATE HEREBY GRANTED SHALL
EXPIRE AS OF THE DATE OF SUCH TERMINATION WITH THE SAME EFFECT AS IF THAT WERE
THE EXPIRATION DATE, AND THE BASIC ANNUAL RENT AND ADDITIONAL RENT PAYABLE
HEREUNDER SHALL BE APPORTIONED AS OF SUCH DATE.


 


14.03       IN THE EVENT OF ANY CONDEMNATION OF ALL OR A PART OF THE PROPERTY,
LANDLORD SHALL BE ENTITLED TO RECEIVE THE ENTIRE AWARD IN THE CONDEMNATION
PROCEEDING, INCLUDING ANY AWARD MADE FOR THE VALUE OF THE ESTATE VESTED BY THIS
LEASE IN TENANT.  TENANT HEREBY EXPRESSLY ASSIGNS TO LANDLORD ANY AND ALL RIGHT,
TITLE AND INTEREST OF TENANT NOW OR HEREAFTER ARISING IN OR TO ANY SUCH AWARD OR
ANY PART THEREOF, INCLUDING, WITHOUT LIMITATION, ANY AWARD FOR THE UNEXPIRED
PORTION OF THE TERM AND AGREES THAT IT SHALL NOT BE ENTITLED TO RECEIVE ANY PART
OF SUCH AWARD.  TENANT SHALL, HOWEVER, BE ENTITLED TO MAKE A SEPARATE CLAIM IN
SUCH PROCEEDING FOR LOSS OF GOOD WILL AND MOVING EXPENSES PROVIDED SUCH AWARD IS
IN ADDITION TO AND NOT IN REDUCTION OF LANDLORD’S AWARD FROM THE GOVERNMENTAL
AUTHORITY.


 


14.04       IN THE EVENT OF ANY PARTIAL TAKING WHICH DOES NOT RESULT IN A
TERMINATION OF THIS LEASE, LANDLORD, AT ITS EXPENSE, SHALL PROCEED WITH
REASONABLE DILIGENCE TO REPAIR, ALTER AND RESTORE THE REMAINING PARTS OF THE
BUILDING AND THE DEMISED PREMISES TO SUBSTANTIALLY THEIR FORMER CONDITION TO THE
EXTENT THAT THE SAME MAY BE FEASIBLE AND SO AS TO CONSTITUTE A COMPLETE AND
TENANTABLE BUILDING AND DEMISED PREMISES EXCEPT FOR TENANT’S LEASEHOLD
IMPROVEMENTS PERFORMED BY OR ON BEHALF OF TENANT AND ALL OF THE FURNITURE, TRADE
FIXTURES AND OTHER PERSONAL PROPERTY OF TENANT LOCATED AT THE PROPERTY, WHICH
SHALL BE REPAIRED, ALTERED AND RESTORED BY TENANT AT ITS EXPENSE.  LANDLORD’S
OBLIGATION UNDER THIS SECTION 14.04 SHALL BE LIMITED IN DOLLAR AMOUNT TO THE NET
AWARD (AFTER DEDUCTING ALL EXPENSES INCURRED IN OBTAINING SAME) AVAILABLE FROM
THE GOVERNMENTAL AUTHORITY FOR THE IMPROVEMENTS TAKEN OR CONVEYED (EXCLUSIVE OF
THE AWARD FOR THE COMPLEX LAND OR ANY PORTION THEREOF).

 

49

--------------------------------------------------------------------------------

 


14.05       IF THE TEMPORARY USE OR OCCUPANCY OF ALL OR ANY PART OF THE DEMISED
PREMISES SHALL BE TAKEN DURING THE TERM, TENANT SHALL BE ENTITLED, EXCEPT AS
HEREINAFTER SET FORTH, TO RECEIVE THAT PORTION OF THE AWARD OR PAYMENT FOR SUCH
TAKING WHICH REPRESENTS COMPENSATION FOR THE USE AND OCCUPANCY OF THE DEMISED
PREMISES (OR PORTION THEREOF TAKEN) AND FOR MOVING EXPENSES, AND LANDLORD SHALL
BE ENTITLED TO RECEIVE THAT PORTION WHICH REPRESENTS REIMBURSEMENT FOR THE COST
OF RESTORATION OF THE DEMISED PREMISES.  THIS LEASE SHALL BE AND REMAIN
UNAFFECTED BY SUCH TAKING AND TENANT SHALL CONTINUE TO BE RESPONSIBLE FOR ALL OF
ITS OBLIGATIONS HEREUNDER INSOFAR AS SUCH OBLIGATIONS ARE NOT AFFECTED BY SUCH
TAKING AND SHALL CONTINUE TO PAY BASIC ANNUAL RENT AND ADDITIONAL RENT IN FULL
WHEN DUE, BUT ONLY UP TO THE AMOUNT OF USE AND OCCUPANCY AWARDED TO TENANT.  IF
THE PERIOD OF TEMPORARY USE OR OCCUPANCY SHALL EXTEND BEYOND THE EXPIRATION
DATE, THAT PART OF THE AWARD OR PAYMENT WHICH REPRESENTS COMPENSATION FOR THE
USE AND OCCUPANCY OF THE DEMISED PREMISES (OR PORTION THEREOF TAKEN) SHALL BE
DIVIDED BETWEEN LANDLORD AND TENANT SO THAT TENANT SHALL RECEIVE SO MUCH THEREOF
AS REPRESENTS COMPENSATION FOR THE PERIOD UP TO AND INCLUDING THE EXPIRATION
DATE AND LANDLORD SHALL RECEIVE SO MUCH THEREOF AS REPRESENTS COMPENSATION FOR
THE PERIOD AFTER THE EXPIRATION DATE.


 


ARTICLE 15


 


ACCESS TO DEMISED PREMISES; CHANGES


 


15.01       TENANT SHALL PERMIT LANDLORD TO ERECT, USE AND MAINTAIN PIPES, DUCTS
AND CONDUITS IN AND THROUGH THE DEMISED PREMISES, PROVIDED THE SAME ARE
INSTALLED ADJACENT TO OR CONCEALED BEHIND WALLS AND CEILINGS OF THE DEMISED
PREMISES AND THAT LANDLORD PROMPTLY REPAIRS ANY DAMAGE TO THE DEMISED PREMISES
CAUSED BY SUCH INSTALLATION.  LANDLORD SHALL, TO THE EXTENT PRACTICABLE, INSTALL
SUCH PIPES, DUCTS AND CONDUITS BY SUCH METHODS AND AT SUCH LOCATIONS AS WILL NOT
MATERIALLY INTERFERE WITH OR IMPAIR TENANT’S LAYOUT OR USE OF THE DEMISED
PREMISES.  LANDLORD OR ITS AGENTS OR DESIGNEES SHALL HAVE THE RIGHT, BUT, EXCEPT
IN THE CASE OF AN EMERGENCY, ONLY UPON REASONABLE ADVANCE NOTICE TO TENANT OR
ANY AUTHORIZED EMPLOYEE OF TENANT AT THE DEMISED PREMISES, TO ENTER THE DEMISED
PREMISES, DURING AND AFTER BUSINESS HOURS, AT LANDLORD’S OPTION, (A) FOR THE
MAKING OF SUCH REPAIRS OR ALTERATIONS OR IMPROVEMENTS AS LANDLORD MAY DEEM, IN
ITS SOLE JUDGMENT, NECESSARY OR APPROPRIATE FOR THE BUILDING OR WHICH LANDLORD
SHALL BE REQUIRED TO OR SHALL HAVE THE RIGHT TO MAKE BY THE PROVISIONS OF THIS
LEASE OR ANY OTHER LEASE IN THE COMPLEX AND (B) FOR THE PURPOSE OF INSPECTING
THEM OR EXHIBITING THEM TO EXISTING OR PROSPECTIVE PURCHASERS, MORTGAGEES OR
LESSEES OF ALL OR PART OF THE LAND, BUILDING OR PROPERTY OR TO PROSPECTIVE
ASSIGNEES, AGENTS OR DESIGNEES OF ANY SUCH PARTIES.  WITHOUT LIMITING THE
FOREGOING, LANDLORD OR ITS AGENTS OR DESIGNEES SHALL HAVE THE RIGHT, BUT ONLY
UPON NOTICE TO TENANT OR ANY AUTHORIZED EMPLOYEE OF TENANT (EXCEPT IN THE CASE
OF AN EMERGENCY), TO ENTER THE DEMISED PREMISES SO AS TO ACCESS THE BUILDING’S
CORE MECHANICAL, ELECTRICAL AND COMMUNICATIONS ROOMS AND, NOT MORE THAN ONCE
MONTHLY (EXCEPT IN AN EMERGENCY).  LANDLORD SHALL BE ALLOWED TO TAKE ALL
MATERIAL INTO AND UPON THE DEMISED PREMISES (BUT NOT STORE SUCH MATERIAL IN THE
DEMISED PREMISES) THAT MAY BE REQUIRED FOR THE REPAIRS OR ALTERATIONS OR
IMPROVEMENTS ABOVE MENTIONED AND MAY TAKE OVER DISCRETE PORTIONS OF THE DEMISED
PREMISES NOT IN EXCESS OF FIVE PERCENT (5%) AT ANY ONE TIME TO THE EXTENT
NECESSARY TO PERFORM SUCH WORK OR TO ENSURE THE SAFETY OF TENANT’S PERSONNEL
WITHOUT THE SAME CONSTITUTING AN ACTUAL OR CONSTRUCTIVE EVICTION OF TENANT IN
WHOLE OR IN PART, AND THE RENT RESERVED HEREUNDER SHALL NOT ABATE WHILE SAID
REPAIRS OR ALTERATIONS OR IMPROVEMENTS ARE BEING MADE BY REASON OF LOSS OR
INTERRUPTION OF THE BUSINESS OF TENANT BECAUSE OF THE PROSECUTION OF ANY SUCH
WORK.  LANDLORD SHALL EXERCISE REASONABLE DILIGENCE SO AS TO

 

50

--------------------------------------------------------------------------------


 


MINIMIZE THE DISTURBANCE TO TENANT BUT NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO REQUIRE LANDLORD TO PERFORM THE SAME ON AN OVERTIME OR PREMIUM PAY BASIS.


 


15.02       LANDLORD RESERVES THE RIGHT, WITHOUT THE SAME CONSTITUTING AN ACTUAL
OR CONSTRUCTIVE EVICTION AND WITHOUT INCURRING LIABILITY TO TENANT THEREFOR, TO
CHANGE THE ARRANGEMENT AND/OR LOCATION OF PUBLIC ENTRANCES, PASSAGEWAYS, DOORS,
DOORWAYS, CORRIDORS, ELEVATORS, STAIRWAYS, TOILETS AND OTHER PUBLIC PARTS OF THE
BUILDING AND COMMON AREAS OF THE COMPLEX (INCLUDING WITHOUT LIMITATION THE
PARKING AREAS); PROVIDED, HOWEVER, THAT ACCESS TO AND USE OF THE BUILDING SHALL
NOT BE CUT OFF, THERE SHALL BE NO UNREASONABLE OBSTRUCTION OF ACCESS TO AND USE
OF THE DEMISED PREMISES AND THE SERVICES REQUIRED TO BE PROVIDED BY LANDLORD TO
THE DEMISED PREMISES UNDER ARTICLE 21 OF THIS LEASE SHALL NOT BE REDUCED.


 


15.03       LANDLORD MAY, AT REASONABLE TIMES AND UPON REASONABLE ADVANCE NOTICE
TO TENANT, (A) DURING THE TWELVE (12) MONTHS PRIOR TO EXPIRATION OF THE TERM
EXHIBIT THE DEMISED PREMISES TO PROSPECTIVE TENANTS AND (B) AT ANY TIME DURING
THE TERM, EXHIBIT THE DEMISED PREMISES TO ACTUAL AND PROSPECTIVE HOLDERS OF
SUPERIOR INSTRUMENTS OR PURCHASERS OF ALL OR ANY PORTION OF THE COMPLEX.


 


15.04       IF, AFTER ORAL NOTICE, TENANT SHALL NOT BE PERSONALLY PRESENT TO
OPEN AND PERMIT AN ENTRY INTO THE DEMISED PREMISES AT ANY TIME WHEN FOR ANY
REASON AN ENTRY THEREIN SHALL BE URGENTLY NECESSARY BY REASON OF FIRE OR
EMERGENCY, LANDLORD OR LANDLORD’S AGENTS MAY FORCIBLY ENTER THE SAME WITHOUT
RENDERING LANDLORD OR SUCH AGENTS LIABLE THEREFOR (IF DURING SUCH ENTRY LANDLORD
OR LANDLORD’S AGENTS SHALL ACCORD REASONABLE CARE TO TENANT’S PROPERTY) AND
WITHOUT IN ANY MANNER AFFECTING THE OBLIGATIONS AND COVENANTS OF THIS LEASE.  IN
ALL OTHER CASES, TENANT, AT ITS OPTION, MAY MAKE A REPRESENTATIVE AVAILABLE AT
ALL SUCH INSPECTIONS.


 


ARTICLE 16


 


CONDITIONS OF LIMITATION


 


16.01       THIS LEASE AND THE TERM AND ESTATE HEREBY GRANTED ARE SUBJECT TO THE
LIMITATION THAT WHENEVER TENANT OR ANY GUARANTOR OF TENANT’S OBLIGATIONS
HEREUNDER SHALL BECOME INSOLVENT OR GENERALLY FAIL TO PAY, OR ADMIT IN WRITING
ITS INABILITY TO PAY, DEBTS AS THEY BECOME DUE; OR TENANT OR ANY SUCH GUARANTOR
SHALL APPLY FOR, CONSENT TO, OR ACQUIESCE IN, THE APPOINTMENT OF A TRUSTEE,
RECEIVER, SEQUESTRATOR OR OTHER CUSTODIAN FOR TENANT OR SUCH GUARANTOR OR ANY
PROPERTY OF ANY THEREOF, OR MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS; OR, IN THE ABSENCE OF SUCH APPLICATION, CONSENT OR ACQUIESCENCE, A
TRUSTEE, RECEIVER, SEQUESTRATOR OR OTHER CUSTODIAN SHALL BE APPOINTED FOR TENANT
OR ANY SUCH GUARANTOR OR FOR A SUBSTANTIAL PART OF THE PROPERTY OF ANY THEREOF
AND NOT BE DISCHARGED WITHIN 90 DAYS; OR ANY BANKRUPTCY, REORGANIZATION, DEBT
ARRANGEMENT, OR OTHER CASE OR PROCEEDING UNDER ANY BANKRUPTCY OR INSOLVENCY LAW,
OR ANY DISSOLUTION, WINDING UP OR LIQUIDATION PROCEEDING, SHALL BE COMMENCED IN
RESPECT OF TENANT OR ANY SUCH GUARANTOR, AND, IF NOT COMMENCED BY TENANT OR SUCH
GUARANTOR, BE CONSENTED TO OR ACQUIESCED IN BY TENANT OR SUCH GUARANTOR, SHALL
RESULT IN THE ENTRY OF AN ORDER FOR RELIEF OR SHALL REMAIN FOR 90 DAYS
UNDISMISSED; OR TENANT OR ANY SUCH GUARANTOR SHALL TAKE ANY CORPORATE ACTION TO
AUTHORIZE, OR IN FURTHERANCE OF, ANY OF THE FOREGOING, THEN LANDLORD MAY AT ANY
TIME AFTER RECEIPT OF NOTICE OF THE OCCURRENCE OF ANY SUCH EVENT, GIVE TENANT A
NOTICE OF INTENTION TO END THE TERM AT THE EXPIRATION OF FIVE (5) BUSINESS DAYS
FROM THE DATE OF SERVICE OF SUCH NOTICE OF INTENTION, AND UPON THE EXPIRATION OF

 

51

--------------------------------------------------------------------------------


 


SAID FIVE (5) BUSINESS DAY PERIOD THIS LEASE AND THE TERM AND ESTATE HEREBY
GRANTED, WHETHER OR NOT THE TERM SHALL THERETOFORE HAVE COMMENCED, SHALL
TERMINATE WITH THE SAME EFFECT AS IF THAT DAY WERE THE EXPIRATION DATE, BUT
TENANT SHALL REMAIN LIABLE FOR DAMAGES AS PROVIDED IN ARTICLE 18.


 


16.02       THIS LEASE AND THE TERM AND ESTATE HEREBY GRANTED ARE SUBJECT TO
FURTHER LIMITATION AS FOLLOWS:

 

(A)           WHENEVER TENANT SHALL FAIL TO PAY ANY INSTALLMENT OF BASIC ANNUAL
RENT OR ANY ADDITIONAL RENT OR ANY OTHER CHARGE PAYABLE BY TENANT TO LANDLORD,
ON THE DAY THE SAME IS DUE AND PAYABLE PURSUANT TO THE TERMS HEREOF, AND SUCH
DEFAULT SHALL CONTINUE FOR TEN (10) BUSINESS DAYS AFTER LANDLORD SHALL HAVE
GIVEN TENANT A NOTICE SPECIFYING SUCH DEFAULT, OR

 

(B)           WHENEVER TENANT SHALL DO OR PERMIT ANYTHING TO BE DONE, WHETHER BY
ACTION OR INACTION, CONTRARY TO ANY OF TENANT’S OBLIGATIONS HEREUNDER (EXCEPT AS
PROVIDED IN CLAUSES (A), (C), (D), (E) AND (F) OF THIS SECTION 16.02) AND IF
SUCH SITUATION SHALL CONTINUE AND SHALL NOT BE REMEDIED BY TENANT WITHIN THIRTY
(30) DAYS AFTER LANDLORD SHALL HAVE GIVEN TO TENANT A NOTICE SPECIFYING THE
SAME, OR, IN THE CASE OF A HAPPENING OR DEFAULT WHICH CANNOT WITH DUE DILIGENCE
BE CURED WITHIN A PERIOD OF THIRTY (30) DAYS AND THE CONTINUATION OF THE PERIOD
REQUIRED FOR CURE WILL NOT SUBJECT LANDLORD TO THE RISK OF CRIMINAL LIABILITY
(AS MORE PARTICULARLY DESCRIBED IN ARTICLE 8 HEREOF) OR TERMINATION OF ANY
SUPERIOR LEASE OR FORECLOSURE OF ANY SUPERIOR MORTGAGE, IF TENANT SHALL NOT
(I) WITHIN SAID THIRTY (30) DAY PERIOD ADVISE LANDLORD OF TENANT’S INTENTION TO
DULY INSTITUTE ALL STEPS NECESSARY TO REMEDY SUCH SITUATION AND (II) DULY
INSTITUTE WITHIN SAID THIRTY (30) DAY PERIOD, AND THEREAFTER DILIGENTLY AND
CONTINUOUSLY PROSECUTE TO COMPLETION, ALL STEPS NECESSARY TO REMEDY THE SAME, OR

 

(C)           WHENEVER ANY EVENT SHALL OCCUR OR ANY CONTINGENCY SHALL ARISE
WHEREBY THIS LEASE OR THE ESTATE HEREBY GRANTED OR THE UNEXPIRED BALANCE OF THE
TERM HEREOF WOULD, BY OPERATION OF LAW OR OTHERWISE, DEVOLVE UPON OR PASS TO ANY
PERSON, FIRM OR CORPORATION OTHER THAN TENANT, EXCEPT AS EXPRESSLY PERMITTED BY
ARTICLE 11, OR

 

(D)           WHENEVER TENANT SHALL ABANDON THE DEMISED PREMISES, UNLESS TENANT
LOCKS AND TAKES REASONABLE SECURITY PRECAUTIONS TO ATTEND TO AND SAFEGUARD THE
DEMISED PREMISES AND KEEPS THE BLINDS IN THE DEMISED PREMISES CLOSED, OR

 

(E)           WHENEVER TENANT SHALL DEFAULT IN COMPLYING WITH THE PROVISIONS OF
SECTION 6.02 WITH RESPECT TO THE DISCHARGE OF MECHANIC’S LIENS WITHIN THE TIME
PERIOD THEREIN PROVIDED, OR

 

(F)            WHENEVER TENANT SHALL DEFAULT IN THE DUE KEEPING, OBSERVING OR
PERFORMANCE OF ANY COVENANT, AGREEMENT, PROVISION OR CONDITION OF ARTICLE 5
HEREOF ON THE PART OF TENANT TO BE KEPT, OBSERVED OR PERFORMED AND IF SUCH
DEFAULT SHALL CONTINUE AND SHALL NOT BE REMEDIED BY TENANT WITHIN TEN
(10) BUSINESS DAYS AFTER LANDLORD SHALL HAVE GIVEN TO TENANT A NOTICE SPECIFYING
THE SAME, OR

 

(G)           IF TENANT IS REQUIRED AND FAILS TO DELIVER THE RATING CHANGE
SECURITY DEPOSIT (AS HEREAFTER DEFINED), WHICH FAILURE SHALL CONTINUE FOR FIVE
(5) BUSINESS DAYS AFTER LANDLORD’S NOTICE TO TENANT OF SUCH FAILURE,

 

52

--------------------------------------------------------------------------------


 

then in any of said cases set forth in the foregoing clauses (a), (b), (c), (d),
(e), (f) and (g) Landlord may give to Tenant a notice of intention to end the
Term at the expiration of five (5) Business Days from the date of the service of
such notice of intention, and upon the expiration of said five (5) Business Days
this Lease and the term and estate hereby granted, whether or not the Term shall
theretofore have commenced, shall terminate with the same effect as if that day
were the Expiration Date, but Tenant shall remain liable for damages as provided
in Article 18.


 


ARTICLE 17


 


RE-ENTRY BY LANDLORD, INJUNCTION


 


17.01       IF TENANT SHALL FAIL TO PAY ANY INSTALLMENT OF BASIC ANNUAL RENT, OR
OF ANY ADDITIONAL RENT PAYABLE BY TENANT TO LANDLORD ON THE DATE THE SAME IS DUE
AND PAYABLE, AND IF SUCH DEFAULT SHALL CONTINUE FOR FIVE (5) BUSINESS DAYS AFTER
LANDLORD SHALL HAVE GIVEN TO TENANT A NOTICE SPECIFYING SUCH DEFAULT, OR IF THIS
LEASE SHALL TERMINATE AS IN ARTICLE 16 PROVIDED, LANDLORD OR LANDLORD’S AGENTS
AND EMPLOYEES MAY IMMEDIATELY OR AT ANY TIME THEREAFTER RE-ENTER THE DEMISED
PREMISES, OR ANY PART THEREOF, EITHER BY SUMMARY DISPOSSESS PROCEEDINGS OR BY
ANY SUITABLE ACTION OR PROCEEDING AT LAW, WITHOUT BEING LIABLE TO INDICTMENT,
PROSECUTION OR DAMAGES THEREFROM.  THE WORD RE-ENTER, AS HEREIN USED, IS NOT
RESTRICTED TO ITS TECHNICAL LEGAL MEANING.


 


17.02       IN THE EVENT OF A BREACH OR THREATENED BREACH BY TENANT OF ANY OF
ITS OBLIGATIONS UNDER THIS LEASE, LANDLORD SHALL ALSO HAVE THE RIGHT OF
INJUNCTION UPON NOTICE TO TENANT.  THE SPECIAL REMEDIES TO WHICH LANDLORD MAY
RESORT HEREUNDER ARE CUMULATIVE AND ARE NOT INTENDED TO BE EXCLUSIVE OF ANY
OTHER REMEDIES OR MEANS OF REDRESS TO WHICH LANDLORD MAY LAWFULLY BE ENTITLED AT
ANY TIME AND LANDLORD MAY INVOKE ANY REMEDY ALLOWED AT LAW OR IN EQUITY AS IF
SPECIFIC REMEDIES WERE NOT PROVIDED FOR HEREIN.


 


17.03       IF THIS LEASE SHALL TERMINATE UNDER THE PROVISIONS OF ARTICLE 16, OR
IF LANDLORD SHALL RE-ENTER THE DEMISED PREMISES UNDER THE PROVISIONS OF THIS
ARTICLE 17, OR IN THE EVENT OF THE TERMINATION OF THIS LEASE, OR OF RE-ENTRY BY
OR UNDER ANY SUMMARY DISPOSSESS OR OTHER PROCEEDING OR ACTION OR ANY PROVISION
OF LAW BY REASON OF DEFAULT HEREUNDER ON THE PART OF TENANT, THEN (A) TENANT
SHALL THEREUPON PAY TO LANDLORD THE BASIC ANNUAL RENT AND ADDITIONAL RENT
PAYABLE BY TENANT TO LANDLORD UP TO THE TIME OF SUCH TERMINATION OF THIS LEASE,
OR OF SUCH RECOVERY OF POSSESSION OF THE DEMISED PREMISES BY LANDLORD, AS THE
CASE MAY BE, AND SHALL ALSO PAY TO LANDLORD DAMAGES AS PROVIDED IN ARTICLE 18,
AND (B) LANDLORD SHALL BE ENTITLED TO RETAIN ALL MONEYS, IF ANY, PAID BY TENANT
TO LANDLORD, WHETHER AS ADVANCE RENT, SECURITY OR OTHERWISE, BUT SUCH MONEYS
SHALL BE CREDITED BY LANDLORD AGAINST ANY BASIC ANNUAL RENT OR ADDITIONAL RENT
DUE FROM TENANT AT THE TIME OF SUCH TERMINATION OR RE-ENTRY OR, AT LANDLORD’S
OPTION, AGAINST ANY DAMAGES PAYABLE BY TENANT UNDER ARTICLES 16 AND 18 OR
PURSUANT TO LAW.


 


17.04       TENANT HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS OF REDEMPTION
GRANTED BY OR UNDER ANY PRESENT OR FUTURE LAWS IN THE EVENT OF TENANT BEING
EVICTED OR DISPOSSESSED FOR ANY CAUSE, OR IN THE EVENT OF LANDLORD OBTAINING
POSSESSION OF THE DEMISED PREMISES, BY REASON OF THE VIOLATION BY TENANT OF ANY
OF THE COVENANTS AND CONDITIONS OF THIS LEASE OR OTHERWISE.

 

53

--------------------------------------------------------------------------------


 


ARTICLE 18


 


DAMAGES


 


18.01       IF THIS LEASE IS TERMINATED UNDER THE PROVISIONS OF ARTICLE 16, OR
IF LANDLORD SHALL RE-ENTER THE DEMISED PREMISES UNDER THE PROVISIONS OF
ARTICLE 17, OR IN THE EVENT OF THE TERMINATION OF THIS LEASE, OR OF RE-ENTRY BY
OR UNDER ANY SUMMARY DISPOSSESS OR OTHER PROCEEDING OR ACTION OR ANY PROVISION
OF LAW BY REASON OF DEFAULT HEREUNDER ON THE PART OF TENANT, TENANT SHALL PAY TO
LANDLORD AS DAMAGES, AT THE ELECTION OF LANDLORD, EITHER

 

(A)           A SUM WHICH AT THE TIME OF SUCH TERMINATION OF THIS LEASE OR AT
THE TIME OF ANY SUCH RE-ENTRY BY LANDLORD, AS THE CASE MAY BE, REPRESENTS THE
THEN VALUE OF THE EXCESS, IF ANY, DISCOUNTED AT A PER ANNUM RATE EQUAL TO THE
INTEREST RATE, OF

 

(1)           the aggregate of the basic annual rent and the additional rent
payable hereunder which would have been payable by Tenant (conclusively
presuming the additional rent to be the same as was payable for the year
immediately preceding such termination except that additional rent on account of
Taxes and Property Expenses shall be presumed to increase at the average of the
rates of increase thereof previously experienced by Landlord during the period
(not to exceed 3 years) prior to such termination) for the period commencing
with such earlier termination of this Lease or the date of any such re-entry, as
the case may be, and ending with the Expiration Date, had this Lease not so
terminated or had Landlord not so re-entered the demised premises, over

 

(2)           the aggregate rental value of the demised premises for the same
period, or

 

(B)           SUMS EQUAL TO THE BASIC ANNUAL RENT AND THE ADDITIONAL RENT
PAYABLE HEREUNDER WHICH WOULD HAVE BEEN PAYABLE BY TENANT HAD THIS LEASE NOT SO
TERMINATED, OR HAD LANDLORD NOT SO RE-ENTERED THE DEMISED PREMISES, PAYABLE UPON
THE DUE DATES THEREFOR SPECIFIED HEREIN FOLLOWING SUCH TERMINATION OR SUCH
RE-ENTRY AND UNTIL THE EXPIRATION DATE; PROVIDED, HOWEVER, THAT IF LANDLORD
SHALL RE-LET THE DEMISED PREMISES DURING SAID PERIOD, LANDLORD SHALL CREDIT
TENANT WITH THE NET RENTS RECEIVED BY LANDLORD FROM SUCH RE-LETTING, SUCH NET
RENTS TO BE DETERMINED BY FIRST DEDUCTING FROM THE GROSS RENTS AS AND WHEN
RECEIVED BY LANDLORD FROM SUCH RELETTING, THE EXPENSES INCURRED OR PAID BY
LANDLORD IN TERMINATING THIS LEASE OR IN RE-ENTERING THE DEMISED PREMISES AND IN
SECURING POSSESSION THEREOF, AS WELL AS THE EXPENSES OF RE-LETTING, INCLUDING
ALTERING AND PREPARING THE DEMISED PREMISES FOR NEW TENANTS, BROKERS’
COMMISSIONS, LEGAL FEES, AND ALL OTHER EXPENSES PROPERLY CHARGEABLE AGAINST THE
DEMISED PREMISES AND THE RENTAL THEREOF; IT BEING UNDERSTOOD THAT ANY SUCH
RE-LETTING MAY BE FOR A PERIOD SHORTER OR LONGER THAN THE REMAINING TERM OF THIS
LEASE.  IN NO EVENT SHALL TENANT BE ENTITLED TO RECEIVE ANY EXCESS OF SUCH NET
RENTS OVER THE SUMS PAYABLE BY TENANT TO LANDLORD HEREUNDER FOR THE PERIOD OF
SUCH RE-LETTING, NOR SHALL TENANT BE ENTITLED IN ANY SUIT FOR THE COLLECTION OF
DAMAGES PURSUANT TO THIS SUBSECTION TO A CREDIT IN RESPECT OF ANY NET RENTS FROM
A RE-LETTING, EXCEPT TO THE EXTENT THAT SUCH NET RENTS ARE ACTUALLY RECEIVED BY
LANDLORD.  IF THE DEMISED PREMISES OR ANY PART THEREOF SHOULD BE RE-LET IN
COMBINATION WITH OTHER SPACE, THEN PROPER APPORTIONMENT ON A SQUARE FOOT BASIS
SHALL BE MADE OF THE RENT RECEIVED FROM SUCH RE-LETTING AND OF THE EXPENSES OF
RE-LETTING.

 

54

--------------------------------------------------------------------------------


 

If the demised premises or any part thereof be re-let by Landlord for the
unexpired portion of the term of this Lease, or any part thereof, before
presentation of proof of such damages to any court, commission or tribunal, the
amount of rent payable pursuant to such re-letting shall, prima facie, be the
fair and reasonable rental value for the demised premises, or part thereof, so
re-let during the term of the re-letting.


 


18.02       SUIT OR SUITS FOR THE RECOVERY OF SUCH DAMAGES, OR ANY INSTALLMENTS
THEREOF, MAY BE BROUGHT BY LANDLORD FROM TIME TO TIME AT ITS ELECTION, AND
NOTHING CONTAINED HEREIN SHALL BE DEEMED TO REQUIRE LANDLORD TO POSTPONE SUIT
UNTIL THE DATE WHEN THE TERM WOULD HAVE EXPIRED IF IT HAD NOT BEEN SO TERMINATED
UNDER THE PROVISIONS OF ARTICLE 16, OR UNDER ANY PROVISION OF LAW, OR HAD
LANDLORD NOT RE-ENTERED THE DEMISED PREMISES.  NOTHING HEREIN CONTAINED SHALL BE
CONSTRUED TO LIMIT OR PRECLUDE RECOVERY BY LANDLORD AGAINST TENANT OF ANY SUMS
OR DAMAGES TO WHICH, IN ADDITION TO THE DAMAGES PARTICULARLY PROVIDED ABOVE,
LANDLORD MAY LAWFULLY BE ENTITLED BY REASON OF ANY DEFAULT HEREUNDER ON THE PART
OF TENANT.  NOTHING HEREIN CONTAINED SHALL BE CONSTRUED TO LIMIT OR PREJUDICE
THE RIGHT OF LANDLORD TO PROVE FOR AND OBTAIN AS LIQUIDATED DAMAGES BY REASON OF
THE TERMINATION OF THIS LEASE OR RE-ENTRY OF THE DEMISED PREMISES FOR THE
DEFAULT OF TENANT UNDER THIS LEASE, AN AMOUNT EQUAL TO THE MAXIMUM ALLOWED BY
ANY STATUTE OR RULE OF LAW IN EFFECT AT THE TIME WHEN, AND GOVERNING THE
PROCEEDINGS IN WHICH, SUCH DAMAGES ARE TO BE PROVED WHETHER OR NOT SUCH AMOUNT
BE GREATER, EQUAL TO, OR LESS THAN ANY OF THE SUMS REFERRED TO IN SECTION 18.01.


 


ARTICLE 19


 


LANDLORD’S RIGHT TO PERFORM TENANT’S OBLIGATIONS

 

If Tenant shall default in the observance or performance of any term or covenant
on Tenant’s part to be observed or performed under any of the terms or
provisions of this Lease, (a) Landlord may remedy such default for the account
of Tenant, immediately and without notice in case of emergency, or in any other
case if Tenant shall fail to remedy such default after Landlord shall have
notified Tenant in writing of such default and the applicable grace period for
curing such default shall have expired; and (b) if Landlord makes any reasonable
expenditures or incurs any obligations for the payment of money in connection
with such default, including without limitation, reasonable attorneys’ fees in
instituting, prosecuting or defending any action or proceeding, such sums paid
or obligations incurred, with interest at the Interest Rate from the date paid
or incurred, shall be deemed to be additional rent hereunder and shall be paid
by Tenant to Landlord upon rendition of a bill to Tenant therefor.  The
provisions of this Article 19 shall survive the expiration or other termination
of this Lease.


 


ARTICLE 20


 


QUIET ENJOYMENT

 

Landlord covenants and agrees that subject to the terms and provisions of this
Lease, if, and so long as, Tenant keeps and performs each and every covenant,
agreement, term, provision and condition herein contained on the part or on
behalf of Tenant to be kept or performed, then Tenant’s rights under this Lease
shall not be cut off or ended before the expiration of the term of this Lease,
and Tenant shall be entitled to use and occupy the demised premises in
accordance

 

55

--------------------------------------------------------------------------------


 

with the provisions of this Lease, subject however, to the provisions of this
Lease (including without limitation, the provisions of Article 25 hereof with
respect to Superior Instruments (as defined in Article 25 hereof) which affect
this Lease), and Tenant shall have access to the Premises 24 hours per day, 7
days per week (subject to Force Majeure Causes and subject to and in accordance
with the security rules and regulations for the Building).


 


ARTICLE 21


 


SERVICES AND EQUIPMENT


 


21.01       FROM AND AFTER THE COMMENCEMENT DATE, LANDLORD SHALL OPERATE AND
MAINTAIN THE BUILDING, THE BUILDING SYSTEMS (AS DEFINED IN SECTION 21.06) AND
THE COMMON AREAS (AND PLAZA II, TO THE EXTENT SUCH OPERATION AND MAINTENANCE
MATERIALLY AFFECTS TENANT’S OCCUPANCY OF THE DEMISED PREMISES IN ACCORDANCE WITH
THIS LEASE) AS A FIRST-CLASS OFFICE BUILDING COMPARABLE TO OTHER FIRST-CLASS
OFFICE BUILDINGS IN THE VICINITY OF THE BUILDING (INCLUDING, WITHOUT LIMITATION,
OTHER BUILDINGS WITHIN THE COMPLEX) AND SHALL:

 

(A)           PROVIDE NECESSARY PASSENGER ELEVATOR FACILITIES ON BUSINESS DAYS
FROM 8:00 A.M. TO 6:00 P.M. AND SHALL HAVE AT LEAST ONE ELEVATOR WHICH ACCESSES
THE ENTIRE DEMISED PREMISES SUBJECT TO CALL AT ALL OTHER TIMES.  AT LANDLORD’S
OPTION, THE ELEVATORS SHALL BE OPERATED BY AUTOMATIC CONTROL OR BY MANUAL
CONTROL, OR BY A COMBINATION OF BOTH OF SUCH METHODS.  TENANT SHALL USE
PASSENGER ELEVATORS SOLELY FOR THE TRANSPORTATION OF ITS EMPLOYEES AND INVITEES
AND NOT FOR FREIGHT HANDLING, THE DELIVERY OF PACKAGES REQUIRING HAND TRUCKS OR
OTHER SIMILAR ITEMS OR THE REMOVAL OF REFUSE.

 

(B)           PROVIDE NON-EXCLUSIVE FREIGHT ELEVATOR SERVICE ON A FIRST
COME-FIRST SERVED BASIS (I.E., NO ADVANCE SCHEDULING) ON BUSINESS DAYS FROM
8:00 A.M. TO 12:00 NOON AND 12:30 P.M. TO 5:00 P.M. AND ON A RESERVED BASIS AT
ALL OTHER TIMES UPON THE PAYMENT OF LANDLORD’S THEN ESTABLISHED CHARGES THEREFOR
(WHICH, AS OF THE DATE OF THIS LEASE, ARE $65 PER HOUR, WITH A FOUR-HOUR
MINIMUM).  ALL DELIVERIES TO TENANT SHALL BE MADE AT FREIGHT DOCKS LOCATED ON
THE GROUND FLOOR OR AT SUCH OTHER LOCATIONS AS LANDLORD MAY FROM TIME TO TIME
DESIGNATE.  WITHOUT LIMITING THE FOREGOING PROVISIONS OF THIS SUBPARAGRAPH (B),
LANDLORD SHALL, AT TENANT’S ELECTION, PROVIDE FOR TENANT’S EXCLUSIVE USE, THE
FREIGHT ELEVATOR SHOWN ON SCHEDULE M (THE “DEDICATED ELEVATOR”) WITHOUT CHARGE
DURING THE PERFORMANCE OF TENANT’S INITIAL WORK.  TENANT ACCEPTS THE DEDICATED
ELEVATOR IN “AS IS” CONDITION, PROVIDED THAT THE DEDICATED ELEVATOR IS IN GOOD
WORKING ORDER AS OF THE COMMENCEMENT DATE.  TENANT, AT TENANT’S SOLE COST AND
EXPENSE, SHALL BE RESPONSIBLE FOR ALL RENOVATION, REPAIRS, MAINTENANCE AND COSTS
OF OPERATION OF THE DEDICATED ELEVATOR, INCLUDING WITHOUT LIMITATION, THE COST
OF ELECTRIC (WHICH TENANT, AT TENANT’S SOLE COST, SHALL CAUSE THE DEDICATED
ELEVATOR TO BE MEASURED BY ITS EXISTING DIRECT METER SERVING THE DEMISED
PREMISES) AND COSTS TO ENSURE THAT THE DEDICATED ELEVATOR IS IN COMPLIANCE WITH
LEGAL REQUIREMENTS AND TO REPROGRAM THE DEDICATED ELEVATOR.  NOTWITHSTANDING ANY
OF TENANT’S FOREGOING RIGHTS TO USE OF THE DEDICATED ELEVATOR, TENANT’S USE THE
DEDICATED ELEVATOR SHALL BE PROHIBITED IF SUCH USE WOULD RESULT IN
JURISDICTIONAL LABOR DISPUTES OR STRIKES AT THE PROPERTY OR CONFLICT WITH THE
TERMS OF ANY CONTRACT WITH SUCH WORKERS OR SERVICERS.

 

(C)           MAINTAIN AND KEEP IN GOOD ORDER AND REPAIR THE BUILDING CONDENSER
WATER SYSTEM AND PROVIDE CONDENSER WATER TO ALL BASE BUILDING DX UNITS WHICH
EXCLUSIVELY SERVE THE

 

56

--------------------------------------------------------------------------------


 

DEMISED PREMISES ON BUSINESS DAYS BETWEEN THE HOURS OF 8:00 A.M. - 6:00 P.M.,
AND SATURDAYS BETWEEN THE HOURS OF 8:00 A.M. — 1 P.M., IN ACCORDANCE WITH THE
HVAC SPECIFICATIONS SET FORTH IN SCHEDULE D; IT BEING UNDERSTOOD THAT IN NO
EVENT SHALL LANDLORD BE RESPONSIBLE FOR THE MAINTENANCE OR REPAIR OF ANY OTHER
AIR CONDITIONING, HEATING OR VENTILATING SYSTEMS (ON PORTIONS THEREOF) (WHETHER
INSTALLED BY LANDLORD OR TENANT), INCLUDING, WITHOUT LIMITATION, SYSTEMS THAT
ARE INSTALLED TO SERVICE TENANT’S DATA PROCESSING, COMPUTER OR TELEPHONE
OPERATIONS, AND LANDLORD SHALL ONLY BE RESPONSIBLE FOR THE MAINTENANCE AND
REPAIR OF THE BASE BUILDING DX UNITS EXCLUSIVELY SERVING THE DEMISED PREMISES. 
IF APPLICABLE THROUGH TENANT’S EXPANSION, LANDLORD SHALL BE RESPONSIBLE FOR THE
MAINTENANCE AND REPAIR OF THE BASE BUILDING DX UNIT(S) SERVING THE 2ND FLOOR
EXPANSION SPACE, THE 6TH FLOOR EXPANSION SPACE AND ANY OFFER SPACE.  TENANT
AGREES THAT THE BASE BUILDING DX UNITS SERVING THE DEMISED PREMISES SHALL
CONTRIBUTE THE PROPORTIONATE SHARE OF VENTILATED AIR AND AIR-CONDITIONING TO THE
COMMON AREAS OF THE FLOORS ON WHICH THE DEMISED PREMISES IS LOCATED.  LANDLORD
HAS INFORMED TENANT THAT THE WINDOWS OF THE DEMISED PREMISES AND THE BUILDING
ARE SEALED, AND THAT THE DEMISED PREMISES MAY BECOME UNINHABITABLE AND THE AIR
THEREIN MAY BECOME UNBREATHEABLE DURING THE HOURS OR DAYS WHEN LANDLORD IS NOT
ABLE TO FURNISH CONDENSER WATER TO THE DEMISED PREMISES OR WHEN THE DX UNITS ARE
NOT OPERATIONAL.  ANY USE OR OCCUPANCY OF THE DEMISED PREMISES DURING SUCH HOURS
SHALL BE AT THE SOLE RISK, RESPONSIBILITY AND HAZARD OF TENANT, AND LANDLORD
SHALL HAVE NO RESPONSIBILITY OR LIABILITY THEREFOR.  SUCH CONDITION OF THE
DEMISED PREMISES SHALL NOT CONSTITUTE NOR BE DEEMED TO BE A BREACH OR A
VIOLATION OF THIS LEASE OR OF ANY PROVISION THEREOF, NOR SHALL IT BE DEEMED AN
ACTUAL OR CONSTRUCTIVE EVICTION NOR SHALL TENANT CLAIM OR BE ENTITLED TO CLAIM
ANY ABATEMENT OF RENT NOR MAKE ANY CLAIM FOR ANY DAMAGES OR COMPENSATION BY
REASON OF SUCH CONDITION OF THE DEMISED PREMISES.  TENANT SHALL CAUSE AND KEEP
ENTIRELY UNOBSTRUCTED AT ALL TIMES ALL THE VENTS, INTAKES, AND SHALL COMPLY WITH
AND OBSERVE ALL REGULATIONS AND REQUIREMENTS PRESCRIBED BY LANDLORD FOR THE
PROPER FUNCTIONING OF THE CONDENSER WATER SYSTEMS AND BASE BUILDING DX UNITS. 
NOTHING CONTAINED HEREIN SHALL BE DEEMED TO REQUIRE LANDLORD TO FURNISH AT
LANDLORD’S EXPENSE SUCH ELECTRIC ENERGY AS IS REQUIRED TO OPERATE THE AIR
CONDITIONING SYSTEM SERVING THE DEMISED PREMISES.  SUBJECT TO THE PROVISIONS OF
ARTICLE 4 HEREOF ALL SUCH ELECTRIC ENERGY SHALL BE FURNISHED TO TENANT AT
TENANT’S COST AND EXPENSE, AND TENANT SHALL CAUSE ALL THE DX UNITS EXCLUSIVELY
SERVING THE DEMISED PREMISES TO BE CONNECTED TO THE DIRECT METER(S) (OR
SUBMETER(S) IF APPLICABLE) MEASURING TENANT’S CONSUMPTION OF ELECTRICITY.  IF
TENANT SHALL REQUIRE CONDENSER WATER AT ANY TIMES OTHER THAN THOSE SPECIFIED IN
THE INITIAL SENTENCE OF THIS SECTION 21.01(C), LANDLORD SHALL FURNISH SUCH
SERVICE TO TENANT UPON REASONABLE PRIOR NOTICE TO LANDLORD AT LANDLORD’S
STANDARD CHARGES THEREFOR, SUBJECT TO INCREASES IN SUCH RATE FROM TIME TO TIME;
PROVIDED, THAT ANY FUTURE INCREASES IN SUCH RATE SHALL BE CONFINED TO THE SAME
PERCENTAGE INCREASE AS THE INCREASE IN LANDLORD’S COST OF OPERATING,
MAINTAINING, REPAIRING AND REPLACING THE BUILDING CONDENSER WATER SYSTEM
(INCLUDING, WITHOUT LIMITATION, A REASONABLE ALLOCATION IN RESPECT OF THE
DEPRECIATION OF SUCH SYSTEM).  AS OF THE DATE OF THIS LEASE, LANDLORD SHALL
CHARGE TENANT THE AMOUNT OF $35 PER HOUR PER DX UNIT FOR SUCH OVERTIME CONDENSER
WATER SERVICE, WHICH SHALL BE SUBJECT TO INCREASE BASED UPON THE PERCENTAGE
INCREASE IN LANDLORD’S COSTS DESCRIBED IN THE PRECEDING SENTENCE.  LANDLORD
SHALL CONNECT THE BASE BUILDING DX UNITS SERVING THE DEMISED PREMISES TO
LANDLORD’S BUILDING MANAGEMENT SYSTEM.

 

(D)           PROVIDE THE CLEANING AND JANITORIAL SERVICES DESCRIBED ON SCHEDULE
E ANNEXED HERETO ON BUSINESS DAYS.  THE COST OF SUCH CLEANING AND JANITORIAL
SERVICES PROVIDED TO TENANT AND OTHER TENANTS AND OCCUPANTS OF THE BUILDING AND
THE COST OF CLEANING AND JANITORIAL SERVICES FOR THE COMMON AREAS SHALL BE
INCLUDED IN OPERATING EXPENSES AND COMMON AREA

 

57

--------------------------------------------------------------------------------


 

OPERATING EXPENSES.  TENANT SHALL EMPLOY LANDLORD OR LANDLORD’S CLEANING
CONTRACTOR TO PROVIDE ANY CLEANING AND JANITORIAL SERVICES IN EXCESS OF THOSE
SPECIFIED IN SCHEDULE E AND TENANT SHALL DELIVER TO LANDLORD A LIST SETTING
FORTH IN REASONABLE DETAIL ALL SUCH EXCESS CLEANING AND JANITORIAL SERVICES. 
LANDLORD, ITS CLEANING CONTRACTOR AND THEIR EMPLOYEES SHALL HAVE ACCESS TO THE
DEMISED PREMISES AT ALL TIMES AFTER 5:30 P.M. AND BEFORE 8:00 A.M. AND SHALL
HAVE THE RIGHT TO USE, WITHOUT CHARGE THEREFOR, ALL LIGHT, POWER AND WATER IN
THE DEMISED PREMISES REASONABLY REQUIRED TO CLEAN THE DEMISED PREMISES AS
REQUIRED UNDER THIS SECTION 21.01.  TENANT SHALL COMPLY WITH ANY RULES LANDLORD
AND/OR ITS CLEANING CONTRACTOR AND/OR ANY CONSULTANT TO LANDLORD MAY ESTABLISH
REGARDING THE MANAGEMENT AND RECYCLING OF SOLID WASTE, AS MAY BE NECESSARY FOR
LANDLORD TO COMPLY WITH ANY LEGAL REQUIREMENTS, INCLUDING WITHOUT LIMITATION THE
NEW JERSEY DEPARTMENT OF ENVIRONMENTAL PROTECTION RULES ON COASTAL RESOURCES AND
DEVELOPMENT (N.J.A.C. 7:7E - 1.1).

 

(E)           FURNISH WATER FOR LAVATORY AND DRINKING, DISHWASHING, ICEMAKING
AND OFFICE CLEANING PURPOSES.  IF TENANT REQUIRES, USES OR CONSUMES WATER FOR
ANY OTHER PURPOSES, TENANT AGREES THAT LANDLORD MAY INSTALL A METER OR METERS OR
OTHER MEANS TO MEASURE TENANT’S WATER CONSUMPTION, AND TENANT FURTHER AGREES TO
REIMBURSE LANDLORD FOR THE COST OF THE METER OR METERS AND THE INSTALLATION
THEREOF, AND TO PAY FOR THE MAINTENANCE OF SAID METER EQUIPMENT AND/OR TO PAY
LANDLORD’S COST OF OTHER MEANS OF MEASURING SUCH WATER CONSUMPTION BY TENANT. 
TENANT SHALL REIMBURSE LANDLORD FOR THE COST OF ALL WATER CONSUMED IN EXCESS OF
THAT ESTIMATED TO BE CONSUMED FOR LAVATORY, DRINKING AND OFFICE CLEANING
PURPOSES, AS MEASURED BY SAID METER OR METERS OR AS OTHERWISE MEASURED,
INCLUDING SEWER RENTS.

 

(F)            MAINTAIN THE COMMON AREAS IN GOOD ORDER AND REPAIR.

 

(G)           MAINTAIN AN OPERABLE SECURITY PROGRAM WITH RESPECT TO INGRESS AND
EGRESS FOR THE BUILDING AND COMMON AREAS IN ACCORDANCE WITH THE STANDARD SET
FORTH IN THE FIRST PARAGRAPH OF THIS SECTION 21.01.


 


21.02       LANDLORD RESERVES THE RIGHT WITHOUT ANY LIABILITY WHATSOEVER, OR
ABATEMENT OF BASIC ANNUAL RENT OR ADDITIONAL RENT, TO STOP THE HEATING, AIR
CONDITIONING, ELEVATOR, PLUMBING, ELECTRIC AND OTHER SYSTEMS WHEN NECESSARY BY
REASON OF ACCIDENT OR EMERGENCY OR FOR REPAIRS, ALTERATIONS, REPLACEMENTS OR
IMPROVEMENTS, PROVIDED THAT EXCEPT IN CASE OF EMERGENCY, LANDLORD WILL NOTIFY
TENANT IN ADVANCE, IF POSSIBLE, OF ANY SUCH STOPPAGE AND, IF ASCERTAINABLE, ITS
ESTIMATED DURATION, AND WILL PROCEED DILIGENTLY WITH THE WORK NECESSARY TO
RESUME SUCH SERVICE AS PROMPTLY AS POSSIBLE AND IN A MANNER SO AS TO MINIMIZE
INTERFERENCE WITH TENANT’S USE AND ENJOYMENT OF THE DEMISED PREMISES, BUT
LANDLORD SHALL NOT BE OBLIGATED TO EMPLOY OVERTIME OR PREMIUM LABOR THEREFOR.


 


21.03       IT IS EXPRESSLY AGREED THAT ONLY LANDLORD OR ANY ONE OR MORE
PERSONS, FIRMS OR CORPORATIONS AUTHORIZED IN WRITING BY LANDLORD (WHICH
AUTHORIZATION SHALL BE GRANTED ONLY IF THE EMPLOYMENT OF SUCH PERSON, FIRM OR
CORPORATION WOULD NOT RESULT IN JURISDICTIONAL DISPUTES OR STRIKES OR CAUSE
DISHARMONY WITH OTHER WORKERS OR SERVICERS EMPLOYED AT THE PROPERTY OR CONFLICT
WITH THE TERMS OF ANY CONTRACT WITH SUCH WORKERS OR SERVICERS) WILL BE PERMITTED
TO FURNISH LAUNDRY, CABLE TELEVISION AND OTHER SIMILAR SERVICES TO TENANTS AND
LICENSEES IN THE BUILDING.  LANDLORD MAY FIX, IN ITS REASONABLE JUDGMENT, AT ANY
TIME AND FROM TIME TO TIME, THE HOURS DURING WHICH AND THE REGULATIONS UNDER
WHICH SUCH SUPPLIES AND SERVICES ARE TO BE FURNISHED.  LANDLORD

 

58

--------------------------------------------------------------------------------


 


EXPRESSLY RESERVES THE RIGHT TO ACT AS OR TO DESIGNATE, AT ANY TIME AND FROM
TIME TO TIME, AN EXCLUSIVE SUPPLIER OF ALL OR ANY ONE OR MORE OF THE SAID
SUPPLIES AND SERVICES, PROVIDED THAT THE QUALITY THEREOF AND THE CHARGES
THEREFOR ARE REASONABLY COMPARABLE TO THAT OF OTHER SUPPLIERS.  LANDLORD
EXPRESSLY RESERVES THE RIGHT TO EXCLUDE FROM THE BUILDING ANY MESSENGER
SERVICE.  IT IS UNDERSTOOD, HOWEVER, THAT TENANT OR REGULAR OFFICE EMPLOYEES OR
GUESTS OF TENANT WHO ARE NOT EMPLOYED BY ANY SUPPLIER OF SUCH FOOD OR BEVERAGES
OR BY ANY PERSON, FIRM OR CORPORATION ENGAGED IN THE BUSINESS OF PURVEYING SUCH
FOOD OR BEVERAGES, MAY (I) PERSONALLY BRING FOOD OR BEVERAGES INTO THE BUILDING
FOR CONSUMPTION WITHIN THE DEMISED PREMISES BY EMPLOYEES OR GUESTS OF TENANT, OR
(II) ORDER FOOD OR BEVERAGES FOR DELIVERY FROM TAKE-OUT OR CATERING
ESTABLISHMENTS, PROVIDED THAT SUCH DELIVERIES DO NOT MATERIALLY CAUSE ELEVATOR
DELAYS NOR INCONVENIENCE THE OTHER TENANTS OF THE BUILDING.  NO FOOD OR BEVERAGE
MAY BE BROUGHT INTO THE BUILDING FOR RESALE TO OR FOR CONSUMPTION BY ANY OTHER
TENANT.


 


21.04       LANDLORD WILL NOT BE REQUIRED TO FURNISH ANY OTHER SERVICES, EXCEPT
AS OTHERWISE PROVIDED IN THIS LEASE.


 


21.05       LANDLORD SHALL PROVIDE A PATH FOR TENANT TO INSTALL UP TO FOUR, 4”
CONDUITS FROM THE TELECOMMUNICATIONS POINT OF ENTRY INTO THE BUILDING TO A BASE
BUILDING COMMUNICATIONS CLOSET REASONABLY DESIGNATED BY LANDLORD THAT TENANT
SHALL MAINTAIN AT ITS EXPENSE.  PROVIDED THAT TENANT’S PROVIDER OF
TELECOMMUNICATION AND INFORMATION TECHNOLOGY SERVICES SIGNS LANDLORD’S STANDARD
FORM OF LICENSE AGREEMENT, LANDLORD SHALL NOT EXCLUDE SUCH CARRIER FROM THE
BUILDING.


 


21.06       IF (I) BY REASON OF LANDLORD’S MAKING OR FAILURE TO MAKE REPAIRS,
ALTERATIONS OR REPLACEMENTS MADE OR REQUIRED TO BE MADE BY LANDLORD PURSUANT TO
THIS LEASE, INCLUDING STRUCTURAL REPAIRS, OR (II) THE BUILDING HEAT, VENTILATION
OR AIR-CONDITIONING, ELECTRICAL OR PLUMBING SYSTEMS OR THE BUILDING ELEVATORS
SERVING THE DEMISED PREMISES (COLLECTIVELY, THE “BUILDING SYSTEMS”) SHALL NOT BE
PROVIDED BY LANDLORD AS REQUIRED BY THIS LEASE (A “LANDLORD FAILURE”), AND AS A
RESULT OF SUCH LANDLORD FAILURE (A) THE DEMISED PREMISES OR A MATERIAL PORTION
THEREOF IS RENDERED UNUSABLE FOR THE NORMAL CONDUCT OF TENANT’S OR ITS
AFFILIATES’ BUSINESS AND (B) TENANT AND ITS AFFILIATES CEASE TO USE SUCH
AFFECTED PORTION OF THE DEMISED PREMISES FOR THE CONDUCT OF ITS OR THEIR
BUSINESS, AND (C) SUCH LANDLORD FAILURE CONTINUES UNREMEDIED FOR MORE THAN TEN
(10) CONSECUTIVE DAYS, THEN PROVIDED THAT SUCH UNUSABILITY SHALL NOT HAVE
RESULTED FROM ANY ACT, OMISSION, NEGLIGENCE OR WILLFUL MISCONDUCT OF TENANT (OR
ITS AFFILIATES) OR ANY OF ITS CONTRACTORS, AGENTS, REPRESENTATIVES, PRINCIPALS,
EMPLOYEES, SERVANTS, LICENSEES OR INVITEES, THE BASIC ANNUAL RENT AND THE
ADDITIONAL RENT PAYABLE UNDER ARTICLE 3 OF THIS LEASE SHALL BE ABATED DURING THE
TIME THAT SUCH PORTION OF THE DEMISED PREMISES OR, IF APPLICABLE, THE ENTIRE
DEMISED PREMISES, REMAINS UNUSABLE AND UNUSED BY REASON OF SUCH LANDLORD FAILURE
AFTER SUCH TENTH CONSECUTIVE DAY IN THE AGGREGATE, APPORTIONED ACCORDING TO THE
RENTABLE AREA OF THE DEMISED PREMISES SO RENDERED UNUSABLE AND UNUSED.  TENANT
SHALL NOT BE DEEMED IN OCCUPANCY OF THE DEMISED PREMISES OR THE PORTION THEREOF
AFFECTED BY A LANDLORD FAILURE NOTWITHSTANDING THE FACT THAT TENANT AND ITS
AFFILIATES HAVE NOT REMOVED TENANT’S PROPERTY THEREFROM AND TENANT AND ITS
AFFILIATES MAY HAVE A SECURITY PRESENCE THEREIN, SO LONG AS NO BUSINESS IS
CONDUCTED THEREIN (OTHER THAN TEMPORARY ACTIVITIES CONDUCTED IN ORDER TO MOVE
TENANT’S AND ITS AFFILIATES’ NORMAL BUSINESS ACTIVITIES ELSEWHERE).  NOTHING
CONTAINED IN THIS SECTION 21.06 IS INTENDED TO, OR SHALL BE DEEMED TO, MAKE ANY
EVENT DESCRIBED IN OR CONTEMPLATED BY ARTICLES 10, 14 OR 34 A LANDLORD FAILURE. 
THE ABATEMENT OF BASIC ANNUAL RENT AND ADDITIONAL RENT UNDER THIS SECTION 21.06
SHALL BE TENANT’S

 

59

--------------------------------------------------------------------------------

 


EXCLUSIVE REMEDY FOR THE LANDLORD FAILURE.  WITHOUT LIMITING THE PREVIOUS
SENTENCE, LANDLORD SHALL NOT BE LIABLE FOR CONSEQUENTIAL DAMAGES CLAIMED TO HAVE
RESULTED FROM THE LANDLORD FAILURE.


 


ARTICLE 22


 


DEFINITIONS

 


22.01                     “LANDLORD” MEANS ONLY THE OWNER, OR THE MORTGAGEE IN
POSSESSION, FOR THE TIME BEING OF THE BUILDING AND LAND (OR THE OWNER OF A LEASE
OF THE BUILDING OR OF THE BUILDING AND THE LAND), SO THAT IN THE EVENT OF ANY
TRANSFER OF TITLE TO THE LAND AND BUILDING OR SAID LEASE, OR IN THE EVENT OF A
LEASE OF THE BUILDING, OR OF THE LAND AND BUILDING, UPON NOTIFICATION TO TENANT
OF SUCH TRANSFER OR LEASE THE SAID TRANSFEROR LANDLORD SHALL BE AND HEREBY IS
ENTIRELY FREED AND RELIEVED OF ALL FUTURE COVENANTS, OBLIGATIONS AND LIABILITIES
OF LANDLORD HEREUNDER, AND IT SHALL BE DEEMED AND CONSTRUED AS A COVENANT
RUNNING WITH THE LAND WITHOUT FURTHER AGREEMENT BETWEEN THE PARTIES OR THEIR
SUCCESSORS IN INTEREST, OR BETWEEN THE PARTIES AND THE TRANSFEREE OF TITLE TO
THE LAND AND BUILDING OR SAID LEASE, OR THE SAID LESSEE OF THE BUILDING OR OF
THE LAND AND BUILDING, THAT THE TRANSFEREE OR THE LESSEE, AS APPLICABLE, HAS
ASSUMED AND AGREED TO CARRY OUT ANY AND ALL SUCH FUTURE COVENANTS, OBLIGATIONS
AND LIABILITIES OF LANDLORD HEREUNDER.


 


22.02                     “BUSINESS DAYS” OR “BUSINESS DAYS” SHALL EXCLUDE
SATURDAYS, SUNDAYS AND ALL DAYS OBSERVED AS FEDERAL, STATE AND MUNICIPAL
HOLIDAYS AND ALL OTHER DAYS RECOGNIZED AS HOLIDAYS UNDER ANY UNION CONTRACT
AFFECTING THE PROPERTY.


 


22.03                     “INTEREST RATE” MEANS A RATE PER ANNUM EQUAL TO THE
LESSER OF (A) TWO PERCENT (2%) ABOVE THE PRIME COMMERCIAL LENDING RATE OF
CITIBANK N.A., AS PUBLISHED FROM TIME TO TIME IN THE NEW YORK TIMES OR (B) THE
MAXIMUM RATE OF INTEREST, IF ANY, WHICH TENANT MAY LEGALLY CONTRACT TO PAY.


 


22.04                     “LEGAL REQUIREMENTS” MEANS LAWS, STATUTES AND
ORDINANCES, INCLUDING, WITHOUT LIMITATION, THE AMERICANS WITH DISABILITIES ACT
OF 1990 (AS AMENDED), ENVIRONMENTAL LAWS AND REGULATIONS, BUILDING CODES AND
ZONING REGULATIONS AND ORDINANCES AND THE ORDERS, RULES, REGULATIONS, DIRECTIVES
AND REQUIREMENTS OF ALL FEDERAL, STATE, COUNTY, CITY AND BOROUGH DEPARTMENTS,
BUREAUS, BOARDS INCLUDING BOARDS OF FIRE UNDERWRITERS, NEW JERSEY FIRE INSURANCE
RATING ORGANIZATIONS AND ALL SIMILAR ORGANIZATIONS, AGENCIES, OFFICES,
COMMISSIONS AND OTHER SUBDIVISIONS THEREOF, OR OF ANY OFFICIAL THEREOF, OR OF
ANY OTHER GOVERNMENTAL, PUBLIC OR QUASI-PUBLIC AUTHORITY (EACH, A “GOVERNMENTAL
AUTHORITY”), WHETHER NOW OR HEREAFTER IN FORCE, WHICH MAY BE APPLICABLE TO THE
PROPERTY OR THE DEMISED PREMISES OR ANY PART THEREOF, OR THE SIDEWALKS, CURBS OR
AREAS ADJACENT THERETO AND ALL REQUIREMENTS, OBLIGATIONS AND CONDITIONS OF ALL
INSTRUMENTS OF RECORD ON THE DATE OF THIS LEASE.


 


22.05                     “COMMON AREAS” MEANS THOSE PORTIONS OF THE COMPLEX
LAND AND/OR THE PROPERTY INTENDED AT THE APPLICABLE POINT IN TIME AT WHICH THE
COMMON AREAS ARE TO BE DELINEATED TO BE FOR THE COMMON USE BY THE TENANTS AND/OR
OWNERS OF THE COMPLEX, OR ANY PORTION THEREOF, AND THEIR RESPECTIVE CUSTOMERS,
EMPLOYEES, LESSEES, LICENSEES AND INVITEES, WHICH COMMON AREAS SHALL INCLUDE,
WITHOUT LIMITATION, ANY SO-CALLED “LIMITED COMMON AREAS” I.E., AREAS ADJACENT TO
ONE OR MORE OF THE BUILDINGS AT THE COMPLEX, THE USE OF WHICH COMMON AREAS MAY
BE RESTRICTED IN WHOLE OR IN PART TO THE TENANT(S) OF SUCH BUILDING OR
BUILDINGS.  COMMON AREAS SHALL INCLUDE,

 

60

--------------------------------------------------------------------------------


 


WITHOUT LIMITATION, THOSE PORTIONS OF THE HARBORSIDE FINANCIAL CENTER DESIGNATED
FROM TIME TO TIME BY LANDLORD AS (I) PLAZA AREAS, (II) PEDESTRIAN WALKWAYS,
(III) PARKING PREMISES INCLUDING, WITHOUT LIMITATION, ANY PARKING GARAGES, AND
(IV) THOSE ROADS, EXITS, ENTRANCES, DRIVEWAYS, RAMPS, STREETS, CURB CUTS,
PEDESTRIAN WALKWAYS AND SIDEWALKS WHICH ARE INTENDED FOR USE AS PEDESTRIAN
AND/OR VEHICLE ACCESS, INGRESS AND EGRESS FROM VARIOUS PORTIONS OF THE COMPLEX
TO THE PARKING PREMISES, OTHER PORTIONS OF THE COMPLEX AND PUBLIC STREETS.


 


ARTICLE 23


 


INVALIDITY OF ANY PROVISION

 

If any term, covenant, condition or provision of this Lease or the application
thereof to any circumstance or to any person, firm or corporation shall be
invalid or unenforceable to any extent, the remaining terms, covenants,
conditions and provisions of this Lease shall not be affected thereby and each
remaining term, covenant, condition and provision of this Lease shall be valid
and shall be enforceable to the fullest extent permitted by law.


 


ARTICLE 24


 


BROKERAGE

 

Tenant covenants, represents and warrants that Tenant has had no dealings or
negotiations with any broker or agent other than the Brokers in connection with
the consummation of this Lease, and Tenant covenants and agrees to pay, hold
harmless and indemnify Landlord from and against any and all cost, expense
(including reasonable attorneys’ fees and court costs), loss and liability for
any compensation, commissions or charges claimed by any broker or agent, other
than the Brokers, with respect to this Lease or the negotiation thereof if such
claim or claims by any such broker or agent are based in whole or in part on
dealing with Tenant or its representatives.  Landlord shall indemnify and hold
Tenant harmless from any and all claims by Brokers against Tenant arising from
Landlord’s failure to pay such compensation, commissions or charges to which
Brokers are due and entitled to pursuant to separate agreements.


 


ARTICLE 25


 


SUBORDINATION

 


25.01                     THIS LEASE IS AND SHALL BE SUBJECT AND SUBORDINATE TO
ALL GROUND OR UNDERLYING LEASES WHICH MAY NOW OR HEREAFTER AFFECT THE LAND, THE
COMPLEX LAND, THE BUILDING OR THE COMPLEX AND TO ALL MORTGAGES WHICH MAY NOW OR
HEREAFTER AFFECT SUCH LEASES, THE LAND, THE COMPLEX LAND, THE BUILDING OR THE
COMPLEX, AND TO ALL RENEWALS, REFINANCINGS, MODIFICATIONS, REPLACEMENTS AND
EXTENSIONS THEREOF (HEREINAFTER CALLED “SUPERIOR INSTRUMENTS”); PROVIDED THAT,
ONLY TO THE EXTENT SUCH SUPERIOR INSTRUMENT AFFECTS THE BUILDING, THE HOLDER OF
SUCH SUPERIOR INSTRUMENT SHALL HAVE EXECUTED AND DELIVERED A NON-DISTURBANCE AND
ATTORNMENT AGREEMENT IN THE STANDARD FORM OF SUCH HOLDER IN FAVOR OF TENANT AND
ANY PERMITTED ASSIGNEE.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS
SECTION 25.01 TO THE CONTRARY, IF SAID HOLDER EXECUTES AND DELIVERS A
NON-DISTURBANCE AND ATTORNMENT AGREEMENT IN THE FORM HEREIN DESCRIBED AND TENANT
EITHER FAILS OR

 

61

--------------------------------------------------------------------------------


 


REFUSES TO EXECUTE AND DELIVER SUCH AGREEMENT WITHIN TEN (10) BUSINESS DAYS
AFTER DELIVERY OF SUCH AGREEMENT TO TENANT, THEN THIS LEASE SHALL AUTOMATICALLY
AND WITHOUT FURTHER ACT BE DEEMED TO BE SUBJECT AND SUBORDINATE TO SUCH SUPERIOR
INSTRUMENT AND SUCH NON-DISTURBANCE AND ATTORNMENT AGREEMENT SHALL THEN BE
DEEMED TO BE IN EFFECT WITH RESPECT TO SUCH SUPERIOR INSTRUMENT.  THE PROVISIONS
OF THIS SECTION 25.01 SHALL BE SELF-OPERATIVE AND NO FURTHER INSTRUMENT OF
SUBORDINATION SHALL BE REQUIRED.  IN CONFIRMATION OF SUCH SUBORDINATION, TENANT
SHALL PROMPTLY EXECUTE AND DELIVER AT ITS OWN COST AND EXPENSE ANY INSTRUMENT,
IN RECORDABLE FORM IF REQUIRED, THAT LANDLORD, THE HOLDER OF ANY SUPERIOR
INSTRUMENT OR ANY OF THEIR RESPECTIVE SUCCESSORS IN INTEREST MAY REQUEST TO
EVIDENCE SUCH SUBORDINATION, WITHIN SEVEN (7) BUSINESS DAYS AFTER SUCH REQUEST. 
LANDLORD REPRESENTS THAT THERE ARE NO EXISTING SUPERIOR INSTRUMENTS AFFECTING
THE LAND OR THE BUILDING ON THE DATE HEREOF.


 


25.02                     IN THE EVENT OF A TERMINATION OF ANY GROUND OR
UNDERLYING LEASE, OR IF THE INTERESTS OF LANDLORD UNDER THIS LEASE ARE
TRANSFERRED BY REASON OF, OR ASSIGNED IN LIEU OF, FORECLOSURE OR OTHER
PROCEEDINGS FOR ENFORCEMENT OF ANY MORTGAGE, OR IF THE HOLDER OF ANY MORTGAGE
ACQUIRES A LEASE IN SUBSTITUTION THEREFOR, THEN TENANT WILL, AT THE OPTION TO BE
EXERCISED IN WRITING BY THE HOLDER OF ANY SUCH SUPERIOR INSTRUMENT OR ANY
PURCHASER, ASSIGNEE OR LESSEE, AS THE CASE MAY BE, EITHER (I) ATTORN TO IT AND
PERFORM FOR ITS BENEFIT ALL THE TERMS, COVENANTS AND CONDITIONS OF THIS LEASE ON
TENANT’S PART TO BE PERFORMED WITH THE SAME FORCE AND EFFECT AS IF IT WERE THE
LANDLORD ORIGINALLY NAMED IN THIS LEASE, OR (II) ENTER INTO A NEW LEASE WITH IT
FOR THE REMAINING TERM OF THIS LEASE AND OTHERWISE ON THE SAME TERMS AND
CONDITIONS (INCLUDING, WITHOUT LIMITATION, BASIC ANNUAL RENT AND ADDITIONAL
RENT) AND WITH THE SAME OPTIONS, IF ANY, THEN REMAINING.  THE FOREGOING
PROVISIONS OF CLAUSE (I) OF THIS SECTION 25.02 SHALL INURE TO THE BENEFIT OF AND
BIND SUCH HOLDER OF A SUPERIOR INSTRUMENT, PURCHASER, ASSIGNEE OR LESSEE, SHALL
BE SELF-OPERATIVE UPON THE EXERCISE OF SUCH OPTION, AND NO FURTHER INSTRUMENT
SHALL BE REQUIRED TO GIVE EFFECT TO SUCH OPTION AND TO SAID PROVISIONS.  TENANT,
HOWEVER, UPON DEMAND OF ANY SUCH HOLDER OF A SUPERIOR INSTRUMENT, PURCHASER,
ASSIGNEE OR LESSEE AGREES TO EXECUTE, FROM TIME TO TIME, WITHIN SEVEN
(7) BUSINESS DAYS AFTER A REQUEST THEREFOR, INSTRUMENTS IN CONFIRMATION OF THE
FOREGOING PROVISIONS OF THIS SECTION 25.02, SATISFACTORY TO ANY SUCH HOLDER OF A
SUPERIOR INSTRUMENT, PURCHASER, ASSIGNEE OR LESSEE, ACKNOWLEDGING SUCH
ATTORNMENT AND SETTING FORTH THE TERMS AND CONDITIONS OF ITS TENANCY.


 


25.03                     NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY UNDER NO CIRCUMSTANCES SHALL ANY SUCH HOLDER OF A SUPERIOR INSTRUMENT,
PURCHASER, ASSIGNEE OR LESSEE, AS THE CASE MAY BE, WHETHER OR NOT IT SHALL HAVE
SUCCEEDED TO THE INTERESTS OF THE LANDLORD UNDER THIS LEASE, BE

 

(A)                                  LIABLE FOR ANY ACT, OMISSION OR DEFAULT OF
ANY PRIOR LANDLORD, EXCEPT TO THE EXTENT THE ACT, OMISSION OR DEFAULT CONTINUES
AFTER THE PARTY OBTAINS POSSESSION OF THE PROPERTY; OR

 

(B)                                 SUBJECT TO ANY OFFSETS, CLAIMS OR DEFENSES
WHICH TENANT MIGHT HAVE AGAINST ANY PRIOR LANDLORD; OR

 

(C)                                  BOUND BY ANY BASIC ANNUAL RENT OR
ADDITIONAL RENT WHICH TENANT MIGHT HAVE PAID TO ANY PRIOR LANDLORD FOR MORE THAN
ONE MONTH IN ADVANCE OR FOR MORE THAN THREE MONTHS IN ADVANCE WHERE SUCH RENT
PAYMENTS ARE PAYABLE AT INTERVALS OF MORE THAN ONE MONTH; OR

 

62

--------------------------------------------------------------------------------


 

(D)                                 BOUND BY ANY MODIFICATION, AMENDMENT OR
ABRIDGMENT OF THE LEASE, OR ANY CANCELLATION OR SURRENDER OF THE SAME, MADE
WITHOUT ITS PRIOR WRITTEN APPROVAL.


 


25.04                     IF, IN CONNECTION WITH THE FINANCING OF THE BUILDING
OR THE COMPLEX, THE HOLDER OF ANY MORTGAGE SHALL REQUEST REASONABLE
MODIFICATIONS IN THIS LEASE AS A CONDITION OF APPROVAL THEREOF, TENANT WILL NOT
UNREASONABLY WITHHOLD, DELAY OR DEFER MAKING SUCH MODIFICATIONS PROVIDED THE
SAME DO NOT (I) INCREASE THE BASIC ANNUAL RENT OR ADDITIONAL RENT PAYABLE BY
TENANT, (II) REDUCE THE TERM HEREOF, (III) EXTEND THE TERM HEREOF OR
(IV) ADVERSELY AFFECT ANY OF TENANT’S RIGHTS OR INCREASE ITS OBLIGATIONS (EXCEPT
IN A DE MINIMIS MANNER).


 


25.05                     ANY HOLDER OF A SUPERIOR INSTRUMENT MAY AT ANY TIME
AND FROM TIME TO TIME ELECT TO HAVE THIS LEASE MADE PRIOR TO SUCH SUPERIOR
INSTRUMENT AND, UPON NOTIFICATION OF SUCH ELECTION FROM SUCH HOLDER TO TENANT,
THIS LEASE SHALL HAVE PRIORITY OVER SUCH SUPERIOR INSTRUMENT, WHETHER THIS LEASE
IS DATED, EXECUTED, DELIVERED AND/OR RECORDED PRIOR OR SUBSEQUENT TO THE DATE
SUCH SUPERIOR INSTRUMENT IS DATED, EXECUTED, DELIVERED AND/OR RECORDED.


 


25.06                     TENANT SHALL GIVE EACH HOLDER OF A SUPERIOR INSTRUMENT
A COPY OF ANY NOTICE OF DEFAULT SERVED UPON LANDLORD, PROVIDED THAT TENANT HAS
BEEN NOTIFIED OF THE ADDRESS OF SUCH HOLDER.  IF LANDLORD FAILS TO CURE ANY
DEFAULT AS TO WHICH TENANT IS OBLIGATED TO GIVE NOTICE PURSUANT TO THE PRECEDING
SENTENCE WITHIN THE TIME PROVIDED FOR IN THIS LEASE, THEN EACH SUCH HOLDER SHALL
HAVE AN ADDITIONAL THIRTY (30) DAYS AFTER RECEIPT OF SUCH NOTICE WITHIN WHICH TO
CURE SUCH DEFAULT, OR IF SUCH DEFAULT CANNOT BE CURED BY SUCH HOLDER WITHIN THAT
TIME (BECAUSE SUCH HOLDER MUST FIRST OBTAIN POSSESSION OF THE DEMISED PREMISES
OR OTHER PORTIONS OF THE COMPLEX, OR OTHERWISE), THEN SUCH ADDITIONAL TIME AS
MAY BE NECESSARY IF, WITHIN SUCH 30 DAYS, ANY SUCH HOLDER HAS COMMENCED AND IS
DILIGENTLY PURSUING THE ACKNOWLEDGED REMEDIES REASONABLY NECESSARY TO CURE SUCH
DEFAULT, IN WHICH EVENT THIS LEASE SHALL NOT BE TERMINATED WHILE SUCH REMEDIES
ARE BEING SO DILIGENTLY PURSUED, IT BEING ACKNOWLEDGED BY TENANT THAT SUCH
HOLDER SHALL NOT BE OBLIGATED TO REMEDY OR CAUSE TO BE REMEDIED SUCH DEFAULT.


 


ARTICLE 26


 


CERTIFICATE OF TENANT

 


26.01                     TENANT SHALL, WITHOUT CHARGE, AT ANY TIME AND FROM
TIME TO TIME, WITHIN TEN (10) BUSINESS DAYS AFTER REQUEST BY LANDLORD, EXECUTE,
ACKNOWLEDGE AND DELIVER TO LANDLORD, THE HOLDER OF A SUPERIOR INSTRUMENT OR ANY
OTHER PERSON, FIRM OR CORPORATION SPECIFIED BY LANDLORD, A WRITTEN INSTRUMENT IN
THE FORM ATTACHED HERETO AS SCHEDULE F OR SUCH OTHER FORM AS MAY BE REQUIRED BY
THE HOLDER OF ANY SUPERIOR INSTRUMENT, PROVIDED THAT LANDLORD SHALL NOT REQUEST
SUCH WRITTEN INSTRUMENT EXCEPT FOR A LEGITIMATE BUSINESS PURPOSE.  IF TENANT
BELIEVES THAT ANY OF THE CERTIFICATIONS CONTAINED THEREIN ARE INACCURATE, SAID
WRITTEN INSTRUMENT SHALL SET FORTH, IN REASONABLE DETAIL, THE BASIS FOR TENANT’S
ASSERTIONS THAT SUCH CERTIFICATIONS ARE INACCURATE.


 


26.02                     TENANT AGREES THAT, IT WILL PAY NO RENT UNDER THIS
LEASE MORE THAN THIRTY (30) DAYS IN ADVANCE OF ITS DUE DATE, IF SO RESTRICTED BY
ANY EXISTING OR FUTURE SUPERIOR INSTRUMENT OR BY AN ASSIGNMENT OF THIS LEASE TO
THE HOLDER OF SUCH SUPERIOR INSTRUMENT, AND, IN THE EVENT OF ANY ACT OR OMISSION
BY LANDLORD WHICH WOULD GIVE TENANT THE RIGHT TO TERMINATE THIS LEASE, TENANT
WILL NOT EXERCISE SUCH RIGHT UNTIL TENANT SHALL HAVE FIRST GIVEN WRITTEN NOTICE
OF SUCH ACT OR OMISSION TO

 

63

--------------------------------------------------------------------------------


 


THE HOLDER OF ANY SUPERIOR INSTRUMENT WHO SHALL HAVE FURNISHED SUCH HOLDER’S
LAST ADDRESS TO TENANT, AND UNTIL A REASONABLE PERIOD FOR REMEDYING SUCH ACT OR
OMISSION SHALL HAVE ELAPSED FOLLOWING THE GIVING OF SUCH NOTICES, DURING WHICH
TIME SUCH HOLDER SHALL HAVE THE RIGHT, BUT SHALL NOT BE OBLIGATED, TO REMEDY OR
CAUSE TO BE REMEDIED SUCH ACT OR OMISSION.  TENANT FURTHER AGREES NOT TO
EXERCISE ANY SUCH RIGHT IF THE HOLDER OF ANY SUCH SUPERIOR INSTRUMENT COMMENCES
TO CURE SUCH ACT OR OMISSION WITHIN A REASONABLE TIME AFTER HAVING RECEIVED
NOTICE THEREOF AND DILIGENTLY PROSECUTES SUCH CURE THEREAFTER.


 


26.03                     TO THE EXTENT SUCH DOCUMENTATION AND FINANCIAL
INFORMATION IS NOT PUBLICLY AVAILABLE, TENANT SHALL, WITHOUT CHARGE, AT ANY TIME
AND FROM TIME TO TIME, DELIVER TO LANDLORD WITHIN TEN (10) DAYS AFTER REQUEST
THEREFOR (A) COPIES OF THE MOST CURRENT FINANCIAL STATEMENTS OF TENANT AND OF
ANY GUARANTOR OF TENANT’S OBLIGATIONS UNDER THIS LEASE CERTIFIED BY AN
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT AND (B) SUCH FURTHER DETAILED FINANCIAL
INFORMATION WITH RESPECT TO TENANT AND ANY SUCH GUARANTORS AS LANDLORD OR THE
HOLDER OF ANY SUPERIOR INSTRUMENT MAY REQUEST.


 


ARTICLE 27


 


LEGAL PROCEEDINGS, WAIVER OF JURY
TRIAL, WAIVER OF TERMINATION RIGHTS

 

Landlord and Tenant hereby waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other on any
matters whatsoever arising out of or in any way in connection with this Lease,
the relationship of Landlord and Tenant, Tenant’s use or occupancy of the
demised premises, and/or any other claims (except claims for personal injury or
property damage), and any emergency statutory or any other statutory remedy. It
is further mutually agreed that in the event Landlord commences any summary
proceeding for non-payment of rent, Tenant will not interpose and does hereby
waive the right to interpose any counterclaim of whatever nature or description
in any such proceeding, unless Tenant receives an opinion from its attorneys
specifying the basis for the conclusion contained therein, that such waiver will
result in the waiver of its right to bring such claims in a separate proceeding
under applicable law.  Tenant waives all rights now or hereafter conferred by
law (including, without limitation, the benefit of New Jersey Revised Statutes,
Title 46, Chapter 8, Sections 6 and 7), (a) to quit, terminate or surrender this
Lease or the demised premises or any part thereof, or (b) to any abatement,
suspension, deferment or reduction of the basic annual rent or additional rent
payable under this Lease, regardless of whether such rights shall arise from any
present or future constitution, statute or rule of law.


 


ARTICLE 28


 


SURRENDER OF PREMISES

 


28.01                     UPON THE EXPIRATION OR OTHER TERMINATION OF THE TERM,
TENANT SHALL QUIT AND SURRENDER TO LANDLORD THE DEMISED PREMISES, BROOM CLEAN,
IN GOOD ORDER AND CONDITION, ORDINARY WEAR AND TEAR AND DAMAGE BY FIRE, THE
ELEMENTS OR OTHER CASUALTY EXCEPTED, AND TENANT SHALL REMOVE ALL OF ITS PROPERTY
AS HEREIN PROVIDED.  TENANT’S OBLIGATION TO OBSERVE OR PERFORM THIS COVENANT
SHALL SURVIVE THE EXPIRATION OR OTHER TERMINATION OF THE TERM.

 

64

--------------------------------------------------------------------------------


 


28.02                     IF TENANT SHALL, WITHOUT THE WRITTEN CONSENT OF
LANDLORD, HOLD OVER AFTER THE EXPIRATION OF THE TERM, SUCH TENANCY SHALL BE
DEEMED A MONTH-TO-MONTH TENANCY, WHICH TENANCY MAY BE TERMINATED AS PROVIDED BY
APPLICABLE LAW.  DURING SUCH TENANCY, TENANT AGREES TO (A) PAY TO LANDLORD, FOR
THE FIRST 60 DAYS OF SUCH HOLDOVER, ON A MONTHLY BASIS, THE GREATER OF THE FAIR
MARKET RENTAL VALUE OF THE DEMISED PREMISES OR ONE HUNDRED FIFTY PERCENT (150%)
AND, THEREAFTER DURING SUCH HOLDOVER, ON A MONTHLY BASIS, THE GREATER OF THE
FAIR MARKET RENTAL VALUE OF THE DEMISED PREMISES OR TWO HUNDRED PERCENT (200%),
OF (X) THE BASIC ANNUAL RENT AND (Y) ALL ADDITIONAL RENT PAYABLE BY TENANT FOR
THE LAST MONTH OF THE TERM AND (B) BE BOUND BY ALL OF THE TERMS, COVENANTS AND
CONDITIONS HEREIN SPECIFIED.  IN THE CASE OF ANY HOLDOVER BY TENANT WHICH
CONTINUES FOR MORE THAN NINETY (90) DAYS (PLUS UP TO AN ADDITIONAL THIRTY (30)
DAYS ATTRIBUTABLE TO FORCE MAJEURE CAUSES AFFECTING TENANT), TENANT SHALL BE
LIABLE TO LANDLORD FOR AND INDEMNIFY LANDLORD AGAINST (I) ANY PAYMENT OR RENT
CONCESSION WHICH LANDLORD MAY BE REQUIRED TO MAKE TO ANY TENANT OBTAINED BY
LANDLORD FOR ALL OR ANY PART OF THE DEMISED PREMISES (A “NEW TENANT”) BY REASON
OF THE LATE DELIVERY OF SPACE TO THE NEW TENANT AS A RESULT OF TENANT’S HOLDING
OVER OR IN ORDER TO INDUCE SUCH NEW TENANT NOT TO TERMINATE ITS LEASE BY REASON
OF THE HOLDING OVER BY TENANT, (II) THE LOSS OF THE BENEFIT OF THE BARGAIN IF
ANY NEW TENANT SHALL TERMINATE ITS LEASE BY REASON OF THE HOLDING OVER BY TENANT
AND (III) ANY CLAIM FOR DAMAGES BY ANY NEW TENANT.  NO HOLDING OVER BY TENANT
AFTER THE TERM SHALL OPERATE TO EXTEND THE TERM.  NOTWITHSTANDING THE FOREGOING,
THE ACCEPTANCE OF ANY RENT PAID BY TENANT PURSUANT TO THIS SECTION 28.02 SHALL
NOT PRECLUDE LANDLORD FROM COMMENCING AND PROSECUTING A HOLD OVER OR SUMMARY
EVICTION PROCEEDING.


 


ARTICLE 29


 


RULES AND REGULATIONS

 


29.01                     TENANT AND TENANT’S SERVANTS, EMPLOYEES AND AGENTS
SHALL OBSERVE FAITHFULLY AND COMPLY STRICTLY WITH THE RULES AND REGULATIONS SET
FORTH IN SCHEDULE G HERETO ENTITLED “RULES AND REGULATIONS” AND SUCH OTHER AND
FURTHER REASONABLE RULES AND REGULATIONS AS LANDLORD OR LANDLORD’S AGENTS MAY
FROM TIME TO TIME ADOPT; PROVIDED, HOWEVER, THAT IN CASE OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THIS LEASE AND OF ANY OF THE RULES AND
REGULATIONS, AS ORIGINALLY OR AS HEREAFTER ADOPTED, THE PROVISIONS OF THIS LEASE
SHALL CONTROL.  REASONABLE WRITTEN NOTICE OF ANY ADDITIONAL RULES AND
REGULATIONS OR CHANGES SHALL BE GIVEN TO TENANT.

 


29.02                     NOTHING IN THIS LEASE CONTAINED SHALL BE CONSTRUED TO
IMPOSE UPON LANDLORD ANY DUTY OR OBLIGATION TO ENFORCE THE RULES AND REGULATIONS
OR THE TERMS, COVENANTS OR CONDITIONS IN ANY OTHER LEASE, AGAINST ANY OTHER
TENANT OF THE COMPLEX, AND LANDLORD SHALL NOT BE LIABLE TO TENANT FOR VIOLATION
OF THE SAME BY ANY OTHER TENANT, ITS SERVANTS, EMPLOYEES, AGENTS, VISITORS OR
LICENSEES.


 


29.03                     NO RULE OR REGULATION SHALL BE ENFORCED AGAINST TENANT
UNLESS SUCH RULE OR REGULATION IS BEING ENFORCED AGAINST OTHER TENANTS OR
OCCUPANTS OF THE BUILDING UNDER SIMILAR CIRCUMSTANCES, IF A SIMILAR RULE OR
REGULATION IS CONTAINED IN OR PROMULGATED PURSUANT TO THE LEASES AND OCCUPANCY
AGREEMENTS BETWEEN LANDLORD AND SUCH TENANTS OR OCCUPANTS.

 

65

--------------------------------------------------------------------------------


 


ARTICLE 30


 


CONSENTS AND APPROVALS

 


30.01                     (A)                                  WHENEVER
LANDLORD’S CONSENT OR APPROVAL IS REQUIRED IN THIS LEASE, LANDLORD SHALL NOT
UNREASONABLY DELAY NOTIFYING TENANT WHETHER ITS APPROVAL SHALL BE GRANTED OR
WITHHELD.

 

(B)                                 WHEN IN THIS LEASE LANDLORD’S CONSENT OR
APPROVAL IS REQUIRED AND THIS LEASE PROVIDES THAT LANDLORD’S CONSENT OR APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD OR CONDITIONED AND LANDLORD SHALL REFUSE SUCH
CONSENT OR APPROVAL, OR IN ANY INSTANCE IN WHICH LANDLORD SHALL DELAY ITS
CONSENT OR APPROVAL, TENANT IN NO EVENT SHALL BE ENTITLED TO MAKE, NOR SHALL
TENANT MAKE, ANY CLAIM, AND TENANT HEREBY WAIVES ANY CLAIM, FOR MONEY DAMAGES
(NOR SHALL TENANT CLAIM ANY MONEY DAMAGES BY WAY OF SET-OFF, COUNTERCLAIM OR
DEFENSE) BASED UPON ANY CLAIM OR ASSERTION BY TENANT THAT LANDLORD UNREASONABLY
WITHHELD OR UNREASONABLY DELAYED ITS CONSENT OR APPROVAL. TENANT’S SOLE REMEDY
SHALL BE AN ACTION OR PROCEEDING TO ENFORCE ANY SUCH PROVISION, FOR SPECIFIC
PERFORMANCE, INJUNCTION OR DECLARATORY JUDGMENT.  NOTWITHSTANDING THE FOREGOING,
IF TENANT DESIRES TO DETERMINE ANY DISPUTE AS TO THE REASONABLENESS OF
LANDLORD’S DECISION TO REFUSE SUCH CONSENT OR WHEN SUCH CONSENT HAS BEEN DEEMED
REFUSED (INCLUDING PURSUANT TO ARTICLES 6 AND 11) BY ARBITRATION, THEN WITHIN
TEN (10) BUSINESS DAYS AFTER TENANT’S NOTIFYING LANDLORD OF ITS DESIRE TO
ARBITRATE, LANDLORD AND TENANT SHALL EACH GIVE NOTICE TO THE OTHER SETTING FORTH
THE NAME AND ADDRESS OF AN ARBITRATOR DESIGNATED BY THE PARTY GIVING SUCH
NOTICE. IF EITHER PARTY SHALL FAIL TO GIVE NOTICE OF SUCH DESIGNATION WITHIN
SAID TEN (10) BUSINESS DAYS, THEN THE ARBITRATOR CHOSEN BY THE OTHER PARTY SHALL
MAKE THE DETERMINATION ALONE.  THE TWO ARBITRATORS SHALL DESIGNATE A THIRD
ARBITRATOR.  IF THE TWO ARBITRATORS SHALL FAIL TO AGREE UPON THE DESIGNATION OF
A THIRD ARBITRATOR WITHIN TEN BUSINESS DAYS AFTER THE DESIGNATION OF THE SECOND
ARBITRATOR, THEN EITHER PARTY MAY APPLY TO ANY COURT HAVING JURISDICTION FOR THE
DESIGNATION OF SUCH ARBITRATOR.  ALL ARBITRATORS SHALL BE INDEPENDENT PERSONS
WHO SHALL HAVE HAD AT LEAST TEN YEARS OF CONTINUOUS EXPERIENCE IN (I) THE
BUSINESS OF OWNING OR MANAGING REAL ESTATE IN JERSEY CITY, NEW JERSEY OR
(II) ACTING AS A COMMERCIAL LEASING BROKER IN JERSEY CITY, NEW JERSEY.  THE
THREE ARBITRATORS SHALL CONDUCT SUCH HEARINGS AS THEY DEEM APPROPRIATE, MAKING
THEIR DETERMINATION IN WRITING AND GIVING NOTICE TO LANDLORD AND TENANT OF THEIR
DETERMINATION WITHIN FIVE BUSINESS DAYS AFTER THE DESIGNATION OF THE THIRD
ARBITRATOR; THE CONCURRENCE OF ANY TWO OF SAID ARBITRATORS SHALL BE BINDING UPON
LANDLORD AND TENANT, OR, IN THE EVENT NO TWO OF THE ARBITRATORS SHALL RENDER A
CONCURRENT DETERMINATION, THEN THE DETERMINATION OF THE THIRD ARBITRATOR
DESIGNATED SHALL BE BINDING UPON LANDLORD AND TENANT.  JUDGMENT UPON ANY
DETERMINATION RENDERED SHALL BE FINAL AND BINDING UPON LANDLORD AND TENANT,
WHETHER OR NOT A JUDGMENT SHALL BE ENTERED IN ANY COURT.  EACH PARTY SHALL PAY
ITS OWN COUNSEL FEES AND EXPENSES, IF ANY, IN CONNECTION WITH ANY ARBITRATION
UNDER THIS PARAGRAPH, INCLUDING THE EXPENSES AND FEES OF ANY ARBITRATOR SELECTED
BY IT IN ACCORDANCE WITH THE PROVISIONS OF THIS PARAGRAPH, AND THE PARTIES SHALL
SHARE ALL OTHER EXPENSES AND FEES OF ANY SUCH ARBITRATION.  NOTWITHSTANDING THE
FOREGOING, IF THE ARBITRATORS SHALL DETERMINE THAT THE NON-PREVAILING PARTY HAS
ACTED MALICIOUSLY OR IN BAD FAITH, THEN SUCH NON-PREVAILING PARTY SHALL PAY ALL
OF SUCH REASONABLE COUNSEL FEES AND EXPENSES.  THE ARBITRATORS SHALL BE BOUND BY
THE PROVISIONS OF THIS LEASE, AND SHALL NOT ADD TO, SUBTRACT FROM OR OTHERWISE
MODIFY SUCH PROVISIONS.

 

(C)                                  WHENEVER LANDLORD’S CONSENT OR APPROVAL IS
REQUIRED IN THIS LEASE AND THIS LEASE DOES NOT PROVIDE THAT SUCH APPROVAL OR
CONSENT SHALL NOT BE UNREASONABLY WITHHELD,

 

66

--------------------------------------------------------------------------------


 

LANDLORD MAY DETERMINE IN ITS SOLE DISCRETION WHETHER TO GRANT SUCH CONSENT OR
APPROVAL, REGARDLESS OF WHETHER SUCH REFUSAL TO CONSENT OR APPROVE MAY BE DEEMED
ARBITRARY.


 


ARTICLE 31


 


NOTICES

 


31.01                     ANY NOTICE OR DEMAND, CONSENT, APPROVAL OR
DISAPPROVAL, OR STATEMENT (COLLECTIVELY CALLED “NOTICES”) REQUIRED OR PERMITTED
TO BE GIVEN BY THE TERMS AND PROVISIONS OF THIS LEASE, OR BY ANY LAW OR
GOVERNMENTAL REGULATION, EITHER BY LANDLORD TO TENANT OR BY TENANT TO LANDLORD,
SHALL BE IN WRITING AND UNLESS OTHERWISE REQUIRED BY SUCH LAW OR REGULATION,
SHALL BE PERSONALLY DELIVERED OR BY NATIONALLY RECOGNIZED OVERNIGHT COURIER
SERVICE, OR SENT BY UNITED STATES MAIL POSTAGE PREPAID AS REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED.  ANY NOTICE SHALL BE ADDRESSED TO
LANDLORD OR TENANT, AS APPLICABLE, AT ITS ADDRESS SET FORTH ON PAGE 1 OF THIS
LEASE AS SAID ADDRESS MAY BE CHANGED FROM TIME TO TIME AS HEREINAFTER PROVIDED. 
BY GIVING THE OTHER PARTY AT LEAST TEN (10) DAYS PRIOR WRITTEN NOTICE, EITHER
PARTY MAY, BY NOTICE GIVEN AS ABOVE PROVIDED, DESIGNATE A DIFFERENT ADDRESS OR
ADDRESSES FOR NOTICES.


 


31.02                     ANY NOTICE SHALL BE DEEMED GIVEN AS OF THE DATE OF
DELIVERY AS INDICATED BY AFFIDAVIT IN CASE OF PERSONAL DELIVERY OR BY THE RETURN
RECEIPT IN THE CASE OF MAILING; AND IN THE EVENT OF FAILURE TO DELIVER BY REASON
OF CHANGED ADDRESS OF WHICH NO NOTICE WAS GIVEN OR REFUSAL TO ACCEPT DELIVERY,
AS OF THE DATE OF SUCH FAILURE AS INDICATED BY AFFIDAVIT OR ON THE RETURN
RECEIPT OR BY NOTICE OF THE POSTAL SERVICE, AS THE CASE MAY BE.


 


31.03                     IN ADDITION TO THE FOREGOING, EITHER LANDLORD OR
TENANT MAY, FROM TIME TO TIME, REQUEST IN WRITING THAT THE OTHER PARTY SERVE A
COPY OF ANY NOTICE ON ONE OTHER PERSON OR ENTITY DESIGNATED IN SUCH REQUEST,
SUCH SERVICE TO BE EFFECTED AS PROVIDED IN SECTION 31.01 HEREOF.


 


ARTICLE 32


 


NO WAIVER

 


32.01                     NO AGREEMENT TO ACCEPT A SURRENDER OF THIS LEASE SHALL
BE VALID UNLESS SUCH AGREEMENT IS IN WRITING AND SIGNED BY LANDLORD AND TENANT. 
NO EMPLOYEE OF LANDLORD OR OF LANDLORD’S AGENTS SHALL HAVE ANY POWER TO ACCEPT
THE KEYS OF THE DEMISED PREMISES PRIOR TO THE TERMINATION OF THIS LEASE.  THE
DELIVERY OF KEYS TO ANY EMPLOYEE OF LANDLORD OR OF LANDLORD’S AGENT SHALL NOT
OPERATE AS A TERMINATION OF THIS LEASE OR A SURRENDER OF THE DEMISED PREMISES. 
IN THE EVENT TENANT AT ANY TIME DESIRES TO HAVE LANDLORD SUBLET THE PREMISES FOR
TENANT’S ACCOUNT, LANDLORD OR LANDLORD’S AGENTS ARE AUTHORIZED TO RECEIVE SAID
KEYS FOR SUCH PURPOSE WITHOUT RELEASING TENANT FROM ANY OF THE OBLIGATIONS UNDER
THIS LEASE.  THE FAILURE OF LANDLORD OR TENANT TO SEEK REDRESS FOR VIOLATION OF,
OR TO INSIST UPON THE STRICT PERFORMANCE OF, ANY COVENANT OR CONDITION OF THIS
LEASE OR ANY OF THE RULES AND REGULATIONS SET FORTH HEREIN, OR HEREAFTER ADOPTED
BY LANDLORD, SHALL NOT PREVENT A SUBSEQUENT ACT, WHICH WOULD HAVE ORIGINALLY
CONSTITUTED A VIOLATION, FROM HAVING ALL THE FORCE AND EFFECT OF AN ORIGINAL
VIOLATION.  THE RECEIPT BY LANDLORD, OR THE PAYMENT BY TENANT, OF RENT WITH
KNOWLEDGE OF THE BREACH OF ANY COVENANT OF THIS LEASE SHALL NOT BE DEEMED A
WAIVER OF SUCH BREACH. THE FAILURE OF LANDLORD TO ENFORCE ANY OF THE RULES AND
REGULATIONS SET FORTH HEREIN, OR HEREAFTER ADOPTED, AGAINST TENANT AND/OR ANY
OTHER TENANT IN

 

67

--------------------------------------------------------------------------------


 


THE COMPLEX SHALL NOT BE DEEMED A WAIVER OF ANY SUCH RULES AND REGULATIONS.  NO
PROVISION OF THIS LEASE SHALL BE DEEMED TO HAVE BEEN WAIVED BY LANDLORD OR
TENANT UNLESS SUCH WAIVER BE IN WRITING SIGNED BY SUCH PARTY. NO PAYMENT BY
TENANT OR RECEIPT BY LANDLORD OF A LESSER AMOUNT THAN THE MONTHLY RENT HEREIN
STIPULATED SHALL BE DEEMED TO BE OTHER THAN ON THE ACCOUNT OF THE EARLIEST
STIPULATED RENT, NOR SHALL ANY ENDORSEMENT OR STATEMENT ON ANY CHECK OR ANY
LETTER ACCOMPANYING ANY CHECK OR PAYMENT OF RENT BE DEEMED AN ACCORD AND
SATISFACTION, AND LANDLORD MAY ACCEPT SUCH CHECK OR PAYMENT WITHOUT PREJUDICE TO
LANDLORD’S RIGHT TO RECOVER THE BALANCE OF SUCH RENT OR PURSUE ANY OTHER REMEDY
IN THIS LEASE PROVIDED.


 


32.02                     THIS LEASE CONTAINS THE ENTIRE AGREEMENT BETWEEN THE
PARTIES, AND ANY EXECUTORY AGREEMENT HEREAFTER MADE SHALL BE INEFFECTIVE TO
CHANGE, MODIFY, DISCHARGE OR EFFECT AN ABANDONMENT OF IT IN WHOLE OR IN PART
UNLESS SUCH EXECUTORY AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY AGAINST
WHOM ENFORCEMENT OF THE CHANGE, MODIFICATION, DISCHARGE OR ABANDONMENT IS
SOUGHT.


 


ARTICLE 33


 


CAPTIONS

 

The captions are inserted only as a matter of convenience and for reference, and
in no way define, limit or describe the scope of this Lease nor the intent of
any provision thereof.


 


ARTICLE 34


 


INABILITY TO PERFORM

 

If, by reason of (1) strike or lockout, (2) labor troubles, (3) governmental
preemption in connection with a national emergency, (4) any rule, order or
regulation of any governmental agency, (5) conditions of supply or demand which
are affected by war or other national, state or municipal emergency, (6) fire or
other casualty, (7) war or terrorism, (8) legal challenges to the validity or
issuance of any permits, consents, certificates, licenses or approvals required
from any Governmental Authority for the Initial Work, (9) acts of God or
(10) any other cause beyond Landlord’s or Tenant’s reasonable control (“Force
Majeure Causes”), Landlord or Tenant shall be unable to fulfill its obligations
under this Lease or, in the case of Landlord, shall be unable to supply any
service which Landlord is obligated to supply, this Lease and Tenant’s
obligation to pay rent hereunder shall in no wise be affected, impaired or
excused, except as otherwise expressly provided in this Lease.  The inability of
a party to pay for goods or services or to meet its debts shall not excuse such
party from performing its obligations under this Lease.


 


ARTICLE 35


 


NO REPRESENTATIONS BY LANDLORD

 

Tenant shall accept the demised premises in “as is” condition on the
Commencement Date, subject only to completion of Landlord’s Work and Punch-list
Items.  The demised premises are delivered without any representation or
warranty whatsoever by Landlord or Landlord’s agents as to the condition of the
demised premises or the value thereof or the utility

 

68

--------------------------------------------------------------------------------


 

thereof or usefulness for any particular purpose or any other matter or thing
relating in any way to the demised premises or the Property, other than as
specifically provided in this Lease.  Tenant acknowledges that Landlord, has not
made and does not make, and Tenant is not relying upon, any representations or
warranties as to the physical condition, quality, value or character or other
matter relating to or affecting the demised premises, the Building or the
Property other than those contained in this Lease.  Notwithstanding the
foregoing, Landlord represents to Tenant that, as of the date of this Lease, the
Building Systems serving the demised premises shall be in good working order,
subject to the completion of Landlord’s Work, which may affect the operation of
certain Building Systems.  In addition, the provisions of this Article 35 are
not intended to relieve Landlord from its obligations under the last sentence of
Section 8.01.


 


ARTICLE 36


 


NAME OF COMPLEX/BUILDING

 

The name of the Complex shall be Harborside Financial Center and the name of the
Building shall be Plaza III.  Landlord shall have the full right at any time
upon reasonable advance notice to Tenant to name and change the name of the
Complex or the Building and to change the designated address of the Complex or
the Building.  The Complex or the Building may be named after any person, firm,
or otherwise, whether or not such name is, or resembles, the name of a tenant of
the Complex or the Building.


 


ARTICLE 37


 


PARKING

 


37.01                     FROM AND AFTER THE COMMENCEMENT DATE, LANDLORD SHALL
MAKE TENANT’S PARKING SPACES AVAILABLE TO TENANT AND TENANT SHALL HIRE SAME FROM
LANDLORD, IN SUCH AREAS (THE “PARKING AREAS”) OF THE PROPERTY AS LANDLORD SHALL
PERIODICALLY DESIGNATE FOR PARKING.  AS SET FORTH IN THE REFERENCE PAGE, AT
TENANT’S OPTION, THE NUMBER OF TENANT’S PARKING SPACES MAY BE IRREVOCABLY
DECREASED FOR THE BALANCE OF THE TERM UPON NOTICE BY TENANT TO LANDLORD GIVEN BY
JULY 1, 2009 DESIGNATING THE NUMBER OF TENANT’S PARKING SPACES TENANT NO LONGER
WISHES TO HAVE MADE AVAILABLE.  LANDLORD MAKES NO REPRESENTATIONS OR GUARANTEES
WHATSOEVER AS TO THE SPECIFIC LOCATION OF TENANT’S PARKING SPACES OR WHETHER
TENANT’S PARKING SPACES WILL BE UNDER COVER OR OPEN.  TENANT’S PARKING SPACES
SHALL BE USED EXCLUSIVELY FOR THE PARKING OF STANDARD SIZE PASSENGER VEHICLES
(OR SMALLER CARS), BELONGING TO OR LEASED TO OR OPERATED BY TENANT, ANY OF
TENANT’S PERMITTED SUBTENANTS, AND THEIR RESPECTIVE EMPLOYEES, VISITORS AND
INVITEES, AND FOR NO OTHER PURPOSE.  TENANT SHALL NOT ALLOW ANY PARKING OF ANY
CARS OF TENANT OR TENANT’S PERMITTED SUBTENANTS, OR THEIR EMPLOYEES, VISITORS OR
INVITEES, OUTSIDE OF THE PARKING AREAS OR IN PARKING SPACES WITHIN THE PROPERTY
DESIGNATED FOR USE BY LANDLORD OR OTHER TENANTS OR THEIR RESPECTIVE EMPLOYEES,
VISITORS OR INVITEES.  LANDLORD RESERVES THE RIGHT TO RELOCATE OR ALTER TENANT’S
PARKING SPACES IF, IN LANDLORD’S SOLE JUDGMENT, IT BECOMES DESIRABLE TO DO SO
DURING THE TERM.  TENANT SHALL UPON REQUEST PROMPTLY FURNISH TO LANDLORD THE
LICENSE NUMBERS OF THE CARS OPERATED BY TENANT AND TENANT’S PERMITTED SUBTENANTS
AND THEIR EMPLOYEES AND CONTRACTORS.


 


37.02                     ALL PARKING SPACES USED BY TENANT, ITS EMPLOYEES,
VISITORS AND INVITEES WILL BE USED AT THEIR OWN RISK, AND LANDLORD SHALL NOT BE
LIABLE FOR ANY INJURY TO PERSON OR PROPERTY, OR FOR

 

69

--------------------------------------------------------------------------------

 


LOSS OR DAMAGE TO ANY AUTOMOBILE OR ITS CONTENTS, RESULTING FROM THEFT,
COLLISION, VANDALISM OR ANY OTHER CAUSE WHATSOEVER.


 


37.03                     LANDLORD SHALL HAVE THE RIGHT TO LICENSE AN
INDEPENDENT OPERATOR OR CONDUCT A PARKING OPERATION OPEN TO THE PUBLIC WITH
RESPECT TO THE PARKING AREAS OR TO CONDUCT SUCH OPERATION ITSELF.


 


37.04                     COMMENCING ON MARCH 1, 2009, TENANT SHALL PAY TO
LANDLORD MONTHLY, AS ADDITIONAL RENT, ON THE FIRST DAY OF EACH MONTH, WITHOUT
ANY SET-OFF OR DEDUCTION WHATSOEVER, OR IN LIEU THEREOF, TO ANY PARKING OPERATOR
WHO SHALL BE LICENSED BY LANDLORD TO CONDUCT A PARKING OPERATION WITH RESPECT TO
THE PARKING AREAS, THE AMOUNT OBTAINED BY MULTIPLYING THE NUMBER OF TENANT’S
PARKING SPACES BY THE MONTHLY RATE THEN CHARGED BY LANDLORD OR SUCH OPERATOR TO
THE GENERAL PUBLIC (WHICH SHALL NOT EXCEED THE PREVAILING RATE CHARGED TO OTHER
TENANTS IN THE COMPLEX) FOR AN EQUIVALENT SPACE FOR SUCH MONTH, WHETHER OR NOT
TENANT IS USING ALL OF SUCH TENANT’S PARKING SPACES DURING ANY GIVEN MONTH.  AS
OF THE DATE OF THIS LEASE, THE MONTHLY RATE IS $245 PER PARKING SPACE.  IF
TENANT’S PARKING SPACES SHALL BE FIRST MADE AVAILABLE TO TENANT OTHER THAN ON
THE FIRST DAY OF A MONTH, THEN TENANT SHALL MAKE THE PAYMENTS IN RESPECT OF SUCH
SPACES FOR SUCH MONTH ON THE DATE SAME ARE SO MADE AVAILABLE APPROPRIATELY
PRORATED.


 


37.05                     LANDLORD, OR THE PARKING LOT OPERATOR, AS THE CASE MAY
BE, SHALL HAVE THE RIGHT TO TOW, AT TENANT’S SOLE COST AND EXPENSE, ANY OF
TENANT’S OR TENANT’S PERMITTED SUBTENANTS’, OR THEIR EMPLOYEES’, VISITORS’ OR
INVITEES’, CARS THAT ARE PARKED OUTSIDE OF TENANT’S PARKING SPACES TO THE EXTENT
SPECIFIC SPACES ARE RESERVED FOR TENANTS.


 


37.06                     LANDLORD SHALL HAVE THE RIGHT TO REQUIRE THAT ALL CARS
TO BE PARKED IN TENANT’S PARKING SPACES SHALL EXHIBIT SUCH IDENTIFICATION AS
LANDLORD MAY FROM TIME TO TIME DEEM REASONABLY NECESSARY TO CONTROL THE USE OF
THE PARKING AREAS.  LANDLORD SHALL HAVE THE RIGHT TO TOW, AT TENANT’S SOLE COST
AND EXPENSE, ANY OF TENANT’S OR TENANT’S PERMITTED SUBTENANTS’, OR THEIR
EMPLOYEES’, VISITORS’ OR INVITEES’ CARS NOT EXHIBITING SUCH IDENTIFICATION IF
REQUIRED.


 


37.07                     LANDLORD SHALL HAVE THE RIGHT TO INSTITUTE VALET
PARKING, AS A BUILDING SERVICE OR A SERVICE OF THE PARKING OPERATOR, IN WHICH
EVENT TENANT SHALL COMPLY WITH ALL REASONABLE RULES PROMULGATED BY LANDLORD OR
SUCH PARKING OPERATOR RELATING THERETO.


 


ARTICLE 38


 


INDEMNITY

 


38.01                     TENANT SHALL INDEMNIFY, DEFEND, PAY ON BEHALF OF AND
HOLD HARMLESS LANDLORD AND ALL HOLDERS OF SUPERIOR INSTRUMENTS, AND ITS AND
THEIR RESPECTIVE PARTNERS, JOINT VENTURERS, DIRECTORS, OFFICERS, INVITEES,
AGENTS, SERVANTS AND EMPLOYEES (EACH AN “INDEMNITEE” FOR PURPOSES OF THIS
PROVISION), FROM AND AGAINST ANY LOSS, DAMAGE, LIABILITY, COST, CLAIM OR EXPENSE
(INCLUDING REASONABLE ATTORNEYS’ FEES) ARISING FROM OR IN CONNECTION WITH
(A) ANY ACT, OMISSION OR NEGLIGENCE OF TENANT OR ANY SUBTENANTS, OR ITS OR THEIR
RESPECTIVE PARTNERS, JOINT VENTURERS, DIRECTORS, OFFICERS, INVITEES, AGENTS,
SERVANTS AND EMPLOYEES, (B) ANY ACCIDENT, INJURY OR DAMAGE WHATSOEVER OCCURRING
IN OR ABOUT THE DEMISED PREMISES, (INCLUDING BY REASON OF TENANT’S USE OF THE
STAIRWAYS REFERRED TO IN SECTION 5.03), (C) THE USE OR OCCUPATION OF THE DEMISED
PREMISES BY TENANT OR

 

70

--------------------------------------------------------------------------------


 


ANYONE CLAIMING UNDER OR THROUGH TENANT OR (D) ANY BREACH OF THIS LEASE BY
TENANT.  THIS PROVISION SHALL NOT BE CONSTRUED TO EXCULPATE AN INDEMNITEE, OR TO
MAKE TENANT RESPONSIBLE FOR, ANY LOSS, DAMAGE, LIABILITY, COST, CLAIM OR EXPENSE
TO THE EXTENT RESULTING FROM OR CAUSED BY THE NEGLIGENCE OF SUCH INDEMNITEE.


 


38.02                     LANDLORD SHALL INDEMNIFY, DEFEND, PAY ON BEHALF OF AND
HOLD HARMLESS TENANT AND TENANT’S MEMBERS, PARTNERS, SHAREHOLDERS, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS AND CONTRACTORS (COLLECTIVELY, “TENANT INDEMNITEES”
FOR PURPOSES OF THIS PROVISION) FROM AND AGAINST ANY CLAIMS AGAINST TENANT
AND/OR ANY TENANT INDEMNITEES ARISING FROM (A) ANY ACT, OMISSION, OR NEGLIGENCE
OF LANDLORD IN AND ABOUT THE COMPLEX, (B) ANY ACCIDENT, INJURY OR DAMAGE
WHATSOEVER CAUSED TO ANY PERSON OR TO THE PROPERTY OF ANY PERSON AND OCCURRING
DURING THE TERM IN THE BUILDING TO THE EXTENT SUCH ACCIDENT, INJURY OR DAMAGE
RESULTS OR IS CLAIMED TO HAVE RESULTED FROM THE WILLFUL MISCONDUCT OR NEGLIGENCE
OF LANDLORD OR ANY OF LANDLORD’S AGENTS OR EMPLOYEES, OR (C) ANY BREACH OF THIS
LEASE BY LANDLORD.  THIS PROVISION SHALL NOT BE CONSTRUED TO EXCULPATE ANY
TENANT INDEMNITEE, OR TO MAKE LANDLORD RESPONSIBLE FOR, ANY LOSS, DAMAGE,
LIABILITY, COST, CLAIM OR EXPENSE TO THE EXTENT RESULTING FROM OR CAUSED BY THE
NEGLIGENCE OF ANY SUCH TENANT INDEMNITEE.


 


ARTICLE 39


 


MEMORANDUM OF LEASE

 

Tenant shall not record this Lease or a memorandum thereof.  Tenant shall, at
the request of Landlord, execute and deliver to Landlord a memorandum of lease
in respect of this Lease sufficient for recording, but said memorandum of this
Lease shall not in any circumstances be deemed to modify or to change any of the
provisions of this Lease.


 


ARTICLE 40


 


SECURITY DEPOSIT

 


40.01                     (A)  TO THE EXTENT REQUIRED UNDER SECTION 11.02(B) IN
CONNECTION WITH AN AFFILIATE FREE RENT PERIOD ASSIGNMENT, TENANT SHALL DEPOSIT
WITH LANDLORD THE AFFILIATE FREE RENT PERIOD SECURITY DEPOSIT IN CASH OR BY
LETTER OF CREDIT (AS DEFINED AND FURTHER DESCRIBED IN SECTION 40.02), AS
SECURITY FOR THE FAITHFUL PERFORMANCE AND OBSERVANCE BY TENANT OF THE TERMS,
PROVISIONS AND CONDITIONS OF THIS LEASE.  IN ADDITION, IF AT ANY TIME DURING THE
TERM (INCLUDING THE RENEWAL TERM), THE SECURITY DEPOSIT CONDITION SHALL HAVE
OCCURRED, TENANT SHALL DEPOSIT WITH LANDLORD A SECURITY DEPOSIT IN THE AMOUNT OF
$1,500,000 (THE “RATING CHANGE SECURITY DEPOSIT”) BY LETTER OF CREDIT (AS
DEFINED AND FURTHER DESCRIBED IN SECTION 40.02), AS SECURITY FOR THE FAITHFUL
PERFORMANCE AND OBSERVANCE BY TENANT OF THE TERMS, CONDITIONS AND PROVISIONS OF
THIS LEASE.  THE “SECURITY DEPOSIT CONDITION” SHALL MEAN THAT TENANT’S FINANCIAL
STRENGTH RATING, AS PUBLISHED BY A.M. BEST COMPANY (OR ANY SUCCESSOR THERETO),
HAS FALLEN TO “B” OR LOWER AT ANY TIME DURING THE TERM (INCLUDING THE RENEWAL
TERM).  AS USED IN THIS ARTICLE 40, THE AFFILIATE FREE RENT PERIOD SECURITY
DEPOSIT AND THE RATING CHANGE SECURITY DEPOSIT MAY BE INDIVIDUALLY OR
COLLECTIVELY REFERRED TO AS THE “SECURITY DEPOSIT” OR THE “LETTER OF CREDIT”.

 

(B)                                 TENANT AGREES THAT IN THE EVENT TENANT HAS
DEFAULTED IN THE PERFORMANCE OF ANY OF ITS OBLIGATIONS UNDER THIS LEASE,
INCLUDING THE PAYMENT OF ANY ITEM OF RENTAL, AND WHETHER

 

71

--------------------------------------------------------------------------------


 

OR NOT THE TRANSMITTAL OF A NOTICE OF DEFAULT BY LANDLORD IS BARRED BY
APPLICABLE LAW, LANDLORD MAY USE AND/OR DRAW UPON THE CASH SECURITY DEPOSIT OR
THE LETTER OF CREDIT AND USE, APPLY OR RETAIN THE WHOLE OR ANY PART OF SUCH
PROCEEDS, TO THE EXTENT REQUIRED FOR THE PAYMENT OF ANY BASIC ANNUAL RENT OR
ADDITIONAL RENT AS TO WHICH TENANT IS IN DEFAULT, OR FOR ANY SUM THAT LANDLORD
MAY EXPEND OR MAY BE REQUIRED TO EXPEND BY REASON OF THE DEFAULT (INCLUDING ANY
DAMAGES OR DEFICIENCY ACCRUED BEFORE OR AFTER SUMMARY PROCEEDINGS OR OTHER
RE-ENTRY BY LANDLORD).  IF LANDLORD APPLIES OR RETAINS ANY PORTION OR ALL OF THE
PROCEEDS OF THE CASH SECURITY DEPOSIT OR LETTER OF CREDIT, TENANT SHALL
FORTHWITH RESTORE THE AMOUNT SO APPLIED OR RETAINED BY DELIVERING AN ADDITIONAL
CASH SECURITY DEPOSIT OR AN ADDITIONAL OR NEW LETTER OF CREDIT SO THAT, AT ALL
TIMES, THE AMOUNT OF THE SECURITY DEPOSIT SHALL BE THE AMOUNT OF THE AFFILIATE
FREE RENT PERIOD SECURITY DEPOSIT AND/OR THE RATING CHANGE SECURITY DEPOSIT, AS
APPLICABLE.  PROVIDED THERE IS NO UNCURED DEFAULT, ANY BALANCE OF THE PROCEEDS
OF THE LETTER OF CREDIT HELD BY LANDLORD AND NOT USED, APPLIED OR RETAINED BY
LANDLORD AS ABOVE PROVIDED, AND ANY REMAINING LETTER OF CREDIT, SHALL BE
RETURNED TO TENANT IN ACCORDANCE WITH SECTION 11.02(B) IN THE CASE OF THE
AFFILIATE FREE RENT PERIOD SECURITY DEPOSIT OR AFTER THE DELIVERY OF POSSESSION
OF THE DEMISED PREMISES IN THE CASE OF THE RATING CHANGE SECURITY DEPOSIT.


 


40.02                     IF TENANT DELIVERS A LETTER OF CREDIT, IT SHALL BE A
CLEAN, IRREVOCABLE AND UNCONDITIONAL LETTER OF CREDIT (SUCH LETTER OF CREDIT,
AND ANY REPLACEMENT THEREOF AS PROVIDED HEREIN, IS CALLED A “LETTER OF CREDIT”)
ISSUED AND DRAWN UPON ANY COMMERCIAL BANK APPROVED BY LANDLORD WITH OFFICES FOR
BANKING PURPOSES IN THE STATE OF NEW JERSEY OR THE CITY OF NEW YORK (“ISSUING
BANK”), WHICH LETTER OF CREDIT SHALL HAVE A TERM OF NOT LESS THAN ONE YEAR, BE
IN FORM AND CONTENT REASONABLY SATISFACTORY TO LANDLORD, BE FOR THE ACCOUNT OF
LANDLORD AND BE IN THE AMOUNT OF THE SECURITY DEPOSIT SET FORTH IN THE REFERENCE
PAGE.  THE LETTER OF CREDIT SHALL PROVIDE THAT:

 

(1)                                  The Issuing Bank shall pay to Landlord or
its duly authorized representative an amount up to the face amount of the Letter
of Credit upon presentation of the Letter of Credit and a sight draft in the
amount to be drawn;

 

(2)                                  The Letter of Credit shall be deemed to be
automatically renewed, without amendment, for consecutive periods of one year
each during the Term, unless the Issuing Bank sends written notice (the
“Non-Renewal Notice”) to Landlord by certified or registered mail, return
receipt requested, at least thirty (30) days prior to the expiration date of the
Letter of Credit, to the effect that it elects not to have such Letter of Credit
renewed;

 

(3)                                  The Letter of Credit delivered in respect
of the last year of the Term shall have an expiration date of not earlier than
thirty (30) days after the Expiration Date; and

 

(4)                                  The Letter of Credit shall be transferable
by Landlord as provided in Section 40.04.

 


40.03                     LANDLORD, AFTER RECEIPT OF THE NON-RENEWAL NOTICE,
SHALL HAVE THE RIGHT TO DRAW THE ENTIRE AMOUNT OF THE LETTER OF CREDIT AND TO
HOLD THE PROCEEDS AS A CASH SECURITY DEPOSIT.  LANDLORD SHALL RELEASE SUCH
PROCEEDS TO TENANT UPON DELIVERY TO LANDLORD OF A REPLACEMENT LETTER OF CREDIT
COMPLYING WITH THE TERMS HEREOF.

 

72

--------------------------------------------------------------------------------


 


40.04                     IN THE EVENT OF THE SALE OR LEASE OF THE BUILDING,
LANDLORD SHALL HAVE THE RIGHT TO TRANSFER THE SECURITY DEPOSIT, WITHOUT CHARGE
FOR SUCH TRANSFER, TO THE PURCHASER OR LESSEE, AND, UPON THE TRANSFEREE’S
ASSUMPTION OF LANDLORD’S OBLIGATIONS UNDER THIS LEASE (INCLUDING WITH RESPECT TO
THE SECURITY DEPOSIT), LANDLORD SHALL THEREUPON BE RELEASED BY TENANT FROM ALL
LIABILITY FOR THE RETURN OF SUCH SECURITY DEPOSIT.  IN SUCH EVENT, TENANT AGREES
TO LOOK SOLELY TO THE NEW LANDLORD FOR THE RETURN OF SAID SECURITY DEPOSIT.  IT
IS AGREED THAT THE PROVISIONS HEREOF SHALL APPLY TO EVERY TRANSFER OR ASSIGNMENT
MADE OF THE SECURITY DEPOSIT TO A NEW LANDLORD.  TENANT SHALL EXECUTE SUCH
DOCUMENTS AS MAY BE NECESSARY TO ACCOMPLISH SUCH TRANSFER OR ASSIGNMENT OF THE
LETTER OF CREDIT.


 


40.05                     TENANT COVENANTS THAT IT WILL NOT ASSIGN OR ENCUMBER,
OR ATTEMPT TO ASSIGN OR ENCUMBER, THE SECURITY DEPOSIT HELD HEREUNDER, AND THAT
NEITHER LANDLORD NOR ITS SUCCESSORS OR ASSIGNS SHALL BE BOUND BY ANY SUCH
ASSIGNMENT, ENCUMBRANCE, ATTEMPTED ASSIGNMENT, OR ATTEMPTED ENCUMBRANCE.  IN THE
EVENT THAT ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER DEBTOR-CREDITOR
PROCEEDINGS SHALL BE INSTITUTED BY OR AGAINST TENANT, ITS SUCCESSORS OR ASSIGNS,
OR ANY GUARANTOR OF TENANT HEREUNDER, THE SECURITY SHALL BE DEEMED TO BE APPLIED
TO THE PAYMENT OF THE BASIC ANNUAL RENT AND ADDITIONAL RENT DUE LANDLORD FOR
PERIODS PRIOR TO THE INSTITUTION OF SUCH PROCEEDINGS AND THE BALANCE, IF ANY,
MAY BE RETAINED BY LANDLORD IN PARTIAL SATISFACTION OF LANDLORD’S DAMAGES.


 


ARTICLE 41


 


MISCELLANEOUS

 


41.01                     IRRESPECTIVE OF THE PLACE OF EXECUTION OR PERFORMANCE,
THIS LEASE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW JERSEY (WITHOUT REGARDS TO ANY CONFLICTS OF LAWS PROVISIONS
THEREOF).

 


41.02                     THIS LEASE SHALL BE CONSTRUED WITHOUT REGARD TO ANY
PRESUMPTION OR OTHER RULE REQUIRING CONSTRUCTION AGAINST THE PARTY CAUSING THIS
LEASE TO BE DRAFTED.


 


41.03                     EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE,
EACH COVENANT, AGREEMENT, OBLIGATION OR OTHER PROVISION OF THIS LEASE ON
TENANT’S PART TO BE PERFORMED SHALL BE DEEMED AND CONSTRUED AS A SEPARATE AND
INDEPENDENT COVENANT OF TENANT, NOT DEPENDENT ON ANY OTHER PROVISION OF THIS
LEASE.


 


41.04                     ALL TERMS AND WORDS USED IN THIS LEASE, REGARDLESS OF
THE NUMBER OR GENDER IN WHICH THEY ARE USED, SHALL BE DEEMED TO INCLUDE ANY
OTHER NUMBER AND ANY OTHER GENDER AS THE CONTEXT MAY REQUIRE.


 


41.05                     TIME SHALL BE OF THE ESSENCE WITH RESPECT TO THE
EXERCISE OF ANY OPTION GRANTED UNDER THIS LEASE.


 


41.06                     EXCEPT AS OTHERWISE PROVIDED HEREIN WHENEVER PAYMENT
OF INTEREST IS REQUIRED BY THE TERMS HEREOF IT SHALL BE AT THE INTEREST RATE.


 


41.07                     IN THE EVENT THAT TENANT IS IN ARREARS IN PAYMENT OF
BASIC ANNUAL RENT OR ADDITIONAL RENT HEREUNDER, TENANT WAIVES TENANT’S RIGHT, IF
ANY, TO DESIGNATE THE ITEMS AGAINST WHICH ANY

 

73

--------------------------------------------------------------------------------


 


PAYMENTS MADE BY TENANT ARE TO BE CREDITED, AND TENANT AGREES THAT LANDLORD MAY
APPLY ANY PAYMENTS MADE BY TENANT TO ANY ITEMS IT SEES FIT, IRRESPECTIVE OF AND
NOTWITHSTANDING ANY DESIGNATION OR REQUEST BY TENANT AS TO THE ITEMS AGAINST
WHICH ANY SUCH PAYMENTS SHALL BE CREDITED.


 


41.08                     ALL SCHEDULES AND EXHIBITS REFERRED TO IN THIS LEASE
ARE HEREBY INCORPORATED IN THIS LEASE BY REFERENCE.


 


41.09                     THE COVENANTS, CONDITIONS AND AGREEMENTS CONTAINED IN
THIS LEASE SHALL BIND AND INURE TO THE BENEFIT OF LANDLORD AND TENANT AND THEIR
RESPECTIVE HEIRS, DISTRIBUTEES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, AND
EXCEPT AS OTHERWISE PROVIDED IN THIS LEASE, THEIR ASSIGNS.


 


41.10                     TENANT HEREBY ACKNOWLEDGES THAT IN ORDER TO AVOID
DELAY, THIS LEASE HAS BEEN PREPARED AND SUBMITTED TO TENANT FOR SIGNATURE WITH
THE UNDERSTANDING THAT IT SHALL NOT BE DEEMED AN OFFER BY LANDLORD OR BIND
LANDLORD UNLESS AND UNTIL IT IS EXECUTED AND DELIVERED BY LANDLORD.


 


41.11                     THE EXTERIOR WALLS OF THE BUILDING, THE PORTIONS OF
ANY WINDOW SILLS OUTSIDE THE WINDOWS AND THE WINDOWS ARE NOT PART OF THE
PREMISES DEMISED BY THIS LEASE AND LANDLORD RESERVES ALL RIGHTS TO SUCH PARTS OF
THE BUILDING.


 


41.12                     WHENEVER EITHER PARTY SHALL BE LIABLE TO THE OTHER
PARTY FOR DAMAGES HEREUNDER, DUE TO ITS OR ITS AGENTS’, EMPLOYEES’ OR SERVANTS’
NEGLIGENCE OR OTHERWISE, IN ADDITION TO ANY OTHER LIMITATION ON SUCH LIABILITY
SET FORTH HEREIN SAME SHALL BE LIMITED TO THE AMOUNT OF INSURANCE PROCEEDS
ACTUALLY PAID BY THE LIABLE PARTY’S LIABILITY INSURANCE CARRIER WITH RESPECT TO
AND ON ACCOUNT OF SUCH LIABILITY, PLUS THE AMOUNT OF ANY DEDUCTIBLE.


 


41.13                     UPON THE EXPIRATION OR SOONER TERMINATION OF THIS
LEASE OR UPON THE CLOSURE OF TENANT’S OPERATIONS IN THE DEMISED PREMISES OR UPON
THE SALE OR OTHER DISPOSITION OF ALL OR ANY PART OF THE BUILDING OR LAND
THEREUNDER BY LANDLORD, TENANT SHALL, AT ITS SOLE COST AND EXPENSE, COMPLY WITH
ALL APPLICABLE PROVISIONS OF THE NEW JERSEY INDUSTRIAL SITE RECOVERY ACT (AND
ALL AMENDMENTS AND SUCCESSORS THERETO) TO OBTAIN A LETTER OF NON-APPLICABILITY
WITHIN THREE MONTHS AFTER THE EXPIRATION DATE CONFIRMING THAT TENANT IS NOT AN
INDUSTRIAL ESTABLISHMENT) WITH RESPECT TO THE DEMISED PREMISES AND ANY OTHER
PORTION OF THE PROPERTY AFFECTED BY TENANT’S OPERATIONS.  TENANT SHALL INDEMNIFY
AND HOLD HARMLESS LANDLORD AND ANY HOLDER OF A SUPERIOR INSTRUMENT, AND ITS AND
THEIR RESPECTIVE PARTNERS, JOINT VENTURERS, DIRECTORS, OFFICERS, AGENTS,
SERVANTS AND EMPLOYEES FROM AND AGAINST ANY LOSS, DAMAGE, LIABILITY, COST, CLAIM
OR EXPENSE (INCLUDING REASONABLE ATTORNEYS’ FEES) ARISING FROM OR IN CONNECTION
WITH TENANT’S FAILURE TO SO COMPLY WITH ALL SUCH PROVISIONS.


 


41.14                     THIS LEASE CONSTITUTES THE ENTIRE AGREEMENT OF THE
PARTIES WITH RESPECT TO THE MATTERS HEREOF, AND MAY NOT BE MODIFIED EXCEPT BY A
WRITTEN INSTRUMENT EXECUTED BY LANDLORD AND TENANT.


 


41.15                     (A)                                  TENANT REPRESENTS
AND WARRANTS THAT TO ITS ACTUAL KNOWLEDGE (A) TENANT AND EACH PERSON OR ENTITY
OWNING AN INTEREST IN TENANT IS (I) NOT CURRENTLY IDENTIFIED ON THE SPECIALLY
DESIGNATED NATIONALS AND BLOCKED PERSONS LIST MAINTAINED BY THE OFFICE OF
FOREIGN ASSETS CONTROL, DEPARTMENT OF THE TREASURY (“OFAC”) AND/OR ON ANY OTHER
SIMILAR LIST MAINTAINED BY OFAC PURSUANT TO ANY AUTHORIZING STATUTE, EXECUTIVE
ORDER OR REGULATION (COLLECTIVELY, THE

 

74

--------------------------------------------------------------------------------


 


“LIST”), AND (II) NOT A PERSON OR ENTITY WITH WHOM A CITIZEN OF THE UNITED
STATES IS PROHIBITED TO ENGAGE IN TRANSACTIONS BY ANY TRADE EMBARGO, ECONOMIC
SANCTION , OR OTHER PROHIBITION OF UNITED STATES LAW, REGULATION, OR EXECUTIVE
ORDER OF THE PRESIDENT OF THE UNITED STATES, (B) NONE OF THE FUNDS OF TENANT
HAVE BEEN DERIVED FROM ANY UNLAWFUL ACTIVITY WITH THE RESULT THAT THE INVESTMENT
IN TENANT IS PROHIBITED BY LAW OR THAT THIS LEASE IS IN VIOLATION OF LAW, AND
(E) TENANT HAS IMPLEMENTED PROCEDURES, AND WILL CONSISTENTLY APPLY THOSE
PROCEDURES, TO ENSURE THAT THE FOREGOING REPRESENTATIONS AND WARRANTIES REMAIN
TRUE AND CORRECT AT ALL TIMES.  THE TERM “EMBARGOED PERSON” MEANS ANY PERSON,
ENTITY OR GOVERNMENT SUBJECT TO TRADE RESTRICTIONS UNDER U.S. LAW, INCLUDING BUT
NOT LIMITED TO, THE INTERNATIONAL EMERGENCY ECONOMIC POWERS ACT, 50 U.S.C. §1701
ET SEQ., THE TRADING WITH THE ENEMY ACT, 50 U.S.C. APP. 1 ET SEQ., AND ANY
EXECUTIVE ORDERS OR REGULATIONS PROMULGATED THEREUNDER WITH THE RESULT THAT THE
INVESTMENT IN TENANT IS PROHIBITED BY LAW OR TENANT IS IN VIOLATION OF LAW.

 

(B)                                 TENANT COVENANTS AND AGREES (A) TO COMPLY
WITH ALL LEGAL REQUIREMENTS RELATING TO MONEY LAUNDERING, ANTI-TERRORISM, TRADE
EMBARGOS AND ECONOMIC SANCTIONS, NOW OR HEREAFTER IN EFFECT, (B) TO IMMEDIATELY
NOTIFY LANDLORD IN WRITING IF ANY OF THE REPRESENTATIONS, WARRANTIES OR
COVENANTS SET FORTH IN THIS PARAGRAPH OR THE PRECEDING PARAGRAPH ARE NO LONGER
TRUE OR HAVE BEEN BREACHED OR IF TENANT HAS A REASONABLE BASIS TO BELIEVE THAT
THEY NO MAY NO LONGER BE TRUE OR HAVE BEEN BREACHED, (C) NOT TO USE FUNDS FROM
ANY “PROHIBITED PERSON” (AS SUCH TERM IS DEFINED IN THE SEPTEMBER 24, 2001
EXECUTIVE ORDER BLOCKING PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO
COMMIT, THREATEN TO COMMIT, OR SUPPORT TERRORISM) TO MAKE ANY PAYMENT DUE TO
LANDLORD UNDER THIS LEASE AND (D) AT THE REQUEST OF LANDLORD, TO PROVIDE SUCH
INFORMATION AS MAY BE REQUESTED BY LANDLORD TO DETERMINE TENANT’S COMPLIANCE
WITH THE TERMS HEREOF.

 

(C)                                  TENANT HEREBY ACKNOWLEDGES AND AGREES THAT
TENANT’S INCLUSION ON THE LIST AT ANY TIME DURING THE TERM SHALL BE A MATERIAL
DEFAULT OF THIS LEASE.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, TENANT
SHALL NOT PERMIT THE PREMISES OR ANY PORTION THEREOF TO BE USED OR OCCUPIED BY
ANY PERSON OR ENTITY ON THE LIST OR BY ANY EMBARGOED PERSON (ON A PERMANENT,
TEMPORARY OR TRANSIENT BASIS), AND ANY SUCH USE OR OCCUPANCY OF THE DEMISED
PREMISES BY ANY SUCH PERSON OR ENTITY SHALL BE A MATERIAL DEFAULT OF THIS LEASE.

 

In connection with this Lease or any proposed assignment of this Lease or
sublease, Tenant shall provide to Landlord the names of the persons holding an
ownership interest in Tenant or any proposed assignee or sublessee, as
applicable, for purposes of compliance with Presidential Executive Order 13224
(issued September 24, 2001), as amended.


 


ARTICLE 42


 

2nd FLOOR EXPANSION OPTION

 


42.01                     WITHIN 120 DAYS AFTER THE DATE OF THIS LEASE (THE “2ND
FLOOR NOTICE DATE”), AND PROVIDED THAT (I) THIS LEASE SHALL BE IN FULL FORCE AND
EFFECT AND (II) THERE SHALL NOT THEN BE EXISTING A MONETARY OR MATERIAL,
NON-MONETARY DEFAULT UNDER THIS LEASE, TENANT SHALL HAVE THE ONE-TIME OPTION
(THE “2ND FLOOR EXPANSION OPTION”) TO LEASE THE PORTION OF THE 2ND FLOOR OF THE
BUILDING SUBSTANTIALLY AS SHOWN HATCHED ON THE PLAN ANNEXED HERETO AS SCHEDULE I
(THE “2ND FLOOR EXPANSION SPACE”), WHICH FOR PURPOSES OF THIS LEASE, CONTAINS
31,037 RENTABLE SQUARE FEET, IN

 

75

--------------------------------------------------------------------------------


 


ACCORDANCE WITH THE PROVISIONS OF THIS ARTICLE 42.  THE LEASING OF THE 2ND FLOOR
EXPANSION SPACE SHALL BE FOR A TERM THAT SHALL EXPIRE ON THE EXPIRATION DATE (AS
THE SAME MAY BE EXTENDED) AND OTHERWISE UPON ALL OF THE TERMS AND CONDITIONS
CONTAINED IN THIS LEASE (INCLUDING THE SAME RENT COMMENCEMENT DATE AS THE
DEMISED PREMISES), EXCEPT AS OTHERWISE PROVIDED IN THIS ARTICLE 42.


 


42.02                     TENANT MAY EXERCISE THE 2ND FLOOR EXPANSION OPTION BY
NOTICE TO LANDLORD (THE “2ND FLOOR EXPANSION NOTICE”) GIVEN ON OR BEFORE THE 2ND
FLOOR NOTICE DATE (TIME BEING OF THE ESSENCE WITH RESPECT TO TENANT’S OBLIGATION
TO EXERCISE THE 2ND FLOOR EXPANSION OPTION BY SUCH DATE).  IF (I) TENANT SHALL
TIMELY EXERCISE THE 2ND FLOOR EXPANSION OPTION IN THE MANNER SET FORTH ABOVE AND
(II) THE CONDITIONS DESCRIBED IN SECTION 42.01(I) AND (II) ARE SATISFIED, THEN
ON THE DATE (THE “2ND FLOOR EXPANSION SPACE COMMENCEMENT DATE”) ON WHICH
LANDLORD DELIVERS POSSESSION OF THE 2ND FLOOR EXPANSION SPACE TO TENANT, VACANT,
FREE OF OCCUPANTS AND FREE AND CLEAR OF ANY AND ALL RIGHTS OF ANY OTHER TENANTS
OR OCCUPANTS OF THE BUILDING (EXCEPT THAT TENANT WILL GRANT THE PRIOR TENANT OF
THE 2ND FLOOR EXPANSION SPACE CERTAIN ACCESS RIGHTS AS SET FORTH BELOW), THE 2ND
FLOOR EXPANSION SPACE AUTOMATICALLY SHALL BE DEEMED TO BE AND SHALL BE ADDED TO
AND FORM PART OF THE DEMISED PREMISES UNDER THIS LEASE EXCEPT (A) THE BASIC
ANNUAL RENT FOR THE 2ND FLOOR EXPANSION SPACE SHALL BE PAYABLE AS FOLLOWS:

 

 

 

 

 

 

 

Basic

 

 

 

 

 

 

 

Annual per

 

 

 

 

 

 

 

Rentable

 

 

 

Basic Annual

 

 

 

Square Foot

 

Period

 

Rent

 

Monthly Rent

 

Rent

 

Rent Commencement Date through the last day of the month in which the fifth
anniversary of the Rent Commencement occurs

 

$

1,070,776.50

 

$

89,231.38

 

$

34.50

 

 

 

 

 

 

 

 

 

First day of the month following the month in which the fifth anniversary of the
Rent Commencement Date occurs through the last day of the month in which the
tenth anniversary of the Rent Commencement Date occurs

 

$

1,163,887.50

 

$

96,990.63

 

$

37.50

 

 

 

 

 

 

 

 

 

First day of the month following the month in which the tenth anniversary of the
Rent Commencement Date occurs through the Expiration Date

 

$

1,256,998.50

 

$

104,749.88

 

$

40.50

 

 

(B) the Common Area Tax Share and the Common Area Expense Share shall each be
1.01% and Tenant’s Tax Share and Tenant’s Expense Share shall each be 2.10%,
(C) Landlord shall pay a cash work allowance to Tenant in the maximum amount
$1,489,776 in accordance with the provisions and procedures set forth in
Article 44, (D) Tenant shall accept the 2nd Floor Expansion Space in its “as is”
condition on the 2nd Floor Expansion Space Commencement Date, Landlord shall not
be obligated to perform Landlord’s Work thereto, except that from and

 

76

--------------------------------------------------------------------------------


 

after the 2nd Floor Expansion Space Commencement Date Landlord shall cause
(i) the lawful demise of the 2nd Floor Expansion Space and the performance of
any other work required to separate any Building or other systems serving the
2nd Floor Expansion Space and other space so that Tenant shall not be required
to pay for services provided to other portions of the Building, and (ii) perform
the items of Landlord’s Work referred to in Section 2.02(b)(iii) through (v) of
this Lease, (E) Tenant shall be entitled to an additional 19 parking spaces and
(F) Tenant shall deliver an additional security deposit commensurate with the
security deposit then being held by Landlord pursuant to Section 11.02(b).  If
the 2nd Floor Expansion Space Commencement Date does not occur within five
(5) business days after Landlord receives the 2nd Floor Expansion Notice, then
the Rent Commencement Date for the 2nd Floor Expansion Space shall be delayed by
an equal number of days commencing on such fifth (5th) business day through the
day preceding the actual 2nd Floor Expansion Space Commencement Date.  Tenant
acknowledges that Landlord shall cause the work referred to in subparagraph
(D)(i) above to be performed by AICPA, the prior tenant of the 2nd Floor
Expansion Space, and Tenant shall afford AICPA access to the 2nd Floor Expansion
Space to perform such work, without the same constituting a constructive
eviction and without abatement of rent or other liability to Tenant.  In
addition, if Tenant elects to have AICPA leave certain furniture and equipment
in the 2nd Floor Expansion Space, then Landlord may deliver possession of such
space to Tenant with such property left in place and Tenant shall afford AICPA
access to such space after the 2nd Floor Expansion Space to remove such
furniture and equipment.


 


42.03                     TENANT ACKNOWLEDGES THAT THE 2ND FLOOR EXPANSION SPACE
IS LEASED BY AICPA AND THAT LANDLORD AND AICPA HAVE ENTERED INTO AN AGREEMENT
WHEREBY AICPA’S LEASE WITH RESPECT TO THE 2ND FLOOR EXPANSION SPACE SHALL
TERMINATE AND AICPA SHALL BE REQUIRED TO VACATE AND SURRENDER THE 2ND FLOOR
EXPANSION SPACE UPON NOTICE FROM LANDLORD.  HOWEVER, EXCEPT AS SET FORTH IN
SECTION 42.02, LANDLORD SHALL HAVE ABSOLUTELY NO LIABILITY TO TENANT IF AICPA
FAILS TO VACATE AND SURRENDER THE 2ND FLOOR EXPANSION SPACE BY ANY PARTICULAR
DATE, EXCEPT THAT THE 2ND FLOOR EXPANSION SPACE COMMENCEMENT DATE SHALL NOT
OCCUR UNTIL LANDLORD DELIVERS THE 2ND FLOOR EXPANSION SPACE TO TENANT.  TENANT
WAIVES ANY CLAIM AGAINST LANDLORD BASED UPON LANDLORD’S FAILURE TO DELIVER THE
2ND FLOOR EXPANSION SPACE BY A PARTICULAR DATE.


 


42.04                     IF TENANT FAILS TIMELY TO GIVE THE 2ND FLOOR EXPANSION
NOTICE UNDER THIS ARTICLE 42, THEN (I) THE 2ND FLOOR EXPANSION OPTION SHALL BE
NULL AND VOID AND OF NO FURTHER FORCE AND EFFECT AND LANDLORD SHALL HAVE NO
FURTHER OBLIGATION TO LEASE THE 2ND FLOOR EXPANSION SPACE (OR ANY PORTION
THEREOF) TO TENANT AND (II) TENANT SHALL, AS SOON AS REASONABLY PRACTICABLE
AFTER DEMAND BY LANDLORD, EXECUTE AN INSTRUMENT REASONABLY SATISFACTORY TO
LANDLORD AND TENANT CONFIRMING TENANT’S WAIVER OF, AND EXTINGUISHING, THE 2ND
FLOOR EXPANSION OPTION PURSUANT TO THIS ARTICLE 42.


 


42.05                     PROMPTLY AFTER THE OCCURRENCE OF THE 2ND FLOOR
EXPANSION SPACE COMMENCEMENT DATE, LANDLORD AND TENANT SHALL CONFIRM THE
OCCURRENCE THEREOF AND THE INCLUSION OF THE 2ND FLOOR EXPANSION SPACE IN THE
DEMISED PREMISES BY EXECUTING AN INSTRUMENT REASONABLY SATISFACTORY TO LANDLORD
AND TENANT; PROVIDED THAT FAILURE BY LANDLORD OR TENANT TO EXECUTE SUCH
INSTRUMENT SHALL NOT AFFECT THE INCLUSION OF THE 2ND FLOOR EXPANSION SPACE IN
THE DEMISED PREMISES IN ACCORDANCE WITH THIS ARTICLE 42.

 

77

--------------------------------------------------------------------------------

 


ARTICLE 43


 


SIGNAGE


 


43.01                     PROVIDED THAT LANDLORD MAINTAINS A DIRECTORY IN THE
LOBBY OF THE BUILDING, LANDLORD SHALL MAKE AVAILABLE TO TENANT, AND CONSISTENT
WITH OTHER TENANTS’ RIGHTS IN THE BUILDING, AT NO CHARGE TO TENANT, TENANT’S
PRO-RATA SHARE OF SAID DIRECTORY FOR THE LISTING OF TENANT’S NAME AND THE NAMES
OF ANY OF THE OFFICERS OR EMPLOYEES OF TENANT LOCATED IN THE BUILDING AND/OR THE
NAME OF ANY PERMITTED SUBTENANT OR OTHER OCCUPANT AND THE NAMES OF ANY OF THE
OFFICERS OR EMPLOYEES THEREOF LOCATED IN THE BUILDING; PROVIDED FURTHER, IF SAID
DIRECTORY IS AN ELECTRONIC DIRECTORY, TENANT MAY LIST AN UNLIMITED NUMBER OF THE
AFOREMENTIONED NAMES THEREIN.


 


ARTICLE 44


 


TENANT ALLOWANCE


 


44.01                     (A)                                  PROVIDED THIS
LEASE IS IN FULL FORCE AND EFFECT AND TENANT IS NOT THEN IN MONETARY OR
MATERIAL, NON-MONETARY DEFAULT UNDER THIS LEASE BEYOND ANY APPLICABLE NOTICE AND
CURE PERIODS, LANDLORD, IN CONSIDERATION OF TENANT’S ACCEPTANCE OF THE DEMISED
PREMISES IN “AS IS” CONDITION (SUBJECT TO THE PERFORMANCE OF LANDLORD’S WORK)
AND IN ACCORDANCE WITH THE PROCEDURES SET FORTH BELOW, SHALL PAY TOWARD THE COST
OF TENANT’S INITIAL WORK, UP TO AN AMOUNT EQUAL TO THE INITIAL PREMISES
ALLOWANCE FOR HARD COSTS (AS HEREINAFTER DEFINED) AND SOFT COSTS (AS HEREINAFTER
DEFINED); PROVIDED, THAT LANDLORD NOT BE REQUIRED TO PAY FROM THE INITIAL
PREMISES ALLOWANCE FOR SOFT COSTS TO THE EXTENT SUCH SOFT COSTS EXCEED 15% OF
THE INITIAL PREMISES ALLOWANCE (THE “INITIAL PREMISES SOFT COSTS MAXIMUM”). 
LANDLORD SHALL PAY THE INITIAL PREMISES ALLOWANCE TO THE CONTRACTORS,
SUBCONTRACTORS AND OTHER PROFESSIONALS PERFORMING TENANT’S INITIAL WORK (IT
BEING UNDERSTOOD THAT IN NO EVENT SHALL LANDLORD BE OBLIGATED TO EXPEND ANY
AMOUNTS (X) IN EXCESS OF THE INITIAL PREMISES ALLOWANCE OR (Y) FOR SOFT COSTS IN
EXCESS OF THE INITIAL PREMISES SOFT COSTS MAXIMUM).  TENANT SHALL PAY ALL COSTS
OF TENANT’S INITIAL WORK IN EXCESS OF THE INITIAL PREMISES ALLOWANCE.  TENANT
SHALL HAVE UP TO TWO YEARS FOLLOWING THE RENT COMMENCEMENT DATE TO USE THE
INITIAL PREMISES ALLOWANCE IN ACCORDANCE WITH THIS ARTICLE 44, AND IF SUCH
MONIES ARE NOT SPENT BY SUCH DATE, THEN TENANT SHALL HAVE NO FURTHER RIGHTS OR
CLAIMS AGAINST LANDLORD FOR THE INITIAL PREMISES ALLOWANCE.


 

(B)                                 “HARD COSTS” MEANS THE COSTS OF LABOR AND
MATERIALS PAID FOR THE INSTALLATION OF FIXTURES, IMPROVEMENTS AND APPURTENANCES
ATTACHED TO OR BUILT INTO THE PREMISES INITIALLY DEMISED HEREUNDER, BUT NOT
INCLUDING THE INSTALLATION OF MOVABLE PARTITIONS, BUSINESS AND TRADE FIXTURES,
MACHINERY, EQUIPMENT, FURNITURE, FURNISHINGS AND OTHER ARTICLES OF PERSONAL
PROPERTY.

 

(C)                                  “SOFT COSTS” MEANS THE COSTS, OTHER THAN
HARD COSTS, PAID IN CONNECTION WITH THE PREPARATION OF THE PREMISES INITIALLY
DEMISED HEREUNDER FOR TENANT’S OCCUPANCY, INCLUDING, BUT NOT LIMITED TO, MOVING
AND RELOCATION EXPENSES AND FEES AND EXPENSES OF ARCHITECTS, ENGINEERS,
CONSTRUCTION, TELECOMMUNICATION AND OTHER CONSULTANTS.

 

(D)                                 LANDLORD SHALL PAY THE INITIAL PREMISES
ALLOWANCE FROM TIME TO TIME DURING THE PROGRESS OF TENANT’S INITIAL WORK (BUT
NOT MORE THAN ONCE PER MONTH) WITHIN 30 DAYS

 

78

--------------------------------------------------------------------------------


 

AFTER RECEIPT FROM TENANT OF (I) SUPPORTING DOCUMENTATION THEREFOR APPROVED BY
TENANT, ACCOMPANIED BY A CERTIFICATION OF THE ARCHITECT SUPERVISING THE WORK
(FOR WORK COVERED BY SUCH ARCHITECT’S DESIGN), STATING THAT THE PORTION OF THE
WORK FOR WHICH TENANT IS APPLYING FOR PAYMENT HAS BEEN COMPLETED SUBSTANTIALLY
IN ACCORDANCE WITH THE PLANS AND SPECIFICATIONS APPROVED BY LANDLORD,
(II) ITEMIZED BILLS FOR LABOR AND MATERIALS CONSTITUTING PORTIONS OF TENANT’S
INITIAL WORK SUBMITTED BY THE CONTRACTORS, SUPPLIERS OR CONSULTANTS OF THE
SERVICES OR MATERIALS RENDERED (AND WHERE TENANT ELECTS TO BE REIMBURSED, SUCH
BILLS SHALL HAVE BEEN MARKED “PAID” BY THE CONTRACTOR, SUPPLIER OR CONSULTANT),
AND (III) WAIVERS OF LIENS EVIDENCING THE PAYMENT FOR ANY PRIOR WORK PERFORMED
AND MATERIALS SUPPLIED FOR WHICH TENANT PREVIOUSLY APPLIED FOR PAYMENT, EXECUTED
AND ACKNOWLEDGED BY THE CONTRACTORS, SUPPLIERS AND CONSULTANTS WHICH ARE
ENTITLED BY STATUTE TO FILE MECHANICS LIENS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS PARAGRAPH (D), IF, AT THE TIME LANDLORD’S PAYMENT IS
REQUIRED TO BE MADE, TENANT IS IN ARREARS IN THE PAYMENT OF BASIC ANNUAL RENT OR
ADDITIONAL RENT, THEN LANDLORD MAY OFFSET THE AMOUNT OF SUCH ARREARAGES AGAINST
THE PAYMENT DUE FROM LANDLORD UNDER THIS PARAGRAPH (D).  IF THERE SHALL BE
EXISTING A DEFAULT HEREUNDER AT THE TIME TENANT MAKES APPLICATION FOR PAYMENT
UNDER THIS PARAGRAPH (D), LANDLORD SHALL ADVISE TENANT AND IF TENANT SHALL CURE
THE SAME, TENANT SHALL HAVE THE RIGHT TO REAPPLY TO LANDLORD FOR PAYMENTS DUE
TENANT UNDER THIS PARAGRAPH (D).


 


ARTICLE 45


 


OPTION TO RENEW


 


45.01                     PROVIDED THAT (I) THIS LEASE SHALL BE IN FULL FORCE
AND EFFECT AS OF THE DATE OF THE RENEWAL NOTICE (AS HEREINAFTER DEFINED) AND AS
OF THE EXPIRATION DATE, (II) THERE SHALL NOT THEN BE EXISTING A MONETARY OR
MATERIAL, NON-MONETARY DEFAULT UNDER THIS LEASE WHICH CONTINUES AFTER NOTICE AND
THE EXPIRATION OF APPLICABLE CURE PERIODS AND (III) TENANT (INCLUDING ANY
PERMITTED ASSIGNEE OF TENANT AND TENANT’S AFFILIATES) SHALL BE IN OCCUPANCY OF
AT LEAST 75% OF THE RENTABLE AREA OF THE DEMISED PREMISES ON THE DATE OF THE
RENEWAL NOTICE AND UPON THE COMMENCEMENT OF THE RENEWAL TERM, TENANT SHALL HAVE
ONE OPTION TO EXTEND THE TERM OF THIS LEASE FOR THE RENEWAL TERM COMMENCING ON
THE DAY AFTER THE EXPIRATION DATE.  SUCH OPTION SHALL BE EXERCISABLE BY WRITTEN
NOTICE (THE “RENEWAL NOTICE”) TO LANDLORD GIVEN NOT EARLIER THAN EIGHTEEN (18)
MONTHS AND NOT LATER THAN FIFTEEN (15) MONTHS PRIOR TO THE EXPIRATION DATE (TIME
BEING OF THE ESSENCE).  NOTWITHSTANDING THE FOREGOING, LANDLORD, IN ITS SOLE
DISCRETION, MAY WAIVE ANY DEFAULT BY TENANT AND NO SUCH DEFAULT MAY BE USED BY
TENANT TO NEGATE THE EFFECTIVENESS OF TENANT’S EXERCISE OF THIS OPTION.  THE
RENEWAL OPTION MAY BE EXERCISED WITH RESPECT TO (A) THE ENTIRE DEMISED PREMISES
(AS THEN CONSTITUTED), OR (B) THE ENTIRE THIRD FLOOR ONLY, OR (C) THE ENTIRE
THIRD FLOOR AND ANY OF THE FOLLOWING BLOCKS OF SPACE:  THE 2ND FLOOR EXPANSION
SPACE, THE 6TH FLOOR EXPANSION SPACE AND/OR ANY OFFER SPACE, PROVIDED THAT THE
APPLICABLE SPACE HAS THEN BEEN LEASED BY TENANT PURSUANT TO THE APPLICABLE
PROVISIONS OF THIS LEASE.  IF TENANT SENDS A RENEWAL NOTICE BUT FAILS TO SPECIFY
WHETHER TENANT IS EXERCISING THE RENEWAL OPTION WITH RESPECT TO THE ENTIRE
DEMISED PREMISES OR WITH RESPECT TO ONLY A PORTION OF THE DEMISED PREMISES,
TENANT SHALL BE DEEMED TO HAVE EXERCISED THE RENEWAL OPTION FOR THE ENTIRE
DEMISED PREMISES. THE RENEWAL TERM SHALL CONSTITUTE AN EXTENSION OF THE TERM OF
THIS LEASE AND SHALL BE UPON ALL OF THE SAME TERMS AND CONDITIONS AS THE
EXISTING TERM, EXCEPT THAT (A) THERE SHALL BE NO FURTHER OPTION TO RENEW THE
TERM OF THIS LEASE, (B) LANDLORD SHALL NOT BE REQUIRED TO FURNISH ANY MATERIALS
OR PERFORM ANY WORK TO PREPARE THE DEMISED PREMISES FOR TENANT’S CONTINUED
OCCUPANCY AND LANDLORD SHALL NOT BE REQUIRED TO REIMBURSE OR PROVIDE TENANT ANY
TENANT IMPROVEMENT

 

79

--------------------------------------------------------------------------------


 


ALLOWANCE FOR ANY ALTERATIONS MADE OR TO BE MADE BY TENANT, AND (C) THE BASIC
ANNUAL RENT FOR THE RENEWAL TERM SHALL BE PAYABLE AT A RATE PER ANNUM EQUAL TO
THE FAIR OFFER RENTAL OF THE DEMISED PREMISES (OR THE APPLICABLE PORTION
THEREOF) AS OF THE FIRST DAY OF THE RENEWAL TERM.  DURING THE RENEWAL TERM, ALL
ADDITIONAL RENT THAT TENANT IS OBLIGATED TO PAY UNDER ARTICLE 3 OF THIS LEASE
DURING THE EXISTING TERM HEREOF SHALL CONTINUE WITHOUT INTERRUPTION OR FURTHER
ADJUSTMENT, IT BEING THE INTENTION OF THE PARTIES HERETO THAT THE RENEWAL TERM
SHALL BE DEEMED A PART OF AND CONTINUATION OF THE EXISTING TERM OF THIS LEASE. 
IF TENANT EXERCISES THE RENEWAL OPTION FOR LESS THAN ALL OF THE DEMISED
PREMISES, TENANT’S OBLIGATIONS UNDER ARTICLE 3 AND THE PARKING SPACES MADE
AVAILABLE TO TENANT SHALL EACH BE PROPORTIONATELY REDUCED TO REFLECT THE SQUARE
FOOTAGE CONTAINED IN THE PORTION OF THE DEMISED PREMISES THAT IS THE SUBJECT OF
THE RENEWAL NOTICE.  “FAIR OFFER RENTAL”, FOR PURPOSES OF THIS ARTICLE 45, MEANS
THE BASIC ANNUAL RENT THAT A WILLING TENANT WOULD PAY PURSUANT TO A DIRECT LEASE
AND A WILLING LANDLORD WOULD ACCEPT FOR THE DEMISED PREMISES FOR A RENEWAL TERM
PURSUANT TO A DIRECT LEASE FOR THE RENEWAL TERM, DETERMINED ON THE BASIS OF THEN
CURRENT PREVAILING RENT IN THE BUILDING AND COMPARABLE FIRST-CLASS OFFICE
BUILDINGS IN THE VICINITY OF THE BUILDING, FOR COMPARABLE SPACE ON A DIRECT
LEASE BASIS, TAKING INTO ACCOUNT ALL RELEVANT FACTORS, WHETHER FAVORABLE TO
LANDLORD OR TENANT, INCLUDING THAT THE EXISTING BASE YEARS UNDER ARTICLE 3 AND
THE CONTINUING OBLIGATION TO PAY TAX AND OPERATING EXPENSE ESCALATIONS WILL
REMAIN UNCHANGED, WHETHER OR NOT LANDLORD IS OBLIGATED TO PAY A WORK ALLOWANCE
OR BROKERAGE COMMISSIONS, AND WHETHER OR NOT LANDLORD IS OBLIGATED TO GRANT ANY
OTHER ECONOMIC CONCESSIONS TO TENANT, AND THE OTHER MATTERS DESCRIBED ABOVE.


 


45.02                     IF TENANT HAS GIVEN THE RENEWAL NOTICE IN ACCORDANCE
WITH SECTION 45.01, THE PARTIES SHALL ENDEAVOR TO AGREE UPON THE FAIR OFFER
RENTAL OF THE DEMISED PREMISES (OR THE APPLICABLE PORTION THEREOF), AS OF THE
COMMENCEMENT DATE OF THE RENEWAL TERM.  IN THE EVENT THAT THE PARTIES ARE UNABLE
TO AGREE UPON THE FAIR OFFER RENTAL FOR THE RENEWAL TERM WITHIN NINE MONTHS
PRIOR TO THE FIRST DAY OF THE RENEWAL TERM THEN THE SAME SHALL BE DETERMINED AS
FOLLOWS.  LANDLORD, AT TENANT’S REQUEST, WHICH SHALL BE WITHIN 30 DAYS, SHALL
NOTIFY TENANT OF LANDLORD’S DETERMINATION OF THE FAIR OFFER RENTAL, WHICH SHALL
CONSTITUTE THE MAXIMUM THAT LANDLORD CAN CLAIM IS THE FAIR OFFER RENTAL OF THE
DEMISED PREMISES FOR THE RENEWAL TERM IN ANY ARBITRATION THEREOF (“LANDLORD’S
MAXIMUM DETERMINATION”).  WITHIN 30 DAYS AFTER LANDLORD SHALL HAVE GIVEN TENANT
LANDLORD’S MAXIMUM DETERMINATION (TIME BEING OF THE ESSENCE), TENANT SHALL
NOTIFY LANDLORD WHETHER TENANT DISPUTES LANDLORD’S MAXIMUM DETERMINATION AND, IF
TENANT DISPUTES LANDLORD’S MAXIMUM DETERMINATION, TENANT SHALL SET FORTH IN SUCH
NOTICE TENANT’S GOOD FAITH DETERMINATION OF THE FAIR OFFER RENTAL OF THE DEMISED
PREMISES FOR THE RENEWAL TERM, WHICH SHALL CONSTITUTE THE MINIMUM THAT TENANT
CAN CLAIM IS THE FAIR OFFER RENTAL FOR THE DEMISED PREMISES FOR THE RENEWAL TERM
IN ANY ARBITRATION THEREOF (“TENANT’S MINIMUM DETERMINATION”).  IF TENANT FAILS
TO DISPUTE LANDLORD’S MAXIMUM DETERMINATION OR TO SET FORTH TENANT’S MINIMUM
DETERMINATION WITHIN THE TIME PERIOD SET FORTH ABOVE (TIME BEING OF THE
ESSENCE), THEN TENANT SHALL BE DEEMED TO HAVE ACCEPTED LANDLORD’S MAXIMUM
DETERMINATION AS THE FAIR OFFER RENTAL.


 


45.03                     IF TENANT DISPUTES LANDLORD’S DETERMINATION OF FAIR
OFFER RENTAL, AND LANDLORD AND TENANT FAIL TO AGREE AS TO THE AMOUNT THEREOF
WITHIN 30 DAYS AFTER THE GIVING OF TENANT’S NOTICE, THEN THE DISPUTE SHALL BE
RESOLVED BY ARBITRATION AS SET FORTH BELOW.  IF THE DISPUTE SHALL NOT HAVE BEEN
RESOLVED ON OR BEFORE THE FIRST DAY OF THE RENEWAL TERM, THEN PENDING SUCH
RESOLUTION, TENANT SHALL PAY, AS BASIC ANNUAL RENT FOR THE RENEWAL TERM, AN
AMOUNT EQUAL TO THE AVERAGE OF LANDLORD’S MAXIMUM DETERMINATION AND TENANT’S
MINIMUM DETERMINATION.  IF SUCH RESOLUTION

 

80

--------------------------------------------------------------------------------


 


SHALL BE IN FAVOR OF TENANT, THEN WITHIN 30 DAYS AFTER THE FINAL DETERMINATION
OF FAIR OFFER RENTAL, LANDLORD SHALL REFUND TO TENANT ANY OVERPAYMENT.  IF SUCH
RESOLUTION SHALL BE IN FAVOR OF LANDLORD, THEN WITHIN 30 DAYS AFTER THE FINAL
DETERMINATION OF FAIR OFFER RENTAL, TENANT SHALL PAY TO LANDLORD ANY
UNDERPAYMENT.  ANY DISPUTE AS TO FAIR OFFER RENTAL SHALL BE DETERMINED AS
FOLLOWS.  AN INDEPENDENT SENIOR OFFICER OF A RECOGNIZED NEW JERSEY LEASING
BROKERAGE FIRM (THE “BASEBALL ARBITRATOR”) SHALL BE SELECTED AND PAID FOR
JOINTLY BY LANDLORD AND TENANT.  IF LANDLORD AND TENANT ARE UNABLE TO AGREE UPON
THE BASEBALL ARBITRATOR, THEN THE SAME SHALL BE DESIGNATED BY THE AAA.  THE
BASEBALL ARBITRATOR SELECTED BY THE PARTIES OR DESIGNATED BY THE AAA SHALL NOT
HAVE BEEN EMPLOYED BY LANDLORD OR TENANT DURING THE PREVIOUS FIVE YEAR PERIOD
AND SHALL HAVE AT LEAST TEN YEARS EXPERIENCE IN (I) THE LEASING OF OFFICE SPACE
IN JERSEY CITY, NEW JERSEY, OR (II) THE APPRAISAL OF FIRST CLASS OFFICE
BUILDINGS IN THE IMMEDIATE VICINITY OF THE BUILDING.  LANDLORD AND TENANT SHALL
EACH SUBMIT TO THE BASEBALL ARBITRATOR AND TO THE OTHER ITS DETERMINATION OF THE
FAIR OFFER RENTAL FOR THE RENEWAL TERM, AS SET FORTH ABOVE.  THE BASEBALL
ARBITRATOR SHALL DETERMINE WHICH OF THE TWO RENT DETERMINATIONS MORE CLOSELY
REPRESENTS THE FAIR OFFER RENTAL FOR THE RENEWAL TERM, TAKING INTO ACCOUNT THE
FACTORS DESCRIBED ABOVE.  LANDLORD AND TENANT SHALL EACH BE PERMITTED TO SUBMIT
DOCUMENTARY EVIDENCE TO THE BASEBALL ARBITRATOR.  THE BASEBALL ARBITRATOR MAY
NOT SELECT ANY OTHER RENTAL VALUE FOR THE RENEWAL TERM OTHER THAN ONE SUBMITTED
BY LANDLORD OR TENANT.  THE DETERMINATION OF THE BASEBALL ARBITRATOR SHALL BE
BINDING UPON LANDLORD AND TENANT AND SHALL SERVE AS THE BASIC ANNUAL RENT
PAYABLE FOR THE RENEWAL TERM.  AFTER A DETERMINATION HAS BEEN MADE OF THE FAIR
OFFER RENTAL, THE PARTIES SHALL EXECUTE AND DELIVER AN INSTRUMENT SETTING FORTH
THE BASIC ANNUAL RENT FOR THE RENEWAL TERM, BUT THE FAILURE TO SO EXECUTE AND
DELIVER ANY SUCH INSTRUMENT SHALL NOT AFFECT THE DETERMINATION OF SUCH BASIC
ANNUAL RENT IN ACCORDANCE WITH THIS ARTICLE 45.


 


45.04                     IF TENANT EXERCISES THE RENEWAL OPTION FOR A PORTION
OF THE DEMISED PREMISES, THEN PRIOR TO THE COMMENCEMENT OF THE RENEWAL TERM,
TENANT, AT ITS EXPENSE, SHALL (I) REMOVE ANY INTERNAL STAIRCASE AND SEAL THE
SLAB BETWEEN EITHER THE LOWEST OR THE HIGHEST FLOOR OF THE BUILDING THAT TENANT
SHALL CONTINUE TO LEASE DURING THE RENEWAL TERM AND THE CONTIGUOUS FLOOR THAT
TENANT SHALL NOT LEASE DURING THE RENEWAL TERM AND (II) PERFORM ANY WORK
NECESSARY TO SEPARATE ANY BUILDING SYSTEMS OR SHARED FACILITIES THAT EXISTED
BETWEEN PORTIONS OF THE DEMISED PREMISES TO ENABLE THE PORTION OF THE DEMISED
PREMISES THAT TENANT SHALL NO LONGER LEASE DURING THE RENEWAL TERM TO FUNCTION
AS AN INDEPENDENT LEASABLE UNIT.


 


ARTICLE 46


 


RIGHT OF FIRST OFFER


 


46.01                     (A)                                  AS USED HEREIN:


 

“Available” means, as to any Offer Space (as hereinafter defined) that such
Offer Space is vacant and free of any present or future possessory right now
existing in favor of any third party.  Notwithstanding the foregoing, such Offer
Space shall not be deemed Available and Landlord shall not be obligated to
notify Tenant of the Availability of such Offer Space (i) if Landlord is
negotiating an extension of a lease or a new direct lease with an existing
tenant, subtenant or other occupant of such space, and Landlord shall be free to
enter into any such extension or new direct lease or (ii) if Landlord enters
into an early termination agreement with an existing tenant of any portion of
such Offer Space and leases the Offer Space that is the

 

81

--------------------------------------------------------------------------------


 

subject of such early termination agreement to one or more third parties or
initially leases such Offer Space to one or more third parties after the
scheduled expiration of the term of the lease with an existing tenant of the
Offer Space.

 

“Offer Space” means (i) any portion of the 2nd floor of the Building which
becomes Available (the “2nd Floor Offer Space”), other than the 2nd Floor
Expansion Space if Tenant exercises the 2nd Floor Expansion Option and (ii) the
block of space comprising a portion of the 4th floor of the Building, as shown
hatched on the plan annexed hereto as Schedule K, which, for purposes of this
Lease, contains 27,856 rentable square feet in the aggregate (the “4th Floor
Offer Space”).  If Tenant fails to exercise Tenant’s Offer Space Option (as
hereinafter defined) for the 4th Floor Offer Space, however, then Tenant’s Offer
Space Option for the 2nd Floor Offer Space only shall automatically be
extinguished and null and void, and Landlord shall have the right to lease the
2nd Floor Offer Space to any third party tenant.

 

(B)                                 PROVIDED THAT (I) THIS LEASE SHALL BE IN
FULL FORCE AND EFFECT, (II) THERE SHALL NOT BE EXISTING A MONETARY OR MATERIAL
NON-MONETARY DEFAULT UNDER THIS LEASE WHICH CONTINUES AFTER NOTICE AND THE
APPLICABLE CURE PERIOD, AND (III) TENANT (INCLUDING ANY PERMITTED ASSIGNEE OF
TENANT AND TENANT’S AFFILIATES) SHALL BE IN OCCUPANCY OF AT LEAST 75% OF THE
RENTABLE AREA OF THE DEMISED PREMISES, LANDLORD SHALL GIVE TO TENANT NOTICE (AN
“OFFER NOTICE”) WHEN ALL OR ANY PORTION OF THE OFFER SPACE BECOMES, OR LANDLORD
REASONABLY ANTICIPATES THAT SUCH PORTION OF THE OFFER SPACE WILL BECOME,
AVAILABLE (IT BEING UNDERSTOOD THAT LANDLORD SHALL OFFER TO TENANT ALL, AND NOT
LESS THAN ALL, OF THE OFFER SPACE THAT BECOMES AVAILABLE AT ANY ONE TIME),
SPECIFYING (A) THE LOCATION AND SQUARE FOOTAGE OF THE OFFER SPACE, AND (B) THE
DATE OR ESTIMATED DATE THAT THE OFFER SPACE SHALL BECOME AVAILABLE (THE
“ANTICIPATED INCLUSION DATE”).

 

(C)                                  PROVIDED THAT ON THE DATE THAT TENANT
EXERCISES THE OFFER SPACE OPTION AND ON THE OFFER SPACE INCLUSION DATE (AS
HEREINAFTER DEFINED) (I) THIS LEASE SHALL BE IN FULL FORCE AND EFFECT,
(II) TENANT SHALL NOT BE IN MONETARY OR MATERIAL, NON-MONETARY DEFAULT UNDER
THIS LEASE BEYOND ANY APPLICABLE NOTICE AND CURE PERIOD, AND (III) TENANT
(INCLUDING ANY PERMITTED ASSIGNEE OF TENANT AND TENANT’S AFFILIATES) SHALL BE IN
OCCUPANCY OF AT LEAST 75% OF THE RENTABLE AREA OF THE DEMISED PREMISES, TENANT
SHALL HAVE THE ONE-TIME OPTION FOR EACH PORTION OF THE OFFER SPACE THAT IS THE
SUBJECT OF AN OFFER NOTICE (THE “OFFER SPACE OPTION”), EXERCISABLE BY NOTICE
(THE “ACCEPTANCE NOTICE”) GIVEN TO LANDLORD ON OR BEFORE THE DATE THAT IS TEN
BUSINESS DAYS AFTER THE GIVING OF THE OFFER NOTICE (TIME BEING OF THE ESSENCE)
TO INCLUDE THE OFFER SPACE (BUT NOT LESS THAN ALL OF SAID OFFER SPACE) IN THE
DEMISED PREMISES FOR THE BALANCE OF THE TERM OF THIS LEASE (AND ANY RENEWALS). 
NOTWITHSTANDING THE FOREGOING, LANDLORD, IN ITS SOLE DISCRETION, MAY WAIVE ANY
DEFAULT BY TENANT AND NO SUCH DEFAULT MAY BE USED BY TENANT TO NEGATE THE
EFFECTIVENESS OF TENANT’S EXERCISE OF THE OFFER SPACE OPTION.  UPON RECEIPT OF
TENANT’S ACCEPTANCE NOTICE, LANDLORD SHALL, WITHIN 15 DAYS, PROVIDE LANDLORD’S
DETERMINATION OF THE FAIR OFFER RENTAL FOR SUCH OFFER SPACE, WHICH SHALL
CONSTITUTE THE MAXIMUM THEREOF LANDLORD CAN CLAIM AS THE FAIR OFFER RENTAL FOR
SUCH SPACE IN ANY ARBITRATION THEREOF (“LANDLORD’S MAXIMUM OFFER
DETERMINATION”).  “FAIR OFFER RENTAL”, FOR THE PURPOSES OF THIS ARTICLE 46,
MEANS THE BASIC ANNUAL RENT THAT A WILLING TENANT WOULD PAY FOR THE OFFER SPACE
PURSUANT TO A DIRECT LEASE AND A WILLING LANDLORD WOULD ACCEPT FOR THE OFFER
SPACE, PURSUANT TO A DIRECT LEASE, DETERMINED ON THE BASIS OF THEN-CURRENT
PREVAILING RENT IN THE BUILDING FOR COMPARABLE SPACE ON A DIRECT LEASE BASIS,
TAKING INTO ACCOUNT ALL RELEVANT FACTORS (INCLUDING THE CONCESSIONS DESCRIBED IN
SECTION 46.01(D) BELOW), WHETHER FAVORABLE TO LANDLORD OR TENANT.  TENANT SHALL
NOTIFY LANDLORD, WITHIN TWENTY (20) DAYS

 

82

--------------------------------------------------------------------------------


 

AFTER RECEIPT OF LANDLORD’S MAXIMUM OFFER DETERMINATION (TIME BEING OF THE
ESSENCE), WHETHER TENANT ACCEPTS OR DISPUTES LANDLORD’S MAXIMUM OFFER
DETERMINATION, AND IF TENANT DISPUTES LANDLORD’S MAXIMUM OFFER DETERMINATION,
SUCH NOTICE SHALL SET FORTH TENANT’S GOOD FAITH DETERMINATION OF THE FAIR OFFER
RENTAL FOR SUCH OFFER SPACE, WHICH SHALL CONSTITUTE THE MINIMUM THAT TENANT CAN
CLAIM AS THE FAIR OFFER RENTAL FOR SUCH SPACE IN ANY ARBITRATION THEREOF
(“TENANT’S MINIMUM OFFER DETERMINATION”).  IF TENANT FAILS TO OBJECT TO
LANDLORD’S MAXIMUM OFFER DETERMINATION AND TO SET FORTH THEREIN TENANT’S MINIMUM
OFFER DETERMINATION, THEN TENANT SHALL BE DEEMED TO HAVE ACCEPTED LANDLORD’S
MAXIMUM OFFER DETERMINATION AS THE FAIR OFFER RENTAL FOR SUCH OFFER SPACE.

 

(D)                                 IF TENANT TIMELY DELIVERS THE ACCEPTANCE
NOTICE, THEN, ON THE DATE ON WHICH LANDLORD DELIVERS VACANT POSSESSION OF THE
OFFER SPACE TO TENANT (THE “OFFER SPACE INCLUSION DATE”), THE OFFER SPACE SHALL
BECOME PART OF THE DEMISED PREMISES, UPON ALL OF THE TERMS AND CONDITIONS SET
FORTH IN THIS LEASE, EXCEPT (I) BASIC ANNUAL RENT SHALL BE EQUAL TO THE FAIR
OFFER RENTAL, (II) THE COMMON AREA TAX SHARE, TENANT’S TAX SHARE, TENANT’S
EXPENSE SHARE AND THE COMMON AREA EXPENSE SHARE SHALL BE INCREASED TO A
PERCENTAGE EQUAL TO THE COMMON AREA TAX SHARE, TENANT’S TAX SHARE, TENANT’S
EXPENSE SHARE AND THE COMMON AREA EXPENSE SHARE, RESPECTIVELY, PLUS A FRACTION,
THE NUMERATOR OF WHICH IS THE NUMBER OF SQUARE FEET IN THE OFFER SPACE AND THE
DENOMINATOR OF WHICH IS THE APPLICABLE SQUARE FOOTAGE SET FORTH IN ARTICLE 3 OF
THIS LEASE, (III) LANDLORD SHALL NOT BE REQUIRED TO PERFORM ANY WORK, OR RENDER
ANY SERVICES TO MAKE THE BUILDING, PLAZA II OR THE OFFER SPACE READY FOR
TENANT’S USE OR OCCUPANCY (EXCEPT AS MAY OTHERWISE BE SET FORTH IN THE OFFER
NOTICE), AND TENANT SHALL ACCEPT THE OFFER SPACE IN ITS “AS IS” CONDITION ON THE
OFFER SPACE INCLUSION DATE, AND, AT ITS EXPENSE, SHALL CAUSE THE OFFER SPACE TO
BE LEGALLY DEMISED AND SEPARATED FROM THE BALANCE OF THE FLOOR, (IV) TENANT
SHALL BE ENTITLED TO A CREDIT AGAINST BASIC ANNUAL RENT FOR THE OFFER SPACE
EQUAL TO TEN MONTHS OF BASIC ANNUAL RENT PAYABLE THEREFOR MULTIPLIED BY A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF MONTHS REMAINING IN THE TERM
OF THIS LEASE COMMENCING ON THE OFFER SPACE INCLUSION DATE AND THE DENOMINATOR
OF WHICH IS 190; (V) TENANT SHALL BE ENTITLED TO A CASH WORK ALLOWANCE, TO BE
ADMINISTERED IN ACCORDANCE WITH ARTICLE 44, IN THE MAXIMUM AMOUNT OF $48 PER
RENTABLE SQUARE FOOT OF THE OFFER SPACE MULTIPLIED BY A FRACTION, THE NUMERATOR
OF WHICH IS THE NUMBER OF MONTHS REMAINING IN THE TERM OF THIS LEASE AND THE
DENOMINATOR OF WHICH IS 190; AND (VI) AS MAY BE OTHERWISE SET FORTH IN THE OFFER
NOTICE.  NOTWITHSTANDING THE FOREGOING, IF AS OF THE OFFER SPACE INCLUSION DATE,
THE NET WORTH OF TENANT IS LESS THAN THE NET WORTH OF TENANT ON THE DATE OF THIS
LEASE, THEN THE PROVISIONS OF CLAUSES (IV) AND (V) ABOVE SHALL BE INAPPLICABLE
BUT THE FACT THAT LANDLORD DOES NOT OFFER TENANT A CREDIT AGAINST BASIC ANNUAL
RENT OR A CASH WORK ALLOWANCE FOR THE OFFER SPACE SHALL BE TAKEN INTO ACCOUNT IN
DETERMINING FAIR OFFER RENTAL.

 

(E)                                  IF IN THE ACCEPTANCE NOTICE TENANT DISPUTES
LANDLORD’S DETERMINATION OF FAIR OFFER RENTAL, AND LANDLORD AND TENANT FAIL TO
AGREE AS TO THE AMOUNT THEREOF WITHIN 30 DAYS AFTER THE GIVING OF THE ACCEPTANCE
NOTICE, THEN THE DISPUTE SHALL BE RESOLVED BY ARBITRATION BEFORE A BASEBALL
ARBITRATOR IN THE SAME MANNER AS A DISPUTE INVOLVING FAIR OFFER RENTAL PURSUANT
TO SECTION 45.03 OF THIS LEASE, EXCEPT THAT THE BASEBALL ARBITRATOR SHALL BE
INSTRUCTED TO DETERMINE THE FAIR OFFER RENTAL IN ACCORDANCE WITH
SECTION 46.01(C) ABOVE.  THE BASEBALL ARBITRATOR MUST SELECT EITHER LANDLORD’S
DETERMINATION OF THE FAIR OFFER RENTAL OR TENANT’S DETERMINATION OF THE FAIR
OFFER RENTAL.  IF THE DISPUTE SHALL NOT HAVE BEEN RESOLVED ON OR BEFORE THE
OFFER SPACE INCLUSION DATE, THEN PENDING SUCH RESOLUTION, TENANT SHALL PAY, AS
BASIC ANNUAL RENT FOR THE APPLICABLE OFFER SPACE, AN AMOUNT EQUAL TO LANDLORD’S
MAXIMUM OFFER DETERMINATION.  IF SUCH

 

83

--------------------------------------------------------------------------------


 

RESOLUTION SHALL BE IN FAVOR OF TENANT, THEN WITHIN 30 DAYS AFTER THE FINAL
DETERMINATION OF FAIR OFFER RENTAL, LANDLORD SHALL REFUND TO TENANT ANY
OVERPAYMENT.

 

(F)                                    IF LANDLORD IS UNABLE TO DELIVER
POSSESSION OF THE OFFER SPACE TO TENANT FOR ANY REASON ON OR BEFORE THE DATE ON
WHICH LANDLORD ANTICIPATES THAT THE OFFER SPACE SHALL BE AVAILABLE AS SET FORTH
IN THE OFFER NOTICE, THE OFFER SPACE INCLUSION DATE SHALL BE THE DATE ON WHICH
LANDLORD IS ABLE TO SO DELIVER POSSESSION AND LANDLORD SHALL HAVE NO LIABILITY
TO TENANT THEREFOR AND THIS LEASE SHALL NOT IN ANY WAY BE IMPAIRED.  THIS
SECTION 46.01(F) CONSTITUTES “AN EXPRESS PROVISION TO THE CONTRARY” FOR PURPOSES
OF ANY APPLICABLE LEGAL REQUIREMENTS NOW OR HEREAFTER IN EFFECT.  LANDLORD SHALL
TAKE COMMERCIALLY REASONABLE ACTION (INCLUDING THE INSTITUTION OF A HOLDOVER
PROCEEDING) TO OBTAIN POSSESSION OF THE OFFER SPACE IF THE EXISTING OCCUPANT OF
SUCH OFFER SPACE HOLDS OVER. NOTWITHSTANDING THE FOREGOING, IF LANDLORD IS
UNABLE TO DELIVER THE APPLICABLE OFFER SPACE TO TENANT WITHIN SIX (6) MONTHS
AFTER THE ANTICIPATED INCLUSION DATE, TENANT, UPON NOTICE TO LANDLORD GIVEN
WITHIN FIFTEEN (15) DAYS AFTER THE EXPIRATION OF SUCH SIX (6) MONTH PERIOD (AS
TO WHICH TIME SHALL BE OF THE ESSENCE AND UNLESS THE OFFER SPACE INCLUSION DATE
SHALL HAVE OCCURRED PRIOR TO THE GIVING OF SUCH NOTICE), MAY WITHDRAW THE
ACCEPTANCE NOTICE AND, IN SUCH EVENT, SUCH OFFER SPACE SHALL NOT BECOME PART OF
THE DEMISED PREMISES AND TENANT SHALL BE RELIEVED OF ITS OBLIGATIONS WITH
RESPECT TO SUCH OFFER SPACE, PROVIDED THAT TENANT’S WITHDRAWAL OF THE ACCEPTANCE
NOTICE SHALL NOT AFFECT TENANT’S RIGHTS UNDER THIS ARTICLE 46 WITH RESPECT TO
OFFER SPACE THAT WAS NOT THE SUBJECT OF THE PARTICULAR ACCEPTANCE NOTICE.

 

(G)                                 IF TENANT FAILS TIMELY TO GIVE THE
ACCEPTANCE NOTICE, THEN (I) LANDLORD MAY ENTER INTO ONE OR MORE LEASES OF THE
OFFER SPACE WITH THIRD PARTIES ON SUCH TERMS AND CONDITIONS AS LANDLORD SHALL
DETERMINE, THE OFFER SPACE OPTION WITH RESPECT TO SUCH OFFER SPACE SHALL BE NULL
AND VOID AND OF NO FURTHER FORCE AND EFFECT AND LANDLORD SHALL HAVE NO FURTHER
OBLIGATION TO OFFER SUCH OFFER SPACE TO TENANT, BUT SHALL HAVE NO EFFECT ON ANY
OFFER SPACE NOT YET OFFERED BY LANDLORD TO TENANT AND (II) TENANT SHALL, AS SOON
AS REASONABLY PRACTICABLE AFTER DEMAND BY LANDLORD, EXECUTE AN INSTRUMENT
REASONABLY SATISFACTORY TO LANDLORD CONFIRMING TENANT’S WAIVER OF, AND
EXTINGUISHING, THE OFFER SPACE OPTION WITH RESPECT TO SUCH OFFER SPACE, BUT THE
FAILURE BY TENANT TO EXECUTE ANY SUCH INSTRUMENT SHALL NOT AFFECT THE PROVISIONS
OF CLAUSE (I) ABOVE.

 

(H)                                 PROMPTLY AFTER THE DETERMINATION OF THE FAIR
OFFER RENTAL AND AGAIN AFTER THE OCCURRENCE OF THE OFFER SPACE INCLUSION DATE,
LANDLORD AND TENANT SHALL CONFIRM THE OCCURRENCE AND TERMS THEREOF AND THE
INCLUSION OF THE OFFER SPACE IN THE DEMISED PREMISES BY EXECUTING AN INSTRUMENT
REASONABLY SATISFACTORY TO LANDLORD AND TENANT; PROVIDED, THAT THE FAILURE BY
LANDLORD OR TENANT TO EXECUTE SUCH INSTRUMENT SHALL NOT AFFECT THE INCLUSION OF
THE OFFER SPACE IN THE DEMISED PREMISES IN ACCORDANCE WITH THIS ARTICLE 46.


 


ARTICLE 47


 


ANTENNA


 


47.01                     TENANT SHALL HAVE THE RIGHT TO INSTALL, MAINTAIN AND
OPERATE (FOR THE EXCLUSIVE USE OF TENANT AND ANY PERMITTED SUBTENANTS) ON THE
AVAILABLE SPACE ON THE ROOF OF THE BUILDING, THE LOCATION OF WHICH SHALL BE
MUTUALLY AGREEABLE TO LANDLORD AND TENANT, AT TENANT’S SOLE COST AND EXPENSE,
ONE ANTENNA AND SUPPORT EQUIPMENT NOT TO EXCEED THREE FEET IN DIAMETER IN THE
AGGREGATE

 

84

--------------------------------------------------------------------------------


 


(HEREINAFTER COLLECTIVELY REFERRED TO AS THE “INSTALLATIONS”), SUBJECT TO ALL OF
THE TERMS, COVENANTS AND CONDITIONS OF THIS LEASE (INCLUDING ARTICLE 6), AND
SUBJECT TO LANDLORD’S PRIOR WRITTEN APPROVAL AS TO WEIGHT AND METHOD OF
ATTACHMENT.  LANDLORD’S APPROVAL SHALL ALSO BE REQUIRED FOR MODIFICATIONS TO,
AND THE REMOVAL OF, THE INSTALLATIONS.  LANDLORD SHALL IN ITS SOLE DISCRETION,
DESIGNATE THE LOCATION OF ALL PASSAGEWAYS REQUIRED FOR ACCESS TO THE ROOF FOR
PERSONNEL.  IN CONNECTION WITH TENANT’S INSTALLATION, MAINTENANCE AND OPERATION
OF ITS INSTALLATIONS, TENANT SHALL COMPLY WITH ALL LEGAL REQUIREMENTS AND SHALL
PROCURE, MAINTAIN AND PAY FOR ALL PERMITS AND LICENSES REQUIRED THEREFOR,
INCLUDING ALL RENEWALS THEREOF.  THE PARTIES AGREE THAT TENANT’S USE OF THE ROOF
OF THE BUILDING IS A NON-EXCLUSIVE USE AND LANDLORD MAY PERMIT THE USE OF ANY
OTHER PORTION OF THE ROOF TO ANY OTHER PERSON, FIRM OR CORPORATION FOR ANY USE,
INCLUDING THE INSTALLATION OF OTHER ANTENNAS, GENERATORS AND/OR COMMUNICATIONS
SYSTEMS.  TENANT SHALL ENSURE THAT ITS USE OF THE ROOF DOES NOT IMPAIR SUCH
OTHER PERSON’S, FIRM’S OR CORPORATION’S DATA TRANSMISSION AND RECEPTION VIA
THEIR RESPECTIVE ANTENNAS AND SUPPORT EQUIPMENT, IF ANY.  LANDLORD SHALL NOT
ENFORCE THE PROVISIONS OF THE PRECEDING SENTENCE AGAINST TENANT IN A
DISCRIMINATORY MANNER.  LANDLORD SHALL TAKE COMMERCIALLY REASONABLE ACTION TO
ENSURE THAT THE BUILDING’S OTHER TENANTS USE OF THE ROOF SHALL NOT IMPAIR
TENANT’S DATA TRANSMISSION AND RECEPTION VIA THEIR RESPECTIVE ANTENNAS AND
SUPPORT EQUIPMENT, IF ANY, IF TENANT NOTIFIES LANDLORD OF SUCH IMPAIRMENT. 
TENANT, AT ITS SOLE COST AND EXPENSE, SHALL INSTALL ANY SCREENING DEVICE
REQUESTED BY LANDLORD AT ANY TIME TO ENSURE THAT THE INSTALLATIONS CANNOT BE
VIEWED OR SEEN BY THE PUBLIC AND, IF SUCH SCREENING DEVICE IS INSTALLED, IT
SHALL BE DEEMED TO BE AN INSTALLATION UNDER THIS CLAUSE.


 


47.02                     IN NO EVENT SHALL THE MAXIMUM LEVEL OF EMISSIONS FROM
THE INSTALLATIONS EXCEED A PROPORTIONATE PORTION OF THE TOTAL EMISSIONS
ALLOWABLE FOR THE BUILDING UNDER APPLICABLE LEGAL REQUIREMENTS, TAKING INTO
ACCOUNT THE NUMBER OF ROOFTOP INSTALLATIONS AT THE BUILDING.


 


47.03                     TENANT SHALL PAY FOR ALL ELECTRICAL SERVICE REQUIRED
FOR TENANT’S USE OF THE INSTALLATIONS IN ACCORDANCE WITH ARTICLE 4 OF THIS
LEASE.  TENANT SHALL BE RESPONSIBLE FOR CONNECTING THE INSTALLATIONS AND THE
DEMISED PREMISES BY CORE DRILLING AND INSTALLING A CONDUIT IN THE BUILDING
RISERS REFERRED TO IN SECTION 21.05.


 


47.04                     TENANT, AT TENANT’S SOLE COST AND EXPENSE, SHALL
PROMPTLY REPAIR ANY AND ALL DAMAGE TO THE ROOF OF THE BUILDING AND TO ANY PART
OF THE BUILDING CAUSED BY OR RESULTING FROM THE INSTALLATION, MAINTENANCE AND
REPAIR, OPERATION OR REMOVAL OF THE INSTALLATIONS ERECTED OR INSTALLED BY TENANT
PURSUANT TO THE PROVISIONS OF THIS ARTICLE 47.  TENANT FURTHER COVENANTS AND
AGREES THAT THE INSTALLATIONS AND ANY RELATED EQUIPMENT ERECTED OR INSTALLED BY
TENANT PURSUANT TO THE PROVISIONS OF THIS ARTICLE 47 SHALL BE ERECTED,
INSTALLED, REPAIRED, MAINTAINED AND OPERATED BY TENANT AT THE SOLE COST AND
EXPENSE OF TENANT AND WITHOUT CHARGE, COST OR EXPENSE TO LANDLORD.


 


47.05                     THE INSTALLATIONS AND RELATED EQUIPMENT INSTALLED BY
TENANT PURSUANT TO THE PROVISIONS OF THIS ARTICLE 47 SHALL BE TENANT’S PROPERTY,
AND, UPON THE EXPIRATION OR EARLIER TERMINATION OF THE TERM OF THIS LEASE SHALL
BE REMOVED BY TENANT, AT TENANT’S SOLE COST AND EXPENSE AND TENANT SHALL REPAIR
ANY DAMAGE TO THE ROOF OF THE BUILDING, OR ANY OTHER PORTION OR PORTIONS OF THE
BUILDING CAUSED BY OR RESULTING FROM SAID REMOVAL.


 


47.06                     LANDLORD, AT TENANT’S EXPENSE, MAY REQUIRE TENANT TO
RELOCATE THE INSTALLATIONS AND RELATED EQUIPMENT TO ANOTHER PORTION OF THE ROOF
WHERE RECEPTION IS COMPARABLE UPON THIRTY

 

85

--------------------------------------------------------------------------------


 


(30) DAYS’ NOTICE TO TENANT OR TO REMOVE THE INSTALLATIONS IF THEIR EXISTENCE
WOULD CONSTITUTE A VIOLATION OF ANY LEGAL REQUIREMENTS.


 


ARTICLE 48


 


6TH FLOOR EXPANSION OPTION


 


48.01                     PROVIDED THAT (I) THIS LEASE SHALL BE IN FULL FORCE
AND EFFECT, (II) THERE SHALL NOT THEN BE EXISTING A MONETARY OR MATERIAL,
NON-MONETARY DEFAULT UNDER THIS LEASE AND (III) TENANT (INCLUDING ANY PERMITTED
ASSIGNEE OF TENANT AND TENANT’S AFFILIATES) SHALL BE IN OCCUPANCY OF AT LEAST
75% OF THE RENTABLE AREA OF THE DEMISED PREMISES, TENANT SHALL HAVE THE ONE-TIME
OPTION (THE “6TH FLOOR EXPANSION OPTION”) TO LEASE THE PORTION OF THE 6TH FLOOR
OF THE BUILDING SUBSTANTIALLY AS SHOWN HATCHED ON THE PLAN ANNEXED HERETO AS
SCHEDULE J (THE “6TH FLOOR EXPANSION SPACE”), WHICH FOR PURPOSES OF THIS LEASE
CONTAINS 23,086 RENTABLE SQUARE FEET, IN ACCORDANCE WITH THE PROVISIONS OF THIS
ARTICLE 48.  THE LEASING OF THE 6TH FLOOR EXPANSION SPACE SHALL BE FOR A TERM
THAT SHALL EXPIRE ON THE EXPIRATION DATE (AS THE SAME MAY BE EXTENDED) AND
OTHERWISE UPON ALL OF THE TERMS AND CONDITIONS CONTAINED IN THIS LEASE, EXCEPT
AS OTHERWISE PROVIDED HEREIN.  THE BASIC ANNUAL RENT FOR THE 6TH FLOOR EXPANSION
SPACE SHALL BE PAYABLE AT A RATE EQUAL TO THE FAIR OFFER RENTAL (AS DEFINED IN
ARTICLE 46), DETERMINED AT THE TIME AND IN THE MANNER HEREAFTER SET FORTH.


 


48.02                     LANDLORD REPRESENTS THAT THE EXISTING LEASE OF THE 6TH
FLOOR EXPANSION SPACE EXPIRES ON MAY 31, 2010.  TENANT MAY EXERCISE THE
EXPANSION OPTION BY DELIVERY OF WRITTEN NOTICE TO LANDLORD (THE “6TH FLOOR
EXPANSION NOTICE”) GIVEN ON OR BEFORE MAY 31, 2009 (TIME BEING OF THE ESSENCE
WITH RESPECT TO TENANT’S OBLIGATION TO EXERCISE THE 6TH FLOOR EXPANSION OPTION
BY SUCH DATE).  TENANT’S 6TH FLOOR EXPANSION NOTICE SHALL SET FORTH TENANT’S
GOOD FAITH DETERMINATION OF THE FAIR OFFER RENTAL FOR THE 6TH FLOOR EXPANSION
SPACE, WHICH SHALL CONSTITUTE THE MINIMUM THAT TENANT CAN CLAIM AS THE FAIR
OFFER RENTAL FOR THE 6TH FLOOR EXPANSION SPACE IN ANY ARBITRATION THEREOF
(“TENANT’S 6TH FLOOR EXPANSION SPACE MINIMUM DETERMINATION”).  IF LANDLORD
DISPUTES TENANT’S 6TH FLOOR EXPANSION SPACE MINIMUM DETERMINATION, LANDLORD
SHALL PROMPTLY NOTIFY TENANT BY DELIVERING A NOTICE, WHICH SHALL SET FORTH
LANDLORD’S GOOD FAITH DETERMINATION OF THE FAIR OFFER RENTAL OF THE 6TH FLOOR
EXPANSION SPACE, WHICH SHALL CONSTITUTE THE MAXIMUM THEREOF LANDLORD CAN CLAIM
AS THE FAIR OFFER RENTAL OF THE 6TH FLOOR EXPANSION SPACE IN ANY ARBITRATION
THEREOF (“LANDLORD’S 6TH FLOOR EXPANSION SPACE MAXIMUM DETERMINATION”).


 


48.03                     IF (I) TENANT SHALL TIMELY EXERCISE THE 6TH FLOOR
EXPANSION OPTION IN THE MANNER SET FORTH ABOVE AND (II) THE CONDITIONS DESCRIBED
IN SECTION 48.01(I) THROUGH (III) CONTINUE TO BE SATISFIED, THEN ON THE DATE
(THE “6TH FLOOR EXPANSION SPACE COMMENCEMENT DATE”) ON WHICH LANDLORD DELIVERS
POSSESSION OF THE 6TH FLOOR EXPANSION SPACE TO TENANT, VACANT, FREE OF OCCUPANTS
AND FREE AND CLEAR OF ANY AND ALL RIGHTS OF ANY OTHER TENANTS OR OCCUPANTS OF
THE BUILDING, THE 6TH FLOOR EXPANSION SPACE AUTOMATICALLY SHALL BE DEEMED TO BE
AND SHALL BE ADDED TO AND FORM PART OF THE DEMISED PREMISES UNDER THIS LEASE
EXCEPT (A) THE BASIC ANNUAL RENT FOR THE 6TH FLOOR EXPANSION SPACE SHALL BE
DETERMINED AS SET FORTH HEREIN, (B) THE COMMON AREA TAX SHARE AND THE COMMON
AREA EXPENSE SHARE SHALL EACH BE .75% AND TENANT’S TAX SHARE AND TENANT’S
EXPENSE SHARE SHALL EACH BE 1.56%, (C) LANDLORD SHALL PAY A CASH WORK ALLOWANCE
TO TENANT, TO BE ADMINISTERED IN ACCORDANCE WITH ARTICLE 44, IN THE MAXIMUM
AMOUNT OF $1,108,128

 

86

--------------------------------------------------------------------------------


 


MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF MONTHS
REMAINING IN THE TERM OF THIS LEASE AS OF THE 6TH FLOOR EXPANSION SPACE
COMMENCEMENT DATE AND THE DENOMINATOR OF WHICH IS 190; (D) TENANT SHALL BE
ENTITLED TO A CREDIT AGAINST BASIC ANNUAL RENT FOR THE 6TH FLOOR EXPANSION SPACE
EQUAL TO TEN MONTHS OF BASIC ANNUAL RENT PAYABLE THEREFOR MULTIPLIED BY A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF MONTHS REMAINING IN THE TERM
OF THIS LEASE AS OF THE 6TH FLOOR EXPANSION SPACE COMMENCEMENT DATE AND THE
DENOMINATOR OF WHICH IS 190; (E) TENANT SHALL ACCEPT THE 6TH FLOOR EXPANSION
SPACE IN ITS “AS IS” CONDITION ON THE 6TH FLOOR EXPANSION SPACE COMMENCEMENT
DATE, AND TENANT, AT ITS EXPENSE, SHALL LAWFULLY DEMISE THE 6TH FLOOR EXPANSION
SPACE IN ACCORDANCE WITH PLANS PREPARED BY TENANT AND APPROVED BY LANDLORD, AND
(F) TENANT SHALL BE ENTITLED TO 14 ADDITIONAL PARKING SPACES.  NOTWITHSTANDING
THE FOREGOING, IF AS OF THE 6TH FLOOR EXPANSION SPACE COMMENCEMENT DATE, THE NET
WORTH OF TENANT IS LESS THAN THE NET WORTH OF TENANT ON THE DATE OF THIS LEASE,
THEN THE PROVISIONS OF CLAUSES (C) AND (D) ABOVE SHALL BE INAPPLICABLE BUT THE
FACT THAT TENANT SHALL NOT RECEIVE A CREDIT AGAINST BASIC ANNUAL RENT OR A CASH
WORK ALLOWANCE FOR THE 6TH FLOOR EXPANSION SPACE SHALL BE TAKEN INTO ACCOUNT IN
DETERMINING FAIR OFFER RENTAL.


 


48.04                     IF TENANT SHALL DULY EXERCISE THE 6TH FLOOR EXPANSION
OPTION AS PROVIDED IN THIS ARTICLE 48, AND THE PARTIES FAIL TO AGREE UPON THE
FAIR OFFER RENTAL WITHIN 30 DAYS AFTER THE DATE OF TENANT’S 6TH FLOOR EXPANSION
NOTICE, THEN THE DISPUTE SHALL BE RESOLVED BY ARBITRATION AS SET FORTH IN
ARTICLE 46.  IF THE DISPUTE SHALL NOT HAVE BEEN RESOLVED ON OR BEFORE THE 6TH
FLOOR EXPANSION SPACE COMMENCEMENT DATE, THEN PENDING SUCH RESOLUTION, TENANT
SHALL PAY, AS BASIC ANNUAL RENT FOR THE 6TH FLOOR EXPANSION SPACE, AN AMOUNT
EQUAL TO LANDLORD’S 6TH FLOOR EXPANSION SPACE MAXIMUM DETERMINATION.  IF SUCH
RESOLUTION SHALL BE IN FAVOR OF TENANT, THEN WITHIN 30 DAYS AFTER THE FINAL
DETERMINATION OF FAIR OFFER RENTAL, LANDLORD SHALL REFUND TO TENANT ANY
OVERPAYMENT.


 


48.05                     IF LANDLORD IS UNABLE TO DELIVER POSSESSION OF THE 6TH
FLOOR EXPANSION SPACE TO TENANT FOR ANY REASON ON OR BEFORE THE 6TH FLOOR
EXPANSION SPACE COMMENCEMENT DATE, THE EFFECTIVE DATE THE 6TH FLOOR EXPANSION
SPACE SHALL BE DEEMED TO BE PART OF THE PREMISES SHALL BE THE DATE ON WHICH
LANDLORD IS ABLE TO SO DELIVER POSSESSION AND LANDLORD SHALL HAVE NO LIABILITY
TO TENANT THEREFOR AND THIS LEASE SHALL NOT IN ANY WAY BE IMPAIRED.  LANDLORD
SHALL TAKE COMMERCIALLY REASONABLE ACTION (INCLUDING THE INSTITUTION OF A
HOLDOVER PROCEEDING) TO OBTAIN POSSESSION OF THE 6TH FLOOR EXPANSION SPACE IF
THE OCCUPANT OF SUCH SPACE HOLDS OVER.  NOTWITHSTANDING THE FOREGOING, IF
LANDLORD IS UNABLE TO DELIVER THE 6TH FLOOR EXPANSION SPACE TO TENANT BY
FEBRUARY 28, 2011, TENANT, UPON NOTICE TO LANDLORD GIVEN BY MARCH 15, 2011 (AS
TO WHICH TIME SHALL BE OF THE ESSENCE AND UNLESS THE 6TH FLOOR EXPANSION SPACE
COMMENCEMENT DATE SHALL HAVE OCCURRED PRIOR TO THE GIVING OF SUCH NOTICE),
TENANT MAY WITHDRAW THE 6TH FLOOR EXPANSION NOTICE AND, IN SUCH EVENT, THE
6TH FLOOR EXPANSION SPACE SHALL NOT BECOME PART OF THE DEMISED PREMISES AND
TENANT SHALL BE RELIEVED OF ITS OBLIGATIONS WITH RESPECT TO THE 6TH FLOOR
EXPANSION SPACE.


 


48.06                     IF TENANT FAILS TIMELY TO GIVE THE 6TH FLOOR EXPANSION
NOTICE UNDER THIS ARTICLE 48, INCLUDING UNDER THE CIRCUMSTANCES DESCRIBED IN
SECTION 48.08, THEN (I) LANDLORD MAY ENTER INTO ONE OR MORE LEASES OF THE 6TH
FLOOR EXPANSION SPACE (OR ANY PORTION THEREOF) WITH THIRD PARTIES ON SUCH TERMS
AND CONDITIONS AS LANDLORD SHALL DETERMINE, (II) THE 6TH FLOOR EXPANSION OPTION
SHALL BE NULL AND VOID AND OF NO FURTHER FORCE AND EFFECT AND LANDLORD SHALL
HAVE NO FURTHER OBLIGATION TO LEASE THE 6TH FLOOR EXPANSION SPACE (OR ANY
PORTION THEREOF) TO TENANT AND

 

87

--------------------------------------------------------------------------------


 


(III) TENANT SHALL, AS SOON AS REASONABLY PRACTICABLE AFTER DEMAND BY LANDLORD,
EXECUTE AN INSTRUMENT REASONABLY SATISFACTORY TO LANDLORD AND TENANT CONFIRMING
TENANT’S WAIVER OF, AND EXTINGUISHING, THE 6TH FLOOR EXPANSION OPTION.


 


48.07                     PROMPTLY AFTER THE OCCURRENCE OF THE 6TH FLOOR
EXPANSION SPACE COMMENCEMENT DATE, LANDLORD AND TENANT SHALL CONFIRM THE
OCCURRENCE THEREOF AND THE INCLUSION OF THE 6TH FLOOR EXPANSION SPACE IN THE
DEMISED PREMISES BY EXECUTING AN INSTRUMENT REASONABLY SATISFACTORY TO LANDLORD
AND TENANT; PROVIDED THAT FAILURE BY LANDLORD OR TENANT TO EXECUTE SUCH
INSTRUMENT SHALL NOT AFFECT THE INCLUSION OF THE 6TH FLOOR EXPANSION SPACE IN
THE DEMISED PREMISES IN ACCORDANCE WITH THIS ARTICLE 48.


 


48.08                     NOTWITHSTANDING ANYTHING IN THIS ARTICLE 48 TO THE
CONTRARY, IF LANDLORD ANTICIPATES THAT THE 6TH FLOOR EXPANSION SPACE SHALL
BECOME AVAILABLE (AS DEFINED IN SECTION 46.01) PRIOR TO MAY 31, 2010, THEN
LANDLORD MAY ACCELERATE THE 6TH FLOOR EXPANSION SPACE COMMENCEMENT DATE BY
DELIVERING A NOTICE TO TENANT ADVISING IT OF THE ACCELERATED 6TH FLOOR EXPANSION
SPACE COMMENCEMENT DATE.  IN SUCH EVENT, TENANT, IF IT WISHES TO EXERCISE SUCH
OPTION, SHALL DO SO BY DELIVERING TO LANDLORD ITS 6TH FLOOR EXPANSION NOTICE
WITHIN TEN (10) BUSINESS DAYS OF LANDLORD’S NOTICE (TIME BEING OF THE ESSENCE
WITH RESPECT TO TENANT’S OBLIGATION TO GIVE THE 6TH FLOOR EXPANSION NOTICE BY
SUCH DATE), AND OTHERWISE IN ACCORDANCE WITH THIS ARTICLE 48.

 

88

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this Lease as
of the day and year first above written.

 

 

M-C PLAZA II & III L.L.C.

 

Landlord

 

 

 

By:

Mack-Cali Realty, L.P., member

 

 

 

By:

Mack-Cali Realty Corporation, general

 

partner

 

 

 

By:

/s/ Mitchell E. Hersh

 

 

Mitchell E. Hersh

 

 

President and Chief Executive

 

 

Officer

 

 

 

ARCH INSURANCE COMPANY

 

Tenant

 

 

 

By:

/s/ Dennis R. Brand

 

 

Dennis R. Brand

 

 

Executive Vice President & Chief

 

 

 

Administration Officer

 

89

--------------------------------------------------------------------------------

 

SCHEDULE A-1

 

Land

 

Deed description of a parcel of land situated near the northerly side of
Christopher Columbus Drive in the City of Jersey City, Hudson County, New
Jersey.

 

Beginning at the most southwesterly corner of the hereinafter described parcel,
said point being the following five (5) courses from the point of intersection
of the existing northerly side of Christopher Columbus Drive (80’ wide) with the
existing easterly side of Washington Street (80’ wide) and running thence.

 

a.          Easterly along a curve to the left having a radius of 3960.00 feet,
and arc length of 820.22 feet (chord which bears S 75° 06’ 44” E. 818.76 feet
along the existing northerly side of Christopher Columbus Drive (80’ wide) to a
point on curve; thence

 

b.         N 08° 09’ 07” E 55.61 feet to a point; thence

 

c.          N 81° 50’ 53” W 40.01 feet to a point; thence

 

d.         N 08° 09’ 07” E 222.50 feet to a point; thence

 

e.          S 81° 50’ 53” E 40.01 feet to the point of beginning and running;
thence

 

1.                                       N 08° 09’ 07” E 848.65 feet to a point;
thence

 

2.                                       S 81° 50’ 53” E 279.85 feet to a point
on curve; thence

 

3.                                       Southeasterly along a curve to the
right having a radius of 122.00 feet, an arc length of  4.49 feet (chord which
bears S 55° 25’ 59” E 4.49 feet) to a point on curve; thence

 

4.                                       S 08° 04’ 32” W 48.67 feet to a point
on curve, thence

 

5.                                       Southeasterly along a curve to the
right having a radius of 79.00 feet, an arc length of 2.45 feet (chord which
bears S 37° 44’ 25” E 2.45 feet) to a point of tangency; thence

 

6.                                       S 36° 51’ 10” E 62.62 feet to a point;
thence

 

7.                                       S 08° 09’ 07” W 752.00 feet to a point;
thence

 

8.                                       N 81° 50’ 53” W 329.99 feet to the
point, the point and place of beginning.

 

Containing 276,651 square feet or 6.3510 acres.

 

1

--------------------------------------------------------------------------------


 

Being known as Lot 28 Block 10.

 

Subject to all easements, rights of way and agreements of record.

 

Subject to a roadway easement described as follows:

 

Beginning at the terminus of the first course of the original description and
running; thence

 

1.                                       S 81° 50’ 53” E 279.85 feet to a point
on curve, thence

 

2.                                       Southeasterly along a curve to the
right having a radius of 122.00 feet, an arc length of 4.49 feet (chord which
bears S 55° 25’ 59” E 4.49 feet) to a point on curve, thence

 

3.                                       S 08° 04’ 32” W 48.67 feet to a point
on curve; thence

 

4.                                       Northwesterly along a curve to the left
having a radius of 79.00 feet, an arc length of 59.60 feet (chord which bears N
60° 14’ 24” W 58.20 feet) to a point of tangency; thence

 

5.                                       N 81° 51’ 10” W 214.05 feet to a point
of curvature; thence

 

6.                                       Along a curve to the left having a
radius of 23.00 feet, an arc length of 17.41 feet (chord which bears N 76° 27’
45” W 17.00 feet) to a point of tangency; thence

 

7.                                       N 08° 09’ 07” E 35.54 feet to a point,
the point or place of beginning containing 8,694 square feet or 0.1996 acres.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE A-1  [Plaza III]

 

Land

 

Deed description of a parcel of land situate near the northerly side of
Christopher Columbus Drive in the City of Jersey City, Hudson County, New
Jersey.

 

Beginning at the most southwesterly side of the hereinafter described parcel,
said point being the following two (2) courses from the point of intersection of
the existing northerly side of Christopher Columbus Drive (80’ wide) with the
existing easterly side of Washington Street (80’ wide) and running: thence

 

a.          Easterly along a curve to the left having a radius of 3960.00 feet,
an arc length of 820.22 feet along the existing northerly side of Christopher
Columbus Drive (80’ Wide) to a point on curve; thence

 

b.         N 08o 09’ 07” E 55.61 feet to the point of beginning and running;
thence

 

1.                                       N 08o 09’ 07” E 222.50 feet to a point;
thence

 

2.                                       S 81o 50’ 53” E 329.99 feet to a point;
thence

 

3.                                       S 08o 09’ 07” W 222.50 feet to a point;
thence

 

4.                                       N 81o 50’ 53” W 329.99 feet to the
point of beginning.

 

Containing 73,423 square feet or 1.69 acres.

 

Being known as Lot 5 Block 10 on map entitled, “Proposed Subdivision Prepared
for Cali Harborside (Fee) Associates, L.P.”, prepared by John Zanetakos
Associates, Inc., dated: March 15, 1999.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A-2

 

Complex Land

 

Deed description of a parcel of land situate along the northerly side of
Christopher Columbus Drive in the City of Jersey City, Hudson County, New
Jersey.

 

Beginning at the point on curve on the existing northerly side of Christopher
Columbus Drive (80’ wide), said point being easterly along a curve to the left
having a radius of 3960.00 feet, an are length of 682.14 feet along the existing
northerly side of Christopher Columbus Drive (80’ wide), from its intersection
with the easterly side of Washington Street (80’ wide) and running:  thence

 

1.                                       N 08° 09’ 07” E .948.92 feet to a point
of curvature

 

2.                                       Along a curve to the right having a
radius of 200.00 feel an arc length of 30.45 feet to the point of tangency;
thence

 

3.                                       N 16° 52’ 32:  E 217.02 feet to a point
on curve; thence

 

4.                                       Southeasterly along a curve to the
right having a radius of 120.00 feet, an arc length of 89.01 feet to a point on
curve; thence

 

5.                                       S 81° 50’ 53” E 53.01 feet to a point
thence

 

6.                                       S 08° 09’ 07” W 1126.76 feet to a point
on curve; thence

 

7.                                       Westerly along a curve to the right
having a radius of 3960.00 feet, an arc length of 138.08 feet along the existing
northerly side of Christopher Columbus Drive (80’ wide) to the point of
beginning.

 

Containing 155,964 square feet or 3.58 acres.

 

Being known as Lot 4 Block 10 on map entitled, ‘Proposed Subdivision Prepared
for Call Harborside (Fee) Associates, LP.’, prepared by John Zanetakos
Associates, Inc., dated:  March 15,1999.

 

Subject to all easements, rights of way and agreements of record.

 

Deed description of a parcel of land situate near the northerly side of
Christopher Columbus Drive in the City of Jersey City, Hudson County, New
Jersey.

 

Beginning at the most southwesterly side of the hereinafter described parcel,
said point being the following two (2) courses from the point of intersection of
the existing northerly side of Christopher Columbus Drive (80’ wide) with the
existing easterly side of Washington Street (80’ wide) and running:  thence

 

1

--------------------------------------------------------------------------------


 

a.                                       Easterly along a curve to the left
having a radius of 3960.00 feet, an arc length of 820.22 feet along the existing
northerly side of Christopher Columbus Drive (80’ wide) to a point on curve;
thence

 

b.                                      N 08° 09’07” E 55.61 feet to the point
of beginning and running; thence

 

1.                                       N 08° 09’ 07” E 222.50 feet to a point;
thence

 

2.                                       S 81° 50’53” E 329.99 feet to a point
thence

 

3.                                       S 08° 09’ 07” W 222.50 feet to a point
thence

 

4.                                       N 81° 50’53” W 329.99 feet to the point
of beginning.

 

Containing 73,423 square feet or 1.69 acres.

 

Being known as Lot 5 Block 10 on map entitled, ‘Proposed Subdivision Prepared
for Cali Harborside (Fee) Associates, L.P.’, prepared by John Zanetakos
Associates, Inc., dated:  March 15, 1999.

 

Subject to all easements, rights of way and agreements-of record.

 

2

--------------------------------------------------------------------------------


 

Deed description of a parcel of land situate near the northerly side of
Christopher Columbus Drive in the City of Jersey City, Hudson County, New
Jersey.

 

Beginning at the most southwesterly corner of the hereinafter described parcel
said point being the following two (2) courses from the point of intersection of
the existing northerly side of Christopher Columbus Drive (80’ wide) with the
existing easterly side of Washington Street (80’ wide) and running:  thence

 

a.                                       Easterly along a curve to the left
having a radius of 3960.00 feet, an arc length of 820.22 feet along the existing
northerly side of Christopher Columbus Drive (80’ wide) to a point on curve;
thence

 

b.                                      N 08’ 09’07” E 278.11 feet to the point
of beginning and running; thence

 

1.                                       N 08° 09’ 07” E 801.50 feet to a point;
thence

 

2.                                       S 81° 50’53” E 280.49 feet to a point;
thence

 

3.                                       S 36° 50’ 53” E 70.00 feet to a point;
thence

 

4.                                       S 08° 09’07” W 752.00 feet to a point;
thence

 

5.                                       N 81° 50’ 53” W 329.99 feet to the
point of beginning.

 

Containing 263,262 square feet or 6.04 acres.

 

Being known as Lot 6 Block 10 on map entitled, “Proposed Subdivision Prepared
for Cali Harborside (Fee) Associates, L.P.”, prepared by John Zanetakos
Associates, Inc., dated:  March 15, 1999.

 

Subject to all easements, rights of way and agreements of record.

 

3

--------------------------------------------------------------------------------


 

Deed description of a parcel of land situate along the northerly side of
Christopher Columbus Drive in the City of Jersey City, Hudson County, New
Jersey.

 

Beginning at a point on curve on the existing northerly side of Christopher
Columbus Drive (80’ wide), said point being easterly along a curve to the left
having a radius of 3960.00 feet, an arc length of 449.92 feet along said
northerly side of Christopher Columbus Drive (80’ wide) from its intersection
with the easterly side of Washington Street (80’ wide) and running:  thence

 

1.                                       N 08° 18’49” E 242.03 feet along the
easterly side of proposed Greene Street (58’ wide) to a point; thence

 

2.                                       S 81° 50’53” E 230.80 feet to a point;
thence

 

3.                                       S 08° 09’ 07” W 260.16 feet to a point
on curve on the northerly side of Christopher Columbus Drive (80’ wide); thence

 

4.                                       Westerly along a curve to the right
having a radius of 3960.00 feet, an arc length of 232.22 feet along the existing
northerly side Christopher Columbus Drive (80’ wide) to the point of beginning.

 

Containing 58,305 square feet or 1.34 acres.

 

Being known as Lot 1 Block 10 on map entitled, “Proposed Subdivision Prepared
for Cali Harborside (Fee) Associates, L.P.”, prepared by John Zanetakos
Associates, inc., dated:  March 15, 1999.

 

Subject to all easements, rights of way and agreements of record.

 

4

--------------------------------------------------------------------------------


 

Deed description of a parcel of land situate at the northeasterly quadrant of
the intersection of Christopher Columbus Drive and Washington Street in the City
of Jersey City, Hudson County, New Jersey.

 

Beginning at the point of intersection of the existing northerly side of
Christopher Columbus Drive (80’ wide) with the easterly side of Washington
Street (80’ wide) and running:  thence

 

1.                                       N 08° 20’48” E 138.47 feet along the
easterly side of Washington Street (80’ wide) to a point thence

 

2.                                       S 81° 50’ 53” E 385.74 feet along the
southerly side of proposed Pearl Street to a point on the westerly side of
proposed Greene Street (58’ wide); thence

 

3.                                       S 08° 18’49” W 205.34 feet along the
westerly side of proposed Greene Street (58’ wide) to a point on curve on the
northerly side of Christopher Columbus Drive (80’ wide); thence

 

4.                                       Westerly along a curve to the right
having a radius of 3960.00 feet an arc length of 391.55 feet along the northerly
side of Christopher Columbus Drive (80’ wide) to the point of beginning.

 

Containing 67,581 square feet or 1.551 acres.

 

Being known as Lot 1 Block 8 on map entitled, ‘Proposed Subdivision Prepared for
Cali Harborside (Fee) Associates, L.P.’, prepared by John Zanetakos
Associates, Inc., dated:  March 15, 1999.

 

Subject to all easements, rights of way and agreements of record.

 

5

--------------------------------------------------------------------------------


 

Deed description of a parcel of land situate near the northerly side of
Christopher Columbus Drive in the City of Jersey City, Hudson County, New
Jersey.

 

Beginning at the most southeasterly comer of the hereinafter described parcel,
said point being the following two (2) courses from the point of intersection of
the existing northerly side of Christopher Columbus Drive (80’ wide) with the
easterly side of Washington Street (80’ wide) and running:  thence

 

a.                                       Easterly along a curve to the left
having a radius of 3960.00 feet, an arc length of 682.14 feet to a point on
curve; thence

 

b.                                      N 08° 09’07” E 260.16 feet to the point
of beginning and running; thence

 

1.                                       N 81° 50’ 53” W 230.80 feet to a point
thence

 

2.                                       N 08° 18’49” E 418.85 feet along the
easterly side of proposed Greene Street to a point thence

 

3.                                       S 81° 50’53” E 229.62 feet to a point;
thence

 

4.                                       S 08° 09’ 07” W 418.85 feet to the
point of beginning.

 

Containing 96,422 square feet or 2.21 acres.

 

Being known as Lot 2 Block 10 on map entitled, ‘Proposed Subdivision Prepared
for Cali Harborside (Fee) Associates, L.P.’, prepared by John Zanetakos
Associates, Inc., dated:  March 15, 1999.

 

Subject to all easements, rights of way and agreements of record.

 

6

--------------------------------------------------------------------------------


 

Deed description of a parcel of land situate near the northerly side of
Christopher Columbus Drive in the City of Jersey City, Hudson County, New
Jersey.

 

Beginning at the most southeasterly corner of the hereinafter described parcel,
said point being the following two (2) courses from the point of intersection of
the existing northerly side of Christopher Columbus Drive (80’ wide) with the
easterly side of Washington Street (80’ wide) and running:  thence

 

a.                                       Easterly along a curve to the left
having a radius of 3960.00 feet, an arc length of 682.14 feet to a point on
curve; thence

 

b.                                      N 08° 09’ 07” E 679.01 feet to the point
of beginning and running; then

 

1.                                       N 81° 50’ 53” W 229.62 feet to a point;
thence

 

2.                                       N 08° 18’ 49” E 278.56 feet along the
easterly side of proposed Greene Street a point of curvature; thence

 

3.                                       Along a curve to the left having a
radius of 364.00 feet, an arc length of 262.93 feet along the easterly side of
proposed Greene Street to a point of tangency; thence

 

4.                                       N 33° 04’23” W 68.35 feet along the
easterly side of proposed Greene Street t a point thence

 

5.                                       S 83° 00’ 00” E 145.13 feet to a point
on curve; thence

 

6.                                       Southerly along a curve to the right
having a radius of 762.00 feet, an arc length of 1.71 feet to a point on curve;
thence

 

7.                                       S 71° 15’59” E 259.84 feet to a point
on the westerly side of Hudson Street thence

 

8.                                       S 16° 52’32” W 226.79 feet partially
along the westerly side of Hudson Street to a point of curvature; thence

 

9.                                       Along a curve to the left having a
radius of 200.00 feet, an arc length of 30.45 feet to a point of tangency;
thence

 

10.                                 S 08° 09’ 07” W 269.91 feet to the point of
beginning.

 

Containing 143,891 square feet or 3.30 acres.

 

Being known as Lot 16 Block 10 on map entitled, ‘Proposed Subdivision Prepared
for Cali Harborside (Fee) Associates, LP.’, prepared by John Zanetakos
Associates, Inc dated:  March 15, 1999 and revised:  April 29, 1999.

 

Subject to all easements, rights of way and agreements of record.

 

7

--------------------------------------------------------------------------------

 

Deed description of a parcel of land situate near the northerly side of
Christopher Columbus Drive in the City of Jersey City, Hudson County, New
Jersey.

 

Beginning at the most southwesterly side of the hereinafter described parcel,
said point being the following two (2) courses from the point of intersection of
the existing northerly side of Christopher Columbus Drive (80’ wide) with the
existing easterly side of Washington Street (80’ wide) and running:  thence

 

a.                                      Easterly along a curve to the left
having a radius of 3960.00 feet, an arc length of 820.22 feet along the existing
northerly side of Christopher Columbus Drive (80’ wide) to a point on curve;
thence

 

b.                                     N 08° 09’07” E 1079.61 feet to the point
of beginning and running; thence

 

1.                                      N 08° 09’ 07” E 47.15 feet to a point;
thence

 

2.                                      S 81° 50’ 53” E 329.98 feet to a point;
thence

 

3.                                      S 08° 09’ 07” W 47.15 feet to a point;
thence

 

4.                                      S 08° 08’ 41” W 49.50 feet to a point;
thence

 

5.                                      N 36° 50’ 53” W 70.00 feet to a point;
thence

 

6.                                      N 81° 50’ 53” W 280.49 feet to the point
of beginning

 

Containing 16,784 square feet or 0.39 acres.

 

Being known as Lot 18 Block 10 on map entitled, “Proposed Subdivision Prepared
for Cali Harborside (Fee) Associates, L. P.’, prepared by John Zanetakos
Associates, Inc., dated:  March 15, 1999.

 

Subject to all easements, rights of way and agreements of record.

 

8

--------------------------------------------------------------------------------


 

Deed description of a parcel of land situate along the northerly side of
Christopher Columbus Drive in the City of Jersey City, Hudson County, New
Jersey.

 

Beginning at the point on curve on the existing northerly side of Christopher
Columbus Drive (80’ wide), said point being easterly along a curve to the left
having a radius of 3960.00 feet, an arc length of 820.22 feet along the existing
northerly side of Christopher Columbus Drive (80’ wide), from its intersection
with the easterly side of Washington Street (80’ wide) and running:  thence

 

1.                                      N 08° 09’ 07” E 55.61 feet to a point;
thence

 

2.                                      S 81° 50’53” E 329.99 feet to a point
thence

 

3.                                      S 08° 09’07” W 56.00 feet to a point;
thence

 

4.                                      N 81° 50’ 53” W 274.57 feet along the
existing northerly side of Christopher Columbus Drive (80’ wide) to a point of
curvature.

 

5.                                      Along a curve to the right having a
radius of 3960.00 feet, an arc length of 55.43 feet to the point of beginning.

 

Containing 18,472 square feet or 0.42 acres.

 

Being known as Lot 17 Block 10 on map entitled, `Proposed Subdivision Prepared
for Cali Harborside (Fee) Associates, L.P.’, prepared by John Zanetakos
Associates, Inc., dated:  March 15, 1999.

 

Subject to all easements, rights of way and agreements of record.

 

9

--------------------------------------------------------------------------------


 

SCHEDULE B

 

FLOOR PLAN

 

B-1

--------------------------------------------------------------------------------


 

SCHEDULE C

 

TENANT’S INITIAL WORK AND ALTERATIONS

 

1.                                      Tenant may make the alterations required
for Tenant’s use of the demised premises in accordance with Article 6 and
subject to the following:

 

a.                                      Tenant, at its sole cost and expense,
shall prepare and submit to Landlord, for Landlord’s and governmental approval,
the following descriptive information, detailed architectural and engineering
drawings and specifications (hereinafter the “Plans”) for the alterations.  The
Plans shall be as complete and finished as required to completely describe the
alterations and shall include, but not be limited to, the following:

 

i.                                         Demolition plans (if applicable)
depicting all existing conditions to be removed, abandoned or cut patched.

 

ii.                                      Architectural floor plans depicting
partition locations and types, door location, size, and hardware types.

 

iii.                                   Structural plans, if required, depicting
new structural components and their connections to existing elements.

 

iv.                                  Electrical plans depicting all new and
existing electrical wiring, devices, fixtures and equipment.

 

v.                                     Mechanical plans depicting all new
plumbing, piping, heating, ventilating, air conditioning equipment, and duct
work and its connections to existing elements.

 

vi.                                  Life Safety System plans depicting all new
or altered alarm system fixtures, devices, detectors and wiring within the
demised premises, and their connection to existing systems.

 

vii.                               Coordinated reflected ceiling plan showing
ceiling systems and materials and all of the above items and their proximity to
one another.

 

viii.                            Finish plans showing locations and types of all
interior finishes with a schedule of all proposed materials and manufacturers.

 

The Plans shall provide for all systems and construction components complying
with Legal Requirements and insurance bodies having jurisdiction over the
Building.

 

C-1

--------------------------------------------------------------------------------


 

b.                                     The Plans are subject to Landlord’s prior
written approval which shall be governed by Article 6 of the Lease, provided,
however, that Landlord may in any event disapprove the Plans if they are
incomplete, inadequate or inconsistent with the terms of this Lease or with the
quality and architecture of the Building.  If Landlord disapproves the Plans or
any portion thereof, Landlord shall notify Tenant of the revisions which
Landlord reasonably requires in order to obtain Landlord’s approval.  Tenant
shall, at its sole cost and expense, submit the Plans, in such form as may be
necessary, with the appropriate governmental agencies for obtaining required
permits and certificates.  Any changes required by any governmental agency
affecting the Plans shall be complied with by Tenant in completing said
alterations at Tenant’s sole cost and expense.  Tenant shall submit completed
Plans to Landlord simultaneously with Tenant’s submission of said plans to the
local building department.

 

2.                                      In the event Landlord approves the use
of contractors other than Landlord’s designated contractors for alterations
affecting the life-safety and/or other critical systems of the Building (as
required under Article 6 of this Lease), all of such proposed Building system
work, including the preparation of the plans and specifications identified
herein, shall be approved by Landlord’s engineers, and any cost thereof shall be
Tenant’s responsibility.

 

C-2

--------------------------------------------------------------------------------


 

SCHEDULE D

 

HVAC Specifications

 

A.            The Building system will support an air conditioning unit in the
demised premises capable of maintaining inside conditions of not more than 75
degrees F and 50% relative humidity when outside conditions are not more than 93
degrees F dry bulb or 78 degrees F wet bulb.  The Building heating system shall
maintain no less than a temperature of 70 degrees F when outside conditions are
no less than a temperature of 5 degrees F.

 

B.            The design capabilities of the air conditioning unit in the
demised premises described above are based upon and limited to the following
conditions:

 

1.                                      the occupancy does not exceed one
(1) person for each [one hundred forty (140) ]square feet of rentable area.

 

2.                                      the total connected electrical load does
not exceed six (6) watts per useable square foot of installed ceiling area for
all purposes including lighting and power, but exclusive of the HVAC system
serving the demised premises.

 

3.                                      proper use of blinds to control sunload.

 

C.            The Building system shall provide fresh air of 20 cfm/person and
is designed to provide a sound level of not greater than N.C. 40+/-2, measured
six feet outside the mechanical rooms, and N.C. 35-40 measured at the office
areas.

 

D-1

--------------------------------------------------------------------------------


 

SCHEDULE E

 

CLEANING AND JANITORIAL SERVICES

 

A.            Nightly Personnel:

 

1.             ALL STONE, CERAMIC, TILE, MARBLE, TERRAZZO AND OTHER UNWAXED
FLOORING (EXCLUDING COMPUTER ROOM FLOORING) TO BE SWEPT NIGHTLY USING APPROVED
DUST-DOWN PREPARATIONS; WASH FLOORING WEEKLY, SCRUB WHEN NECESSARY.

 

2.             ALL LINOLEUM, VINYL, RUBBER, ASPHALT, TILE AND OTHER SIMILAR
TYPES OF FLOORING (THAT MAY BE WAXED) (EXCLUDING COMPUTER ROOM FLOORING) TO BE
SWEPT NIGHTLY USING APPROVED DUST-DOWN PREPARATION.  WAXING, IF ANY, SHALL BE
DONE AT TENANT’S EXPENSE.

 

Mop up and wash floors for spills, smears and foot tracks throughout, including
the demised premises, as needed and wash floor in general as required.

 

3.             ALL CARPETING AND RUGS TO BE VACUUMED NIGHTLY.  CLEANING
PERSONNEL WILL NOT MOVE PAPERS OR PERSONAL ITEMS TO ACCESS AN AREA.

 

4.             HAND DUST WITH TREATED CLOTH AND WIPE CLEAN ALL FURNITURE,
FIXTURES AND CUSTOM WOODEN WINDOW ENCLOSURES NIGHTLY.  CLEANING PERSONNEL WILL
NOT MOVE PAPERS OR PERSONAL ITEMS TO ACCESS AN AREA.

 

5.             EMPTY AND CLEAN ALL WASTE RECEPTACLES NIGHTLY AND REMOVE FROM THE
DEMISED PREMISES WASTEPAPER TO DESIGNATED AREAS.

 

6.             EMPTY AND CLEAN ALL ASH TRAYS AND SCREEN ALL SAND URNS NIGHTLY.

 

7.             DUST INTERIOR OF ALL WASTE DISPOSAL CANS AND BASKETS NIGHTLY;
DAMP-DUST AS NECESSARY.

 

8.             WASH CLEAN ALL WATER FOUNTAINS AND COOLERS NIGHTLY.

 

9.             DUST ALL FLOOR AND OTHER VENTILATING LOUVERS WITHIN REACH; DAMP
WIPE AS NECESSARY.

 

10.           DUST ALL TELEPHONES AS NECESSARY.

 

11.           KEEP LOCKER AND SLOP SINK ROOMS IN A NEAT AND ORDERLY CONDITION AT
ALL TIMES.

 

12.           WIPE CLEAN AND POLISH ALL BRASS, IF NECESSARY, AND OTHER BRIGHT
WORK NIGHTLY.

 

13.           SWEEP ALL PRIVATE STAIRCASES NIGHTLY.

 

14.           METAL DOORS OF ALL ELEVATOR CARS TO BE PROPERLY MAINTAINED.

 

E-1

--------------------------------------------------------------------------------


 

15.           REMOVE ALL GUM AND FOREIGN MATTER ON SIGHT.

 

16.           CLEAN ALL GLASS FURNITURE TOPS AS NEEDED.

 

17.           COLLECT AND REMOVE CARDBOARD AND WASTE MATERIAL (AT TENANT’S
EXPENSE).

 

18.           DUST AND WASH CLOSET AND COAT ROOM SHELVING, COAT RACKS AND
FLOORING.

 

19.           CLEANING SERVICES RELATED TO KITCHEN AND/OR PANTRIES WILL BE AT
TENANT’S EXPENSE.

 

20.           CLEANING OF PRIVATE BATHROOMS (AS DISTINCT FROM CORE BATHROOMS
WHICH SHALL BE CLEANED BY LANDLORD) WILL BE AT TENANT’S EXPENSE.

 

21.           CLEANING OF ALL INTERIOR GLASS PARTITIONS WILL BE AT TENANT’S
EXPENSE.

 

B.            Periodic Cleaning:

 

1.             VACUUM ALL FURNITURE FABRIC AND DRAPES NOT LESS THAN ONCE A
MONTH.

 

2.             WASH AND REMOVE ALL FINGER MARKS, INK STAINS, SMUDGES, SCUFF
MARKS AND OTHER MARKS FROM METAL PARTITIONS, SILLS, AND ALL VERTICAL SURFACES
(DOORS, WALLS, WINDOW SILLS) INCLUDING ELEVATOR DOORS, AS NECESSARY.

 

3.             DUST AND CLEAN ELECTRIC FIXTURES, ALL BASEBOARDS AND OTHER
FIXTURES OR FITTINGS AS NECESSARY, BUT NOT LESS THAN ONCE EACH MONTH.

 

C.            High Dusting.  (To be performed once every three (3) months,
unless otherwise specified), and to include, without limitation:

 

1.             VACUUM AND DUST ALL PICTURES, FRAMES, CHARTS, GRAPHS AND SIMILAR
WALL HANGINGS NOT REACHED IN NIGHTLY CLEANING.  DAMP DUST AS REQUIRED.

 

2.             VACUUM AND DUST ALL VERTICAL SURFACES SUCH AS WALLS, PARTITIONS,
DOORS, BUCKS, VENTILATING LOUVERS, GRILLES, HIGH MOLDINGS AND OTHER SURFACES NOT
REACHED IN NIGHTLY CLEANING.

 

3.             DUST ALL OVERHEAD PIPES, SPRINKLERS, VENTILATING AND AIR
CONDITIONING LOUVERS, DUCTS, HIGH MOLDINGS AND OTHER HIGH AREAS NOT REACHED IN
NIGHTLY CLEANING.

 

4.             DUST ALL VENETIAN BLINDS.  DUST ALL WINDOW FRAMES.

 

5.             DUST EXTERIOR OR LIGHTING FIXTURES.

 

6.             WASH ALL FURNITURE GLASS AS NEEDED.

 

7.             VACUUM AND DUST CEILING TILES AROUND VENTILATORS AND CLEAN AIR
CONDITIONING DIFFUSERS AS REQUIRED.

 

E-2

--------------------------------------------------------------------------------


 

D.            Exterior Windows

 

1.             AT LEAST ONCE PER YEAR.

 

E-3

--------------------------------------------------------------------------------

 

SCHEDULE F

 

Form of Estoppel Certificate

 

The undersigned __________________ (“Tenant”), in consideration of One Dollar
($1.00) and other valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, hereby certifies to  (“Landlord”), [the holder of any
mortgage covering the property] (the “Mortgagee”) and [the vendee under any
contract of sale with respect to the Property] (the “Purchaser”) as follows:

 

1.             TENANT EXECUTED AND EXCHANGED WITH LANDLORD A CERTAIN LEASE (THE
“LEASE”), DATED __ __, 200_, COVERING THE ___________ FLOOR SHOWN HATCHED ON THE
PLAN ANNEXED HERETO AS SCHEDULE A (THE “DEMISED PREMISES”) IN THE BUILDING KNOWN
AS PLAZA II IN THE OFFICE COMPLEX KNOWN AS THE HARBORSIDE FINANCIAL CENTER
LOCATED IN JERSEY CITY, NEW JERSEY (THE “PROPERTY”), FOR A TERM TO COMMENCE (OR
WHICH COMMENCED) ON _________, 200_, AND TO EXPIRE ON _____________.

 

2.             THE LEASE IS IN FULL FORCE AND EFFECT AND HAS NOT BEEN MODIFIED,
CHANGED, ALTERED OR AMENDED IN ANY RESPECT.

 

3.             TENANT HAS ACCEPTED AND IS NOW IN POSSESSION OF THE DEMISED
PREMISES AND IS PAYING THE FULL RENTAL UNDER THE LEASE.

 

4.             THE BASIC ANNUAL RENT PAYABLE UNDER THIS LEASE IS $_________. 
THE BASIC ANNUAL RENT AND ALL ADDITIONAL RENT AND OTHER CHARGES REQUIRED TO BE
PAID UNDER THE LEASE HAVE BEEN PAID FOR THE PERIOD UP TO AND INCLUDING
_________.

 

5.             NO RENT UNDER THE LEASE HAS BEEN PAID FOR MORE THAN THIRTY (30)
DAYS IN ADVANCE OF ITS DUE DATE.

 

6.             ALL WORK REQUIRED UNDER THE LEASE TO BE PERFORMED BY LANDLORD HAS
BEEN COMPLETED TO THE FULL SATISFACTION OF TENANT.

 

7.             THERE ARE NO DEFAULTS EXISTING UNDER THE LEASE ON THE PART OF
EITHER LANDLORD OR TENANT.

 

8.             THERE IS NO EXISTING BASIS FOR TENANT TO CANCEL OR TERMINATE THE
LEASE, EXCEPT AS EXPRESSLY PROVIDED IN THE LEASE.

 

9.             AS OF THE DATE HEREOF, THERE EXISTS NO VALID DEFENSE, OFFSETS,
CREDITS, DEDUCTIONS IN RENT OR CLAIMS AGAINST THE ENFORCEMENT OF ANY OF THE
AGREEMENTS, TERMS, COVENANTS OR CONDITIONS OF THE LEASE.

 

10.           THERE ARE NO ACTIONS, WHETHER VOLUNTARY OR OTHERWISE, PENDING
AGAINST THE TENANT UNDER THE BANKRUPTCY LAWS OF THE UNITED STATES OR ANY STATE
THEREOF.

 

F-1

--------------------------------------------------------------------------------


 

11.           THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN TENANT’S FINANCIAL
CONDITION BETWEEN THE DATE HEREOF AND THE DATE OF THE EXECUTION AND DELIVERY OF
THE LEASE.

 

12.           TENANT ACKNOWLEDGES THAT LANDLORD HAS INFORMED TENANT THAT AN
ASSIGNMENT OF LANDLORD’S INTEREST IN THE LEASE HAS BEEN OR WILL BE MADE TO THE
MORTGAGEE AND THAT NO MODIFICATION, REVISION, OR CANCELLATION OF THE LEASE OR
AMENDMENTS THERETO SHALL BE EFFECTIVE UNLESS A WRITTEN CONSENT THERETO OF THE
MORTGAGEE IS FIRST OBTAINED, AND THAT UNTIL FURTHER NOTICE PAYMENTS UNDER THE
LEASE MAY CONTINUE AS HERETOFORE.

 

13.           TENANT ACKNOWLEDGES THAT LANDLORD HAS INFORMED TENANT THAT
LANDLORD HAS ENTERED INTO A CONTRACT TO SELL THE PROPERTY TO PURCHASER AND THAT
NO MODIFICATION, REVISION OR CANCELLATION OF THE LEASE OR AMENDMENTS THERETO
SHALL BE EFFECTIVE UNLESS A WRITTEN CONSENT THERETO OF THE PURCHASER HAS BEEN
OBTAINED.

14.           THIS CERTIFICATION IS MADE TO INDUCE PURCHASER TO CONSUMMATE A
PURCHASE OF THE PROPERTY AND TO INDUCE MORTGAGEE TO MAKE AND MAINTAIN A MORTGAGE
LOAN SECURED BY THE PROPERTY, KNOWING THAT SAID PURCHASER AND MORTGAGEE RELY
UPON THE TRUTH OF THIS CERTIFICATION IN MAKING AND/OR MAINTAINING SUCH PURCHASE
OF MORTGAGE, AS APPLICABLE.

 

15.           EXCEPT AS MODIFIED HEREIN, ALL OTHER PROVISIONS OF THE LEASE ARE
HEREBY RATIFIED AND CONFIRMED.

 

Date:

 

By:

 

TENANT

 

F-2

--------------------------------------------------------------------------------


 

SCHEDULE G

 

RULES AND REGULATIONS

 

1.             THE RIGHTS OF TENANTS IN THE ENTRANCES, CORRIDORS, ELEVATORS AND
ESCALATORS OF THE BUILDING ARE LIMITED TO INGRESS TO AND EGRESS FROM THE
TENANTS’ PREMISES FOR THE TENANTS AND THEIR EMPLOYEES, LICENSEES AND INVITEES,
AND NO TENANT SHALL USE, OR PERMIT THE USE OF, THE ENTRANCES, CORRIDORS,
ESCALATORS OR ELEVATORS FOR ANY OTHER PURPOSE.  NO TENANT SHALL INVITE TO THE
TENANT’S PREMISES, OR PERMIT THE VISIT OF, PERSONS IN SUCH NUMBERS OR UNDER SUCH
CONDITIONS AS TO INTERFERE WITH THE USE AND ENJOYMENT OF ANY OF THE PLAZAS,
ENTRANCES, CORRIDORS, ESCALATORS, ELEVATORS, COMMON AREAS AND OTHER FACILITIES
OF THE PROPERTY BY OTHER TENANTS.  FIRE EXITS AND STAIRWAYS ARE FOR EMERGENCY
USE ONLY, AND THEY SHALL NOT BE USED FOR ANY OTHER PURPOSES BY THE TENANTS,
THEIR EMPLOYEES, LICENSEES OR INVITEES.  NO TENANT SHALL ENCUMBER OR OBSTRUCT,
OR PERMIT THE ENCUMBRANCE OR OBSTRUCTION OF ANY OF THE SIDEWALKS, PLAZAS,
ENTRANCES, CORRIDORS, ESCALATORS, ELEVATORS, COMMON AREAS, FIRE EXITS OR
STAIRWAYS OF THE PROPERTY.  IF TENANT PLACES ANY MATERIAL IN THE COMMON AREAS IT
WILL BE IMMEDIATELY REMOVED BY BUILDING MANAGEMENT AT TENANT’S EXPENSE. 
LANDLORD RESERVES THE RIGHT TO CONTROL AND OPERATE THE COMMON AREAS IN SUCH
MANNER AS IT DEEMS BEST FOR THE BENEFIT OF THE TENANTS GENERALLY.

 

2.             THE COST OF REPAIRING ANY DAMAGE TO THE COMMON AREAS OR TO ANY
FACILITIES USED IN COMMON WITH OTHER TENANTS, CAUSED BY A TENANT OR THE
EMPLOYEES, LICENSEES OR INVITEES OF THE TENANT, SHALL BE PAID BY SUCH TENANT.

 

3.             LANDLORD MAY REFUSE ADMISSION TO THE BUILDING OUTSIDE OF ORDINARY
BUSINESS HOURS TO ANY PERSON NOT HAVING A PASS ISSUED BY THE LANDLORD OR NOT
PROPERLY IDENTIFIED, AND MAY REQUIRE ALL PERSONS ADMITTED TO OR LEAVING THE
BUILDING OUTSIDE OF ORDINARY BUSINESS HOURS TO REGISTER.  TENANT’S EMPLOYEES
SHALL BE PERMITTED TO ENTER AND LEAVE THE BUILDING ON A 24 HOUR, 7 DAYS PER WEEK
BASIS, PROVIDED THEY HAVE APPROPRIATE PERSONAL IDENTIFICATION.  AGENTS AND
VISITORS OF TENANT SHALL BE PERMITTED TO ENTER AND LEAVE THE BUILDING WHENEVER
APPROPRIATE ARRANGEMENTS HAVE BEEN PREVIOUSLY MADE BETWEEN LANDLORD AND TENANT
WITH RESPECT THERETO.  EACH TENANT SHALL BE RESPONSIBLE FOR ALL PERSONS FOR WHOM
HE REQUESTS SUCH PERMISSION AND SHALL BE LIABLE TO THE LANDLORD FOR ALL ACTS OF
SUCH PERSONS.  ANY PERSON WHOSE PRESENCE IN THE BUILDING AT ANY TIME SHALL, IN
THE JUDGMENT OF LANDLORD, BE PREJUDICIAL TO THE SAFETY, CHARACTER, REPUTATION
AND INTERESTS OF THE BUILDING OR ITS TENANTS MAY BE DENIED ACCESS TO THE
BUILDING OR MAY BE EJECTED THEREFROM.  IN CASE OF INVASION, RIOT, PUBLIC
EXCITEMENT OR OTHER COMMOTION LANDLORD MAY PREVENT ALL ACCESS TO THE BUILDING
DURING THE CONTINUANCE OF THE SAME, BY CLOSING THE DOORS OR OTHERWISE, FOR THE
SAFETY OF THE TENANTS AND PROTECTION OF PROPERTY IN THE BUILDING.  LANDLORD  MAY
REQUIRE ANY PERSON LEAVING THE BUILDING WITH ANY PACKAGE OR OTHER OBJECT TO
EXHIBIT A PASS FROM THE TENANT FROM WHOSE PREMISES THE PACKAGE OR OBJECT IS
BEING REMOVED, BUT THE ESTABLISHMENT AND ENFORCEMENT OF SUCH REQUIREMENTS SHALL
NOT IMPOSE ANY RESPONSIBILITY ON LANDLORD FOR THE PROTECTION OF ANY TENANT
AGAINST THE REMOVAL OF PROPERTY FROM THE PREMISES OF THE TENANT.  LANDLORD
SHALL, IN NO WAY, BE LIABLE TO ANY TENANT FOR DAMAGES OR LOSS ARISING FROM THE
ADMISSION, EXCLUSION OR EJECTION OF ANY PERSON TO OR FROM THE TENANT’S PREMISES
OR THE BUILDING UNDER THE PROVISIONS OF THIS RULE.

 

G-1

--------------------------------------------------------------------------------


 

4.             EXCEPT AS PERMITTED IN SECTION 21.03 OF THE LEASE, NO TENANT
SHALL OBTAIN OR ACCEPT OR USE IN ITS PREMISES ICE, DRINKING WATER, FOOD,
BEVERAGE, BARBERING, BOOT BLACKING, FLOOR POLISHING, LIGHTING MAINTENANCE,
CLEANING OR OTHER SIMILAR SERVICES FROM ANY PERSONS NOT AUTHORIZED BY LANDLORD
IN WRITING TO FURNISH SUCH SERVICES, PROVIDED ALWAYS THAT CHARGES FOR SUCH
SERVICES BY PERSONS AUTHORIZED BY LANDLORD ARE NOT EXCESSIVE.  SUCH SERVICES
SHALL BE FURNISHED ONLY AT SUCH HOURS, IN SUCH PLACES WITHIN THE TENANT’S
PREMISES AND UNDER SUCH REGULATIONS AS MAY BE FIXED BY LANDLORD.

 

5.             NO AWNINGS OR OTHER PROJECTIONS OVER OR AROUND THE WINDOWS SHALL
BE INSTALLED BY ANY TENANT AND ONLY SUCH WINDOW BLINDS AS ARE SUPPLIED OR
PERMITTED BY LANDLORD SHALL BE USED IN A TENANT’S PREMISES.

 

6.             THERE SHALL NOT BE USED IN ANY SPACE, OR IN THE PUBLIC HALLS OF
THE BUILDING, EITHER BY ANY TENANT OR BY JOBBERS OR OTHERS, IN THE DELIVERY OR
RECEIPT OF MERCHANDISE OR MAIL ANY HAND TRUCKS, EXCEPT THOSE EQUIPPED WITH
RUBBER TIRES AND SIDE GUARDS.  ALL DELIVERIES TO TENANTS, EXCEPT MAIL, SHALL BE
MADE TO SUCH PLACE DESIGNATED BY LANDLORD AND SHALL BE DISTRIBUTED TO TENANTS
ONLY DURING THE HOURS FROM 8:00 A.M. TO 12:00 NOON AND 12:30 P.M. TO 5:00 P.M.,
MONDAY THROUGH FRIDAY.

 

7.             ALL ENTRANCE DOORS IN EACH TENANT’S PREMISES SHALL BE LEFT LOCKED
WHEN THE TENANT’S PREMISES ARE NOT IN USE.  ENTRANCE DOORS SHALL NOT BE LEFT
OPEN AT ANY TIME.  ALL WINDOWS IN EACH TENANT’S PREMISES SHALL BE KEPT CLOSED AT
ALL TIMES AND ALL BLINDS OR DRAPES THEREIN ABOVE THE GROUND FLOOR SHALL BE
LOWERED OR CLOSED WHEN AND AS REASONABLY REQUIRED BECAUSE OF THE POSITION OF THE
SUN, DURING THE OPERATION OF THE BUILDING AIR CONDITIONING SYSTEM TO COOL OR
VENTILATE THE TENANT’S PREMISES.

 

8.             NO NOISE, INCLUDING THE PLAYING OF ANY MUSICAL INSTRUMENTS, RADIO
OR TELEVISION, WHICH, IN THE REASONABLE JUDGMENT OF LANDLORD, MIGHT DISTURB
OTHER TENANTS IN THE COMPLEX SHALL BE MADE OR PERMITTED BY ANY TENANT AND NO
COOKING SHALL BE DONE IN ANY TENANT’S PREMISES EXCEPT AS EXPRESSLY APPROVED BY
LANDLORD OR PROVIDED IN THE LEASE.  TENANT MAY OPERATE COFFEEMAKERS AND
MICROWAVE OVENS IN THE DEMISED PREMISES.  NOTHING SHALL BE DONE OR PERMITTED IN
ANY TENANT’S PREMISES, AND NOTHING SHALL BE BROUGHT INTO OR KEPT IN ANY TENANT’S
PREMISES, WHICH WOULD IMPAIR OR INTERFERE WITH ANY OF THE BUILDING SERVICES OR
THE PROPER AND ECONOMIC HEATING, CLEANING OR OTHER SERVICING OF THE BUILDING OR
THE PREMISES, OR THE USE OR ENJOYMENT BY ANY OTHER TENANT OF ANY OTHER PREMISES,
NOR SHALL THERE BE INSTALLED BY ANY TENANT ANY VENTILATING AIR CONDITIONING,
ELECTRICAL OR OTHER EQUIPMENT OF ANY KIND WHICH, IN THE JUDGMENT OF THE
LANDLORD, MIGHT CAUSE ANY SUCH IMPAIRMENT OR INTERFERENCE.  NO DANGEROUS,
INFLAMMABLE, COMBUSTIBLE OR EXPLOSIVE OBJECT OR MATERIAL SHALL BE BROUGHT INTO
THE BUILDING BY ANY TENANT OR WITH THE PERMISSION OF ANY TENANT.

 

9.             NO TENANT SHALL PERMIT ANY COOKING OR FOOD ODORS EMANATING FROM
THE TENANT’S PREMISES TO SEEP INTO OTHER PORTIONS OF THE BUILDING.

 

10.           NO ACIDS, VAPORS OR OTHER MATERIALS SHALL BE DISCHARGED OR
PERMITTED TO BE DISCHARGED INTO THE WASTE LINES, VENTS OR FLUES OF THE BUILDING
WHICH MAY DAMAGE THEM.  THE WATER AND WASH CLOSETS AND OTHER PLUMBING FIXTURES
IN OR SERVING ANY TENANT’S PREMISES SHALL NOT BE USED FOR ANY PURPOSE OTHER THAN
THE PURPOSE FOR WHICH THEY WERE DESIGNED OR CONSTRUCTED AND

 

G-2

--------------------------------------------------------------------------------


 

NO SWEEPINGS, RUBBISH, RAGS, ACIDS OR OTHER FOREIGN SUBSTANCES SHALL BE
DEPOSITED THEREIN.  ALL DAMAGES RESULTING FROM ANY MISUSE OF THE FIXTURES SHALL
BE BORNE BY THE TENANT WHO, OR WHOSE SERVANTS, EMPLOYEES, AGENTS, VISITORS OR
LICENSEES, SHALL HAVE CAUSED THE SAME.

 

11.           EXCEPT AS PROVIDED IN THE LEASE, NO SIGNS, ADVERTISEMENT, NOTICE
OR OTHER LETTERING SHALL BE EXHIBITED, INSCRIBED, PAINTED OR AFFIXED BY ANY
TENANT ON ANY PART OF THE OUTSIDE OR INSIDE OF THE PREMISES OR THE BUILDING
WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD.  IN THE EVENT OF THE VIOLATION OF
THE FOREGOING BY ANY TENANT, LANDLORD MAY REMOVE THE SAME WITHOUT ANY LIABILITY,
AND MAY CHARGE THE EXPENSE INCURRED BY SUCH REMOVAL TO THE TENANT OR TENANTS
VIOLATING THIS RULE.  INTERIOR SIGNS AND LETTERING ON DOORS AND ELEVATORS SHALL
BE INSCRIBED, PAINTED, OR AFFIXED FOR EACH TENANT BY LANDLORD AT THE EXPENSE OF
SUCH TENANT, AND SHALL BE OF A SIZE, COLOR AND STYLE ACCEPTABLE TO LANDLORD. 
LANDLORD SHALL HAVE THE RIGHT TO PROHIBIT ANY ADVERTISING BY ANY TENANT WHICH
IMPAIRS THE REPUTATION OF THE BUILDING OR ITS DESIRABILITY AS A BUILDING FOR
OFFICES, AND UPON WRITTEN NOTICE FROM LANDLORD SUCH TENANT SHALL REFRAIN FROM OR
DISCONTINUE SUCH ADVERTISING.

 

12.           EXCEPT AS OTHERWISE SET FORTH IN THE LEASE, NO ADDITIONAL LOCKS OR
BOLTS OF ANY KIND SHALL BE PLACED UPON ANY OF THE DOORS OR WINDOWS IN ANY
TENANT’S PREMISES AND NO LOCK ON ANY DOOR THEREIN SHALL BE CHANGED OR ALTERED IN
ANY RESPECT.  DUPLICATE KEYS FOR A TENANT’S PREMISES AND TOILET ROOMS SHALL BE
PROCURED ONLY FROM LANDLORD, WHICH MAY MAKE A REASONABLE CHARGE THEREFOR.  UPON
THE TERMINATION OF A TENANT’S LEASE, ALL KEYS TO THE TENANT’S PREMISES AND
TOILET ROOMS SHALL BE DELIVERED TO LANDLORD.

 

13.           EXCEPT AS PROVIDED IN ARTICLE 6 OF THE LEASE, NO TENANT SHALL
MARK, PAINT, DRILL INTO, OR IN ANY WAY DEFACE ANY PART OF THE BUILDING OR THE
PREMISES DEMISED TO SUCH TENANT.  NO BORING, CUTTING OR STRINGING OF WIRES SHALL
BE PERMITTED, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF LANDLORD, AND AS LANDLORD
MAY DIRECT.  NO TENANT SHALL INSTALL ANY RESILIENT TILE OR SIMILAR FLOOR
COVERING IN THE PREMISES DEMISED TO SUCH TENANT, EXCEPT IN A MANNER APPROVED BY
LANDLORD.

 

14.           NO TENANT OR OCCUPANT SHALL ENGAGE OR PAY ANY EMPLOYEES IN THE
BUILDING, EXCEPT THOSE ACTUALLY WORKING FOR SUCH TENANT OR OCCUPANT IN THE
BUILDING.  NO TENANT SHALL  ADVERTISE FOR LABORERS GIVING AN ADDRESS AT THE
BUILDING.

 

15.           NO PREMISES SHALL BE USED, OR PERMITTED TO BE USED, AT ANY TIME,
AS A STORE FOR THE SALE OR DISPLAY OF GOODS OR MERCHANDISE OF ANY KIND, OR AS A
RESTAURANT, SHOP, BOOTH, BOOTBLACK OR OTHER STAND, OR FOR THE CONDUCT OF ANY
BUSINESS OR OCCUPATION WHICH INVOLVES DIRECT PATRONAGE OF THE GENERAL PUBLIC IN
THE PREMISES DEMISED TO SUCH TENANT, OR FOR MANUFACTURING OR FOR OTHER SIMILAR
PURPOSES.

 

16.           THE REQUIREMENTS OF TENANTS WILL BE ATTENDED TO ONLY UPON TENANT
CONTACTING THE COMMUNICATIONS ROOM (915-8550) TO REGISTER ITS COMPLAINT OR TO
REQUEST SERVICES.  EMPLOYEES OF LANDLORD SHALL NOT PERFORM ANY WORK OR DO
ANYTHING OUTSIDE OF THE REGULAR DUTIES, UNLESS UNDER SPECIAL INSTRUCTIONS FROM
THE OFFICE OF THE LANDLORD.

 

17.           EACH TENANT SHALL, AT ITS EXPENSE, PROVIDE ARTIFICIAL LIGHT IN THE
PREMISES DEMISED TO SUCH TENANT FOR LANDLORD’S AGENTS, CONTRACTORS AND EMPLOYEES
WHILE PERFORMING JANITORIAL OR OTHER CLEANING SERVICES AND MAKING REPAIRS OR
ALTERATIONS IN SAID PREMISES.

 

G-3

--------------------------------------------------------------------------------


 

18.           NO TENANT SHALL PERMIT ITS EMPLOYEES TO LOITER AROUND THE
HALLWAYS, STAIRWAYS, ELEVATORS, FRONT, ROOF OR ANY OTHER PART OF THE BUILDING
USED IN COMMON BY THE OCCUPANTS THEREOF.

 

19.           EACH TENANT, AT ITS SOLE COST AND EXPENSE, SHALL CAUSE ITS
PREMISES TO BE EXTERMINATED, FROM TIME TO TIME, TO THE REASONABLE SATISFACTION
OF LANDLORD, AND SHALL EMPLOY SUCH EXTERMINATORS THEREFOR AS SHALL BE APPROVED
BY LANDLORD.

 

20.           ANY CUSPIDORS OR SIMILAR CONTAINERS OR RECEPTACLES USED IN ANY
TENANT’S PREMISES SHALL BE CARED FOR AND CLEANED BY AND AT THE EXPENSE OF THE
TENANT, SUBJECT TO APPLICABLE PROVISIONS OF THE LEASE.

 

21.           TENANTS SHALL USE ONLY THE SERVICE ELEVATOR FOR DELIVERIES AND
ONLY AT HOURS PRESCRIBED BY LANDLORD.  BULKY MATERIALS, AS DETERMINED BY
LANDLORD, MAY NOT BE DELIVERED DURING USUAL BUSINESS HOURS BUT ONLY THEREAFTER. 
TENANTS SHALL PAY FOR USE OF THE SERVICE ELEVATOR AT RATES PRESCRIBED BY
LANDLORD, SUBJECT TO THE APPLICABLE PROVISIONS OF THE LEASE.

 

22.           THE TOILETS, WASH CLOSETS AND PLUMBING FIXTURES SHALL NOT BE USED
FOR ANY PURPOSES OTHER THAN THOSE FOR WHICH THEY WERE DESIGNED OR CONSTRUCTED
AND NO SANITARY NAPKINS, SWEEPINGS, RUBBISH, RAGS, ACIDS OR OTHER SUBSTANCES
SHALL BE DEPOSITED THEREIN, AND THE EXPENSE OF ANY BREAKAGE, STOPPAGE, OR DAMAGE
RESULTING FROM THE VIOLATION OF THIS RULE SHALL BE BORNE BY THE TENANT WHO, OR
WHOSE OFFICERS, AGENTS, EMPLOYEES, CONTRACTORS OR INVITEES, SHALL HAVE CAUSED
IT.

 

23.           NO TENANT SHALL SWEEP OR THROW OR PERMIT TO BE SWEPT OR THROWN
FROM ITS PREMISES ANY DIRT OR MATERIALS OR OTHER SUBSTANCES INTO ANY OF THE
CORRIDORS OR HALLS, ELEVATORS, OR OUT OF THE DOORS OR WINDOWS OR STAIRWAYS OF
THE BUILDING.  IF LANDLORD HAS SPECIFICALLY AGREED TO REMOVE A TENANT’S NORMAL
OFFICE WASTE, SAME SHALL BE PLACED IN SEALED PLASTIC BAGS AND DELIVERED BY
TENANT TO A SINGLE LOCATION DESIGNATED BY LANDLORD ON TENANT’S FLOOR.

 

24.           NO ANIMALS OR OTHER LIVE CREATURES MAY BE KEPT IN OR ABOUT THE
BUILDING.

 

25.           SMOKING OR CARRYING LIGHTED CIGARS OR CIGARETTES IS PROHIBITED IN
ALL COMMON AREAS, INCLUDING ALL COMMON AREA RESTROOMS.

 

26.           ALL EQUIPMENT USING GAS IN ANY FORM, INCLUDING WITHOUT LIMITATION
BOILERS, HEATERS, KILNS, AND COOKING OVENS, IS REQUIRED TO HAVE SAFETY EQUIPMENT
WHICH WILL CLOSE OFF GAS FLOW IF THE CONSTANT PILOT OR MAIN FLAME IS
EXTINGUISHED.  GAS LEAK DETECTORS AND ALARMS ARE TO BE USED IN ALL ROOMS AND
AREAS WHERE GAS EXISTS IN ANY FORM.  ALL AREAS MUST BE VENTED AND AIR
CIRCULATION GUARANTEED.  ALL SUCH EQUIPMENT SHALL BE INSTALLED ONLY AFTER
LANDLORD’S WRITTEN APPROVAL SHALL HAVE BEEN GRANTED FOR SAME.

 

27.           The speed limit within The Harborside Financial Center is 5 MPH. 
Reckless, careless, or dangerous driving is forbidden.  These restrictions will
be enforced by Property security and violators may have their right to drive
within The Harborside Financial Center revoked.  Violators should immediately be
reported to the Building manager.

 

G-4

--------------------------------------------------------------------------------


 

SCHEDULE H

 

AMENDMENT TO LEASE

 

(Commencement Date Agreement)

 

1.             PARTIES

 

1.1                                THIS AGREEMENT made the         day of
                      , 200   is, by and between M-C Plaza II & III L.L.C.
(hereinafter “Landlord”) whose address is c/o Mack-Cali Realty Corporation, 343
Thornall Street, Edison, New Jersey and [                                     ]
(hereinafter “Tenant”) whose address is Harborside Financial Center, Plaza III,
Jersey City, New Jersey 07311.

 

2.             STATEMENT OF FACTS

 

2.1                                Landlord and Tenant entered into a Lease
dated                       (hereinafter “Lease”) setting forth the terms of
occupancy by Tenant of [        ] rentable square feet on the [         
(     )] floor (hereinafter “Premises”) in the building known as Plaza III
(hereinafter “Building”) in the office complex known as Harborside Financial
Center, Jersey City, New Jersey; and

 

2.2                                The Term of the Lease is for
                        (     ) years with the Commencement Date of the Term
being defined in Article 2 of the Lease as being subject to determination in
accordance with the terms thereof; and

 

2.3                                It has been determined in accordance with the
provisions of Article 2 of the Lease that                         , 200   is the
Commencement Date of the Term of the Lease and that               200     is the
Rent Commencement Date under the Lease.

 

3.             AGREEMENT

 

NOW, THEREFORE, in consideration of the Premises and the covenants hereinafter
set forth, Landlord and Tenant agree as follows:

 

3.1                               The Commencement Date of the Term of the Lease
is                     , 200   and the Expiration Date thereof is
[                       ].

 

3.2                               The Rent Commencement Date under the Lease is
                         , 200   .

 

3.3                               This Agreement is executed by the parties
hereto for the purpose of providing a record of the Commencement Date and the
Expiration Date of the Lease.

 

3.4                               Except as amended herein, the Lease covering
the Premises shall remain in full force and effect as if the same were set forth
in full herein and Landlord and Tenant hereby ratify and confirm all the terms
and conditions thereof.

 

H-1

--------------------------------------------------------------------------------


 

3.5                               This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.

 

3.6                               Each party agrees that it will not raise or
assert as a defense to any obligation under the Lease or this Agreement or make
any claim that the Lease or this Agreement is invalid or unenforceable due to
any failure of this document to comply with ministerial requirements including,
but not limited to requirements for corporate seals, attestations, witnesses,
notarizations, or other similar requirements, and each party hereby waives the
right to assert any such defense or make any claim  of invalidity or
unenforceability due to any of the foregoing.

 

IN WITNESS THEREOF, Landlord and Tenant have hereunto set their hands and seals
the date and year first above written and acknowledge one to the other they
possess the requisite authority to enter into this transaction and to sign this
Agreement.

 

LANDLORD

TENANT

 

 

 

 

M-C PLAZA II & III L.L.C.

[                                          ]

 

By:

Mack Cali Realty L.P.,

 

member

 

 

By:

Mack-Cali Realty Corporation

 

general partner

 

By:

 

 

By:

 

 

Name:

 

Name:

 

Title:

 

Title:

 

H-2

--------------------------------------------------------------------------------

 

SCHEDULE I

 

2ND FLOOR EXPANSION SPACE

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE J

 

6TH FLOOR EXPANSION SPACE

 

J-1

--------------------------------------------------------------------------------


 

SCHEDULE K

 

4TH FLOOR OFFER SPACE

 

K-1

--------------------------------------------------------------------------------


 

SCHEDULE L

 

CORE RESTROOM SPECIFICATIONS

 

L-1

--------------------------------------------------------------------------------


 

SCHEDULE M

 

LOCATION OF DEDICATED ELEVATOR

 

M-1

--------------------------------------------------------------------------------
